Exhibit 10.97

LOAN AND SECURITY AGREEMENT

Dated as of March 9, 2007

Between

SHC HALF MOON BAY, LLC

as Borrower

and

COLUMN FINANCIAL, INC.,

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

I.           DEFINITIONS; PRINCIPLES OF CONSTRUCTION

   1

Section 1.1

   Definitions    1

Section 1.2

   Principles of Construction    25

II.         GENERAL TERMS

   26

Section 2.1

   Loan; Disbursement to Borrower    26

Section 2.2

   Interest; Loan Payments; Late Payment Charge    26

Section 2.3

   Prepayments    28

Section 2.4

   Regulatory Change; Taxes    29

Section 2.5

   Conditions Precedent to Closing    30

III.        CASH MANAGEMENT

   34

Section 3.1

   Cash Management    34

IV.       REPRESENTATIONS AND WARRANTIES

   41

Section 4.1

   Borrower Representations    41

V.         BORROWER COVENANTS

   54

Section 5.1

   Affirmative Covenants    54

Section 5.2

   Negative Covenants    62

VI.       INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

   65

Section 6.1

   Insurance Coverage Requirements    65

Section 6.2

   Condemnation and Insurance Proceeds    70

VII.      IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS

   73

Section 7.1

   Impositions and Other Charges    73

Section 7.2

   No Liens    74

Section 7.3

   Contest    74

VIII.    TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS

   75

Section 8.1

   Restrictions on Transfers and Indebtedness    75

 

-i-



--------------------------------------------------------------------------------

Section 8.2

   Sale of Building Equipment    76

Section 8.3

   Immaterial Transfers and Easements, etc    76

Section 8.4

   Transfers of Interests in Borrower    77

Section 8.5

   Loan Assumption    77

Section 8.6

   Notice Required; Legal Opinions    79

Section 8.7

   Leases    80

IX.       INTEREST RATE CAP AGREEMENT

   82

Section 9.1

   Interest Rate Cap Agreement    82

Section 9.2

   Pledge and Collateral Assignment    83

Section 9.3

   Covenants    83

Section 9.4

   Representations and Warranties    84

Section 9.5

   Payments    85

Section 9.6

   Remedies    85

Section 9.7

   Sales of Rate Cap Collateral    87

Section 9.8

   Public Sales Not Possible    88

Section 9.9

   Receipt of Sale Proceeds    88

Section 9.10

   Extension Interest Rate Cap Agreement    88

Section 9.11

   Filing of Financing Statements Authorized    88

X.         MAINTENANCE OF PROPERTY; ALTERATIONS

   88

Section 10.1

   Maintenance of Property    88

Section 10.2

   Alterations and Expansions    89

XI.       BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER INFORMATION

   91

Section 11.1

   Books and Records    91

Section 11.2

   Financial Statements    92

XII.      ENVIRONMENTAL MATTERS

   94

Section 12.1

   Representations    94

Section 12.2

   Covenants. Compliance with Environmental Laws    95

Section 12.3

   Environmental Reports    95

Section 12.4

   Environmental Indemnification    95

Section 12.5

   Recourse Nature of Certain Indemnifications    96

XIII.    RESERVED

   96

XIV.    SECURITIZATION AND PARTICIPATION

   96

Section 14.1

   Sale of Note and Securitization    96

 

-ii-



--------------------------------------------------------------------------------

Section 14.2

   Cooperation with Rating Agencies    98

Section 14.3

   Securitization Financial Statements    98

Section 14.4

   Securitization Indemnification    98

Section 14.5

   Retention of Servicer    100

XV.     ASSIGNMENTS AND PARTICIPATIONS

   100

Section 15.1

   Assignment and Acceptance    100

Section 15.2

   Effect of Assignment and Acceptance    101

Section 15.3

   Content    101

Section 15.4

   Register    102

Section 15.5

   Substitute Notes    102

Section 15.6

   Participations    102

Section 15.7

   Disclosure of Information    103

Section 15.8

   Security Interest in Favor of Federal Reserve Bank    103

XVI.    RESERVE ACCOUNTS

   103

Section 16.1

   Tax Reserve Account    103

Section 16.2

   Insurance Reserve Account    104

Section 16.3

   Intentionally Deleted    104

Section 16.4

   FF&E Reserve Account    105

Section 16.5

   Letter of Credit Provisions    105

XVII.    DEFAULTS

   106

Section 17.1

   Event of Default    106

Section 17.2

   Remedies    109

Section 17.3

   Remedies Cumulative; Waivers    110

Section 17.4

   Costs of Collection    111

XVIII.    SPECIAL PROVISIONS

   111

Section 18.1

   Exculpation    111

XIX.    MISCELLANEOUS

   113

Section 19.1

   Survival    114

Section 19.2

   Lender’s Discretion    114

Section 19.3

   Governing Law    114

Section 19.4

   Modification, Waiver in Writing    115

Section 19.5

   Delay Not a Waiver    115

Section 19.6

   Notices    115

Section 19.7

   TRIAL BY JURY    117

Section 19.8

   Headings    117

Section 19.9

   Severability    117

 

-iii-



--------------------------------------------------------------------------------

Section 19.10

   Preferences    117

Section 19.11

   Waiver of Notice    118

Section 19.12

   Expenses; Indemnity    118

Section 19.13

   Exhibits and Schedules Incorporated    120

Section 19.14

   Offsets, Counterclaims and Defenses    120

Section 19.15

   Liability of Assignees of Lender    120

Section 19.16

   No Joint Venture or Partnership; No Third Party Beneficiaries    120

Section 19.17

   Publicity    121

Section 19.18

   Waiver of Marshalling of Assets    121

Section 19.19

   Waiver of Counterclaim and Other Actions    121

Section 19.20

   Conflict; Construction of Documents; Reliance    121

Section 19.21

   Prior Agreements    122

Section 19.22

   Counterparts    122

Section 19.23

   Joint and Several Liability    122

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBIT A    TITLE INSURANCE REQUIREMENTS EXHIBIT B    SURVEY REQUIREMENTS
EXHIBIT C    SINGLE PURPOSE ENTITY PROVISIONS EXHIBIT D    ENFORCEABILITY
OPINION REQUIREMENTS EXHIBIT E    NON-CONSOLIDATION OPINION REQUIREMENTS EXHIBIT
F    COUNTERPARTY OPINION REQUIREMENTS EXHIBIT G    FORM OF TENANT ESTOPPEL
LETTER EXHIBIT H-1    BORROWER ORGANIZATIONAL STRUCTURE AT CLOSING EXHIBIT H-2
   INTENTIONALLY DELETED EXHIBIT I    INTEREST RATE CAP AGREEMENT REQUIREMENTS
EXHIBIT J    FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT EXHIBIT K    FORM OF
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT EXHIBIT L   
INTENTIONALLY DELETED EXHIBIT M    COUNTERPARTY ACKNOWLEDGMENT EXHIBIT N   
INTENTIONALLY DELETED EXHIBIT O    INTENTIONALLY DELETED EXHIBIT P   
INTENTIONALLY DELETED EXHIBIT Q    INTENTIONALLY DELETED EXHIBIT R    ARTICLE 8
OPT IN LANGUAGE SCHEDULE I    LITIGATION SCHEDULE SCHEDULE II    INTENTIONALLY
DELETED SCHEDULE III    PRE-APPROVED TRANSFEREES SCHEDULE IV    PRE-APPROVED
MANAGERS SCHEDULE V    INTENTIONALLY DELETED SCHEDULE VI    INTENTIONALLY
DELETED SCHEDULE VII    INTENTIONALLY DELETED SCHEDULE VIII    INTENTIONALLY
DELETED SCHEDULE IX    DEFERRED MAINTENANCE

 

-v-



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT dated as of March 9, 2007 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between SHC HALF MOON BAY, LLC, a Delaware limited liability
company, (the “Borrower”) having an office at c/o Strategic Hotel Funding,
L.L.C., 77 West Wacker Drive, Suite 4600, Chicago, Illinois 60601, and COLUMN
FINANCIAL, INC., a Delaware corporation, having an address at 11 Madison Avenue,
New York, New York 10010 (together with its successors and assigns, “Lender”).

WITNESSETH:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender;

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

  I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Acceptable Counterparty” shall mean a bank or other financial institution which
has a long-term unsecured debt or counterparty rating of “A+” or higher by S&P
and its equivalent by Moody’s and, if the counterparty is rated by Fitch, by
Fitch.

“Acceptable Management Agreement” shall mean, with respect to the Property, a
new or amended management agreement with the Manager which agreement (as
applicable) shall be upon terms and conditions entered into by Borrower,
Operating Lessee, and/or Manager with respect to the Property in accordance with
the terms of Section 5.2.14 hereof.

“Acceptable Manager” shall mean (i) the current Manager as of the Closing Date
or any wholly-owned Affiliate (whether direct or indirect) of said current
Manager, (ii) at any time after the Closing Date, any Pre-approved Manager
listed on Schedule IV hereto, provided (x) each such property manager continues
to be Controlled by substantially the same Persons Controlling such property
manager as of the Closing Date (or if such Manager is a publicly traded company,
such Manager continues to be publicly traded on an established securities
market) and (y) there has been no material adverse change in the financial
condition or results of operations of such property manager since the Closing
Date, (iii) any other hotel management company that manages a system of at least
six (6) hotels or resorts of a class and quality of at



--------------------------------------------------------------------------------

least as comparable to the Property (as reasonably determined by Manager and
Operating Lessee; provided, however, Operating Lessee shall obtain Lender’s
prior approval of such determination, not to be unreasonably withheld) and
containing not fewer than 1,500 hotel rooms in the aggregate (including
hotel/condominium units under management) in the aggregate, (iv) any Close
Affiliate of any of the foregoing Persons or (v) any other reputable and
experienced professional hotel management company with respect to which a Rating
Agency Confirmation has been obtained.

“Accommodation Security Documents” shall mean the Security Instrument, the
Assignment of Leases and UCC-1 Financing Statements which have been executed by
Borrower and Operating Lessee in favor of Lender to secure Borrower’s
obligations under the Loan Documents.

“Account Agreement” shall mean the Account and Control Agreement, dated the date
hereof, among Lender, Borrower and Cash Management Bank.

“Account Collateral” shall have the meaning set forth in Section 3.1.2.

“Acknowledgment” shall mean the Acknowledgment, dated on or about the date
hereof made by Counterparty, or as applicable, Acceptable Counterparty in the
form of Exhibit M.

“Additional Non-Consolidation Opinion” shall have the meaning set forth in
Section 4.1.29(c).

“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly Controlling or Controlled by or under direct or indirect
common Control with, or any general partner or managing member in, such
specified Person.

“Agreement” shall mean this Agreement, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration” shall mean any demolition, alteration, installation, improvement or
decoration of or to the Property or any part thereof or the Improvements
(including FF&E) thereon (other than any of the foregoing that (i) is permitted
to be done and actually is done by or on behalf of the Manager without the
consent of the Borrower (it being the intent of the parties that for this
purpose amounts expended by Manager in respect of FF&E in the ordinary course of
business from amounts reserved for FF&E under the Management Agreement shall be
deemed not to be an Alteration), or (ii) is paid for out of any reserve account
described in Article XVI.

“Approved Bank” shall have the meaning set forth in the Account Agreement.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by Lender and an assignee, and accepted by Lender in accordance with Article XV
and in substantially the form of Exhibit J or such other form customarily used
by Lender in connection with the participation or syndication of mortgage loans
at the time of such assignment.

 

2



--------------------------------------------------------------------------------

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases, Rents, Hotel Revenue and Security Deposits, dated as of the date hereof,
from Borrower and Operating Lessee, as assignor, to Lender, as assignee,
assigning to Lender all of Borrower’s and Operating Lessee’s interest in and to
the Leases, Rents, Hotel Revenue and Security Deposits as security for the Loan,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Bankruptcy Code” shall mean Title 11, U.S.C.A., as amended from time to time
and any successor statute thereto.

“Beneficial” when used in the context of beneficial ownership has the analogous
meaning to that specified in Rule 13d-3 under the Securities Exchange Act of
1934, as amended.

“Best of Borrower’s Knowledge”, shall mean the actual (as opposed to imputed or
constructive) present knowledge of: Cory Warning and Ryan Bowie after due
inquiry, and without creating any personal liability on the part of any said
individuals. In the case where the term “Best of Borrower’s Knowledge” is used
in the context of representations or warranties of Borrower to be made after the
date hereof, the term shall include the Person or Persons, as applicable, that
occupy the capacities of said individuals on the date such representation or
warranty to the extent that one or more of such individuals no longer occupy
their current capacities.

“Borrower” has the meaning set forth in the first paragraph of this Agreement.

“Borrower’s Account” shall mean an account with any Person subsequently
identified in a written notice from Borrower to Lender, which Borrower’s Account
shall be under the sole dominion and control of Borrower.

“Budget” shall mean the operating budget for the Property prepared by Manager on
Borrower’s behalf, pursuant to the Management Agreement, for the applicable
Fiscal Year or other period setting forth, in reasonable detail, Manager’s
estimates, consistent with the Management Agreement, of the anticipated results
of operations of the Property, including revenues from all sources, all
Operating Expenses, Management Fees and Capital Expenditures.

“Building Equipment” shall have the meaning set forth in the Security
Instrument.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, California or in the state in which
Servicer is located are not open for business. When used with respect to an
Interest Determination Date, Business Day shall mean any day on which dealings
in deposits in U.S. Dollars are transacted in the London interbank market.

“Capital Expenditures” shall mean any amount incurred in respect of capital
items which in accordance with GAAP would not be included in Borrower’s annual
financial statements for an applicable period as an operating expense of the
Property.

“Cash” shall mean the legal tender of the United States of America.

 

3



--------------------------------------------------------------------------------

“Cash and Cash Equivalents” shall mean any one or a combination of the
following: (i) Cash, and (ii) U.S. Government Obligations.

“Cash Management Bank” shall mean LaSalle Bank National Association or any
successor Approved Bank acting as Cash Management Bank under the Account
Agreement or other financial institution approved by the Lender and, if a
Securitization has occurred, the Rating Agencies.

“Casualty” shall mean a fire, explosion, flood, collapse, earthquake or other
casualty affecting the Property.

“Close Affiliate” shall mean with respect to any Person (the “First Person”) any
other Person (each, a “Second Person”) which is an Affiliate of the First Person
and in respect of which any of the following are true: (a) the Second Person
owns, directly or indirectly, at least 75% of all of the legal, Beneficial
and/or equitable interest in such First Person, (b) the First Person owns,
directly or indirectly, at least 75% of all of the legal, Beneficial and/or
equitable interest in such Second Person, or (c) a third Person owns, directly
or indirectly, at least 75% of all of the legal, Beneficial and/or equitable
interest in both the First Person and the Second Person.

“Closing Date” shall mean the date of this Agreement set forth in the first
paragraph hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral Accounts” shall have the meaning set forth in Section 3.1.1.

“Collection Account” shall have the meaning set forth in Section 3.1.1.

“Condemnation” shall mean a taking or voluntary conveyance during the term
hereof of all or any part of the Property or any interest therein or right
accruing thereto or use thereof, as the result of, or in settlement of, any
condemnation or other eminent domain proceeding by any Governmental Authority,
whether or not the same shall have actually been commenced.

“Consumer Price Index” or “CPI” shall mean the Consumer Price Index for All
Urban Consumers published by the Bureau of Labor Statistics of the United States
Department of Labor, New York – Northern New Jersey – Long Island, NY – NJ – CT
– PA; All Items; 1982-84 = 100. If the Bureau of Labor Statistics substantially
revises the manner in which the CPI is determined, an adjustment shall be made
by Lender in the revised index which would produce results equivalent, as nearly
as possible, to those which would be obtained if the CPI had not been so
revised. If the CPI becomes unavailable to the public because publication is
discontinued, or otherwise, Lender shall substitute therefor a comparable index
based upon changes in the cost of living or purchasing power of the consumer
dollar published by any other governmental agency reasonably acceptable to
Borrower or, if no such index is available, then, subject to reasonable approval
of Borrower, a comparable index published by a major bank, other financial
institution, university or recognized financial publication shall be
substituted.

 

4



--------------------------------------------------------------------------------

“CPI Increase” shall mean the relevant figure multiplied by a fraction, the
numerator of which shall be the CPI on each anniversary of the Closing Date and
the denominator of which shall be the CPI on the Closing Date, which CPI
Increase is calculated on each anniversary of the Closing Date.

“Control” shall mean (i) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise and
(ii) the ownership, direct or indirect, of no less than 51% of the voting
securities of such Person, and the terms Controlled, Controlling and Common
Control shall have correlative meanings.

“Counterparty” shall mean the counterparty to the Interest Rate Cap Agreement
and any counterparty under a Replacement Interest Rate Cap Agreement or
Extension Interest Rate Cap Agreement and, if applicable, any credit support
provider identified in the Interest Rate Cap Agreement, Replacement Interest
Rate Cap Agreement or Extension Interest Rate Cap Agreement.

“Counterparty Opinion” shall have the meaning set forth in Section 9.3(f).

“Credit Suisse” shall mean Credit Suisse Securities (USA) LLC and its successors
in interest.

“CS” shall have the meaning set forth in Section 14.4.2(b).

“CS Group” shall have the meaning set forth in Section 14.4.2(b).

“Current Debt Service Reserve Account” shall have the meaning set forth in
Section 3.1.1.

“Debt” shall mean, with respect to any Person at any time, (a) indebtedness or
liability of such Person for borrowed money whether or not evidenced by bonds,
debentures, notes or other instruments, or for the deferred purchase price of
property or services; (b) obligations of such Person as lessee under leases
which should have been or should be, in accordance with GAAP, recorded as
capital leases; (c) current liabilities of such Person in respect of unfunded
vested benefits under plans covered by Title IV of ERISA; (d) obligations issued
for, or liabilities incurred on the account of, such Person; (e) obligations or
liabilities of such Person arising under letters of credit, credit facilities or
other acceptance facilities; (f) obligations of such Person under any guarantees
or other agreement to become secondarily liable for any obligation of any other
Person, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or otherwise to
assure a creditor against loss; (g) obligations of such Person secured by any
Lien on any property of such Person, whether or not the obligations have been
assumed by such Person; or (h) obligations of such Person under any interest
rate or currency exchange agreement.

 

5



--------------------------------------------------------------------------------

“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments under the Note.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall have the meaning set forth in the Note.

“Deferred Maintenance Conditions” shall mean, collectively, the deferred
maintenance conditions and near term capital requirements, if any, described on
Schedule IX attached hereto and made a part hereof.

“Disclosure Documents” shall have the meaning set forth in Section 14.4.1.

“Disqualified Transferee” shall mean any Person or its Close Affiliate that,
(i) has (within the past five (5) years) defaulted, or is now in default, beyond
any applicable cure period, of its material obligations, under any material
written agreement with Lender, any Affiliate of Lender, or, unless approved by
the Rating Agencies, any other financial institution or other person providing
or arranging financing; (ii) has been convicted in a criminal proceeding for a
felony or a crime involving moral turpitude or that is an organized crime figure
or is reputed (as determined by Lender in its sole discretion) to have
substantial business or other affiliations with an organized crime figure;
(iii) has at any time filed a voluntary petition under the Bankruptcy Code or
any other federal or state bankruptcy or insolvency law; (iv) as to which an
involuntary petition (which was not subsequently dismissed within one hundred
twenty (120) days) has at any time been filed under the Bankruptcy Code or any
other federal or state bankruptcy or insolvency law; (v) has at any time filed
an answer consenting to or acquiescing in any involuntary petition filed against
it by any other person under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law; (vi) has at any time consented to or acquiesced in
or joined in an application for the appointment of a custodian, receiver,
trustee or examiner for itself or any of its property; (vii) has at any time
made an assignment for the benefit of creditors, or has at any time admitted its
insolvency or inability to pay its debts as they become due; or (viii) has been
found by a court of competent jurisdiction or other governmental authority in a
comparable proceeding to have violated any federal or state securities laws or
regulations promulgated thereunder.

“Downgrade” shall have the meaning as set forth in Section 9.3(c) hereof.

“DSCR” shall mean, with respect to a particular period, the ratio of Net
Operating Income to the aggregate amount of Debt Service that is payable in
respect of such period, as computed by Lender from time to time pursuant to the
terms hereof, using in all cases, an assumed loan constant (instead of actual
debt service payable under such loan) per annum equal to the strike price of the
Interest Rate Cap Agreement in effect on the date of such determination (which
constant shall be calculated at all times using an actual/360 accrual
convention). If no such period is specified, then the period shall be deemed to
be the immediately preceding four (4) Fiscal Quarters.

“Eligible Account” has the meaning set forth in the Account Agreement.

 

6



--------------------------------------------------------------------------------

“Eligible Collateral” shall mean U.S. Government Obligations, Letters of Credit
or Cash and Cash Equivalents, or any combination thereof.

“Environmental Certificate” shall have the meaning set forth in Section 12.2.1.

“Environmental Claim” shall mean any claim, action, cause of action,
investigation or written notice by any Person alleging potential liability
(including potential liability for investigatory costs, cleanup costs, natural
resource damages, property damages, personal injuries or penalties) arising out
of, based upon or resulting from (a) the presence, threatened presence, release
or threatened release into the environment of any Hazardous Materials from or at
the Property, or (b) the violation, or alleged violation, of any Environmental
Law relating to the Property.

“Environmental Event” shall have the meaning set forth in Section 12.2.1.

“Environmental Indemnity” shall mean the Environmental Indemnity, dated the date
hereof, made by Guarantor in favor of Lender.

“Environmental Law” shall have the meaning provided in the Environmental
Indemnity.

“Environmental Reports” shall have the meaning set forth in Section 12.1.

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and the
rulings issued thereunder.

“Event of Default” shall have the meaning set forth in Section 17.1(a).

“Excess Cash Flow” shall have the meaning set forth in Section 3.1.5.

“Exchange Act” shall have the meaning set forth in Section 14.4.1.

“Exculpated Parties” shall have the meaning set forth in Section 18.1.1.

“Excusable Delay” shall mean a delay due to acts of god, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, strikes, work stoppages, shortages of labor or materials or
other causes beyond the reasonable control of Borrower, but Borrower’s lack of
funds in and of itself shall not be deemed a cause beyond the control of
Borrower.

“Expansion” shall mean any expansion or reduction of the Property or any portion
thereof or the Improvements thereon.

“Extension Interest Rate Cap Agreement” shall mean, following the Borrower’s
exercise of its option to extend the Maturity Date pursuant to Section 5 of the
Note, an Interest Rate Cap Agreement or Agreements (together with the
confirmations and schedules relating thereto), each from an Acceptable
Counterparty and satisfying the requirements set forth

 

7



--------------------------------------------------------------------------------

on Exhibit I hereto; provided that, to the extent any such interest rate cap
agreement does not meet the foregoing requirements, an “Extension Interest Rate
Cap Agreement” shall be such interest rate cap agreement as may be approved by
each of the Rating Agencies (such approval to be evidenced by the receipt of a
Rating Agency Confirmation).

“FF&E” shall mean furniture, fixtures and equipment of the type customarily
utilized in hotel properties in California similar to the Property.

“FF&E Reserve Account” shall have the meaning set forth in Section 3.1.1.

“Final Completion” shall mean, with respect to any specified work, the final
completion of all such work, including the performance of all “punch list”
items, as confirmed by an Officer’s Certificate and, with respect to any
Material Alteration or Material Expansion, a certificate of the Independent
Architect, if applicable.

“Fiscal Quarter” shall mean each quarter within a Fiscal Year in accordance with
GAAP.

“Fiscal Year” shall mean the period commencing on the Closing Date and ending on
and including December 31 of the calendar year in which the Closing Date occurs
and thereafter each twelve month period commencing on January 1 and ending on
December 31 until the Debt is repaid in full, or such other common fiscal year
of Borrower as Borrower may select from time to time with the prior consent of
Lender, such consent not to be unreasonably withheld.

“Fitch” shall mean Fitch Ratings Inc.

“GAAP” shall mean the generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession, to the extent such principles are applicable
to the facts and circumstances on the date of determination, as appropriately
modified by the Uniform System.

“Golf Club Agreement” shall mean that certain Hotel, Golf Courses and Colony
Club Operation and Access Agreement dated January 14, 1999 between Ocean Colony
Partners, L.P., South Wavecrest, LLC and SHC Half Moon Bay, LLC (as assignee of
Vestar-Athens/YCP II Half Moon Bay, L.L.C.).

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

“Guarantor” shall mean, Strategic Hotel Funding, L.L.C., a Delaware limited
liability company, which shall execute and deliver the Recourse Guaranty on the
Closing Date.

 

8



--------------------------------------------------------------------------------

“Hazardous Materials” shall have the meaning provided in the Environmental
Indemnity.

“Holding Account” shall have the meaning set forth in Section 3.1.1.

“Hotel Revenue” shall mean all revenues, income, Rents, issues, profits,
termination or surrender fees, penalties and other amounts arising from the use
or enjoyment of all or any portion of the Property, including, without
limitation, the rental or surrender of any office space, retail space, parking
space, halls, stores, and offices of every kind, the rental or licensing of
signs, sign space or advertising space and all membership fees and dues,
rentals, revenues, receipts, income, accounts, accounts receivable, cancellation
fees, penalties, credit card receipts and other receivables relating to or
arising from rentals, rent equivalent income, income and profits from guest
rooms, meeting rooms, conference and banquet rooms, food and beverage
facilities, health clubs, spas, vending machines, parking facilities,
telecommunication and television systems, guest laundry, the provision or sale
of other goods and services, and any other items of revenue, receipts or other
income as identified in the Uniform System.

“Impositions” shall mean all taxes (including all ad valorem, sales (including
those imposed on lease rentals), use, single business, gross receipts, value
added, intangible transaction, privilege or license or similar taxes),
governmental assessments (including all assessments for public improvements or
benefits, whether or not commenced or completed prior to the date hereof and
whether or not commenced or completed within the term of this Agreement), water,
sewer or other rents and charges, excises, levies, fees (including license,
permit, inspection, authorization and similar fees), and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Property and/or any
Rents and Hotel Revenue (including all interest and penalties thereon), which at
any time prior to, during or in respect of the term hereof may be assessed or
imposed on or in respect of or be a Lien upon (a) Borrower (including all
income, franchise, single business or other taxes imposed on Borrower for the
privilege of doing business in the jurisdiction in which the Property is
located), (b) the Property, or any other collateral delivered or pledged to
Lender in connection with the Loan, or any part thereof, or any Rents or Hotel
Revenue therefrom or any estate, right, title or interest therein, or (c) any
occupancy, operation, use or possession of, or sales from, or activity conducted
on, or in connection with the Property or the leasing or use of all or any part
thereof. Nothing contained in this Agreement shall be construed to require
Borrower to pay any tax, assessment, levy or charge imposed on (i) any tenant
occupying any portion of the Property, (ii) any manager of the Property,
including any Manager, or (iii) Servicer, Lender or any other third party in the
nature of a capital levy, estate, inheritance, succession, income or net revenue
tax.

“Improvements” shall have the meaning set forth in the Security Instrument.

“Increased Costs” shall have the meaning set forth in Section 2.4.1.

“Indebtedness” shall mean, at any given time, the Principal Amount, together
with all accrued and unpaid interest thereon and all other obligations and
liabilities due or to become due to Lender pursuant hereto, under the Note or in
accordance with the other Loan Documents and all other amounts, sums and
expenses paid by or payable to Lender hereunder or pursuant to the Note or the
other Loan Documents.

 

9



--------------------------------------------------------------------------------

“Indemnified Parties” shall have the meaning set forth in Section 19.12(b).

“Independent” shall mean, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in (i) or (ii) above.

“Independent Architect” shall mean an architect, engineer or construction
consultant selected by Borrower which is Independent, licensed to practice in
the State and has at least five (5) years of architectural experience and which
is reasonably acceptable to Lender.

“Independent Director”, “Independent Manager”, or “Independent Member” shall
mean a natural person who is not at the time of initial appointment as a
director, manager or member or at any time while serving as a director, member
or manager of the Borrower and has not been at any time during the five
(5) years preceding such initial appointment:

 

  (a) a stockholder, director (with the exception of serving as an Independent
Director of the Borrower), officer, trustee, employee, partner, member, attorney
or counsel of Borrower, the Member (with exception of serving as a Special
Member), or any Affiliate of either of them;

 

  (b) a creditor, customer, supplier, or other person who derives any of its
purchases or revenues from its activities with the Member, the Borrower or any
Affiliate of either of them;

 

  (c) a Person Controlling or under common Control with any Person excluded from
serving as Independent Director under (a) or (b); or

 

  (d) a member of the immediate family by blood or marriage of any Person
excluded from serving as Independent Director under (a) or (b).

A natural person who satisfies the foregoing definition other than subparagraph
(b) shall not be disqualified from serving as an Independent Director of the
Borrower if such individual is an Independent Director, Independent Manager or
Independent Member provided by a nationally-recognized company that provides
professional independent directors (a “Professional Independent Director”) and
other corporate services in the ordinary course of its business. A natural
person who otherwise satisfies the foregoing definition other than subparagraph
(a) by reason of being the independent director of a Single Purpose Entity
affiliated with the Borrower shall not be disqualified from serving as an
Independent Director, Independent Manager or Independent Member of the Borrower
if such individual is either (i) a Professional Independent Director or (ii) the
fees that such individual earns from serving as independent director of
affiliates of the Borrower in any given year constitute in the aggregate less
than five percent (5%) of such individual’s annual income for that year.
Notwithstanding the immediately preceding sentence, an Independent Director may
not simultaneously serve as Independent Director, Independent Manager or
Independent Member of the Borrower and

 

10



--------------------------------------------------------------------------------

independent director, independent member or independent manager of a special
purpose entity that owns a direct or indirect equity interest in the Borrower or
a direct or indirect interest in any co-borrower with the Borrower.

“Insurance Requirements” shall mean, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting the Property
or any part thereof or any use or condition thereof, which may, at any time, be
recommended by the Board of Fire Underwriters, if any, having jurisdiction over
the Property, or such other body exercising similar functions.

“Insurance Reserve Account” shall have the meaning set forth in
Section 3.1.1(b).

“Insurance Reserve Amount” shall have the meaning set forth in Section 16.2.

“Insurance Reserve Trigger” shall mean Borrower’s failure to deliver to Lender
not less than five Business Days prior to each Payment Date (unless the prior
notice to Lender provided evidence reasonably satisfactory to Lender that
Borrower had prepaid such insurance premiums through a future Payment Date),
evidence that all insurance premiums for the insurances required to be
maintained pursuant to the terms of this Agreement have been paid in full.

“Intangible” shall have the meaning set forth in the Security Instrument.

“Interest Determination Date” shall have the meaning set forth in the Note.

“Interest Period” shall have the meaning set forth in the Note.

“Interest Rate Cap Agreement” shall mean an Interest Rate Agreement or
Agreements (together with the confirmation and schedules relating thereto), or,
with Lender’s prior written consent (which shall not be unreasonably withheld,
delayed or conditioned), a swap or other interest rate hedging instrument, each
between a Counterparty and Borrower obtained by Borrower and collaterally
assigned to Lender pursuant to this Agreement, and each satisfying the
requirements set forth in Exhibit I and, in the case of a swap or other interest
rate hedging agreement consented to by Lender, any additional requirements of
the Rating Agencies).

“Land” shall have the meaning set forth in the Security Instrument.

“Late Payment Charge” shall have the meaning set forth in Section 2.2.3.

“Lease” shall mean any lease (other than the Operating Lease and the Golf Club
Agreement), sublease or subsublease, letting, license, concession, or other
agreement (whether written or oral and whether now or hereafter in effect)
(excluding club membership programs now or hereafter in effect entitling Persons
to preferential access to the Property) pursuant to which any Person is granted
by the Borrower or Operating Lessee a possessory interest in, or right to use or
occupy all or any portion of any space in the Property or any facilities at the
Property (other than typical short-term occupancy rights of hotel guests which
are not the subject of a written agreement), and every modification, amendment
or other agreement relating to such

 

11



--------------------------------------------------------------------------------

lease, sublease, subsublease, or other agreement entered into in connection with
such lease, sublease, subsublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

“Lease Modification” shall have the meaning set forth in Section 8.8.1.

“Legal Requirements” shall mean all present and future laws, statutes, codes,
ordinances, orders, judgments, decrees, injunctions, rules, regulations and
requirements, and irrespective of the nature of the work to be done, of every
Governmental Authority including, without limitation, Environmental Laws and all
covenants, restrictions and conditions now or hereafter of record which may be
applicable to Borrower or to the Property and the Improvements and the Building
Equipment thereon, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or reconstruction of the Property and
the Improvements and the Building Equipment thereon including, without
limitation, building and zoning codes and ordinances and laws relating to
handicapped accessibility.

“Lender” shall have the meaning set forth in the first paragraph of this
Agreement.

“Letter of Credit” shall mean an irrevocable, unconditional, transferable
(without the imposition of any fee except any fees which are expressly payable
by the Borrower), clean sight draft letter of credit (either an evergreen letter
of credit or one which does not expire until at least sixty (60) days after the
Maturity Date (the “LC Expiration Date”), in favor of Lender and entitling
Lender to draw thereon in New York, New York, based solely on a statement
executed by an officer or authorized signatory of Lender and issued by an
Approved Bank. If at any time (a) the institution issuing any such Letter of
Credit shall cease to be an Approved Bank or (b) the Letter of Credit is due to
expire prior to the LC Expiration Date, Lender shall have the right immediately
to draw down the same in full and hold the proceeds thereof in accordance with
the provisions of this Agreement, unless Borrower shall deliver a replacement
Letter of Credit from an Approved Bank within (i) as to (a) above, twenty (20)
days after Lender delivers written notice to Borrower that the institution
issuing the Letter of Credit has ceased to be an Approved Bank or (ii) as to
(b) above, at least twenty (20) days prior to the expiration date of said Letter
of Credit.

“Liabilities” shall have the meaning set forth in Section 14.4.2(b).

“LIBOR” shall have the meaning set forth in the Note.

“LIBOR Cap Strike Rate” shall mean 6.5%.

“LIBOR Margin” shall mean “LIBOR Margin” as defined in the Note.

“LIBOR Rate” shall have the meaning set forth in the Note.

“License” shall have the meaning set forth in Section 4.1.23.

 

12



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance or charge on or
affecting Borrower, the Property, any portion thereof or any interest therein,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and the filing of
mechanic’s, materialmen’s and other similar liens and encumbrances.

“Loan” shall mean the loan in the amount of $76,500,000 made by Lender to
Borrower pursuant to this Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Assignment of Leases, the Environmental Indemnity, the
Subordination of Operating Lease, the Account Agreement, the Recourse Guaranty,
the Manager Subordination Agreements and all other documents executed and/or
delivered by Borrower in connection with the Loan including any certifications
or representations delivered by or on behalf of Borrower, any Affiliate of
Borrower, the Manager, or any Affiliate of the Manager (including, without
limitation, any certificates in connection with any legal opinions delivered on
the date hereof), together with all of the Accommodation Security Documents
executed by the Operating Lessee.

“Loan to Value Ratio” shall mean the ratio, as of a particular date, in which
the numerator is equal to the outstanding principal balance of the Loan and the
denominator is equal to the appraised value of the Property as determined by
Lender in its reasonable discretion.

“Management Agreement” shall mean that certain (i) Operating Agreement dated
October 8, 1998 between SHC Half Moon Bay, LLC (as assignee of Vestar-Athens/YCP
II Half Moon Bay, L.L.C. and Vestar-Athens/YCP II HMB Operating Company, L.L.C.)
and The Ritz-Carlton Hotel Company, L.L.C., as amended by that certain Amendment
to Operating Agreement dated August 24, 2004 between SHC Half Moon Bay, LLC and
The Ritz-Carlton Hotel Company, L.L.C. and (ii) Club Operating Agreement dated
June 1, 2001 between SHC Half Moon Bay, LLC (as assignee of Vestar-Athens/YCP II
Half Moon Bay, L.L.C. and Vestar-Athens/YCP II HMB Operating Company, L.L.C.)
and The Ritz-Carlton Hotel Company, L.L.C., as each of the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

“Management Control” shall mean, with respect to any direct or indirect interest
in the Borrower or the Property (not including Manager under an Approved
Management Agreement), the power and authority to make and implement or cause to
be made and implemented all material decisions with respect to the operation,
management, financing and disposition of the specified interest.

“Management Fee” shall mean an amount equal to the management fees payable to
the Manager pursuant to the terms of the Management Agreement for management
services, incentive management fees, marketing fees and any other fees described
in the Management Agreement, and any allocated franchise fees.

“Manager” shall mean, as of the Closing Date, The Ritz-Carlton Hotel Company,
L.L.C., or any replacement “Manager” appointed in accordance with Section 5.2.14
hereof.

 

13



--------------------------------------------------------------------------------

“Manager Accounts” shall mean the “Operating Accounts” (as defined in the
Management Agreement) and if applicable, the Manager FF&E Alternative Reserve
Account, maintained by Manager in the name of Borrower or Operating Lessee with
respect to the Property and in accordance with the terms of the Management
Agreement.

“Manager FF&E Alternative Reserve Account” shall have the meaning set forth in
Section 5.1.23(a)(ii).

“Manager FF&E Reserve Account” shall mean the relevant reserve account used by
Manager in respect of the “FF&E Reserve” as defined in the Management Agreement
pursuant to the Management Agreement.

“Manager Subordination Agreements” shall mean that certain Consent to
Assignment, Agreement and Estoppel and that certain Subordination,
Non-Disturbance and Attornment Agreement dated the date hereof, among Lender,
Borrower, Operating Lessee, and Manager, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (i) the Property taken as a whole, (ii) the use, operation, or
value of the Property, (iii) the business, profits, operations or financial
condition of the Borrower or (iv) the ability of Borrower to repay the principal
and interest of the Loan as it becomes due or to satisfy any of Borrower’s
obligations under the Loan Documents.

“Material Alteration” shall mean any Alteration (other than with respect to
replacements of FF&E that are funded from reserves for FF&E reserved for
hereunder or under the Management Agreement by the Manager) to be performed by
or on behalf of Borrower at the Property, the total cost of which (including,
without limitation, construction costs and costs of architects, engineers and
other professionals), as reasonably estimated by an Independent Architect,
exceeds the Threshold Amount.

“Material Casualty” shall mean a Casualty where the loss (i) is in an aggregate
amount equal to or in excess of thirty percent (30%) of the outstanding
Principal Amount of the Loan or (ii) has caused thirty percent (30%) or more of
the hotel rooms or common areas (including banquet and conference facilities) in
the Property to be unavailable for its applicable use.

“Material Condemnation” shall mean a Condemnation where the loss (i) is in an
aggregate amount equal to or in excess of thirty percent (30%) of the
outstanding Principal Amount of the Loan or (ii) has caused thirty percent (30%)
or more of the hotel rooms or common areas (including banquet and conference
facilities) in the Property to be unavailable for its applicable use.

“Material Expansion” shall mean any Expansion to be performed by or on behalf of
the Borrower at the Property, the total cost of which, as reasonably estimated
by an Independent Architect, exceeds the Threshold Amount.

 

14



--------------------------------------------------------------------------------

“Material Lease” shall mean any Lease (a) demising a premises within the
Property that is more than 10,000 net rentable square feet or (b) that is for a
term equal to or greater than sixty (60) months, provided, such definition
specifically excludes the Golf Club Agreement.

“Maturity Date” shall have the meaning set forth in the Note.

“Maturity Date Payment” shall have the meaning set forth in the Note.

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Monetary Default” shall mean a Default (i) that can be cured with the payment
of money or (ii) arising pursuant to Section 17.1(a)(vi) or (vii).

“Monthly FF&E Reserve Amount” shall mean an amount determined by Lender (based
upon the most recent monthly operating statements delivered pursuant hereto)
equal to 4% of Hotel Revenue.

“Monthly Insurance Reserve Amount” shall have the meaning set forth in
Section 16.2.

“Monthly Tax Reserve Amount” shall have the meaning set forth in Section 16.1.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Net Operating Income” shall mean, for any specified period, the excess of
Operating Income over Operating Expenses for the trailing twelve (12) month
period.

“New Lease” shall have the meaning set forth in Section 8.8.1.

“Non-Consolidation Opinion” shall have the meaning provided in Section 2.5.5.

“Non-Disturbance Agreement” shall have the meaning set forth in Section 8.8.9.

“Note” shall mean that certain Note in the principal amount of Seventy-Six
Million Five Hundred Thousand Dollars ($76,500,000), made by Borrower in favor
of Lender as of the date hereof, as the same may be amended, restated, replaced,
substituted (including any components or subcomponents) or supplemented or
otherwise modified from time to time.

“Obligations” shall have meaning set forth in the recitals of the Security
Instrument.

 

15



--------------------------------------------------------------------------------

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf.

“Officer’s Certificate” shall mean a certificate executed by an authorized
signatory of Borrower that is familiar with the financial condition of Borrower
and the operation of the Property or the particular matter which is the subject
of such Officer’s Certificate.

“Operating Asset” shall have the meaning set forth in the Security Instrument.

“Operating Expenses” shall mean, for any specified period, without duplication,
all expenses of Borrower or Operating Lessee (or by Manager for the account of
Borrower or Operating Lessee) during such period in connection with the
ownership or operation of the Property, including costs (including labor) of
providing services including rooms, food and beverage, telecommunications,
garage and parking and other operating departments, as well as real estate and
other business taxes, other rental expenses, insurance premiums, utilities
costs, administrative and general costs, repairs and maintenance costs,
Management Fees under the Management Agreement, other costs and expenses
relating to the Property, required FF&E reserves, and legal expenses incurred in
connection with the operation of the Property, determined, in each case on an
accrual basis, in accordance with GAAP. “Operating Expenses” shall not include
(i) depreciation or amortization or other noncash items, (ii) the principal of
and interest on the Note, (iii) income taxes or other taxes in the nature of
income taxes, (iv) any expenses (including legal, accounting and other
professional fees, expenses and disbursements) incurred in connection with and
allocable to the issuance of the Note, (v) the cost of any FF&E expenditures
(other than amounts deposited into the applicable hotel operating account for
FF&E expenditures, which shall be considered an “Operating Expense” as used
herein) or any other capital expenditures, or (vi) the excess of insurance
premiums over the Maximum Premium Amount (per annum) incurred by Borrower solely
in connection with the purchase of terrorism insurance pursuant to
Section 6.1(b)(xii) distributions to the shareholders of the Borrower. Expenses
that are accrued as Operating Expenses during any period shall not be included
in Operating Expenses when paid during any subsequent period.

“Operating Lease” means that certain lease agreement dated the date hereof
between the Borrower, as lessor and the Operating Lessee, as lessee.

“Operating Lessee” means DTRS Half Moon Bay, LLC, a Delaware limited liability
company, as lessee under the Operating Lease.

“Operating Income” shall mean for any specified period, all income received by
Borrower or Operating Lessee (or by Manager for the account of Borrower or
Operating Lessee) from any Person during such period in connection with the
ownership or operation of the Property, determined on an accrual basis of
accounting determined in accordance with GAAP, including the following:

(i) all amounts payable to Borrower, Operating Lessee or to Manager for the
account of Borrower or Operating Lessee by any Person as Rent and/or Hotel
Revenue;

 

16



--------------------------------------------------------------------------------

(ii) all amounts payable to Borrower or Operating Lessee (or to Manager for the
account of Borrower or Operating Lessee) pursuant to any reciprocal easement
and/or operating agreements, covenants, conditions and restrictions, condominium
documents and similar agreements affecting the Property and binding upon and/or
benefiting Borrower and other third parties, but specifically excluding the
Management Agreement;

(iii) condemnation awards to the extent that such awards are compensation for
lost rent allocable to such specified period;

(iv) business interruption and loss of “rental value” insurance proceeds to the
extent such proceeds are allocable to such specified period; and

(v) all investment income with respect to the Collateral Accounts.

Notwithstanding the foregoing clauses (i) through (v), Operating Income shall
not include (A) any Proceeds (other than of the types described in clauses (iii)
and (iv) above), (B) any proceeds resulting from the sale, exchange, transfer,
financing or refinancing of all or any part of the Property (other than of the
types described in clause (i) and (iii) above), (C) any repayments received from
Tenants of principal loaned or advanced to Tenants by Borrower, (D) any type of
income that would otherwise be considered Operating Income pursuant to the
provisions above but is paid directly by any Tenant to a Person other than
Borrower or Manager or its agent and (E) any fees or other amounts payable by a
Tenant or another Person to Borrower that are reimbursable to Tenant or such
other Person.

“Opinion of Counsel” shall mean opinions of counsel of law firm(s) licensed to
practice in California and New York selected by Borrower and reasonably
acceptable to Lender.

“Other Charges” shall mean maintenance charges, impositions other than
Impositions, and any other charges, including, without limitation, vault charges
and license fees for the use of vaults, chutes and similar areas adjoining the
Property, now or hereafter levied or assessed or imposed against the Property or
any part thereof by any Governmental Authority, other than those required to be
paid by a Tenant pursuant to its respective Lease.

“Other Taxes” shall have the meaning set forth in Section 2.4.3.

“Outstanding Manager Issues” means (a) the failure of Manager to accurately
report revenues and expenses for years 2005 and 2006 as described in
Section 4.1.45(a) and (b) the dispute with the owner of the golf course
adjoining the Property as to golf fees as described in Section 4.1.45(b).

“Payment Date” shall have the meaning set forth in the Note.

“Permitted Borrower Transferee” shall mean any entity (i) that is experienced in
owning and operating (including acting as asset manager) properties similar to
the Property, (ii) (a) with a net worth together with its Close Affiliates, as
of a date no more than six (6) months prior to the date of the transfer of at
least $1 Billion (exclusive of the Property) and (b) who, immediately prior to
such transfer, controls, together with its Close Affiliates real estate equity
assets of at least $1 Billion, (iii) which, together with its Close Affiliates
owns or has

 

17



--------------------------------------------------------------------------------

under management or acts as the exclusive fund manager or investment advisor, at
the time of the transfer, not fewer than 20 first class full service resort
hotels or business hotel properties (excluding the Property) containing not
fewer than 5,000 hotel rooms in the aggregate and (iv) that is not a
Disqualified Transferee.

“Permitted Borrower Transferee Alternative” shall mean any entity (i) that is
experienced in owning and operating (including acting as asset manager of)
properties similar to the Property, (ii) that either (a) has a net worth
together with its Close Affiliates, as of a date no more than six (6) months
prior to the date of the transfer of at least $300 Million (exclusive of the
Property) and, immediately prior to such transfer, controls, together with its
Close Affiliates real estate equity assets of at least $1 Billion or
(b) together with its Close Affiliates owns or has under management or acts as
the exclusive fund manager or investment advisor, at the time of the transfer,
not fewer than 6 luxury resort hotels (excluding the Property) containing not
fewer than 3,000 hotel rooms in the aggregate and (iii) that is not a
Disqualified Transferee.

“Permitted Debt” shall mean collectively, (a) the Note and the other
obligations, indebtedness and liabilities specifically provided for in any Loan
Document and secured by this Agreement, the Security Instrument and the other
Loan Documents, (b) trade payables and other liabilities incurred in the
ordinary course of Borrower’s business and payable by or on behalf of Borrower
in respect of the operation of the Property, not secured by Liens on the
Property (other than liens being properly contested in accordance with the
provisions of this Agreement or the Security Instrument), such payables and
liabilities (which shall not include taxes, accrued payroll and benefits,
customer, membership and security deposits and deferred income), not to exceed
at any one time outstanding two percent (2%) of the Principal Amount of the
Loan, provided that (but subject to the remaining terms of this definition) each
such amount shall be paid within sixty (60) days following the date on which
each such amount is incurred, provided, that such two percent (2.0%) limitation
shall not include normal and customary retainages related to Alterations that
are reserved for by Borrower, (c) purchase money indebtedness, capital lease
obligations or other obligations incurred in the ordinary course of Borrower’s
business, having scheduled annual debt service not to exceed $600,000,
(d) contingent obligations to repay customer, membership and security deposits
held in the ordinary course of Borrower’s business, (e) obligations incurred in
the ordinary course of Borrower’s business for the financing of any applicable
portfolio insurance premiums, (f) any Management Fees not yet due and payable
under the Management Agreement, (g) taxes or other charges not yet due and
payable or delinquent or which are being diligently contested in good faith in
accordance with Section 5.1(b)(ii) hereof, (h) indebtedness relating to Liens in
respect of property or assets imposed by law which were incurred in the ordinary
course of business, such as carriers’, warehousemen’s, landlord’s, mechanic’s,
materialmen’s, repairmen’s and other similar Liens arising in the ordinary
course of business, and Liens for workers’ compensation, unemployment insurance
and similar programs, in each case arising in the ordinary course of business
which are either not yet due and payable or being diligently contested in good
faith in accordance with the requirements of the Loan Documents, (i) the
Revolver Loan and (j) such other unsecured indebtedness approved by Lender in
its sole discretion and with respect to which Borrower has received a Rating
Confirmation. Nothing contained herein shall be deemed to require Borrower to
pay any amount, so long as Borrower is in good faith, and by proper legal
proceedings, diligently contesting the validity, amount or application thereof,
provided that in each case, at the time of the commencement of any such action
or proceeding, and during the pendency of such action or

 

18



--------------------------------------------------------------------------------

proceeding (i) no Event of Default shall exist and be continuing hereunder,
(ii) adequate reserves with respect thereto are maintained on the books of
Borrower in accordance with GAAP, and (iii) such contest operates to suspend
collection or enforcement, as the case may be, of the contested amount and such
contest is maintained and prosecuted continuously and with diligence.
Notwithstanding anything set forth herein, in no event shall Borrower be
permitted under this provision to enter into a note (other than the Note and the
other Loan Documents) or other instrument for borrowed money other than
permitted purchase money indebtedness as described in this definition.

“Permitted Encumbrances” shall mean collectively, (a) the Liens and security
interests created or permitted by the Loan Documents, (b) all Liens,
encumbrances and other matters disclosed in the Title Policy, (c) Liens, if any,
for Impositions imposed by any Governmental Authority not yet due or delinquent
(other than any such Lien imposed pursuant to Section 401(a)(29) of the Code or
by ERISA), and (d) Liens on personal property items that are the subject of
clause (c) of the definition of Permitted Debt.

“Permitted Investments” shall have the meaning set forth in the Account
Agreement.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Physical Conditions Report” shall mean, with respect to the Property,
collectively, the (i) seismic report and (ii) structural engineering report
(prepared by an Independent Architect), both of which have been (a) addressed to
Lender (b) prepared based on a scope of work determined by Lender in Lender’s
reasonable discretion, and (c) in form and content acceptable to Lender in
Lender’s reasonable discretion, together with any amendments or supplements
thereto.

“Plan” shall have the meaning set forth in Section 4.1.10.

“Pre-approved Manager” shall mean any entity set forth on Schedule IV.

“Pre-approved Transferee” shall mean any of the entities set forth on
Schedule III hereof, or any Close Affiliates thereof, provided any of the
foregoing entities or their Close Affiliates shall only be a “Pre-approved
Transferee” if (i) such entity continues to be Controlled by substantially the
same Persons Controlling such entity as of the Closing Date or if such
Pre-approved Transferee is a publicly traded company, such Pre-approved
Transferee continues to be publicly traded on an established securities market,
(ii) there has been no material adverse change in the financial condition or
results of operations of such entity since the Closing Date, (iii) such entity
is not a Disqualified Transferee and (iv) if such entity as of the Closing Date
is rated (a) “Investment Grade”, there has been no deterioration in such
entity’s long-term or short-term credit rating (if any) since the Closing Date
below “BBB-” or (b) below “Investment Grade”, there has been no deterioration in
such entity’s long-term or short-term credit rating (if any) since the Closing
Date.

 

19



--------------------------------------------------------------------------------

“Prepayment Fee” shall have the meaning set forth in the Note.

“Principal Amount” shall have the meaning set forth in the Note.

“Proceeds” shall mean amounts, awards or payments payable to Borrower
(including, without limitation, amounts payable under any title insurance
policies covering Borrower’s ownership interest in the Property) or Lender with
respect to any Condemnation or Casualty and specifically including insurance
required to be maintained hereunder (after the deduction therefrom and payment
to Borrower and Lender, respectively, of any and all reasonable expenses
incurred by Borrower and Lender in the recovery thereof, including all
attorneys’ fees and disbursements, the fees of insurance experts and adjusters
and the costs incurred in any litigation or arbitration with respect to any
claim under such insurance policies or with respect to such Condemnation or
Casualty).

“Prohibited Person” means any Person identified on the OFAC List or any other
Person with whom a U.S. Person may not conduct business or transactions by
prohibition of Federal law or Executive Order of the President of the United
States of America.

“Property” shall have the meaning set forth in the Security Instrument.

“Provided Information” shall have the meaning set forth in Section 14.1.1.

“Rate Cap Collateral” shall have the meaning set forth in Section 9.2.

“Rating Agencies” shall mean (a) prior to a Securitization, each of S&P, Moody’s
and Fitch and any other nationally-recognized statistical rating agency which
has been approved by Lender and (b) after a Securitization has occurred, each
such Rating Agency which has rated the Securities in the Securitization.

“Rating Agency Confirmation” shall mean, collectively, a written affirmation
from each of the Rating Agencies that the credit rating of the Securities given
by such Rating Agency immediately prior to the occurrence of the event with
respect to which such Rating Agency Confirmation is sought will not be
qualified, downgraded or withdrawn as a result of the occurrence of such event,
which affirmation may be granted or withheld in such Rating Agency’s sole and
absolute discretion. In the event that, at any given time, no such Securities
shall have been issued and are then outstanding, then the term Rating Agency
Confirmation shall be deemed instead to require the written approval of Lender
based on its good faith determination of whether the Rating Agencies would issue
a Rating Agency Confirmation if any such Securities were outstanding.

“Real Property” shall mean, collectively, the Land, the Improvements and the
Appurtenances (as defined in the Security Instrument).

“Recourse Guaranty” shall mean that certain Guaranty of Recourse Obligations of
Borrower, dated as of the date hereof, by Guarantor in favor of Lender, as the
same may be amended, supplemented, restated or otherwise modified from time to
time.

“Register” shall have the meaning set forth in Section 15.4.

 

20



--------------------------------------------------------------------------------

“Regulatory Change” shall mean any change after the date of this Agreement in
federal, state or foreign laws or regulations or the adoption or the making,
after such date, of any interpretations, directives or requests applying to
Lender, or any Person Controlling Lender or to a class of banks or companies
Controlling banks of or under any federal, state or foreign laws or regulations
(whether or not having the force of law) by any court or Governmental Authority
or monetary authority charged with the interpretation or administration thereof.

“Relevant Portions” shall have the meaning set forth in Section 14.4.2(a).

“Rents” shall mean all rents, rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Borrower and/or Operating Lessee from any
and all sources arising from or attributable to the Property and Proceeds, if
any, from business interruption or other loss of income insurance.

“Restoration” shall have the meaning provided in Section 6.2.2.

“Retail/Service Facilities” shall have the meaning provided in Section 8.7.10.

“Replacement Interest Rate Cap Agreement” shall mean, in connection with a
replacement of an Interest Rate Cap Agreement following a Downgrade of the
Counterparty thereto, an interest rate cap agreement (together with the
confirmation and schedules relating thereto) from an Acceptable Counterparty and
satisfying the requirements set forth on Exhibit I hereto; provided that to the
extent any such interest rate cap agreement does not meet the foregoing
requirements a “Replacement Interest Cap Agreement” shall be such interest rate
cap agreement approved by each of the Rating Agencies, such approval to be
evidenced by the receipt of a Rating Agency Confirmation.

“Revolver Loan” shall mean that certain revolving credit facility from Deutsche
Bank Trust Company Americas to Strategic Hotel Funding, L.L.C., evidenced by
that certain Credit Agreement, dated as of March 9, 2007, between Deutsche Bank
Trust Company Americas, as the administrative agent, various financial
institutions, as lenders specified therein and Strategic Hotel Funding, L.L.C.,
as borrower (“Credit Agreement”) as the same may hereafter be amended, restated,
supplemented or otherwise modified or replaced, from time to time.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“Securities” shall have the meaning set forth in Section 14.1.

“Securities Act” shall have the meaning set forth in Section 14.4.1.

“Securitization” shall have the meaning set forth in Section 14.1.

 

21



--------------------------------------------------------------------------------

“Security Instrument” shall mean that certain first priority Fee Deed of Trust,
Security Agreement, Financing Statement, Fixture Filing and Assignment of
Leases, Rents, Hotel Revenue and Security Deposits, dated the date hereof,
executed and delivered by Borrower and certain of its affiliates to Lender and
encumbering the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Servicer” shall mean such Person designated in writing with an address for such
Person by Lender, in its sole discretion, to act as Lender’s agent hereunder
with such powers as are specifically delegated to the Servicer by Lender,
whether pursuant to the terms of this Agreement, the Account Agreement or
otherwise, together with such other powers as are reasonably incidental thereto.

“Single Purpose Entity” shall mean a Person, other than an individual, which
(i) is formed or organized solely for the purpose of owning, leasing, managing,
holding, developing, using, operating and financing the Property, (ii) does not
engage in any business unrelated to the Property and the ownership, development,
use, operation and financing thereof, (iii) does not have any assets other than
the Property and incidental personal property related to its interest in the
Property or the operation, management and financing thereof or any indebtedness
other than the Permitted Debt, (iv) maintains its own separate books and records
and its own accounts, in each case which are separate and apart from the books
and records and accounts of any other Person (however the presentation of
combined or consolidated financial condition or results of operation for
purposes of financial statements prepared for the ultimate equity owners of
multiple Single Purpose Entities shall be allowed), (v) holds itself out as
being a Person, separate and apart from any other Person, (vi) except as
otherwise permitted under Section 5.1.23 hereof, does not and will not commingle
its funds or assets with those of any other Person, (vii) conducts its own
business in its own name; (viii) maintains separate financial statements;
provided, however, that any consolidated financial statements contain a note
indicating that it and its Affiliates are separate legal entities and maintain
records, books of account, and accounts separate and apart from any other Person
and that their respective assets and credit are not available to satisfy each
other’s debts, (ix) pays its own liabilities out of its own funds, (x) observes
all partnership, corporate or limited liability company formalities, as
applicable, (xi) pays the salaries of its own employees, if any, out of its own
funds and maintains a sufficient number of employees, if any, in light of its
contemplated business operations, (xii) does not pledge its assets or guarantee
or otherwise obligate itself with respect to the debts of any other Person or
hold out itself or its credit as being available to satisfy the obligations of
any other Person, (xiii) does not acquire obligations or securities of its
partners, members or shareholders, (xiv) allocates fairly and reasonably shared
expenses, including, without limitation, any overhead for shared office space,
if any and for any services provided by employees of Affiliates, (xv) uses
separate stationary, invoices, and checks bearing its own name, (xvi) maintains
an arms-length relationship with its Affiliates, (xvii) does not pledge its
assets for the benefit of any other Person (other than as permitted under
clauses (a) and (d) of the definition of Permitted Encumbrances) or make any
cash loans or advances to any other Person, (xviii) uses commercially reasonable
efforts to correct any known misunderstanding regarding its separate identity,
(xix) maintains adequate capital in light of its contemplated business
operations, and (xx) does not make or permit to remain outstanding any loan or
advance to, and does not own or acquire any stock or securities of, any Person,
except that the Borrower may invest in those investments expressly permitted
herein. In addition, if such Person is a

 

22



--------------------------------------------------------------------------------

partnership, (1) all general partners of such Person shall be Single Purpose
Entities; and (2) if such Person has more than one general partner, then the
organizational documents shall provide that such Person shall continue (and not
dissolve) for so long as a solvent general partner exists. In addition, if such
Person is a corporation, then, at all times: (a) such Person shall have at least
two (2) Independent Directors and (b) the board of directors of such Person may
not take any action requiring the unanimous affirmative vote of 100% of the
members of the board of directors unless all of the directors, including the
Independent Directors, shall have participated in such vote. In addition, if
such Person is a limited liability company, (a) such Person shall have at least
two (2) Independent Managers or Independent Members, (b) if such Person is
managed by a board of managers, the board of managers of such Person may not
take any action requiring the unanimous affirmative vote of 100% of the members
of the board of managers unless all of the managers, including the Independent
Managers, shall have participated in such vote, (c) if such Person is not
managed by a board of managers, the members of such Person may not take any
action requiring the affirmative vote of 100% of the members of such Person
unless all of the members, including the Independent Members, shall have
participated in such vote, (d) each managing member shall be a Single Purpose
Entity and (e) its articles of organization, certificate of formation and/or
operating agreement, as applicable, shall provide that until all of the
Indebtedness and Obligations are paid in full such entity will not dissolve. In
addition, the organizational documents of such Person shall provide that such
Person (1) without the unanimous consent of all of the partners, directors or
members, as applicable, shall not with respect to itself or to any other Person
in which it has a direct or indirect legal or beneficial interest (a) seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or other similar official for the benefit of the
creditors of such Person or all or any portion of such Person’s properties, or
(b) take any action that might cause such Person to become insolvent, petition
or otherwise institute insolvency proceedings or otherwise seek any relief under
any laws relating to the relief from debts or the protection of debtors
generally, (2) will maintain its books, records, resolutions and agreements as
official records, (3) will hold its assets in its own name, (4) will maintain
its financial statements, accounting records and other organizational documents,
books and records separate and apart from any other Person, provided, however,
that any consolidated financial statements contain a note indicating that it and
its Affiliates are separate legal entities and maintain records, books of
account, and accounts separate and apart from any other Person and that their
respective assets and credit are not available to satisfy each other’s debts,
(5) will not identify its partners, members or shareholders, or any Affiliates
of any of them as a division or part of it, (6) will maintain an arms-length
relationship with its Affiliates, (7) except for capital contributions or
capital distributions, will only enter into a transaction with an Affiliate of
the Borrower on commercially reasonable terms similar to those available to
unaffiliated parties in an arm’s-length transaction; (8) will not buy or hold
evidence of indebtedness issued by any other Person (other than cash or
investment-grade securities); and (9) except as permitted by the Loan Documents,
will not form, acquire or hold any subsidiary (whether corporation, partnership,
limited liability company or other) or own any equity interest in any other
entity other than the Property.

“Special Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, or any liabilities with respect thereto,
including those arising after the date hereof as result of the adoption of or
any change in law, treaty, rule, regulation, guideline or determination of a
Governmental Authority or any change in the interpretation or application
thereof by a Governmental Authority but excluding, in the case of

 

23



--------------------------------------------------------------------------------

Lender, such taxes (including income taxes, franchise taxes and branch profit
taxes) as are imposed on or measured by Lender’s net income by the United States
of America or any Governmental Authority of the jurisdiction under the laws
under which Lender is organized or maintains a lending office.

“State” shall mean the State in which the Property or any part thereof is
located.

“Sub-Account(s)” shall have the meaning set forth in Section 3.1.1.

“Subordination of Operating Lease” shall mean that certain Operating Lease
Subordination Agreement, dated the date hereof, among Lender, Borrower,
Operating Lessee, and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Policy, and containing a certification of such surveyor satisfactory to
Lender.

“Tax Reserve Account” shall have the meaning set forth in Section 3.1.1.

“Tax Reserve Amount” shall have the meaning set forth in Section 16.1.

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property or permitted to use any portion of the facilities at the
Property, other than the Manager and its employees, agents and assigns.

“Terrorism Coverage Required Amount” shall mean an aggregate amount equal to the
full replacement cost of the Property and the Improvements (without deduction
for physical depreciation) from time to time, or such lesser amounts approved by
Lender in its sole discretion (or after a Securitization, upon receipt of a
Rating Agency Confirmation).

“Threshold Amount” shall mean an amount equal to 10% of the Principal Amount of
the Loan, being $7,650,000 as of the date of this Agreement, provided however,
that during the term of the Loan, in the event Strategic Hotel Funding, L.L.C.
is not the Guarantor or Strategic Hotel Funding, L.L.C. is not the guarantor
under the Recourse Guaranty or the indemnitor under the Environmental Indemnity,
then the Threshold Amount shall mean an amount equal to 5% of the Principal
Amount of the Loan, being $3,825,000 as of the date of this Agreement.

“Title Company” shall mean First American Title Insurance Company.

“Title Policy” shall mean an ALTA mortgagee title insurance policy in a form
acceptable to Lender (or, if the Property is in a State which does not permit
the issuance of such ALTA policy, such form as shall be permitted in such State
and acceptable to Lender) issued by the Title Company with respect to the
Property and insuring the lien of the Security Instrument.

“Transfer” shall mean to, directly or indirectly, sell, assign, convey,
mortgage, transfer, pledge, hypothecate, encumber, grant a security interest in,
exchange or otherwise

 

24



--------------------------------------------------------------------------------

dispose of any beneficial interest or grant any option or warrant with respect
to, or where used as a noun, a direct or indirect sale, assignment, conveyance,
transfer, pledge or other disposition of any beneficial interest by any means
whatsoever whether voluntary, involuntary, by operation of law or otherwise.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

“Ultimate Equity Owner” shall mean Strategic Hotel Funding, L.L.C., a Delaware
limited liability company.

“Underwriter Group” shall have the meaning set forth in Section 14.4.2(b).

“Uniform System” shall mean the Uniform System of Accounts for Hotels, 9th
Edition, International Association of Hospitality Accountants (1996), as from
time to time amended.

“U.S. Government Obligations” shall mean any direct obligations of, or
obligations guaranteed as to principal and interest by, the United States
Government or any agency or instrumentality thereof, provided that such
obligations are backed by the full faith and credit of the United States. Any
such obligation must be limited to instruments that have a predetermined fixed
dollar amount of principal due at maturity that cannot vary or change. If any
such obligation is rated by S&P, it shall not have an “r” highlighter affixed to
its rating. Interest must be fixed or tied to a single interest rate index plus
a single fixed spread (if any), and move proportionately with said index. U.S.
Government Obligations include, but are not limited to: U.S. Treasury direct or
fully guaranteed obligations, Farmers Home Administration certificates of
beneficial ownership, General Services Administration participation
certificates, U.S. Maritime Administration guaranteed Title XI financing, Small
Business Administration guaranteed participation certificates or guaranteed pool
certificates, U.S. Department of Housing and Urban Development local authority
bonds, and Washington Metropolitan Area Transit Authority guaranteed transit
bonds. In no event shall any such obligation have a maturity in excess of 365
days.

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP as modified by the Uniform System. When used
herein, the term “financial statements” shall include the notes and schedules
thereto. Unless otherwise specified herein or therein, all terms defined in this
Agreement shall have the definitions given them in this Agreement when used in
any other Loan Document or in any certificate or other document made or
delivered pursuant thereto. All uses of the word “including” shall mean
including, without limitation unless the context shall indicate otherwise.
Unless otherwise specified, the words hereof, herein and hereunder and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined.

 

25



--------------------------------------------------------------------------------

  II. GENERAL TERMS

Section 2.1 Loan; Disbursement to Borrower.

2.1.1 The Loan. Subject to and upon the terms and conditions set forth herein,
Lender hereby agrees to make and Borrower hereby agrees to accept the Loan on
the Closing Date.

2.1.2 Disbursement to Borrower. Borrower may request and receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed. Borrower acknowledges
and agrees that the full proceeds of the Loan have been disbursed by Lender to
Borrower on the Closing Date.

2.1.3 The Note, Security Instrument and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Security Instrument, the Assignment of
Leases, this Agreement and the other Loan Documents.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to repay and
discharge any existing mortgage loans secured by the Property, to provide any
necessary or appropriate reserves, to make cash distributions to its members
for, among other things, repayment of any existing mezzanine loans secured by
direct or indirect interests in Borrower, and as may be otherwise set forth on
the Loan closing statement executed by Borrower at closing.

Section 2.2 Interest; Loan Payments; Late Payment Charge.

2.2.1 Payment of Principal and Interest.

(i) Except as set forth in Section 2.2.1(ii), interest shall accrue on the
Principal Amount as set forth in the Note.

(ii) Upon the occurrence and during the continuance of an Event of Default and
from and after the Maturity Date if the entire Principal Amount is not repaid on
the Maturity Date, interest on the outstanding principal balance of the Loan
and, to the extent permitted by law, overdue interest and other amounts due in
respect of the Loan shall accrue at the Default Rate calculated from the date
such payment was due without regard to any grace or cure periods contained
herein. Interest at the Default Rate shall be computed from the occurrence of
the Event of Default until the actual receipt and collection of the Indebtedness
(or that portion thereof that is then due). To the extent permitted by
applicable law, interest at the Default Rate shall be added to the Indebtedness,
shall itself accrue interest at the same rate as the Loan and shall be secured
by the Security Instrument. This paragraph shall not be construed as an
agreement or privilege to extend the date of the payment of the Indebtedness,
nor as a waiver of any other right or remedy accruing to Lender by reason of the
occurrence of any Event of Default, and Lender retains its rights under the Note
to accelerate and to continue to demand payment of the Indebtedness upon the
happening of any Event of Default.

 

26



--------------------------------------------------------------------------------

2.2.2 Method and Place of Payment.

(a) On each Payment Date, Borrower shall pay or cause to be paid to Lender
interest accruing pursuant to the Note for the entire Interest Period during
which said Payment Date shall occur.

(b) All amounts advanced by Lender pursuant to the applicable provisions of the
Loan Documents, other than the Principal Amount, together with any interest at
the Default Rate or other charges as provided therein, shall be due and payable
hereunder as provided in the Loan Documents. In the event any such advance or
charge is not so repaid by Borrower, Lender may, at its option and upon notice
to Borrower, first apply any payments received under the Note to repay such
advances, together with any interest thereon, or other charges as provided in
the Loan Documents, and the balance, if any, shall be applied in payment of any
installment of interest or principal then due and payable.

(c) The Maturity Date Payment shall be due and payable in full on the Maturity
Date.

2.2.3 Late Payment Charge. If any interest payment due under the Loan Documents
is not paid by Borrower within five (5) days after the date on which it is due
(or, if such fifth (5th) day is not a Business Day, then the Business Day
immediately preceding such day), Borrower shall pay to Lender upon demand an
amount equal to the lesser of four percent (4%) of such unpaid sum or the
Maximum Legal Rate (the “Late Payment Charge”) in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by this Agreement, the Security Instrument and the other
Loan Documents to the extent permitted by applicable law. Borrower acknowledges
and agrees that the five day grace period with respect to the applicability of
the Late Payment Charge (i) shall only apply to Borrower’s first failure to make
a monthly interest payment in any calendar year and (ii) shall not constitute a
payment grace period and shall in no way limit Lender’s rights under
Article XVII.

2.2.4 Usury Savings. This Agreement and the Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the Principal Amount of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
Principal Amount due under the Note at a rate in excess of the Maximum Legal
Rate, then the LIBOR Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to the Maximum Legal Rate and all previous
payments in excess of the Maximum Legal Rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due under
the Note. All sums paid or agreed to be paid to Lender for the use, forbearance,
or detention of the sums due under the Loan, shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the Maximum Legal Rate of
interest from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

 

27



--------------------------------------------------------------------------------

Section 2.3 Prepayments.

2.3.1 Prepayments. No prepayments of the Indebtedness shall be permitted except
as set forth in Section 4 of the Note. Borrower agrees and acknowledges after
the closing of the Loan that prior to a material Event of Default (as determined
by Lender in its sole and absolute discretion) (x) in the case of prepayments of
the Loan in connection with a Casualty or Condemnation, principal will be
applied (to the extent not used for restoration pursuant to the terms hereof) to
the Note, any substitute or component notes (as applicable) sequentially
starting with the most senior securitized tranche and (y) in the case of all
prepayments of the Loan other than in accordance with the preceding clause (x),
such prepayments will be applied to the Note, any substitute or component notes
(as applicable) pro-rata (on the basis of their respective principal balances)
among the securitized and any non-securitized portions of the Loan (and pro-rata
within the securitized portions of the Loan). Notwithstanding the foregoing,
upon the occurrence and during the continuance of a material Event of Default
(as determined by Lender in its sole and absolute discretion), Borrower agrees
and acknowledges that any principal prepayments of the Loan will be applied to
the Note, any substitute or component notes (as applicable) sequentially,
starting with the most senior securitized tranche (it being acknowledged that
during the continuance of a material Event of Default all securitized portions
of the Loan shall be paid in full prior to the payment of any non-securitized
portions of the Loan).

2.3.2 Prepayments after Event of Default. If, following an Event of Default,
Lender shall accelerate the Indebtedness and Borrower thereafter tenders payment
of all or any part of the Indebtedness, or if all or any portion of the
Indebtedness is recovered by Lender after such Event of Default, (a) such
payment may be made only on the next occurring Payment Date together with all
unpaid interest thereon as calculated through the end of the Interest Period
during which such Payment Date occurs (even if such period extends beyond such
Payment Date and calculated as if such payment had not been made on such Payment
Date), and all other fees and sums payable hereunder or under the Loan
Documents, including without limitation, interest that has accrued at the
Default Rate and any Late Payment Charges), (b) such payment shall be deemed a
voluntary prepayment by Borrower, and (c) Borrower shall pay, in addition to the
Indebtedness, an amount equal to the Prepayment Fee, if applicable.

2.3.3 Release of Property. Lender shall, at the reasonable expense of Borrower,
upon payment in full of the Principal Amount and interest on the Loan and all
other amounts due and payable under the Loan Documents in accordance with the
terms and provisions of the Note and this Agreement, release the Lien of
(i) this Agreement upon the Account Collateral and the Rate Cap Collateral and
(ii) the Security Instrument on the Property or assign it, in whole or in part,
to a new lender. In such event, Borrower shall submit to Lender, on a date prior
to the date of such release or assignment sufficient to provide a reasonable
period for review thereof, a release of lien or assignment of lien, as
applicable, for such property for execution by Lender. Such release or
assignment, as applicable, shall be in a form appropriate in each jurisdiction
in which the Property is located and satisfactory to Lender in its reasonable
discretion. In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release
or assignment, as applicable.

 

28



--------------------------------------------------------------------------------

Section 2.4 Regulatory Change; Taxes.

2.4.1 Increased Costs. If, at any time prior to the first Securitization of the
Loan, as a result of any Regulatory Change or compliance of Lender therewith,
the basis of taxation of payments to Lender of the principal of or interest on
the Loan is changed or Lender or the company Controlling Lender shall be subject
to (i) any tax, duty, charge or withholding of any kind with respect to this
Agreement (excluding federal taxation of the overall net income of Lender); or
(ii) any reserve, special deposit or similar requirements relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities, of Lender or any company Controlling Lender is imposed, modified or
deemed applicable; or (iii) any other condition affecting loans to borrowers
subject to LIBOR-based interest rates is imposed on Lender or any company
Controlling Lender and Lender determines that, by reason thereof, the cost to
Lender or any company Controlling Lender of making, maintaining or extending the
Loan to Borrower is increased, or any amount receivable by Lender or any company
Controlling Lender hereunder in respect of any portion of the Loan to Borrower
is reduced, in each case by an amount deemed by Lender in good faith to be
material (such increases in cost and reductions in amounts receivable being
herein called “Increased Costs”), then Lender shall provide notice thereof to
Borrower and Borrower agrees that it will pay to Lender upon Lender’s written
request such additional amount or amounts as will compensate Lender or any
company Controlling Lender for such Increased Costs to the extent Lender
determines that such Increased Costs are allocable to the Loan and provided that
Lender is generally exercising rights similar to those set forth in this
Section 2.4.1 against other borrowers similarly situated to Borrower. Lender
will notify Borrower of any event occurring after the date hereof which will
entitle Lender to compensation pursuant to this Section 2.4.1 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation; provided, however, that, if Lender fails to deliver a notice
within 90 days after the date on which an officer of Lender responsible for
overseeing this Agreement knows or has reason to know of its right to additional
compensation under this Section 2.4.1, Lender shall only be entitled to
additional compensation for any such Increased Costs incurred from and after the
date that is 90 days prior to the date Borrower received such notice. If Lender
requests compensation under this Section 2.4.1, Borrower may, by notice to
Lender, require that Lender furnish to Borrower a statement setting forth the
basis for requesting such compensation and the method for determining the amount
thereof, and a description as to why Section 2.4.5 is not applicable.

2.4.2 Special Taxes. At all times prior to the first Securitization of the Loan,
Borrower shall make all payments hereunder free and clear of and without
deduction for Special Taxes. If, at any time prior to the first Securitization
of the Loan, Borrower shall be required by law to deduct any Special Taxes from
or in respect of any sum payable hereunder or under any other Loan Document to
Lender, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.4.2) Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) Borrower shall
make such deductions, and (iii) Borrower shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

2.4.3 Other Taxes. In addition, for all periods prior to the first
Securitization of the Loan, Borrower agrees to pay any present or future stamp
or documentary taxes or other

 

29



--------------------------------------------------------------------------------

excise or property taxes, charges, or similar levies which arise from any
payment made hereunder, or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the other Loan Documents, or the Loan
(hereinafter referred to as “Other Taxes”).

2.4.4 Indemnity. Borrower shall indemnify Lender for all periods prior to the
first Securitization of the Loan, for the full amount of Special Taxes and Other
Taxes (including any Special Taxes or Other Taxes imposed by any Governmental
Authority on amounts payable under this Section 2.4.4) paid by Lender and any
liability (including penalties, interest, and expenses) arising therefrom or
with respect thereto, whether or not such Special Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within
thirty (30) days after the date Lender makes written demand therefor.

2.4.5 Change of Office. To the extent that changing the jurisdiction of Lender’s
applicable office would have the effect of minimizing Special Taxes, Other Taxes
or Increased Costs, Lender shall use reasonable efforts to make such a change,
provided that same would not otherwise be disadvantageous to Lender.

2.4.6 Survival. Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 2.4 shall survive the payment in full of principal and interest
hereunder, and the termination of this Agreement.

Section 2.5 Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by, or on behalf of, Borrower
or waiver by Lender of the following conditions precedent no later than the
Closing Date; provided, however, that unless a condition precedent shall
expressly survive the Closing Date pursuant to a separate agreement, by funding
the Loan, Lender shall be deemed to have waived any such conditions not
theretofore fulfilled or satisfied:

2.5.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or Event of Default shall have occurred and be continuing; and
Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

2.5.2 Delivery of Loan Documents; Title Policy; Reports; Leases.

(a) Loan Documents. Lender shall have received an original copy of this
Agreement, the Note and all of the other Loan Documents, in each case, duly
executed (and to the extent required, acknowledged) and delivered on behalf of
Borrower and any other parties thereto.

(b) Security Instrument, Assignment of Leases. Lender shall have received
evidence that original counterparts of the Security Instrument and Assignment of
Leases, in proper form for recordation, have been delivered to the Title Company
for recording, so as effectively to create, in the reasonable judgment of
Lender, upon such recording valid and

 

30



--------------------------------------------------------------------------------

enforceable first priority Liens upon the Property, in favor of Lender (or such
other trustee as may be required or desired under local law), subject only to
the Permitted Encumbrances and such other Liens as are permitted pursuant to the
Loan Documents.

(c) UCC Financing Statements. Lender shall have received evidence that the UCC
financing statements relating to the Security Instrument and this Agreement have
been delivered to the Title Company for filing in the applicable jurisdictions.

(d) Title Insurance. Lender shall have received a pro forma Title Policy or a
Title Policy issued by the Title Company and dated as of the Closing Date, with
reinsurance and direct access agreements acceptable to Lender. Such Title Policy
shall (i) provide coverage in the amount of the Loan, (ii) insure Lender that
the Security Instrument creates a valid, first priority Lien on the Property,
free and clear of all exceptions from coverage other than Permitted Encumbrances
and standard exceptions and exclusions from coverage (as modified by the terms
of any endorsements), (iii) contain the endorsements and affirmative coverages
set forth on Exhibit A (or such other endorsements and affirmative coverages
approved by Lender) and such additional endorsements and affirmative coverages
as Lender may reasonably request, and (iv) name Lender as the insured. The
Title Policy shall be assignable. Lender also shall have received evidence that
all premiums in respect of such Title Policy have been paid.

(e) Survey. Lender shall have received a current or rectified Survey for the
Property, containing the survey certification substantially in the form attached
hereto as Exhibit B or such other form as approved by Lender. Such Survey shall
reflect the same legal description contained in the Title Policy referred to in
clause (d) above. The surveyor’s seal shall be affixed to the Survey and the
surveyor shall provide a certification for such Survey in form and substance
acceptable to Lender.

(f) Insurance. Lender shall have received valid certificates of insurance for
the policies of insurance required hereunder, satisfactory to Lender in its
reasonable discretion, and evidence of the payment of all insurance premiums
currently due and payable for the existing policy period.

(g) Environmental Reports. Lender shall have received an Environmental Report in
respect of the Property satisfactory to Lender.

(h) Zoning. Lender shall have received an ALTA 3.1 zoning endorsement for the
Title Policy.

(i) Certificate of Occupancy. Lender shall have received a copy of the valid
certificates of occupancy for the Property or evidence acceptable to Lender that
a certificate of occupancy is not required by applicable law.

(j) Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Lender has a valid and perfected first Lien as of the
Closing Date on the Property (including extinguishing all existing mezzanine
debt and Liens in connection with such debt), subject only to Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents, and Lender shall have received satisfactory evidence thereof.

 

31



--------------------------------------------------------------------------------

2.5.3 Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall have been
duly authorized, executed and delivered by all parties thereto and Lender shall
have received and approved certified copies thereof.

2.5.4 Delivery of Organizational Documents. On or before the Closing Date,
Borrower shall deliver, or cause to be delivered, to Lender copies certified by
an Officer’s Certificate, of all organizational documentation related to
Borrower, Operating Lessee and Guarantor and certain Affiliates of the foregoing
as have been requested by Lender and/or the formation, structure, existence,
good standing and/or qualification to do business of Borrower, Operating Lessee
and Guarantor and such Affiliates, as Lender may request in its sole discretion,
including, without limitation, good standing certificates, qualifications to do
business in the appropriate jurisdictions, resolutions authorizing the entering
into of the Loan and incumbency certificates as may be requested by Lender. Each
of the organizational documents of Borrower shall contain provisions having a
substantive effect materially similar to that of the language set forth in
Exhibit C or such other language as approved by Lender. Lender hereby approves
the organizational documents of Borrower delivered to Lender on the date hereof.

2.5.5 Opinions. Lender shall have received:

 

  (a) a Non-Consolidation Opinion substantially in compliance with the
requirements set forth in Exhibit E or in such other form approved by the Lender
(the “Non-Consolidation Opinion”);

 

  (b) the Opinion of Counsel substantially in compliance with the requirements
set forth in Exhibit D or in such other form approved by the Lender; and

 

  (c) from Counterparty the Counterparty Opinion substantially in compliance
with the requirements set forth in Exhibit F or in such other form approved by
the Lender.

2.5.6 Budgets. Borrower shall have delivered the Budget for the current Fiscal
Year, which Budget shall be certified by an Officer’s Certificate.

2.5.7 Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated by this Agreement and
other Loan Documents and all documents incidental thereto shall be satisfactory
in form and substance to Lender, and Lender shall have received all such
counterpart originals or certified copies of such documents as Lender may
reasonably request.

2.5.8 Payments. All payments, deposits or escrows, if any, required to be made
or established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.

2.5.9 Interest Rate Cap Agreement. Lender shall have received the original
Interest Rate Cap Agreement which shall be in form and substance satisfactory to
Lender and an original counterpart of the Acknowledgment executed and delivered
by the Counterparty.

 

32



--------------------------------------------------------------------------------

2.5.10 Account Agreement. Lender shall have received the original of the Account
Agreement executed by each of Cash Management Bank, Operating Lessee, and
Borrower.

2.5.11 Intentionally Deleted.

2.5.12 Leases and Rent Roll. Lender shall have received copies of all Leases,
certified as requested by Lender. Lender shall have received a certified rent
roll of the Property dated within thirty (30) days prior to the Closing Date.

2.5.13 Transaction Costs. Borrower shall have paid or reimbursed Lender for all
title insurance premiums, recording and filing fees, costs of Environmental
Reports, Physical Conditions Reports, appraisals and other reports, the
reasonable fees and costs of Lender’s counsel and all other third party
out-of-pocket expenses incurred in connection with the origination of the Loan.

2.5.14 Material Adverse Effect. No event or condition shall have occurred since
the date of Borrower’s most recent financial statements previously delivered to
Lender which has or could reasonably be expected to have a Material Adverse
Effect. The Operating Income and Operating Expenses of the Property and all
other features of the transaction shall be as represented to Lender without
material adverse change. Neither Borrower nor any of its constituent Persons
shall be the subject of any bankruptcy, reorganization, or insolvency
proceeding.

2.5.15 Tax Lot. Lender shall have received evidence that the Property
constitutes one (1) or more separate tax lots, which evidence shall be
reasonably satisfactory in form and substance to Lender.

2.5.16 Physical Conditions Report. Lender shall have received a Physical
Conditions Report (or re-certified Physical Conditions Report) with respect to
the Property, which report shall be satisfactory in form and substance to
Lender.

2.5.17 Appraisal. Lender shall have received an appraisal of the Property, which
shall be satisfactory in form and substance to Lender.

2.5.18 Operating Lease. Lender shall have received the originals of the
Operating Lease, executed by Operating Lessee and Borrower and the Subordination
of Operating Lease, executed by Operating Lessee.

2.5.19 Management Agreement. Lender shall have received a certified copy of the
Management Agreement which shall be satisfactory in form and substance to
Lender.

2.5.20 Financial Statements. Lender shall have received certified copies of
financial statements with respect to the Property for the three most recent
Fiscal Years, each in form and substance satisfactory to Lender.

2.5.21 Further Documents. Lender or its counsel shall have received such other
and further approvals, opinions, documents and information as Lender or its
counsel may have reasonably requested including the Loan Documents in form and
substance satisfactory to Lender and its counsel.

 

33



--------------------------------------------------------------------------------

  III. CASH MANAGEMENT

Section 3.1 Cash Management.

3.1.1 Establishment of Accounts. Borrower hereby confirms that, simultaneously
with the execution of this Agreement, pursuant to the Account Agreement,
Operating Lessee has established with Cash Management Bank, in the name of
Borrower for the benefit of Lender, as secured party, a collection amount (the
“Collection Account”), which has been established as an interest-bearing deposit
account, and a holding account (the “Holding Account”), which has been
established as a securities account. Both the Collection and the Holding Account
and each sub-account of either such account and the funds deposited therein and
the securities and other assets credited thereto shall serve as additional
security for the Loan. Pursuant to the Account Agreement, Borrower shall
irrevocably instruct and authorize Cash Management Bank to disregard any and all
orders for withdrawal from the Collection Account or the Holding Account made
by, or at the direction of, Borrower or Operating Lessee other than to transfer
all amounts on deposit in the Collection Account on a daily basis to the Holding
Account. Borrower agrees that, prior to the payment in full of the Indebtedness,
the terms and conditions of the Account Agreement shall not be amended or
modified without the prior written consent of Lender (which consent Lender may
grant or withhold in its sole discretion), and if a Securitization has occurred,
the delivery by Borrower of a Rating Agency Confirmation. In recognition of
Lender’s security interest in the funds deposited into the Collection Account
and the Holding Account, Borrower shall identify both the Collection Account and
the Holding Account with the name of Lender, as secured party. The Collection
Account shall be named as follows: “Ritz-Carlton Half Moon Bay f/b/o Column
Financial, Inc., as secured party Collection Account,” account number 724556.1
The Holding Account shall be named as follows: “Ritz-Carlton Half Moon Bay f/b/o
Column Financial, Inc., as secured party Holding Account,” account number
724556.2 Borrower confirms that it has established with Cash Management Bank the
following sub-accounts of the Holding Account (each, a “Sub-Account” and,
collectively, the “Sub-Accounts” and together with the Holding Account and the
Collection Account, the “Collateral Accounts”), which (i) may be ledger or book
entry sub-accounts and need not be actual sub-accounts, (ii) shall each be
linked to the Holding Account, (iii) shall each be a “Securities Account”
pursuant to Article 8 of the UCC and (iv) shall each be an Eligible Account to
which certain funds shall be allocated and from which disbursements shall be
made pursuant to the terms of this Agreement:

(a) a sub-account for the retention of Account Collateral in respect of
Impositions and Other Charges for the Property with the account number 724556.2
(the “Tax Reserve Account”);

(b) a sub-account for the retention of Account Collateral in respect of
insurance premiums for the Property with the account number 724556.2 (the
“Insurance Reserve Account”);

 

34



--------------------------------------------------------------------------------

(c) a sub-account for the retention of Account Collateral in respect of FF&E
with the account number 724556.2 (the “FF&E Reserve Account”); and

(d) a sub-account for the retention of Account Collateral in respect of current
Debt Service on the Loan with the account number 724556.2 (the “Current Debt
Service Reserve Account”).

3.1.2 Pledge of Account Collateral. To secure the full and punctual payment and
performance of the Obligations, Borrower and Operating Lessee hereby
collaterally assigns, grants a security interest in and pledges to Lender, to
the extent not prohibited by applicable law (and shall cause Operating Lessee to
execute the Accommodation Security Documents with respect thereto), a first
priority continuing security interest in and to the following property of
Borrower and/or Operating Lessee, as applicable, whether now owned or existing
or hereafter acquired or arising and regardless of where located (all of the
same, collectively, the “Account Collateral”):

(a) the Collateral Accounts and Manager Accounts and all cash, checks, drafts,
securities entitlements, certificates, instruments and other property,
including, without limitation, all deposits and/or wire transfers from time to
time deposited or held in, credited to or made to Collateral Accounts;

(b) any and all amounts invested in Permitted Investments;

(c) all interest, dividends, cash, instruments, securities entitlements and
other property from time to time received, receivable or otherwise payable in
respect of, or in exchange for, any or all of the foregoing or purchased with
funds from the Collateral Accounts; and

(d) to the extent not covered by clauses (a), (b) or (c) above, all proceeds (as
defined under the UCC) of any or all of the foregoing.

In addition to the rights and remedies herein set forth, Lender shall have all
of the rights and remedies with respect to the Account Collateral available to a
secured party at law or in equity, including, without limitation, the rights of
a secured party under the UCC, as if such rights and remedies were fully set
forth herein.

This Agreement shall constitute a security agreement for purposes of the Uniform
Commercial Code and other applicable law.

3.1.3 Maintenance of Collateral Accounts. (a) Borrower agrees that the
Collection Account is and shall be maintained (i) as a “deposit account” (as
such term is defined in Section 9-102(a) of the UCC), (ii) in such a manner that
Lender shall have control (within the meaning of Section 9-104(a) of the UCC)
over the Collection Account and (iii) such that neither the Borrower, Operating
Lessee, nor Manager shall have any right of withdrawal from the Account and,
except as provided herein, no Account Collateral shall be released to the
Borrower, Operating Lessee, or Manager from the Collection Account. Without
limiting the Borrower’s obligations under the immediately preceding sentence,
Borrower shall only establish and maintain the Collection Account with a
financial institution that has executed an agreement substantially in the form
of the Account Agreement or in such other form acceptable to Lender in its sole
discretion.

 

35



--------------------------------------------------------------------------------

(b) Borrower agrees that each of the Holding Account and the Sub-Accounts is and
shall be maintained (i) as a “securities account” (as such term is defined in
Section 8-501(a) of the UCC), (ii) in such a manner that Lender shall have
control (within the meaning of Section 8-106(d)(2) of the UCC) over the Holding
Account and any Sub-Account, (iii) such that neither Borrower, Operating Lessee,
nor Manager shall have any right of withdrawal from the Holding Account or the
Sub-Accounts and, except as provided herein, no Account Collateral shall be
released to Borrower from the Holding Account or the Sub-Accounts, (iv) in such
a manner that the Cash Management Bank shall agree to treat all property
credited to the Holding Account or the Sub-Accounts as “financial assets” and
(v) such that all securities or other property underlying any financial assets
credited to the Accounts shall be registered in the name of Cash Management
Bank, indorsed to Cash Management Bank or in blank or credited to another
securities account maintained in the name of Cash Management Bank and in no case
will any financial asset credited to any of the Collateral Accounts be
registered in the name of Borrower, payable to the order of Borrower or
specially indorsed to Borrower except to the extent the foregoing have been
specially indorsed to Cash Management Bank or in blank. Without limiting
Borrower’s obligations under the immediately preceding sentence, Borrower shall
only establish and maintain the Holding Account with a financial institution
that has executed an agreement substantially in the form of the Account
Agreement or in such other form acceptable to Lender in its sole discretion.

(c) The Collateral Accounts shall be Eligible Accounts. The Collateral Accounts
shall be subject to such applicable laws, and such applicable regulations of the
Board of Governors of the Federal Reserve System and of any other banking or
governmental authority, as may now or hereafter be in effect. Income and
interest accruing on the Collateral Accounts or any investments held in such
accounts shall be periodically added to the principal amount of such account and
shall be held, disbursed and applied in accordance with the provisions of this
Agreement and the Account Agreement. Borrower shall be the beneficial owner of
the Collateral Accounts for federal income tax purposes and shall report all
income on the Collateral Accounts.

3.1.4 Deposits into Sub-Accounts. On the date hereof, Borrower has deposited the
following amounts into the Sub-Accounts:

 

  (i) $0.00 into the Tax Reserve Account;

 

  (ii) $0.00 into the Insurance Reserve Account;

 

  (iii) $0.00 into the Current Debt Service Reserve Account; and

 

  (iv) $0.00 into the FF&E Reserve Account.

3.1.5 Monthly Funding of Sub-Accounts. (a) Borrower hereby irrevocably
authorizes Lender to transfer (and, pursuant to the Account Agreement shall
irrevocably authorize Cash Management Bank to execute any corresponding
instructions of Lender), and Lender shall transfer (or cause Cash Management
Bank to transfer pursuant to disbursement

 

36



--------------------------------------------------------------------------------

instructions from Lender), from the Holding Account by 11:00 a.m. New York time
on each Business Day, or as soon thereafter as sufficient funds are in the
Holding Account to make the applicable transfers, funds in the following amounts
and in the following order of priority:

(i) during the continuance of an Event of Default and at any such time that
Manager does not reserve for or otherwise set aside and pay Impositions and
Other Charges directly, funds in an amount equal to the Monthly Tax Reserve
Amount and any other amounts required pursuant to Section 16.1 for the month in
which the Payment Date immediately following the date of the transfer from the
Holding Account occurs and transfer the same to the Tax Reserve Account;

(ii) during the continuance of an Event of Default and at any time when the
insurance required to be maintained pursuant to this Agreement is provided under
a blanket policy in accordance with Article VI hereof and the premiums in
respect of such blanket policy are not paid or caused to be paid before such
premiums become due and payable or at any time that Manager does not pay,
reserve for or otherwise set aside and pay, premiums with respect to the
Insurance Requirements, funds in an amount equal to the Monthly Insurance
Reserve Amount for the month in which the Payment Date immediately following the
date of the transfer from the Holding Account occurs and transfer the same to
the Insurance Reserve Account, or following an Event of Default or an Insurance
Reserve Trigger, funds sufficient (calculated on a monthly basis from the
Insurance Reserve Trigger until the month in which the premium is due) to permit
Lender to pay insurance premiums for the insurance required to be maintained
pursuant to the terms of this Agreement and the Security Instrument on the
respective due dates therefor (up to a maximum amount equal to the aggregate
annual insurance premium required hereunder), and Lender shall so pay such funds
to the insurance company having the right to receive such funds;

(iii) funds in an amount equal to the amount of Debt Service due on the Payment
Date for the month in which the Payment Date immediately following the date of
the transfer from the Holding Account occurs and transfer the same to the
Current Debt Service Reserve Account;

(iv) at any such time that Manager does not reserve or otherwise set aside for
FF&E in accordance with the terms of the Management Agreement, funds in an
amount equal to the Monthly FF&E Reserve Amount for the month in which the
Payment Date immediately following the date of the transfer from the Holding
Account occurs and transfer the same to the FF&E Reserve Account; and

(v) provided no Event of Default shall have occurred and is then continuing and
subject to the provisions of Section 3.1.5(b), funds in an amount equal to the
balance (if any) remaining or deposited in the Holding Account after the
foregoing deposits (such remainder being hereinafter referred to as “Excess Cash
Flow”) and transfer the same to the Borrower’s Account (or a third party account
as directed by Borrower), free of any Lien or continuing security interest.

 

37



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein or in the Security
Instrument, but subject to Section 7.3, to the extent that Borrower shall fail
to pay any mortgage recording tax, costs, expenses or other amounts pursuant to
Section 19.12 of this Agreement within the time period set forth therein, Lender
shall have the right, at any time, upon five (5) Business Days’ notice to
Borrower, to withdraw from the Holding Account, an amount equal to such unpaid
taxes, costs, expenses and/or other amounts and pay such amounts to the
Person(s) entitled thereto.

3.1.6 Payments from Sub-Accounts. Borrower irrevocably authorizes Lender to make
and, provided no Event of Default shall have occurred and be continuing, Lender
hereby agrees to make, the following payments from the Sub-Accounts to the
extent of the monies on deposit therefor:

(i) if notified (timely) by Borrower or otherwise determined by Lender in its
reasonable discretion that Manager will not pay Impositions or Other Charges,
funds from the Tax Reserve Account to Lender sufficient to permit Lender to pay
(or otherwise to Borrower to reimburse Borrower for) (A) Impositions and
(B) Other Charges, on the respective due dates therefor, and Lender shall so pay
such funds to the Governmental Authority having the right to receive such funds
(or shall reimburse Borrower or Operating Lessee upon confirmation of payment);

(ii) at any time when the insurance required to be maintained pursuant to this
Agreement is provided under a blanket policy in accordance with Article VI
hereof and the premiums in respect of such blanket policy are not paid or caused
to be paid before such premiums become due and payable or at any time that
Manager does not pay, reserve for or otherwise set aside and pay, premiums with
respect to the Insurance Requirements and otherwise following an Insurance
Reserve Trigger, funds from the Insurance Reserve Account to Lender sufficient
to permit Lender to pay insurance premiums for the insurance required to be
maintained pursuant to the terms of this Agreement and the Security Instrument,
on the respective due dates therefor, and Lender shall so pay such funds to the
insurance company having the right to receive such funds;

(iii) funds from the Current Debt Service Reserve Account to Lender sufficient
to pay Debt Service on each Payment Date, and Lender, on each Payment Date,
shall apply such funds to the payment of the Debt Service payable on such
Payment Date; and

(iv) if notified (timely) by Borrower or otherwise determined by Lender in its
reasonable discretion that Manager will not reserve for FF&E as required under
the Management Agreement, and provided Borrower shall have complied with the
procedures set forth in Section 16.6, funds from the FF&E Reserve Account to the
Borrower’s Account to pay for FF&E.

If and to the extent Guarantor or any Close Affiliate (other than Borrower or
Operating Lessee) makes a payment of any Imposition, any insurance premium under
a blanket policy or capital expenditure or overhead charge which qualifies as an
Operating Expense, with respect to the Property and such expense is provided for
in the Budget, provided no Event of Default has occurred and is continuing, such
Guarantor or Close Affiliate will be entitled to

 

38



--------------------------------------------------------------------------------

receive reimbursement from the Manager, Lender, or the applicable Sub-Account
established under hereunder or under the Management Agreement and such payment
shall not be required to be re-deposited into the Collection Account.

3.1.7 Cash Management Bank. (a) Lender shall have the right to replace the Cash
Management Bank with a financial institution reasonably satisfactory to Borrower
in the event that (i) the Cash Management Bank fails, in any material respect,
to comply with the Account Agreement, (ii) the Cash Management Bank named herein
is no longer the Cash Management Bank or (iii) the Cash Management Bank is no
longer an Approved Bank. Upon the occurrence and during the continuance of an
Event of Default, Lender shall have the right at Borrower’s sole cost and
expense to replace Cash Management Bank at any time, without notice to Borrower.
Borrower shall cooperate with Lender in connection with the appointment of any
replacement Cash Management Bank and the execution by the Cash Management Bank
and the Borrower of an Account Agreement and delivery of same to Lender.

(b) So long as no Event of Default shall have occurred and be continuing,
Borrower shall have the right at its sole cost and expense to replace the Cash
Management Bank with a financial institution that is an Approved Bank, provided
that such financial institution and Borrower shall execute and deliver to Lender
an Account Agreement substantially similar to the Account Agreement executed as
of the Closing Date.

3.1.8 Borrower’s Account Representations, Warranties and Covenants. Borrower
represents, warrants and covenants that (i) as of the date hereof, Borrower has
caused Operating Lessee to direct all Tenants under the Leases to mail all
checks and wire all funds with respect to any payments due under such Leases
directly to Manager, (ii) Borrower shall cause Manager and Operating Lessee to
deposit all amounts payable to Borrower or Operating Lessee pursuant to the
Management Agreement directly into the Collection Account, (iii) Borrower and
Operating Lessee shall pay or cause to be paid all Rents, Cash and Cash
Equivalents or other items of Operating Income not otherwise collected by
Manager within two Business Days after receipt thereof by Borrower, Operating
Lessee or its Affiliates directly into the Collection Account and, until so
deposited, any such amounts held by Borrower or Operating Lessee, shall be
deemed to be Account Collateral and shall be held in trust by it for the
benefit, and as the property, of Lender and shall not be commingled with any
other funds or property of Borrower or Operating Lessee, (iv) other than the
Manager Accounts, there are no accounts other than the Collateral Accounts
maintained by Borrower or Operating Lessee with respect to the Property or the
collection of Rents and credit card company receivables with respect to the
Property and (v) so long as the Loan shall be outstanding, neither Borrower,
Operating Lessee, nor any other Person shall open any other operating accounts
with respect to the Property or the collection of Rents or credit card company
receivables with respect to the Property, except for the Collateral Accounts and
the Manager Accounts; provided that, Borrower and Manager shall not be
prohibited from utilizing one or more separate accounts for the disbursement or
retention of funds that have been transferred to the Borrower’s Account pursuant
to Section 3.1.5.

3.1.9 Account Collateral and Remedies. (a) Upon the occurrence and during the
continuance of an Event of Default, without additional notice from Lender to
Borrower, (i) Lender may, in addition to and not in limitation of Lender’s other
rights, make any and all withdrawals from, and transfers between and among, the
Collateral Accounts as Lender shall

 

39



--------------------------------------------------------------------------------

determine in its sole and absolute discretion to pay any Obligations; (ii) all
Excess Cash Flow shall be retained in the Holding Account or applicable
Sub-Accounts and (iii) Lender may liquidate and transfer any amounts then
invested in Permitted Investments to the Collateral Accounts to which they
relate or reinvest such amounts in other Permitted Investments as Lender may
reasonably determine is necessary to perfect or protect any security interest
granted or purported to be granted hereby or to enable Lender to exercise and
enforce Lender’s rights and remedies hereunder with respect to any Account
Collateral or to preserve the value of the Account Collateral.

(b) Upon the occurrence and during the continuance of an Event of Default,
Borrower hereby irrevocably constitutes and appoints Lender as Borrower’s true
and lawful attorney-in-fact, with full power of substitution, to execute,
acknowledge and deliver any instruments and to exercise and enforce every right,
power, remedy, option and privilege of Borrower with respect to the Account
Collateral, and do in the name, place and stead of Borrower, all such acts,
things and deeds for and on behalf of and in the name of Borrower, which
Borrower could or might do or which Lender may deem necessary or desirable to
more fully vest in Lender the rights and remedies provided for herein and to
accomplish the purposes of this Agreement. The foregoing powers of attorney are
irrevocable and coupled with an interest. Upon the occurrence and during the
continuance of an Event of Default, Lender may perform or cause performance of
any such agreement, and any reasonable expenses of Lender incurred in connection
therewith shall be paid by Borrower as provided in Section 5.1.16.

(c) Borrower hereby expressly waives, to the fullest extent permitted by law,
presentment, demand, protest or any notice of any kind (except as expressly
required under the Loan Documents) in connection with this Agreement or the
Account Collateral. Borrower acknowledges and agrees that ten (10) Business
Days’ prior written notice of the time and place of any public sale of the
Account Collateral or any other intended disposition thereof shall be reasonable
and sufficient notice to Borrower within the meaning of the UCC.

3.1.10 Transfers and Other Liens. Borrower agrees that it will not (i) sell or
otherwise dispose of any of the Account Collateral except as may be expressly
permitted under the Loan Documents, or (ii) create or permit to exist any Lien
upon or with respect to all or any of the Account Collateral, except for the
Lien granted to Lender under this Agreement.

3.1.11 Reasonable Care. Beyond the exercise of reasonable care in the custody
thereof, Lender shall have no duty as to any Account Collateral in its
possession or control as agent therefor or bailee thereof or any income thereon
or the preservation of rights against any person or otherwise with respect
thereto. Lender shall be deemed to have exercised reasonable care in the custody
and preservation of the Account Collateral in its possession if the Account
Collateral is accorded treatment substantially equal to that which Lender
accords its own property, it being understood that Lender shall not be liable or
responsible for any loss or damage to any of the Account Collateral, or for any
diminution in value thereof, by reason of the act or omission of Lender, its
Affiliates, agents, employees or bailees, except to the extent that such loss or
damage results from Lender’s gross negligence or willful misconduct. In no event
shall Lender be liable either directly or indirectly for losses or delays
resulting from any event which may be the basis of an Excusable Delay, computer
malfunctions, interruption of communication facilities, labor difficulties or
other causes beyond Lender’s reasonable control or

 

40



--------------------------------------------------------------------------------

for indirect, special or consequential damages except to the extent of Lender’s
gross negligence or willful misconduct. Notwithstanding the foregoing, Borrower
acknowledges and agrees that (i) Lender does not have custody of the Account
Collateral, (ii) Cash Management Bank has custody of the Account Collateral,
(iii) the initial Cash Management Bank was chosen by Borrower and (iv) Lender
has no obligation or duty to supervise Cash Management Bank or to see to the
safe custody of the Account Collateral.

3.1.12 Lender’s Liability. (a) Lender shall be responsible for the performance
only of such duties with respect to the Account Collateral as are specifically
set forth in this Section 3.1 or elsewhere in the Loan Documents, and no other
duty shall be implied from any provision hereof. Lender shall not be under any
obligation or duty to perform any act with respect to the Account Collateral
which would cause it to incur any expense or liability or to institute or defend
any suit in respect hereof, or to advance any of its own monies. Borrower shall
indemnify and hold Lender, its employees and officers harmless from and against
any loss, cost or damage (including, without limitation, reasonable attorneys’
fees and disbursements) incurred by Lender in connection with the transactions
contemplated hereby with respect to the Account Collateral (excluding losses on
Permitted Investments) except as such may be caused by the gross negligence or
willful misconduct of Lender, its employees, officers or agents.

(b) Lender shall be protected in acting upon any notice, resolution, request,
consent, order, certificate, report, opinion, bond or other paper, document or
signature believed by it in good faith to be genuine, and, in so acting, it may
be assumed that any person purporting to give any of the foregoing in connection
with the provisions hereof has been duly authorized to do so. Lender may consult
with counsel, and the opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken or suffered by it
hereunder and in good faith in accordance therewith.

3.1.13 Continuing Security Interest. This Agreement shall create a continuing
security interest in the Account Collateral and shall remain in full force and
effect until payment in full of the Indebtedness; provided, however, such
security interest shall automatically terminate with respect to funds which were
duly deposited into Borrower’s Account in accordance with the terms hereof. Upon
payment in full of the Indebtedness, this security interest shall automatically
terminate without further notice from any party and Borrower shall be entitled
to the return, upon its request, of such of the Account Collateral as shall not
have been sold or otherwise applied pursuant to the terms hereof and Lender
shall execute such instruments and documents as may be reasonably requested by
Borrower to evidence such termination and the release of the Account Collateral.

 

  IV. REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations. Borrower represents and warrants as of the
Closing Date that:

4.1.1 Organization. Each of Borrower, Guarantor and Operating Lessee is a
limited liability company, and have been duly organized and is validly existing
and in good standing pursuant to the laws of the State of Delaware with
requisite power and authority to own its properties and to transact the
businesses in which it is now engaged. Each of Borrower and

 

41



--------------------------------------------------------------------------------

Operating Lessee has duly qualified to do business and is in good standing in
each jurisdiction where it is required to be so qualified in connection with its
properties, businesses and operations. Collectively, Borrower and Operating
Lessee possesses all rights, licenses, permits and authorizations, governmental
or otherwise, necessary to entitle it to own its properties and to transact the
businesses in which each is now engaged, and the sole business of Borrower is
the ownership of the Property. The organizational structure of Borrower upon the
closing is accurately depicted by the schematic diagram attached hereto as
Exhibit H-1. Borrower shall not itself, and shall not permit Operating Lessee
to, change its name, identity, corporate structure or jurisdiction of
organization unless it shall have given Lender seven (7) days prior written
notice of any such change and shall have taken all steps reasonably requested by
Lender to grant, perfect, protect and/or preserve the security interest granted
hereunder to Lender.

4.1.2 Proceedings. Each of Borrower, Operating Lessee, and Guarantor, has full
power to and has taken all necessary action to authorize the execution, delivery
and performance of this Agreement and the other Loan Documents. This Agreement
and the other Loan Documents have been duly executed and delivered by, or on
behalf of, each of Borrower, Operating Lessee, and Guarantor, as applicable, and
constitute legal, valid and binding obligations of Borrower, Operating Lessee,
and Guarantor, as applicable, enforceable against Borrower, Operating Lessee,
and Guarantor, as applicable, in accordance with their respective terms, subject
only to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower, Operating Lessee, and Guarantor, as
applicable, will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance (other than pursuant to the Loan
Documents) upon any of the property or assets of Borrower, Operating Lessee, and
Guarantor, pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement or other agreement or instrument to which
Borrower, Operating Lessee, and Guarantor, is a party or by which any of
Borrower’s, Operating Lessee’s, and Guarantor’s, property or assets is subject
(unless consents from all applicable parties thereto have been obtained), nor
will such action result in any violation of the provisions of any statute or any
order, rule or regulation of any Governmental Authority, and any consent,
approval, authorization, order, registration or qualification of or with any
Governmental Authority required for the execution, delivery and performance by
Borrower, Operating Lessee, and Guarantor, of this Agreement or any other Loan
Documents has been obtained and is in full force and effect.

4.1.4 Litigation. There are no lawsuits, administrative proceedings, arbitration
proceedings, or other such legal proceedings that have been filed and served
upon Borrower (or with respect to which Borrower has otherwise received proper
notice) or, to the Best of Borrower’s Knowledge, otherwise pending or threatened
against or affecting Borrower, Operating Lessee, or the Property whose outcome,
if determined against Borrower, Operating Lessee, or the Property, would have a
Material Adverse Effect. To the Best of Borrower’s Knowledge, Schedule I
includes each pending action against Borrower, Operating Lessee, or otherwise
affecting the Property that involves a claim or claims for either (a) monetary
damages exceeding $250,000, or (b) injunctive relief or other equitable remedy
that could have a Material

 

42



--------------------------------------------------------------------------------

Adverse Effect, excluding: (i) actions for monetary damages only that have been
tendered to, and accepted without reservation of rights by, the liability
insurance carrier for the Property, (ii) worker’s compensation claims, and
(iii) any proceedings by employees working at the Property where the amount
claimed in such proceeding is less than $250,000; to the Best of Borrower’s
Knowledge, the aggregate amount of such claims described in subclause (iii) of
this sentence is less than $1,000,000.

4.1.5 Agreements. Neither Borrower nor Operating Lessee is a party to any
agreement or instrument or subject to any restriction which is reasonably likely
to have a Material Adverse Effect. Neither Borrower nor Operating Lessee is in
default in any respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which Borrower, Operating Lessee, or the
Property is bound, which default is reasonably likely to have a Material Adverse
Effect. Neither Borrower nor Operating Lessee has any material financial
obligation (contingent or otherwise) under any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which Borrower or
Operating Lessee is a party or by which Borrower, Operating Lessee, or the
Property is otherwise bound, other than (a) obligations incurred in the ordinary
course of the operation of the Property, including membership programs disclosed
in writing to Lender on or prior to the date hereof, and (b) obligations under
the Loan Documents.

4.1.6 Title. Borrower has good, marketable and insurable fee simple title to the
Land and the Improvements, free and clear of all Liens whatsoever except the
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents. Borrower or Operating
Lessee, as applicable, has good and marketable title to the remainder of the
Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances. The Security Instrument, when properly recorded in the appropriate
records, and Accommodation Security Documents, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create (a) a valid, perfected first mortgage lien on the Land
and the Improvements, subject only to Permitted Encumbrances and (b) perfected
security interests in and to, and perfected collateral assignments of, all
personalty (including the Leases), all in accordance with the terms thereof, in
each case subject only to any applicable Permitted Encumbrances. Except as may
be indicated in and insured over by the Title Policy, to the Best of Borrower’s
Knowledge, there are no claims for payment for work, labor or materials
affecting the Property which are or may become a lien prior to, or of equal
priority with, the Liens created by the Loan Documents. Borrower represents and
warrants that none of the Permitted Encumbrances will have a Material Adverse
Effect. Borrower shall preserve its right, title and interest in and to the
Property for so long as the Note remains outstanding and will warrant and defend
same and the validity and priority of the Lien hereof from and against any and
all claims whatsoever other than the Permitted Encumbrances.

4.1.7 No Bankruptcy Filing. None of Borrower, Operating Lessee, or Guarantor, is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
such entity’s assets or property, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against Borrower or against
Operating Lessee or Guarantor.

 

43



--------------------------------------------------------------------------------

4.1.8 Full and Accurate Disclosure. To the Best of Borrower’s Knowledge, no
statement of fact made by Borrower in this Agreement or in any of the other Loan
Documents contains any untrue statement of a material fact or omits to state any
material fact necessary to make statements contained herein or therein not
misleading. There is no fact presently known to Borrower which has not been
disclosed which has a Material Adverse Effect, or to the Best of Borrower’s
Knowledge could reasonably be expected to have a Material Adverse Effect.

4.1.9 All Property. The Property constitutes all of the real property, personal
property, equipment and fixtures currently (i) owned or leased by Borrower or
Operating Lessee or (ii) used in the operation of the business located on the
Property, other than items owned by Manager or any Tenants (excluding items
owned by Operating Lessee).

4.1.10 ERISA. (A) Borrower does not maintain or contribute to and is not
required to contribute to, an “employee benefit plan” as defined by Section 3(3)
of ERISA, which is subject to Title IV of ERISA (other than a “multiemployer
plan” as defined by Section 3(37) of ERISA), and Borrower (i) has no knowledge
of any material liability which has been incurred or is expected to be incurred
by Borrower which is reasonably likely to result in a Material Adverse Effect
and is or remains unsatisfied for any taxes or penalties or unfunded
contributions with respect to any “employee benefit plan” or any “plan,” within
the meaning of Section 4975(e)(1) of the Internal Revenue Code or any other
benefit plan (other than a “multiemployer plan”) maintained, contributed to, or
required to be contributed to by Borrower or by any entity that is under common
control with Borrower within the meaning Section 4001(a)(14) of ERISA (each, an
“ERISA Affiliate”) (each, a “Plan”) or any plan that would be a Plan but for the
fact that it is a multiemployer plan within the meaning of ERISA Section 3(37);
and (ii) has made and shall continue to make when due all required contributions
to all such Plans (other than Plans relating to ERISA Affiliates), if any, where
the failure to so contribute is reasonably likely to result in a Material
Adverse Effect. Each such Plan (other than Plans relating to ERISA Affiliates),
if any, has been and will be administered in material compliance with its terms
and the applicable provisions of ERISA, the Internal Revenue Code, and any other
applicable federal or state law; and no action shall be taken or fail to be
taken that would result in the disqualification or loss of tax-exempt status of
any such Plan intended to be qualified and/or tax exempt; and

(a) With respect to any “multiemployer plan,” (i) Borrower has not, since
September 26, 1980, made or suffered a “complete withdrawal” or a “partial
withdrawal,” as such terms are respectively defined in Sections 4203 and 4205 of
ERISA, (ii) Borrower has made and shall continue to make when due all required
contributions to all such “multiemployer plans” and (iii) no ERISA Affiliate
has, since September 26, 1980, made or suffered a “complete withdrawal” or a
“partial withdrawal,” as such terms are respectively defined in Sections 4203
and 4205 of ERISA which withdrawal is reasonably expected to have a Material
Adverse Effect.

(b) Borrower is not an employee benefit plan, as defined in Section 3(3) of
ERISA, whether or not subject to Title I of ERISA, none of the assets of
Borrower constitutes or will constitute plan assets of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101 and transactions by or with
Borrower is not subject to similar laws regulating investment of, and fiduciary
obligations with respect to, plans similar to the provisions of

 

44



--------------------------------------------------------------------------------

Section 406 of ERISA or Section 4975 of the Code currently in effect (“Similar
Laws”), which prohibit or otherwise restrict the transactions contemplated by
this Agreement.

4.1.11 Compliance. Borrower and the Property and the use thereof comply in all
material respects with all applicable Legal Requirements, including, without
limitation, building and zoning ordinances and codes except where the failure to
so comply is not reasonably expected to result in a Material Adverse Effect. To
the Best of Borrower’s Knowledge, neither Borrower nor Operating Lessee is in
default or in violation of any order, writ, injunction, decree or demand of any
Governmental Authority. To the Best of Borrower’s Knowledge, there has not been
committed by Borrower or Operating Lessee any act or omission affording the
federal government or any other Governmental Authority the right of forfeiture
as against the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents.

4.1.12 Financial Information. To the Best of Borrower’s Knowledge, all financial
data including, without limitation, the statements of cash flow and income and
operating expense, that have been delivered by or on behalf of Borrower to
Lender in respect of the Property (i) are true, complete and correct in all
material respects, (ii) fairly represent the financial condition of the Property
as of the date of such reports, and (iii) to the extent prepared or audited by
an independent certified public accounting firm, have been prepared in
accordance with GAAP throughout the periods covered, except as disclosed
therein. Neither Borrower nor Operating Lessee has any material contingent
liabilities, liabilities for delinquent taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and could reasonably be expected to have a Material
Adverse Effect, except as referred to or reflected in said financial statements
and operating statements. Since the date of such financial statements, there has
been no material adverse change in the financial condition, operations or
business of Borrower or Operating Lessee from that set forth in said financial
statements.

4.1.13 Condemnation. No Condemnation has been commenced or, to the Best of
Borrower’s Knowledge, is contemplated with respect to all or any portion of the
Property.

4.1.14 Federal Reserve Regulations. None of the proceeds of the Loan will be
used for the purpose of purchasing or carrying any “margin stock” as defined in
Regulation U, Regulation X or Regulation T or for the purpose of reducing or
retiring any Indebtedness which was originally incurred to purchase or carry
“margin stock” or for any other purpose which might constitute this transaction
a “purpose credit” within the meaning of Regulation U or Regulation X. As of the
Closing Date, Borrower does not own any “margin stock.”

4.1.15 Utilities and Public Access. The Property has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service the Property for its intended uses. To the Best of
Borrower’s Knowledge, all utilities necessary to the existing use of the
Property are located either in the public right-of-way abutting the Property
(which are connected so as to serve the Property without passing over other
property) or in recorded easements serving the Property. All roads necessary for
the use of the Property for its current purposes have been completed and, if
necessary, dedicated to public use.

 

45



--------------------------------------------------------------------------------

4.1.16 Not a Foreign Person. Borrower is not a foreign person within the meaning
of § 1445(f)(3) of the Code.

4.1.17 Separate Lots. The Property is comprised of one (1) or more contiguous
parcels which constitute a separate tax lot or lots and does not constitute or
include a portion of any other tax lot not a part of the Property.

4.1.18 Assessments. To the Best of Borrower’s Knowledge, there are no pending or
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.

4.1.19 Enforceability. The Loan Documents are not subject to any existing right
of rescission, set-off, counterclaim or defense by Borrower, including the
defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable (subject to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law)), and Borrower has not asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.

4.1.20 No Prior Assignment. There are no prior sales, transfers or assignments
of the Leases or any portion of the Rents due and payable or to become due and
payable which are presently outstanding following the funding of the Loan, other
than those being terminated or assigned to Lender concurrently herewith.

4.1.21 Insurance. Borrower has obtained and has delivered to Lender certified
copies or certificates of all insurance policies required under this Agreement,
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. Borrower has not, and to the Best of Borrower’s Knowledge no
Person has, done by act or omission anything which would impair the coverage of
any such policy.

4.1.22 Use of Property. The Property is used exclusively for hotel purposes and
other appurtenant and related uses.

4.1.23 Certificate of Occupancy; Licenses. To the Best of Borrower’s Knowledge,
all material certifications, permits, licenses (including, without limitation, a
license to serve alcohol on the Property) and approvals, including without
limitation, certificates of completion and occupancy permits required of
Borrower for the legal use, occupancy and operation of the Property for hotel
purposes (collectively, the “Licenses”), have been obtained and are in full
force and effect. Borrower shall keep and maintain all Licenses necessary for
the operation of the Property for hotel purposes. The use being made of the
Property is in conformity with the certificate of occupancy issued for the
Property.

4.1.24 Flood Zone. Except as may be shown on the Survey with respect to portions
of the Improvements other than buildings and enclosed structures, none of the
Improvements on the Property are located in an area as identified by the Federal
Emergency Management Agency as an area having special flood hazards.

 

46



--------------------------------------------------------------------------------

4.1.25 Physical Condition. To the Best of Borrower’s Knowledge and except as
expressly disclosed in the Physical Conditions Report, the Property, including,
without limitation, all buildings, Improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; to the Best of Borrower’s
Knowledge and except as disclosed in the Physical Conditions Report, there
exists no structural or other material defects or damages in or to the Property,
whether latent or otherwise, and Borrower has not received any written notice
from any insurance company or bonding company of any defects or inadequacies in
the Property, or any part thereof, which would adversely affect the insurability
of the same or cause the imposition of extraordinary premiums or charges thereon
or of any termination or threatened termination of any policy of insurance or
bond.

4.1.26 Boundaries. To the Best of Borrower’s Knowledge and except as disclosed
on the Survey, all of the Improvements lie wholly within the boundaries and
building restriction lines of the Real Property, and no improvements on
adjoining properties encroach upon the Real Property, and no easements or other
encumbrances upon the Real Property encroach upon any of the Improvements, so as
to have a Material Adverse Effect on the value or marketability of the Real
Property except those which are insured against by the Title Policy.

4.1.27 Leases. The Property is not subject to any Leases other than the Leases
described in the certified rent roll delivered in connection with the
origination of the Loan. Such certified rent roll is true, complete and correct
in all material respects as of the date set forth therein. No Person has any
possessory interest in the Property or right to occupy the same (other than
typical short-term occupancy rights of hotel guests which are not the subject of
a written agreement) except under and pursuant to the provisions of the Leases.
All other current Leases are in full force and effect and to the Best of
Borrower’s Knowledge, there are no material defaults thereunder by either party
(other than as expressly disclosed on the certified rent roll delivered to
Lender or the Tenant estoppel certificates delivered to Lender in connection
with the closing of the Loan) and there are no conditions that, with the passage
of time or the giving of notice, or both, would constitute material defaults
thereunder. No Rent has been paid more than one (1) month in advance of its due
date, except as disclosed in the Tenant estoppel certificates delivered to
Lender in connection with the closing of the Loan. There has been no prior sale,
transfer or assignment, hypothecation or pledge by Borrower of any Lease or of
the Rents received therein, which will be outstanding following the funding of
the Loan, other than those being assigned to Lender concurrently herewith. No
Tenant under any Lease has a right or option pursuant to such Lease or otherwise
to purchase all or any part of the property of which the leased premises are a
part.

4.1.28 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Property to Borrower have been paid and the granting
and recording of the Security Instrument and the UCC financing statements
required to be filed in connection with the Loan. All mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid by any
Person under applicable Legal Requirements currently in effect in connection
with the execution,

 

47



--------------------------------------------------------------------------------

delivery, recordation, filing, registration, perfection or enforcement of any of
the Loan Documents, including, without limitation, the Security Instrument, have
been paid, and, under current Legal Requirements, the Security Instrument is
enforceable against Borrower in accordance with its terms by Lender (or any
subsequent holder thereof) subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law.

4.1.29 Single Purpose Entity/Separateness. (a) Borrower hereby represents,
warrants and covenants that each of Operating Lessee and Borrower is and always
has been, since the date of its respective formation, a Single Purpose Entity
and has not, since the date of its respective formation, conducted any business
other than as permitted pursuant to Section 7 of their respective operating
agreements each dated November 9, 2005 (as amended) and has not owned any
property other than as permitted pursuant to Section 7 of their respective
operating agreements each dated November 9, 2005 (as amended).

(b) Borrower hereby represents with respect to Borrower and Operating Lessee
that it:

(i) is and always has been duly formed, validly existing, and in good standing
in the state of its incorporation and in all other jurisdictions where it is
qualified to do business;

(ii) has no judgments or liens of any nature against it except for tax liens not
yet due;

(iii) is in compliance with all laws, regulations, and orders applicable to it
and, except as otherwise disclosed in this Agreement, has received all permits
necessary for it to operate;

(iv) is not involved in any dispute with any taxing authority;

(v) has paid all taxes which it owes;

(vi) has never owned any real property other than the Property and personal
property necessary or incidental to its ownership or operation of the Property
and has never engaged in any business other than the ownership and operation of
the Property;

(vii) is not now, nor has ever been, party to any lawsuit, arbitration, summons,
or legal proceeding that is still pending or that resulted in a judgment against
it that has not been paid in full;

(viii) has provided Lender with complete financial statements that reflect a
fair and accurate view of the entity’s financial condition;

(ix) has obtained a current Phase I environmental site assessment (ESA) for the
Property prepared consistent with ASTM Practice E 1527 and the ESA has not
identified any recognized environmental conditions that require further
investigation or remediation; and

 

48



--------------------------------------------------------------------------------

(x) has no material contingent or actual obligations not related to the
Property.

(c) Borrower hereby represents with respect to Borrower and Operating Lessee
that from the date of their respective formation to the date of this Agreement
that it:

(i) has not entered into any contract or agreement with any of its Affiliates,
constituents, or owners, or any guarantors of any of its obligations or any
Affiliate of any of the foregoing (individually, a “Related Party” and
collectively, the “Related Parties”), except upon terms and conditions that are
commercially reasonable and substantially similar to those available in an
arm’s-length transaction with an unrelated party;

(ii) except with respect to indebtedness for which it was co-obligated and which
has been paid and satisfied in full (the

“ Former Indebtedness”), has paid all of its debts and liabilities from its
assets;

(iii) has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence;

(iv) has maintained all of its books, records, financial statements (except
consolidated financial statements otherwise allowed by the definition of Single
Purpose Entity) and bank accounts separate from those of any other Person;

(v) has not had its assets listed as assets on the financial statement of any
other Person, except consolidated financial statements otherwise allowed by the
definition of Single Purpose Entity;

(vi) has filed its own tax returns (except to the extent that it has been a
tax-disregarded entity not required to file tax returns under applicable law)
and, if it is a corporation, has not filed a consolidated federal income tax
return with any other Person;

(vii) has been, and at all times has held itself out to the public as, a legal
entity separate and distinct from any other Person (including any Affiliate or
other Related Party);

(viii) has corrected any known misunderstanding regarding its status as a
separate entity;

(ix) has conducted all of its business and held all of its assets in its own
name;

(x) has not identified itself or any of its affiliates as a division or part of
the other;

(xi) has maintained and utilized separate stationery, invoices and checks
bearing its own name;

 

49



--------------------------------------------------------------------------------

(xii) has not commingled its assets with those of any other Person and has held
all of its assets in its own name;

(xiii) except for the Former Indebtedness, has not guaranteed or become
obligated for the debts of any other Person;

(xiv) except for the Former Indebtedness, has not held itself out as being
responsible for the debts or obligations of any other Person;

(xv) has allocated fairly and reasonably any overhead expenses that have been
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or Related Party;

(xvi) except for the Former Indebtedness, has not pledged its assets to secure
the obligations of any other Person and no such pledge remains outstanding
except in connection with the Loan;

(xvii) has maintained adequate capital in light of its contemplated business
operations;

(xviii) has maintained a sufficient number of employees in light of its
contemplated business operations and has paid the salaries of its own employees
from its own funds;

(xix) has not owned any subsidiary or any equity interest in any other entity;

(xx) has not incurred any indebtedness that is still outstanding other than
indebtedness that is permitted under the Loan Documents; and

(xxi) has not had any of its obligations guaranteed by an affiliate, except for
guarantees that have been either released or discharged (or that will be
discharged as a result of the closing of the Loan) or guarantees that are
expressly contemplated by the Loan Documents.

(xxii) Except for the Operating Lessee, none of the tenants holding leasehold
interests with respect to the Property are affiliated with the Borrower.

All of the assumptions made in the Non-Consolidation Opinion, including, but not
limited to, any exhibits attached thereto and any certificates delivered by
Borrower in connection with the issuance of the Non-Consolidation Opinion, are
true and correct in all material respects and any assumptions made in any
subsequent non-consolidation opinion delivered in connection with the Loan
Documents (an “Additional Non-Consolidation Opinion”), including, but not
limited to, any exhibits attached thereto, are true and correct in all material
respects. Borrower has complied with all of the assumptions made with respect to
it in the Non-Consolidation Opinion. To the Best of Borrower’s Knowledge, each
entity other than Borrower with respect to which an assumption shall be made in
any Additional Non-Consolidation Opinion will have complied and will comply with
all of the assumptions made with respect to it in any Additional
Non-Consolidation Opinion.

 

50



--------------------------------------------------------------------------------

4.1.30 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by Borrower or Operating Lessee and,
except as disclosed to Lender in writing, by Manager and no event has occurred
that, with the passage of time and/or the giving of notice would constitute a
default thereunder by Borrower or Operating Lessee. The Manager is not an
Affiliate of Borrower.

4.1.31 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

4.1.32 Gold Club Agreement. The Golf Club Agreement is in full force and effect
and, except as disclosed to Lender in writing, neither Borrower nor, to the Best
of Borrower’s Knowledge, any other party to the Golf Club Agreement, is in
default thereunder, and to the Best of Borrower’s Knowledge, except as disclosed
to Lender in writing, there are no conditions which, with the passage of time or
the giving of notice, or both, would constitute a default thereunder.

4.1.33 Tax Filings. Borrower has filed (or has obtained effective extensions for
filing) all federal, state and local tax returns required to be filed and has
paid or made adequate provision for the payment of all federal, state and local
taxes, charges and assessments payable by Borrower.

4.1.34 Solvency/Fraudulent Conveyance. Borrower (a) has not entered into the
transaction contemplated by this Agreement or any Loan Document with the actual
intent to hinder, delay, or defraud any creditor and (b) has received reasonably
equivalent value in exchange for its obligations under the Loan Documents. After
giving effect to the Loan, the fair saleable value of Borrower’s assets exceeds
and will, immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its Debts as such Debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur Debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such Debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower).

4.1.35 Investment Company Act. Borrower is not (a) an investment company or a
company Controlled by an investment company, within the meaning of the
Investment Company Act of 1940, as amended, (b) a holding company or a
subsidiary company of a holding company or an affiliate of either a holding
company or a subsidiary company within the mean of the Public Utility Holding
Company Act of 1935, as amended or (c) subject to any other federal or state law
or regulation which purports to restrict or regulate its ability to borrow
money.

4.1.36 Interest Rate Cap Agreement. The Interest Rate Cap Agreement is in full
force and effect and enforceable against Borrower in accordance with its terms,
subject to

 

51



--------------------------------------------------------------------------------

applicable bankruptcy, insolvency or similar laws generally affecting the
enforcement of creditors’ rights and subject as to enforceability to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

4.1.37 Labor. Except as described on Schedule I, no work stoppage, labor strike,
slowdown or lockout is pending or threatened by employees and other laborers at
the Property. Except as described on Schedule I, neither Borrower, Manager nor
Operating Lessee (i) is involved in or, to the Best of Borrower’s Knowledge,
threatened with any material labor dispute, material grievance or litigation
relating to labor matters involving any employees and other laborers at the
Property, including, without limitation, violation of any federal, state or
local labor, safety or employment laws (domestic or foreign) and/or charges of
unfair labor practices or discrimination complaints, (ii) to the Best of
Borrower’s Knowledge, has engaged with respect to the Property, in any unfair
labor practices within the meaning of the National Labor Relations Act or the
Railway Labor Act, or (iii) is a party to, or bound by, any existing collective
bargaining agreement or union contract with respect to employees and other
laborers at the Property.

4.1.38 Brokers. Neither Borrower nor, to the Best of Borrower’s Knowledge,
Lender has dealt with any broker or finder with respect to the loan transactions
contemplated by the Loan Documents and neither party has done any acts, had any
negotiations or conversations, or made any agreements or promises which will in
any way create or give rise to any obligation or liability for the payment by
either party of any brokerage fee, charge, commission or other compensation to
any Person with respect to the transactions contemplated by the Loan Documents.
Borrower covenants and agrees that it shall pay as and when due any and all
brokerage fees, charges, commissions or other compensation or reimbursement due
to any broker of Borrower with respect to the transactions contemplated by the
Loan Documents. Borrower and Lender shall each indemnify and hold harmless the
other from and against any loss, liability, cost or expense, including any
judgments, attorneys’ fees, or costs of appeal, incurred by the other party and
arising out of or relating to any claim for brokerage commissions or finder’s
fees alleged to be due as a result of the indemnifying party’s agreements or
actions. The provisions of this Section 4.1.38 shall survive the expiration and
termination of this Agreement and the payment of the Indebtedness.

4.1.39 No Other Debt. Borrower has not borrowed or received debt financing that
has not heretofore or contemporaneously herewith been repaid in full, other than
the Permitted Debt.

4.1.40 Taxpayer Identification Number. Borrower’s Federal taxpayer
identification number is 65-1230711. Operating Lessee’s Federal taxpayer
identification number is 65-1230714.

4.1.41 Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws.
(i) None of Borrower or any Person who owns any equity interest in or Controls
Borrower or, to the Best of Borrower’s Knowledge, Guarantor or Ultimate Equity
Owners, currently is identified on the OFAC List or otherwise qualifies as a
Prohibited Person, and Borrower has implemented procedures to ensure that no
Person who now or hereafter owns any equity interest in Borrower, Ultimate
Equity Owners or Guarantor is a Prohibited Person or

 

52



--------------------------------------------------------------------------------

Controlled by a Prohibited Person, and (ii) none of Borrower, Ultimate Equity
Owners or Guarantor is in violation of any Legal Requirements relating to
anti-money laundering or anti-terrorism, including, without limitation, Legal
Requirements related to transacting business with Prohibited Persons or the
requirements of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law
107-56, and the related regulations issued thereunder, including temporary
regulations, all as amended from time to time.

4.1.42 Knowledge Qualifications. Borrower represents that Ryan Bowie and Cory
Warning are in a position to have meaningful knowledge with respect to the
matters set forth in the Loan Documents which have been qualified to the
knowledge of such Persons.

4.1.43 Leases. Borrower represents that it has heretofore delivered to Lender
true and complete copies of all Leases and any and all amendments or
modifications thereof.

4.1.44 FF&E. Manager is reserving for FF&E on a monthly basis not less than an
amount equal to four percent (4%) of adjusted gross revenues with respect to the
Property; such reserves are maintained in accordance with the terms of the
Management Agreement and the requirements of Section 5.1.23, either in (i) the
Manager FF&E Reserve Account or (ii) the Manager FF&E Alternative Reserve
Account (each subject to disbursements therefrom as permitted by the Management
Agreement).

4.1.45 Outstanding Manger Issues. Borrower hereby represents and warrants that:

(a) an issue has arisen as to reporting by the Manager of the Half Moon Bay
Resort of Hotel Revenue and expenses for the Property. It appears that for
the years 2005 and 2006 various payments for hotel Operating Expenses may not
have been fully reflected by the Manager as expenses for the respective years,
and that certain guest charges may not have been fully charged and included in
revenues for the respective years. The Manager is in the process of implementing
changes to avoid these issues in the future.

(b) the Borrower has been in discussions with the owner of the adjoining golf
course in respect of the Golf Club Agreement. The golf course owner and
Borrower do not agree as to the balance of payments due from the hotel to the
golf course for rounds played by guests in 2004-2006, with the golf course owner
believing that approximately $55,000 remains unpaid. In addition, the golf
course owner has taken the position that although in the past guests could
charge their golf fees directly to their hotel account and agreed upon discounts
on golf play were paid directly to the hotel, in the future guests may have to
directly pay the golf course for their fees, and the discounts be provided
directly to the guests. A new general manager of the hotel is to continue
discussions with the golf course owner to resolve these matters.

4.1.46 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall be deemed
given and made as of the date of the funding of the Loan and survive for so long
as any amount remains owing to Lender under this Agreement or any of the other
Loan Documents by Borrower or Guarantor unless a longer

 

53



--------------------------------------------------------------------------------

survival period is expressly stated in a Loan Document with respect to a
specific representation or warranty, in which case, for such longer period. All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.

 

  V. BORROWER COVENANTS

Section 5.1 Affirmative Covenants. From the Closing Date and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of this Agreement and the Security Instrument in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Lender to comply with and to cause
Operating Lessee to comply with, the following covenants, and in such
connection, references in this Article V to Borrower shall alternatively mean
Operating Lessee, as the context may require:

5.1.1 Performance by Borrower. Borrower shall observe, perform and fulfill each
and every covenant, term and provision of each Loan Document executed and
delivered by, or applicable to, Borrower, in accordance with the provisions of
each Loan Document, and shall not enter into or otherwise suffer or permit any
amendment, waiver, supplement, termination or other modification of any Loan
Document executed and delivered by, or applicable to, Borrower, as applicable,
without the prior written consent of Lender.

5.1.2 Existence; Compliance with Legal Requirements; Insurance. Subject to
Borrower’s right of contest pursuant to Section 7.3, Borrower shall comply and
cause the Property to be in compliance with all Legal Requirements applicable to
the Borrower, Manager and the Property and the uses permitted upon the Property.
Borrower shall do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its existence, rights, licenses, permits and
franchises necessary to comply with all Legal Requirements applicable to it and
the Property. There shall never be committed by Borrower, and Borrower shall not
knowingly permit any other Person in occupancy of or involved with the operation
or use of the Property to commit, any act or omission affording the federal
government or any state or local government the right of forfeiture as against
the Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents. Borrower hereby covenants and
agrees not to commit, knowingly permit or suffer to exist any act or omission
affording such right of forfeiture. Borrower shall at all times maintain,
preserve and protect all material franchises and trade names and preserve all
the remainder of its property used in the conduct of its business and shall keep
the Property in good working order and repair, and from time to time make, or
cause to be made, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto, all as more fully set forth in the
Security Instrument. Borrower shall keep the Property insured at all times to
such extent and against such risks, and maintain liability and such other
insurance, as set forth in this Agreement.

5.1.3 Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened in writing against
Borrower which, if determined adversely to Borrower, would have a Material
Adverse Effect.

 

54



--------------------------------------------------------------------------------

5.1.4 Single Purpose Entity. (a) Borrower shall remain a Single Purpose Entity.

(b) Except as permitted by the Loan Documents, Borrower shall continue to
maintain its own deposit account or accounts, separate from those of any
Affiliate, with commercial banking institutions. None of the funds of Borrower
will be commingled with the funds of any other Affiliate, except pursuant to a
cash management system maintained with Borrower’s Affiliates in accordance with
Section 5.1.23 hereof and under which the portion of the commingled funds owned
by Borrower is readily ascertainable.

(c) To the extent that Borrower shares the same officers or other employees as
any of its Affiliates, the salaries of and the expenses related to providing
benefits to such officers and other employees shall be fairly allocated among
such entities, and each such entity shall bear its fair share of the salary and
benefit costs associated with all such common officers and employees.

(d) To the extent that Borrower jointly contracts with any of its Affiliates to
do business with vendors or service providers or to share overhead expenses, the
costs incurred in so doing shall be allocated fairly among such entities, and
each such entity shall bear its fair share of such costs. To the extent that
Borrower contracts or does business with vendors or service providers where the
goods and services provided are partially for the benefit of any other Person,
the costs incurred in so doing shall be fairly allocated to or among such
entities for whose benefit the goods and services are provided, and each such
entity shall bear its fair share of such costs. All material transactions
between (or among) Borrower and any of its Affiliates shall be conducted on
substantially the same terms (or on more favorable terms for Borrower) as would
be conducted with third parties.

(e) To the extent that Borrower or any of its Affiliates have offices in the
same location, there shall be a fair and appropriate allocation of overhead
costs among them, and each such entity shall bear its fair share of such
expenses.

(f) Borrower shall conduct its affairs strictly in accordance with its
organizational documents, and observe all necessary, appropriate and customary
corporate, limited liability company or partnership formalities, as applicable,
including, but not limited to, obtaining any and all consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, without limitation, payroll and
intercompany transaction accounts.

(g) In addition, Borrower shall: (i) maintain books and records separate from
those of any other Person; (ii) maintain its assets in such a manner that it is
not more costly or difficult to segregate, identify or ascertain such assets;
(iii) hold regular meetings of its board of directors, shareholders, partners or
members, as the case may be, and observe all other corporate, partnership or
limited liability company, as the case may be, formalities; (iv) hold itself out
to creditors and the public as a legal entity separate and distinct from any
other entity; (v) prepare separate tax returns and financial statements, or if
part of a consolidated group, then it will be shown as a separate member of such
group, provided, however, that any consolidated financial statements contain a
note indicating that it and its Affiliates are separate legal entities and

 

55



--------------------------------------------------------------------------------

maintain records, books of account, and accounts separate and apart from any
other Person and that their respective assets and credit are not available to
satisfy each other’s debts; (vi) transact all business with its Affiliates on an
arm’s-length basis and pursuant to enforceable agreements; (vii) conduct
business in its name and use separate stationery, invoices and checks bearing
its own name; (viii) not commingle its assets or funds with those of any other
Person; and (ix) not assume, guarantee or pay the debts or obligations of any
other Person (however the presentation of combined or consolidated financial
condition or results of operation for purposes of financial statements prepared
for the ultimate equity owners of multiple Single Purpose Entities shall be
allowed).

5.1.5 Consents. If Borrower is a corporation, the board of directors of such
Person may not take any action requiring the unanimous affirmative vote of 100%
of the members of the board of directors unless all of the directors, including
the Independent Directors, shall have participated in such vote if such vote
relates to a Material Action (as such term is defined in the Borrower’s
organizational documents). If Borrower is a limited liability company, (a) if
such Person is managed by a board of managers, the board of managers of such
Person may not take any action requiring the unanimous affirmative vote of 100%
of the members of the board of managers unless all of the managers, including
the Independent Managers, shall have participated in such vote if such vote
relates to a Material Action (as such term is defined in the Borrower’s
organizational documents), (b) if such Person is not managed by a board of
managers, the members of such Person may not take any action requiring the
affirmative vote of 100% of the members of such Person unless all of the
members, including the Independent Members, shall have participated in such vote
if such vote relates to a Material Action (as such term is defined in the
Borrower’s organizational documents). An affirmative vote of 100% of the
directors, board of managers or members, as applicable, including without
limitation the Independent Directors, of Borrower shall be required to (i) file
a bankruptcy or insolvency petition or otherwise institute insolvency
proceedings or to authorize Borrower to do so or (ii) file an involuntary
bankruptcy petition against any Close Affiliate. Furthermore, Borrower’s
formation documents shall expressly state that for so long as the Loan is
outstanding, Borrower shall not be permitted to (i) dissolve, liquidate,
consolidate, merge or sell all or substantially all of Borrower’s assets other
than in connection with the repayment of the Loan or (ii) engage in any other
business activity and such restrictions shall not be modified or violated for so
long as the Loan is outstanding.

5.1.6 Access to Property. Borrower shall permit agents, representatives and
employees of Lender and the Rating Agencies to inspect the Property or any part
thereof during normal business hours on Business Days upon reasonable advance
notice.

5.1.7 Notice of Default. Borrower shall promptly advise Lender (a) of any event
or condition that has or is likely to have a Material Adverse Effect and (b) of
the occurrence of any Default or Event of Default of which Borrower has
knowledge.

5.1.8 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which would reasonably be expected to affect in any material adverse
way the rights of Lender hereunder or under any of the other Loan Documents and,
in connection therewith, permit Lender, at its election, to participate in any
such proceedings which may have a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

5.1.9 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required, under the Loan Documents
executed and delivered by, or applicable to, Borrower.

5.1.10 Insurance. (a) Borrower shall cooperate with Lender in obtaining for
Lender the benefits of any Proceeds lawfully or equitably payable in connection
with the Property, and Lender shall be reimbursed for any expenses incurred in
connection therewith (including reasonable attorneys’ fees and disbursements)
out of such Proceeds.

(b) Borrower shall comply with all Insurance Requirements and shall not bring or
keep or permit to be brought or kept any article upon any of the Property or
cause or permit any condition to exist thereon which would be prohibited by any
Insurance Requirement, or would invalidate insurance coverage required hereunder
to be maintained by Borrower on or with respect to any part of the Property
pursuant to Section 6.1.

5.1.11 Further Assurances; Separate Notes. (a) Borrower shall execute and
acknowledge (or cause to be executed and acknowledged) and deliver to Lender all
documents, and take all actions, reasonably required by Lender from time to time
to confirm the rights created or now or hereafter intended to be created under
this Agreement and the other Loan Documents and any security interest created or
purported to be created thereunder, to protect and further the validity,
priority and enforceability of this Agreement and the other Loan Documents, to
subject to the Loan Documents any property of Borrower intended by the terms of
any one or more of the Loan Documents to be encumbered by the Loan Documents, or
otherwise carry out the purposes of the Loan Documents and the transactions
contemplated thereunder. At any time after the Closing Date, Borrower agrees
that it shall, upon request, reasonably cooperate with Lender in connection with
any request by Lender to reallocate the LIBOR Margin among the Notes or to sever
the Note into two (2) or more separate substitute or component notes in an
aggregate principal amount equal to the Principal Amount and to reapportion the
Loan among such separate substitute notes, including, without limitation, by
executing and delivering to Lender new substitute or component notes to replace
the Note, amendments to or replacements of existing Loan Documents to reflect
such severance and/or Opinions of Counsel with respect to such substitute or
component notes, amendments and/or replacements, provided that Borrower shall
bear no costs or expenses in connection therewith (other than administrative
costs and expenses of Borrower and legal fees of counsel to the Borrower and
Guarantor), and the holders of such substitute or component notes shall
designate a lead lender or agent for such holders to whom Borrower may direct
all communications with respect to the Loan. Any such substitute or component
notes may have varying principal amounts and economic terms, provided, however,
that (i) the maturity date of any such substitute or component notes shall be
the same as the scheduled Maturity Date of the Note immediately prior to the
issuance of such substitute notes, (ii) the substitute notes shall provide for
amortization of the Principal Amount on a weighted average basis over a period
not less than the amortization period provided under the Note, if any,
immediately prior to the issuance of the substitute notes, (iii) the weighted
average LIBOR Margin for the term of the substitute notes shall not exceed the
LIBOR Margin under the Note

 

57



--------------------------------------------------------------------------------

immediately prior to the issuance of such substitute notes; and (iv) the
economics of the Loan, taken as a whole, shall not change in a manner which is
adverse to Borrower. Upon the occurrence and during the continuance of an Event
of Default, Lender may apply payment of all sums due under such substitute notes
in such order and priority as Lender shall elect in its sole and absolute
discretion.

(b) Borrower further agrees that if, in connection with the Securitization, it
is determined by the Rating Agencies that a portion of the Securitization would
not receive an “investment grade” rating unless the principal amount of the Loan
were to be decreased and, as a result, the principal amount of the Loan is
decreased, then the Borrower shall take all actions as are necessary to effect
the “resizing”, including the reallocation of the LIBOR Margin of the Loan, and
Borrower shall execute and deliver any and all necessary amendments or
modifications to the Loan Documents. In connection with the foregoing, Borrower
agrees, at Lender’s sole cost and expense other than with respect to
(1) Borrower’s, Operating Lessee’s, the Guarantor’s, each Ultimate Equity
Owners’ and their Affiliate’s counsel fees and (2) if the principal amount of
the Loan is increased, an endorsement to the Title Policy reflecting an increase
in the insured amount thereunder which shall be at Borrower’s sole cost and
expense, to execute and deliver such documents and other agreements reasonably
required by Lender to “re-size” the Loan, including, without limitation, an
amendment to this Agreement, the Note, the Security Instrument and the other
Loan Documents. Borrower agrees to reimburse Lender for all costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred by Lender in connection with any “resizing” of the Loan.
Notwithstanding the foregoing, Lender agrees that any “resizing” of the Loan
shall not change the economics of the Loan in a manner which is adverse to
Borrower .

(c) In addition, Borrower shall, at Borrower’s sole cost and expense:

(i) furnish to Lender, to the extent not otherwise already furnished to Lender
and reasonably acceptable to Lender, all instruments, documents, boundary
surveys, footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by Borrower pursuant to the terms of the Loan Documents;

(ii) execute and deliver, from time to time, such further instruments
(including, without limitation, delivery of any financing statements under the
UCC) as may be reasonably requested by Lender to confirm the Lien of the
Security Instrument on any Building Equipment, Operating Asset or any
Intangible;

(iii) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary to evidence,
preserve and/or protect the collateral at any time securing or intended to
secure the obligations of Borrower under the Loan Documents, as Lender may
reasonably require;

(iv) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the carrying out of the terms and conditions of this
Agreement and the other Loan Documents, as Lender shall reasonably require from
time to time; and

 

58



--------------------------------------------------------------------------------

(v) cause its New York counsel to re-issue the New York opinion delivered on the
date hereof (in identical form and without updating) in favor of a trustee in a
Securitization if such trustee is different that the trustee currently listed in
such opinion.

5.1.12 Mortgage Taxes. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Note or the Liens created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on Lender.

5.1.13 Operation. Borrower shall, and shall cause Manager to, (i) promptly
perform and/or observe all of the covenants and agreements required to be
performed and observed by it under the Management Agreement and do all things
necessary to preserve and to keep unimpaired its material rights thereunder;
(ii) promptly notify Lender of any “event of default” under the Management
Agreement of which it is aware; (iii) enforce in a commercially reasonable
manner the performance and observance of all of the covenants and agreements
required to be performed and/or observed by the Manager under the Management
Agreement.

5.1.14 Business and Operations. Borrower shall continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower shall qualify to do business and shall remain in good standing under
the laws of the State in which the Property is located and as and to the extent
required for the ownership, maintenance, management and operation of the
Property.

5.1.15 Title to the Property. Borrower shall warrant and defend (a) its title to
the Property and every part thereof, subject only to Liens permitted hereunder
(including Permitted Encumbrances) and (b) the validity and priority of the
Liens of the Security Instrument, the Assignment of Leases and this Agreement on
the Property, subject only to Liens permitted hereunder (including Permitted
Encumbrances), in each case against the claims of all Persons whomsoever.
Borrower shall reimburse Lender for any losses, costs, damages or expenses
(including reasonable attorneys’ fees and court costs) incurred by Lender if an
interest in the Property, other than as permitted hereunder, is claimed by
another Person.

5.1.16 Costs of Enforcement. In the event (a) that this Agreement or the
Security Instrument is foreclosed upon in whole or in part or that this
Agreement or the Security Instrument is put into the hands of an attorney for
collection, suit, action or foreclosure, (b) of the foreclosure of any security
agreement prior to or subsequent to this Agreement in which proceeding Lender is
made a party, or a mortgage prior to or subsequent to the Security Instrument in
which proceeding Lender is made a party, or (c) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, Borrower, its successors or assigns,
shall be chargeable with and agrees to pay all costs of collection and defense,
including reasonable attorneys’ fees and costs, incurred by Lender or

 

59



--------------------------------------------------------------------------------

Borrower in connection therewith and in connection with any appellate proceeding
or post-judgment action involved therein, together with all required service or
use taxes.

5.1.17 Estoppel Statement. (a) Borrower shall, from time to time, upon
thirty (30) days’ prior written request from Lender, execute, acknowledge and
deliver to the Lender, an Officer’s Certificate, stating that this Agreement and
the other Loan Documents are unmodified and in full force and effect (or, if
there have been modifications, that this Agreement and the other Loan Documents
are in full force and effect as modified and setting forth such modifications),
stating the amount of accrued and unpaid interest and the outstanding principal
amount of the Note and containing such other information, qualified to the Best
of Borrower’s Knowledge, with respect to the Borrower, the Property and the Loan
as Lender shall reasonably request. The estoppel certificate shall also state
either that no Default exists hereunder or, if any Default shall exist
hereunder, specify such Default and the steps being taken to cure such Default.

(b) Borrower shall use commercially reasonable efforts to deliver to Lender,
within thirty (30) days of Lender’s request, tenant estoppel certificates from
each Tenant under any Material Lease entered into after the Closing Date in
substantially the form and substance of the estoppel certificate set forth in
Exhibit G provided that Borrower shall not be required to deliver such
certificates more frequently than one time in any calendar year; provided,
however, that there shall be no limit on the number of times Borrower may be
required to obtain such certificates if a Default hereunder or under any of the
Loan Documents has occurred and is continuing.

5.1.18 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4.

5.1.19 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.

5.1.20 No Further Encumbrances. Borrower shall do, or cause to be done, all
things necessary to keep and protect the Property and all portions thereof
unencumbered from any Liens, easements or agreements granting rights in or
restricting the use or development of the Property, except for (a) Permitted
Encumbrances, (b) Liens permitted pursuant to the Loan Documents, (c) Liens for
Impositions prior to the imposition of any interest, charges or expenses for the
non-payment thereof and (d) any Liens permitted pursuant to Leases.

5.1.21 Leases. Borrower shall promptly after receipt thereof deliver to Lender a
copy of any notice received with respect to any Material Lease claiming that
Borrower is in default in the performance or observance of any of the material
terms, covenants or conditions of any of the Material Leases, if such default is
reasonably likely to have a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

5.1.22 Article 8 “Opt In” Language. Each organizational document of Borrower and
each of the other entities identified in Section 4.1.29 hereof shall be modified
to include the language set forth on Exhibit R.

5.1.23 FF&E. (a) Borrower and Operating Lessee (for purposes of this section,
collectively referred to as “Owner”) shall reserve for FF&E on a monthly basis
not less than an amount equal to four percent (4%) of adjusted gross revenues
with respect to the Property, such reserves to be maintained either (i) by the
Manager, in its capacity as agent for Owner, pursuant to and in accordance with
the Management Agreement in the Manager FF&E Reserve Account or (ii) by
Guarantor or an Affiliate, as agent for Owner (each of Guarantor or such an
Affiliate, in such capacity, “Owner’s Agent”), in an account at an Approved Bank
(as defined in the Account Agreement) (the “Manager FF&E Alternative Reserve
Account”) pursuant to and in accordance with subparagraph (b) below; and amounts
in any such account maintained pursuant to either subparagraph (a)(i) or (a)(ii)
above (x) shall be available for disbursements therefrom as permitted by the
Management Agreement and shall be reserved solely for FF&E in respect of the
Property, (y) shall be separately accounted for and solely used with respect
to FF&E in respect of the Property, and (z) shall be otherwise subject to proper
accounting and reporting procedures in respect of such funds separately and
distinctly in respect of the Property; provided, however, such funds may be
withdrawn at Owner’s direction from either such account and be replaced by a
Letter of Credit in equal amount. The parties acknowledge and agree that Owner
will retain title to and ownership of all amounts on deposit in the Manager FF&E
Reserve Account or Manager FF&E Alternative Reserve Account Manager nor Owner’s
Agent will acquire title to, legal or beneficial ownership of, any property
interest in such amounts (except, with respect to the Manager, such rights as
are provided for in the Management Agreement) (“Account Funds”). Owner will make
known to third parties that, in performing its services hereunder, Manager or
Owner’s Agent, as the case may be, is acting solely as, in the case of the
Manager, as an independent contractor pursuant to the Management Agreement and
in the case of Owner’s Agent, as the agent of Owner. Owner’s Agent shall
immediately correct any misunderstanding of any third party of which either
becomes aware as to the separateness of Owner from Manager and Owner’s Agent.

(b) If Section 5.1.23(a)(ii) applies, in exercising its obligations with respect
to the Manager FF&E Alternative Reserve Account, Owner’s Agent shall maintain a
complete and accurate set of files, books and records of all transactions
conducted by Owner’s Agent with respect to the Manager FF&E Alternative Reserve
Account. Owner’s Agent shall make such files, books and records available to
Owner and Lender, as either may reasonably require from time to time. The
Manager FF&E Alternative Reserve Account may contain funds belonging to other
entities (including those of Owner’s Agent), but Owner’s Agent shall cause such
records to enable, at any and all times, the amount of Owner’s funds in the
Manager FF&E Alternative Reserve Account to be readily identified. Owner’s Agent
shall not permit any Affiliate of Owner or Owner’s Agent to borrow or use funds
in the Manager FF&E Alternative Reserve Account. Owner’s Agent shall not use
funds in the Manager FF&E Alternative Reserve Account belonging to any other
entity to pay Owner’s Obligations, nor shall it use any of Owner’s Account Funds
to pay the obligations of Owner’s Agent or any of its Affiliates. Any and all
transfers of ownership of any portion of Owner’s funds in the Manager FF&E
Alternative Reserve Account to or from Owner’s Agent or letters of credit issued
in substitution thereof shall be a distribution or capital contribution to or
from Owner and its direct owner, and from such

 

61



--------------------------------------------------------------------------------

direct owner to intermediate owners, until such distribution reaches Owner’s
Agent as the final direct owner, and any such distribution shall be permitted
under applicable law.

5.1.24 Deferred Maintenance Conditions. Borrower shall effect and complete the
Deferred Maintenance Conditions within the timeframes set forth in Schedule IX
attached hereto.

Section 5.2 Negative Covenants. From the Closing Date until payment and
performance in full of all Obligations of Borrower under the Loan Documents or
the earlier release of the Lien of this Agreement or the Security Instrument in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that it will not do (and will
not permit Operating Lessee to do), or permit to be done, directly or
indirectly, any of the following (and in such connection, references in this
Article V to Borrower shall alternatively mean Operating Lessee, as the context
may require):

5.2.1 Incur Debt. Incur, create or assume (or permit Operating Lessee to incur,
create or assume) any Indebtedness other than Permitted Debt or Transfer all or
any part of the Property or any interest therein, except as permitted in the
Loan Documents;

5.2.2 Encumbrances. Except as permitted pursuant to Article VIII, (a) incur,
create or assume or permit the incurrence, creation or assumption of any
Indebtedness other than Permitted Debt secured by an interest in Borrower or
Operating Lessee and (b) Transfer or permit the Transfer of any interest in such
Persons;

5.2.3 Engage in Different Business. Engage, or permit Operating Lessee to
engage, directly or indirectly, in any business other than that of entering into
this Agreement and the other Loan Documents to which Borrower is a party and the
use, ownership, management, leasing, renovation, financing, development,
operation and maintenance of the Property and activities related thereto;

5.2.4 Make Advances. Make or permit Operating Lessee to make advances or make
loans to any Person, or hold any investments, except as expressly permitted
pursuant to the terms of this Agreement or any other Loan Document;

5.2.5 Partition. Partition or permit the partition of the Property, except as
permitted hereunder;

5.2.6 Commingle. Commingle its assets or permit Operating Lessee to commingle
its assets with the assets of any of Borrower’s and/or Operating Lessee’s
Affiliates except as permitted by the definition of “Single Purpose Entity”;

5.2.7 Guarantee Obligations. Guarantee or permit Operating Lessee to guarantee
any obligations of any Person;

5.2.8 Transfer Assets. Transfer or permit Operating Lessee to transfer any asset
other than in the ordinary course of business or Transfer any interest in the
Property except as may be permitted hereby or in the other Loan Documents;

 

62



--------------------------------------------------------------------------------

5.2.9 Amend Organizational Documents. Amend or modify any of its or Operating
Lessee’s organizational documents without Lender’s consent, other than in
connection with any Transfer permitted pursuant to Article VIII or to reflect
any change in capital accounts, contributions, distributions, allocations or
other provisions that do not and could not reasonably be expected to have a
Material Adverse Effect and provided that each such Person remain a Single
Purpose Entity;

5.2.10 Dissolve. Dissolve, wind-up, terminate, liquidate, merge with or
consolidate into another Person, except following or simultaneously with a
repayment of the Loan in full or as expressly permitted pursuant to this
Agreement;

5.2.11 Bankruptcy. (i) File (or permit Operating Lessee to file) a bankruptcy or
insolvency petition or otherwise institute insolvency proceedings,
(ii) dissolve, liquidate, consolidate, merge or sell all or substantially all of
Borrower’s assets other than in connection with the repayment of the Loan,
(iii) engage (or permit Operating Lessee to engage) in any other business
activity or (iv) file or solicit the filing (or permit Operating Lessee to file
or solicit the filing) of an involuntary bankruptcy petition against Borrower,
or Operating Lessee, or any Close Affiliate of any such Person without obtaining
the prior consent of all of the directors of Borrower, including, without
limitation, the Independent Directors;

5.2.12 ERISA. Engage in any activity that would subject it to regulation under
ERISA or qualify it as an “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) to which ERISA applies and Borrower’s assets do not and
will not constitute plan assets within the meaning of 29 C.F.R.
Section 2510.3-101;

5.2.13 Distributions. From and after the occurrence and during the continuance
of an Event of Default, make (or permit Operating Lessee to make) any
distributions to or for the benefit of any of Borrower’s, or Operating Lessee’s
shareholders, partners or members, as the case may be, or its or their
Affiliates;

5.2.14 Manager. (a) Borrower represents, warrants and covenants on behalf of
itself and Operating Lessee that the Property shall at all times be managed by
an Acceptable Manager pursuant to an Acceptable Management Agreement.

(b) Notwithstanding any provision to the contrary contained herein or in the
other Loan Documents, except as provided in this Section 5.2.14 or in connection
with a release made in accordance with Section 2.3.4, Borrower may not amend,
modify, supplement, alter or waive any right under the Management Agreement (or
permit any such action) without the receipt of a Rating Agency Confirmation.
Without the receipt of a Rating Agency Confirmation, Borrower shall be permitted
to waive any termination right by Borrower or Operating Lessee or make any
nonmaterial modification, change, supplement, alteration or amendment to the
Management Agreement and to waive any nonmaterial rights thereunder, provided
that no such nonmaterial modification, change, supplement, alteration, amendment
or waiver shall affect the cash management procedures set forth in the
Management Agreement or the Loan Documents, decrease the cash flow of the
Property, adversely affect the marketability of the Property, change the
definitions of “default” or “event of default,” change the definitions of
“operating expense” or words of similar meaning to add additional items to such
definitions, change any definitions or

 

63



--------------------------------------------------------------------------------

provisions so as to reduce the payments due the Borrower thereunder, change the
timing of remittances to the Borrower thereunder, increase or decrease reserve
requirements, change the term of the Management Agreement (other than by waiving
termination rights) or increase any Management Fees payable under the Management
Agreement.

(c) Borrower may enter into a new Management Agreement with an Acceptable
Manager upon receipt of a Rating Agency Confirmation with respect to the
Management Agreement and delivery of an acceptable Non-Consolidation Opinion
covering such replacement manager if such Person (i) is not covered by the
Non-Consolidation Opinion or an Additional Non-Consolidation Opinion, and
(ii) is an Affiliate of Borrower.

(d) Notwithstanding anything contained herein (i) approvals will not be required
to enter into management agreements for Retail/Service Facilities that are not
expected to have a Material Adverse Effect, and (ii) amendments to the
Management Agreement relating to the Retail/Service Facilities will be deemed to
be nonmaterial modifications permitted by Section 5.2.14(b) provided they are
not expected to have a Material Adverse Effect.

(e) If any amendment, modification, change, supplement, alteration or waiver in
connection with the Management Agreement is otherwise permitted by the terms of
subparagraph (b) above, the Lender shall be deemed to have consented to such
amendment, modification, change, supplement, alteration or waiver for purposes
of any requirement under the Manager Subordination Agreements.

5.2.15 Management Fee. Borrower may not, without the prior written consent of
Lender (which may be withheld in its sole and absolute discretion) take or
permit to be taken any action that would increase the percentage amount of the
Management Fee, or add a new type of fee payable to Manager relating to the
Property, including, without limitation, the Management Fee.

5.2.16 Operating Lease. Without the prior written consent of Lender surrender or
terminate the Operating Lease unless the other party thereto is in material
default and the termination of such agreement would be commercially reasonable.

5.2.17 Modify Account Agreement. Without the prior consent of Lender, which
shall not be unreasonably withheld, delayed or conditioned (and if a
Securitization shall have occurred, a Rating Agency Confirmation obtained by
Borrower), Borrower shall not execute any modification to the Account Agreement;

5.2.18 Zoning Reclassification. Except as contemplated by Section 2.3.4, without
the prior written consent of Lender, which consent shall not be unreasonably
withheld, (a) initiate or consent to any zoning reclassification of any portion
of the Property, (b) seek any variance under any existing zoning ordinance that
would result in the use of the Property becoming a non-conforming use under any
zoning ordinance or any other applicable land use law, rule or regulation, or
(c) allow any portion of the Property to be used in any manner that could result
in the use of the Property becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation;

 

64



--------------------------------------------------------------------------------

5.2.19 Golf Club Agreement. Borrower agrees that without the prior consent of
Lender, Borrower will not execute modifications to the Golf Club Agreement if
such modifications will have a material adverse effect on the use, operation or
value (including the cash flow) of the Property, taken as a whole, or the
ability of Borrower to pay its obligations in respect of the Loan.

5.2.20 Debt Cancellation. Cancel or otherwise forgive or release any material
claim or debt owed to it by any Person, except for adequate consideration or in
the ordinary course of its business and except for termination of a Lease as
permitted by Section 8.8;

5.2.21 Misapplication of Funds. Distribute any revenue from the Property or any
Proceeds in violation of the provisions of this Agreement, fail to remit amounts
to the Collection Accounts or Holding Account, as applicable, as required by
Section 3.1, misappropriate any security deposit or portion thereof or apply the
proceeds of the Loan in violation of Section 2.1.4; or

5.2.22 Single-Purpose Entity. Fail to be (or permit Operating Lessee) to fail to
be a Single-Purpose Entity or take or suffer any action or inaction the result
of which would be to cause such Person to cease to be a Single-Purpose Entity.

VI. INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

Section 6.1 Insurance Coverage Requirements. Borrower shall, at its sole cost
and expense, during the term of this Agreement, comply with the following
insurance obligations:

(a) Borrower, at its sole cost and expense, for the mutual benefit of Borrower
and Lender, shall keep or cause to be kept the Property insured and obtain and
maintain policies of insurance insuring against loss or damage by standard
perils included within the classification “All Risks of Physical Loss.” Such
insurance (i) shall be in an aggregate amount equal to the then full replacement
cost of the Property and the Improvements (without deduction for physical
depreciation), or such lesser amounts approved by Lender in its sole discretion
(or after a Securitization, upon receipt of a Rating Agency Confirmation), and
(ii) shall have deductibles no greater than $500,000 (as escalated by the CPI
Increase) (or, with respect to windstorm insurance, deductibles no greater than
10% of the full replacement cost of the Property. The policies of insurance
carried in accordance with this paragraph shall be paid annually in advance and
shall contain a “Replacement Cost Endorsement” with a waiver of depreciation.

(b) Borrower, at its sole cost and expense, for the mutual benefit of Borrower
and Lender, shall also obtain and maintain or cause to be obtained and
maintained the following policies of insurance:

(i) Flood insurance if any part of the Property is located in an area identified
by the Federal Emergency Management Agency as an area federally designated a
“100 year flood plain” (an “Affected Property” and collectively the “Affected
Properties”) and (A) flood insurance is generally available at reasonable
premiums and in such amount as generally required by institutional lenders for
similar properties or (B) if not so available from a private carrier, from the
federal government at commercially reasonable premiums to the extent available.
In either case, the flood insurance shall be in an amount at least equal to the
aggregate

 

65



--------------------------------------------------------------------------------

principal amount of the Loan outstanding from time to time or the maximum limit
of coverage available with respect to the Property under said program, whichever
is less; provided, however, notwithstanding the foregoing, Borrower hereby
agrees to maintain at all times flood insurance in an amount equal to at least
$50,000,000 in the aggregate and shared with all other properties covered by the
blanket policy (if any) for the Affected Properties;

(ii) If the Property is determined to be in an area of high seismic activity
with a probable maximum loss greater than or equal to twenty percent (20%),
earthquake insurance in amounts equal to one times (1x) the probable maximum
loss of the Property as determined by the Lender, and in form and substance
satisfactory to Lender with a deductible not to exceed five percent (5%) of the
total insurable value of the Property;

(iii) Commercial general liability insurance, including broad form property
damage, blanket contractual and personal injuries (including death resulting
therefrom) coverages and containing minimum limits per occurrence of $1,000,000
with a $2,000,000 general aggregate for any policy year. In addition, at least
$50,000,000 excess and/or umbrella liability insurance shall be obtained and
maintained for claims, including legal liability imposed upon Borrower and all
related court costs and attorneys’ fees and disbursements;

(iv) Rental loss and/or business interruption insurance in an amount sufficient
to avoid any co-insurance penalty and equal to the greater of (A) the estimated
gross revenues from the operation of the Property (including (x) the total
payable under the Leases and all Rents and (y) the total of all other amounts to
be received by Borrower or third parties that are the legal obligation of the
Tenants), net of non-recurring expenses, for a period of up to the next
succeeding eighteen (18) months, or (B) the projected Operating Expenses
(including debt service) for the maintenance and operation of the Property for a
period of up to the next succeeding eighteen (18) months as the same may be
reduced or increased from time to time due to changes in such Operating Expenses
and shall include an endorsement providing 12 months extended period of
indemnity. The amount of such insurance shall be increased from time to time as
and when the Rents increase or the estimates of (or the actual) gross revenue,
as may be applicable, increases or decreases to the extent Rents or the
estimates of gross revenue decrease;

(v) Insurance against loss or damage from (A) leakage of sprinkler systems and
(B) explosion of steam boilers, air conditioning equipment, high pressure
piping, machinery and equipment, pressure vessels or similar apparatus now or
hereafter installed in any of the Improvements (without exclusion for
explosions) and insurance against loss of occupancy or use arising from any
breakdown, in such amounts as are generally available at reasonable premiums and
are generally required by institutional lenders for properties comparable to the
Property;

(vi) Worker’s compensation insurance with respect to all employees of Borrower
as and to the extent required by any Governmental Authority or Legal Requirement
and employer’s liability coverage of at least $2,000,000 which is scheduled to
the excess and/or umbrella liability insurance as referenced in clause
(ii) above;

(vii) During any period of repair or restoration, completed value
(non-reporting) builder’s “all risk” insurance in an amount equal to not less
than the full insurable

 

66



--------------------------------------------------------------------------------

value of the Property against such risks (including fire and extended coverage
and collapse of the Improvements to agreed limits) as Lender may request, in
form and substance acceptable to Lender;

(viii) Coverage to compensate for the cost of demolition and the increased cost
of construction for the Property;

(ix) Intentionally Deleted;

(x) Windstorm insurance in an amount equal to the probable maximum loss (as
reasonably determined by Lender) of the Property per occurrence and in the
aggregate and shared with other properties covered by the blanket insurance (if
any) provided, that any credit enhancement proposed to be provided by or on
behalf of Borrower in connection with the deductible on such windstorm insurance
shall be subject to the prior receipt of a Rating Agency Confirmation;

(xi) Law and ordinance insurance coverage in an amount no less that set forth in
the insurance policies as of the date hereof;

(xii) Provided that insurance coverage relating to the acts of terrorist groups
or individuals is either (a) available at commercially reasonable rates and
(b) commonly obtained by owners of commercial properties in the same geographic
area and which are similar to the Property, Borrower shall be required to carry
terrorism insurance throughout the term of the Loan (including any extension
terms) in an amount equal to, with respect to “certified” and “non-certified”
acts of terrorism, an amount equal to the Terrorism Coverage Required Amount
(per occurrence). Lender agrees that terrorism insurance coverage may be
provided under a blanket policy that is acceptable to Lender;

(xiii) Such other insurance as may from time to time be reasonably required by
Lender in order to protect its interests; and

(xiv) All insurance required under this Section 6.1 may be provided by or on
behalf of Borrower in a blanket policy covering the Property and other
properties.

(c) All policies of insurance (the “Policies”) required pursuant to this
Section 6.1 shall be issued by companies approved by Lender and licensed or
authorized to do business in the state where the Property is located. Further,
unless otherwise approved by Lender in its reasonable discretion (prior to a
Securitization) and the Rating Agencies in writing, the issuer(s) of the
Policies required under this Section 6.1 shall have a claims paying ability
rating of “A” or better by Standard & Poor’s and “Aa2” or better by Moody’s,
except that the issuer(s) of the Policies required under Section 6.1(b)(viii)
hereof shall have a claims paying ability rating of “A” or better by Standard &
Poor’s and “A2” or better by Moody’s; provided, however, if the insurance
provided hereunder is procured by a syndication of more then five (5) insurers
then the foregoing requirements shall not be violated if at least (i) sixty
percent (60%) of the coverage is with carriers having a claims paying ability
rating of “A” or better by Standard & Poor’s and “Aa2” or better by Moody’s and
(ii) each other carrier providing coverage has a claims paying ability rating of
“BBB-” or better by Standard & Poor’s and Fitch Ratings and “Baa3” or better by
Moody’s. The Policies (i) shall name Lender (or an agent on Lender’s behalf) and
its

 

67



--------------------------------------------------------------------------------

successors and/or assigns as their interest may appear as an additional insured
or as a loss payee (except that in the case of general liability insurance,
Lender (or an agent on Lender’s behalf) shall be named an additional insured and
not a loss payee); (ii) shall contain a Non-Contributory Standard Lender Clause
and, except with respect to general liability insurance, a Lender’s Loss Payable
Endorsement, or their equivalents, naming Lender as the Person to which all
payments made by such insurance company shall be paid; (iii) shall include
effective waivers by the insurer of all claims for insurance premiums against
all loss payees, additional insureds and named insureds (other than Borrower)
and all rights of subrogation against any loss payee, additional insured or
named insured; (iv) shall be assigned to Lender; (v) except as otherwise
provided above, shall be subject to a deductible, if any, not greater in any
material respect than the deductible for such coverage on the date hereof;
(vi) shall contain such provisions as Lender deems reasonably necessary or
desirable to protect its interest, including endorsements providing that neither
Borrower, Lender nor any other party shall be a Contributor-insurer (except
deductibles) under said Policies and that no material modification, reduction,
cancellation or termination in amount of, or material change (other than an
increase) in, coverage of any of the Policies shall be effective until at least
thirty (30) days after receipt by each named insured, additional insured and
loss payee of written notice thereof or ten (10) days after receipt of such
notice with respect to nonpayment of premium; (vii) shall permit Lender to pay
the premiums and continue any insurance upon failure of Borrower to pay premiums
when due, upon the insolvency of Borrower or through foreclosure or other
transfer of title to the Property (it being understood that Borrower’s rights to
coverage under such policies may not be assignable without the consent of the
insurer); and (viii) shall provide that any proceeds shall be payable to Lender
and that the insurance shall not be impaired or invalidated by virtue of (A) any
act, failure to act, negligence of, or violation of declarations, warranties or
conditions contained in such policy by Borrower, Lender or any other named
insured, additional insured or loss payee, except for the willful misconduct of
Lender knowingly in violation of the conditions of such policy, (B) the
occupation, use, operation or maintenance of the Property for purposes more
hazardous than permitted by the terms of the Policy, (C) any foreclosure or
other proceeding or notice of sale relating to the Property, or (D) any change
in the possession of the Property without a change in the identity of the holder
of actual title to the Property (provided that with respect to items (C) and
(D), any notice requirements of the applicable Policies are satisfied).
Notwithstanding the foregoing, for purposes of this Section 6.1 hereof, Lender
hereby approves the existing blanket insurance policies and any renewals thereof
with the same insurance ratings and terms.

(d) Insurance Premiums; Certificates of Insurance.

(i) Borrower shall pay the premiums for such Policies (the “Insurance Premiums”
) as the same become due and payable and shall furnish to Lender the receipts
for the payment of the Insurance Premiums or other evidence of such payment
reasonably satisfactory to Lender (provided, however, that Borrower is not
required to furnish such evidence of payment to Lender if such Insurance
Premiums are to be paid by Lender pursuant to the terms of this Agreement).
Within thirty (30) days after request by Lender, Borrower shall obtain such
increases in the amounts of coverage required hereunder as may be reasonably
requested in writing by Lender or as may be requested in writing by the Rating
Agencies, (except with respect to the Terrorism Insurance), taking into
consideration changes in liability laws, changes in prudent customs and
practices, and the like. In the event Borrower satisfy the requirements under
this Section 6.1 through the use of a Policy covering properties in

 

68



--------------------------------------------------------------------------------

addition to the Property (a “Blanket Policy”), then (unless such policy is
provided in substantially the same manner as it is as of the date hereof),
Borrower shall provide evidence satisfactory to Lender that the Insurance
Premiums for the Property is separately allocated under such Policy to the
Property and that payment of such allocated amount (A) shall maintain the
effectiveness of such Policy as to the Property and (B) shall otherwise provide
the same protection as would a separate policy that complies with the terms of
this Agreement as to the Property, notwithstanding the failure of payment of any
other portion of the insurance premiums. If no such allocation is available,
Lender shall have the right to increase the amount required to be deposited into
the Insurance Reserve Account in an amount sufficient to purchase a non-blanket
Policy covering the Property from insurance companies which qualify under this
Agreement.

(ii) Borrower shall deliver to Lender on or prior to the Closing Date
certificates setting forth in reasonable detail the material terms (including
any applicable notice requirements) of all Policies from the respective
insurance companies (or their authorized agents) that issued the Policies,
including that such Policies may not be canceled or modified in any material
respect without thirty (30) days’ prior notice to Lender, or ten (10) days’
notice with respect to nonpayment of premium. Borrower shall deliver to Lender,
concurrently with each change in any Policy, a certificate with respect to such
changed Policy certified by the insurance company issuing that Policy, in
substantially the same form and containing substantially the same information as
the certificates required to be delivered by Borrower pursuant to the first
sentence of this clause (d)(ii) and stating that all premiums then due thereon
have been paid to the applicable insurers and that the same are in full force
and effect (or if such certificate and/or other information described in clause
(d)(ii) shall not be obtainable by Borrower, Borrower may deliver an Officer’s
Certificate to such effect in lieu thereof).

(e) Renewal and Replacement of Policies.

(i) Not less than three (3) Business Days prior to the expiration, termination
or cancellation of any Policy, Borrower shall renew such policy or obtain a
replacement policy or policies (or a binding commitment for such replacement
policy or policies), which shall be effective no later than the date of the
expiration, termination or cancellation of the previous policy, and shall
deliver to Lender a certificate in respect of such policy or policies
(A) containing the same information as the certificates required to be delivered
by Borrower pursuant to clause (d)(ii) above, or a copy of the binding
commitment for such policy or policies and (B) confirming that such policy
complies with all requirements hereof.

(ii) If Borrower does not furnish to Lender the certificates as required under
clause (e)(i) above, Lender may procure, but shall not be obligated to procure,
such replacement policy or policies and pay the Insurance Premiums therefor, and
Borrower agrees to reimburse Lender for the cost of such Insurance Premiums
promptly on demand.

(iii) Concurrently with the delivery of each replacement policy or a binding
commitment for the same pursuant to this clause (e), Borrower shall deliver to
Lender a report or attestation from a duly licensed or authorized insurance
broker or from the insurer, setting forth the particulars as to all insurance
obtained by Borrower pursuant to this Section 6.1 and then in effect and stating
that all Insurance Premiums then due thereon have been paid in full

 

69



--------------------------------------------------------------------------------

to the applicable insurers, that such insurance policies are in full force and
effect and that, in the opinion of such insurance broker or insurer, such
insurance otherwise complies with the requirements of this Section 6.1 (or if
such report shall not be available after Borrower shall have used reasonable
efforts to provide the same, Borrower will deliver to Lender an Officer’s
Certificate containing the information to be provided in such report).

(f) Separate Insurance. Borrower will not take out separate insurance concurrent
in form or contributing in the event of loss with that required to be maintained
pursuant to this Section 6.1 unless such insurance complies with clause
(c) above.

(g) Securitization. Following any Securitization, Borrower shall name any
trustee, servicer or special servicer designated by Lender as a loss payee, and
any trustee, servicer and special servicer as additional insureds, with respect
to any Policy for which Lender is to be so named hereunder.

Section 6.2 Condemnation and Insurance Proceeds.

6.2.1 Right to Adjust. (a) If the Property is damaged or destroyed, in whole or
in part in any material respect, by a Casualty, Borrower shall give prompt
written notice thereof to Lender, generally describing the nature and extent of
such Casualty. Following the occurrence of a Casualty, Borrower, regardless of
whether proceeds are available, shall in a reasonably prompt manner proceed to
restore, repair, replace or rebuild the Property to the extent practicable to be
of at least equal value and of substantially the same character as prior to the
Casualty, all in accordance with the terms hereof applicable to Alterations.

(b) Subject to clause (e) below, in the event of a Casualty which is not a
Material Casualty, Borrower may settle and adjust such claim; provided that such
adjustment is carried out in a competent and timely manner. In such case,
Borrower is hereby authorized to collect and receipt for Lender any Proceeds.

(c) Subject to clause (e) below, in the event of a Casualty where the loss
exceeds the Threshold Amount, Borrower may settle and adjust such claim only
with the consent of Lender (which consent shall not be unreasonably withheld,
delayed or conditioned) and Lender shall have the opportunity to participate, at
Borrower’s cost, in any such adjustments.

(d) Except as provided in clause (b) above, the proceeds of any Policy shall be
due and payable solely to Lender and held and applied in accordance with the
terms hereof (or, if mistakenly paid to the Borrower, shall be held in trust by
the Borrower for the benefit of Lender and shall be paid over to Lender by the
Borrower within two (2) Business Days of receipt).

(e) Notwithstanding the terms of clauses (a) and (b) above, Lender shall have
the sole authority to adjust any claim with respect to a Casualty and to collect
all Proceeds if an Event of Default shall have occurred and is continuing.

6.2.2 Right of the Borrower to Apply to Restoration. In the event of (a) a
Casualty that does not constitute a Material Casualty, or (b) a Condemnation
that does not constitute a Material Condemnation, Lender shall permit the
application of the Proceeds (after

 

70



--------------------------------------------------------------------------------

reimbursement of any expenses incurred by Lender) to reimburse or pay Borrower
for the cost of restoring, repairing, replacing or rebuilding or otherwise
curing title defects at the Property (the “Restoration”), in the manner required
hereby, provided and on the condition that (1) no Event of Default shall have
occurred and be then continuing and (2) in the reasonable judgment of Lender:

(i) the Property can be restored to an economic unit not materially less
valuable (taking into account the effect of the termination of any Leases and
the proceeds of any rental loss or business interruption insurance which the
Borrower receives or is entitled to receive, in each case, due to such Casualty
or Condemnation) and not materially less useful than the same was prior to the
Casualty or Condemnation,

(ii) the Property, after such Restoration and stabilization, will adequately
secure the outstanding balance of the Loan,

(iii) the Restoration can be completed by the earliest to occur of:

(A) the date on which the business interruption insurance carried by Borrower
with respect to the Property shall expire;

(B) the 180th day prior to the Maturity Date (taking into account any extension
thereof), and

(C) with respect to a Casualty, the expiration of the payment period on the
rental loss or business interruption insurance coverage in respect of such
Casualty; and

(iv) after receiving reasonably satisfactory evidence to such effect, during the
period of the Restoration, the sum of (A) income derived from the Property, plus
(B) proceeds of rental loss insurance or business interruption insurance, if
any, payable together with such other monies as Borrower may irrevocably make
available for the Restoration, will equal or exceed the sum of (x) 105% of
Operating Expenses and (y) the Debt Service.

Notwithstanding the foregoing, if any of the conditions set forth in
sub-clauses (1) and (2) of the proviso in this Section 6.2.2 is not satisfied,
then, unless Lender shall otherwise elect, at its sole option, the Proceeds
shall be applied in the following order of priority: (A) first, to prepay the
principal of the Loan; (B) second, to pay the amount of (1) all accrued and
unpaid interest in respect of the Principal Amount of the Indebtedness so
prepaid through the date which is the final day of the Interest Period in which
such prepayment is made (including, if an Event of Default has occurred and is
then continuing, interest owed at the Default Rate), and (2) all other sums
(excluding any Prepayment Fee) then due and owing under the Loan Documents and
(C) third, to reimburse Lender for any fees and expenses of Lender incurred in
connection therewith (it being agreed that, upon satisfaction in full of the
entitlements under clauses (A), (B) and (C) of this sentence, Borrower shall be
entitled to receive a release of the Lien of the Security Instrument and the
other Loan Documents with respect to the Property in accordance with and subject
to the terms of Section 2.3.3 hereof and any surplus Proceeds shall be paid over
to the Borrower or as the Borrower directs. Notwithstanding the foregoing, or
anything else to

 

71



--------------------------------------------------------------------------------

the contrary contained herein, all Proceeds with respect to the insurance
determined pursuant to Section 6.1.4 shall be deposited directly into the
Collection Account and shall be disbursed in accordance with Article III as if
such Proceeds are applied in the manner amounts received from the Manager are
applied

6.2.3 Material Casualty or Condemnation and Lender’s Right to Apply Proceeds. In
the event of a Material Casualty or a Material Condemnation, then Lender shall
have the option to (i) apply the Proceeds hereof in the following order of
priority: (A) first, to prepay the principal of the Loan; (B) second, to pay the
amount of (1) all accrued and unpaid interest in respect of the Principal Amount
of the Indebtedness so prepaid through the date which is the final day of the
Interest Period in which such prepayment is made (including, if an Event of
Default has occurred and is then continuing, interest owed at the Default Rate),
and (2) all other sums (excluding any Prepayment Fee) then due and owing under
the Loan Documents; (C) third, to reimburse Lender for any fees and expenses of
Lender incurred in connection therewith; and (D) fourth, it being agreed that,
upon satisfaction in full of the entitlements under clauses (A), (B) and (C) of
this sentence, Borrower shall be entitled to receive the balance of the
Proceeds, if any and a release of the Lien of the Security Instrument and the
other Loan Documents with respect to the Property in accordance with and subject
to the terms of Section 2.3.3 hereof), or (ii) make such Proceeds available to
reimburse Borrower for the cost of any Restoration in the manner set forth below
in Section 6.2.4 hereof provided, however, that if the Management Agreement
provides that the Operating Lessee or Borrower is required to use the Proceeds
to restore the Property and Operating Lessee or Borrower does not have the right
to terminate the Management Agreement pursuant to the terms of the Management
Agreement as a result of such Casualty or Condemnation or otherwise, then the
Lender shall be obligated to make such Proceeds available to the Borrower for
the Restoration of such Property pursuant to Section 6.2.4 below.
Notwithstanding anything to the contrary contained herein, in the event of a
Material Casualty or a Material Condemnation, where Borrower cannot restore,
repair, replace or rebuild the Property to be of at least substantially equal
value and of substantially the same character as prior to the Material Casualty
or Material Condemnation or title defect because the Property is a legally
non-conforming use or as a result of any other Legal Requirement, Borrower
hereby agrees that Lender may apply the Proceeds payable in connection therewith
in accordance with clauses (A), (B) (C) and (D).

6.2.4 Manner of Restoration and Reimbursement. If Borrower is entitled pursuant
to Sections 6.2.2 or 6.2.3 above to reimbursement out of Proceeds (and the
conditions specified therein shall have been satisfied), such Proceeds shall be
disbursed on a monthly basis upon Lender being furnished with (i) such
architect’s certificates, waivers of lien, contractor’s sworn statements, title
insurance endorsements, bonds, plats of survey and such other evidences of cost,
payment and performance as Lender may reasonably require and approve, and
(ii) all plans and specifications for such Restoration, such plans and
specifications to be approved by Lender prior to commencement of any work (such
approval not to be unreasonably withheld, delayed or conditioned). In addition,
no payment made prior to the Final Completion of the Restoration (excluding
punch-list items) shall exceed ninety percent (90%) of the aggregate value of
the work performed from time to time; funds other than Proceeds shall be
disbursed prior to disbursement of such Proceeds; and at all times, the
undisbursed balance of such Proceeds remaining in the hands of Lender, together
with funds deposited for that purpose or irrevocably committed to the
satisfaction of Lender by or on behalf of Borrower for that purpose,

 

72



--------------------------------------------------------------------------------

shall be at least sufficient in the reasonable judgment of Lender to pay for the
cost of completion of the Restoration, free and clear of all Liens or claims for
Lien. Prior to any disbursement, Lender shall have received evidence reasonably
satisfactory to it of the estimated cost of completion of the Restoration (such
estimate to be made by Borrower’s architect or contractor and approved by Lender
in its reasonable discretion), and Borrower shall have deposited with Lender
Eligible Collateral in an amount equal to the excess (if any) of such estimated
cost of completion over the net Proceeds. Any surplus which may remain out of
Proceeds received pursuant to a Casualty after payment of such costs of
Restoration shall be paid to the Borrower or as the Borrower directs . Any
surplus which may remain out of Proceeds received pursuant to a Condemnation
shall be paid to the Borrower or as the Borrower directs.

6.2.5 Condemnation. (a) Borrower shall promptly give Lender written notice of
the actual commencement or written threat of commencement of any Condemnation
and shall deliver to Lender copies of any and all papers served in connection
with such Condemnation. Following the occurrence of a Condemnation, Borrower,
regardless of whether Proceeds are available, shall promptly proceed to restore,
repair, replace or rebuild the same to the extent practicable to be of at least
equal value and of substantially the same character as prior to such
Condemnation, all to be effected in accordance with the terms hereof applicable
to Alterations.

(b) Lender is hereby irrevocably appointed as Borrower’s attorney-in-fact,
coupled with an interest, with exclusive power to collect, receive and retain
any Proceeds in respect of a Condemnation and to make any compromise or
settlement in connection with such Condemnation, subject to the provisions of
this Section. Provided no Event of Default has occurred and is continuing,
(x) in the event of a Condemnation which is not a Material Condemnation,
Borrower may settle and compromise such Proceeds; provided that the same is
effected in a competent and timely manner, and (y) in the event of a
Condemnation, where the loss exceeds the Threshold Amount, Borrower may settle
and compromise the Proceeds only with the consent of Lender (which consent shall
not be unreasonably withheld, delayed or conditioned) and Lender shall have the
opportunity to participate, at Borrower’ cost, in any litigation and settlement
discussions in respect thereof. Notwithstanding any Condemnation by any public
or quasi-public authority (including any transfer made in lieu of or in
anticipation of such a Condemnation), Borrower shall continue to pay the
Indebtedness at the time and in the manner provided for in the Note, this
Agreement and the other Loan Documents, and the Indebtedness shall not be
reduced unless and until any Proceeds shall have been actually received and
applied by Lender to discharge the Indebtedness, pay required interest and pay
any other required amounts, in each case, pursuant to the terms of
Sections 6.2.2 or 6.2.3 above. Lender shall not be limited to the interest paid
on the Proceeds by the condemning authority but shall be entitled to receive out
of the Proceeds interest at the rate or rates provided in the Note. Borrower
shall cause any Proceeds that are payable to Borrower to be paid directly to
Lender to be held and applied in accordance with the terms hereof.

 

  VII. IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS

Section 7.1 Impositions and Other Charges. Subject to the third sentence of this
Section 7.1, Borrower shall pay, or shall cause Operating Lessee to pay all
Impositions now or hereafter levied or assessed or imposed against the Property
or any part thereof prior to the imposition of any interest, charges or expenses
for the non-payment thereof and shall pay all

 

73



--------------------------------------------------------------------------------

Other Charges on or before the date they are due. Subject to Borrower’s right of
contest set forth in Section 7.3, as set forth in the next two sentences and
provided that there are sufficient funds available in the Tax Reserve Account,
Lender, on behalf of Borrower, shall pay all Impositions and Other Charges which
are attributable to or affect the Property or Borrower, prior to the date such
Impositions or Other Charges shall become delinquent or late charges may be
imposed thereon, directly to the applicable taxing authority with respect
thereto. Lender shall, or Lender shall direct the Cash Management Bank to, pay
to the taxing authority such amounts to the extent funds in the Tax Reserve
Account are sufficient to pay such Impositions. Nothing contained in this
Agreement or the Security Instrument shall be construed to require Borrower to
pay any tax, assessment, levy or charge imposed on Lender in the nature of a
franchise, capital levy, estate, inheritance, succession, income or net revenue
tax.

Section 7.2 No Liens. Subject to its right of contest set forth in Section 7.3,
Borrower shall at all times keep, or cause to be kept, the Property free from
all Liens (other than Permitted Encumbrances) and shall pay when due and payable
(or bond over) all claims and demands of mechanics, materialmen, laborers and
others which, if unpaid, might result in or permit the creation of a Lien on the
Property or any portion thereof and shall in any event cause the prompt, full
and unconditional discharge of all Liens imposed on or against the Property or
any portion thereof within forty-five (45) days after receiving written notice
of the filing (whether from Lender, the lienor or any other Person) thereof.
Borrower shall do or cause to be done, at the sole cost of Borrower, everything
reasonably necessary to fully preserve the first priority of the Lien of the
Security Instrument against the Property, subject to the Permitted Encumbrances.
Upon the occurrence and during the continuance of an Event of Default with
respect to its Obligations as set forth in this Article VII, Lender may (but
shall not be obligated to) make such payment or discharge such Lien, and
Borrower shall reimburse Lender within three (3) Business Days following demand
for all such advances pursuant to Section 19.12 (together with interest thereon
at the Default Rate).

Section 7.3 Contest. Nothing contained herein shall be deemed to require
Borrower to pay, or cause to be paid, any Imposition or to satisfy any Lien, or
to comply with any Legal Requirement or Insurance Requirement, so long as
Borrower is in good faith, and by proper legal proceedings, where appropriate,
diligently contesting the validity, amount or application thereof, provided that
in each case, at the time of the commencement of any such action or proceeding,
and during the pendency of such action or proceeding (i) no Event of Default
shall exist and be continuing hereunder, (ii) Borrower shall keep Lender
informed of the status of such contest at reasonable intervals, (iii) if neither
Borrower nor Operating Lessee is providing security as provided in clause (vi)
below, adequate reserves with respect thereto are maintained on Borrower’s books
in accordance with GAAP or in the Tax Reserve Account or Insurance Reserve
Account, as applicable, (iv) either such contest operates to suspend collection
or enforcement as the case may be, of the contested Imposition, Lien or Legal
Requirement and such contest is maintained and prosecuted continuously and with
diligence or the Imposition or Lien is bonded, (v) in the case of any Insurance
Requirement, the failure of Borrower to comply therewith shall not impair the
validity of any insurance required to be maintained by Borrower under
Section 6.1 or the right to full payment of any claims thereunder, and (vi) in
the case of Impositions and Liens which are not bonded in excess of $1,000,000
individually, or in the aggregate, during such contest, Borrower, shall deposit
with or deliver to Lender either Cash and Cash Equivalents or a Letter or
Letters of Credit in an amount equal to 125% of (A) the amount

 

74



--------------------------------------------------------------------------------

of Borrower’s obligations being contested plus (B) any additional interest,
charge, or penalty arising from such contest. Notwithstanding the foregoing, the
creation of any such reserves or the furnishing of any bond or other security,
Borrower promptly shall comply with any contested Legal Requirement or Insurance
Requirement or shall pay any contested Imposition or Lien, and compliance
therewith or payment thereof shall not be deferred, if, at any time the Property
or any portion thereof shall be, in Lender’s reasonable judgment, in imminent
danger of being forfeited or lost or Lender is likely to be subject to civil or
criminal damages as a result thereof. If such action or proceeding is terminated
or discontinued adversely to Borrower, Borrower shall deliver to Lender
reasonable evidence of Borrower’s compliance with such contested Imposition,
Lien, Legal Requirements or Insurance Requirements, as the case may be.

 

  VIII. TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS

Section 8.1 Restrictions on Transfers and Indebtedness. (a) Except in connection
with such action as is permitted by the subsequent provisions of this
Article VIII, Borrower will not, without Lender’s prior written consent and a
Rating Agency Confirmation with respect to the transfer or other matter in
question, (A), Transfer legal, Beneficial or direct or indirect equitable
interests in all or any part of the Property, the Borrower or Operating Lessee,
(B) permit or suffer any owner, directly or indirectly, of a legal, Beneficial
or equitable interest in the Property, the Borrower or Operating Lessee to
Transfer such interest, whether by transfer of stock or other legal, Beneficial
or equitable interest in any entity or otherwise, (C) mortgage, hypothecate or
otherwise encumber or grant a security interest in all or any part of the legal,
Beneficial or equitable interests in all or any part of the Property, the
Borrower or the Operating Lessee, or (D) file of record a declaration of
condominium with respect to the Property. Notwithstanding any provision herein
to the contrary, nothing contained herein shall be deemed to restrict or
otherwise interfere with (i) the ability of the holders of direct or indirect
legal, Beneficial or equitable interests in the Ultimate Equity Owner to
Transfer such interests, whether in connection with an initial public offering
of shares in Ultimate Equity Owner or otherwise or (ii) the ability of the
holders of direct or indirect legal, Beneficial or equitable interests in the
Borrower or Operating Lessee to pledge such interests to secure the Revolver
Loan or the enforcement or foreclosure thereof pursuant to such pledge,
provided, with respect to this subparagraph (ii) only, with respect to any
pledge, (x) the Property will be directly owned by a Single Purpose Entity in
compliance with the representations, warranties and covenants in Section 4.1.29
hereof, (y) an Acceptable Manager shall continue to act as Manager for the
Property pursuant to the existing Management Agreement or an Acceptable
Management Agreement and (z) such pledgee shall be one or more of the initial
Lenders (as such term is defined in the Credit Agreement) or wholly owned
(directly or indirectly) by such initial Lender(s).

(b) Borrower shall not incur, create or assume any Indebtedness without the
consent of Lender; provided, however, Borrower may, without the consent of
Lender, incur, create or assume Permitted Debt (other than the Revolver Loan) or
allow or suffer such Permitted Debt to be incurred, created or assumed.

(c) Notwithstanding the foregoing, nothing herein shall prevent Borrower or any
direct or indirect owner of any legal or Beneficial or equitable interest
therein, to enter into a purchase and sale agreement or other similar
arrangements to Transfer any interest in connection with any sale of the
Property or other interest so long as a condition precedent to such Transfer is
the payment, in full, of the Indebtedness.

 

75



--------------------------------------------------------------------------------

Section 8.2 Sale of Building Equipment. Borrower may Transfer or dispose of
Building Equipment which is being replaced or which is no longer necessary in
connection with the operation of the Property free from the Lien of the Security
Instrument provided that such Transfer or disposal will not have a Material
Adverse Effect on the value of the Property taken as a whole, will not
materially impair the utility of the Property, and will not result in a
reduction or abatement of, or right of offset against, the Rents payable under
any Lease, in either case as a result thereof, and provided, further, that any
new Building Equipment acquired by Borrower or Operating Lessee(and not so
disposed of) shall be subject to the Lien of the Security Instrument. Lender
shall, from time to time, upon receipt of an Officer’s Certificate requesting
the same and confirming satisfaction of the conditions set forth above, execute
a written instrument in form reasonably satisfactory to Lender to confirm that
such Building Equipment which is to be, or has been, sold or disposed of is free
from the Lien of the Security Instrument.

Section 8.3 Immaterial Transfers and Easements, etc. Borrower and Operating
Lessee may, without the consent of Lender, (i) make immaterial Transfers of
portions of the Property to Governmental Authorities for dedication or public
use (subject to the provisions of Section 6.2) or, portions of the Property to
third parties for the purpose of erecting and operating additional structures
whose use is integrated with the use of the Property, and (ii) grant easements,
restrictions, covenants, reservations and rights of way in the ordinary course
of business for access, water and sewer lines, telephone and telegraph lines,
electric lines or other utilities or for other similar purposes, provided that
no such Transfer, conveyance or encumbrance set forth in the foregoing
clauses (i) and (ii) shall materially impair the utility and operation of the
Property or have a Material Adverse Effect on the value of the Property taken as
a whole. In connection with any Transfer permitted pursuant to this Section 8.3,
Lender shall execute and deliver any instrument reasonably necessary or
appropriate, in the case of the Transfers referred to in clause (i) above, to
release the portion of the Property affected by such Condemnation or such
Transfer from the Lien of the Security Instrument or, in the case of clause (ii)
above, to subordinate the Lien of the Security Instrument to such easements,
restrictions, covenants, reservations and rights of way or other similar grants
upon receipt by Lender of:

(a) thirty (30) days prior written notice thereof;

(b) a copy of the instrument or instruments of Transfer;

(c) an Officer’s Certificate stating (x) with respect to any Transfer, the
consideration, if any, being paid for the Transfer and (y) that such Transfer
does not materially impair the utility and operation of the Property, materially
reduce the value of the Property or have a Material Adverse Effect; and

(d) reimbursement of all of Lender’s reasonable costs and expenses incurred in
connection with such Transfer.

 

76



--------------------------------------------------------------------------------

Section 8.4 Transfers of Interests in Borrower. In addition to any transfer
permitted by any other provision of this Article VIII, each holder of any direct
or indirect interest in the Borrower shall have the right to transfer (but not
pledge, hypothecate or encumber) its equity interest in the Borrower to any
Person who is not a Disqualified Transferee without Lender’s consent or a Rating
Agency Confirmation if Section 8.6 is complied with and, after giving effect to
such transfer:

(a) (i) the Property will be directly owned by a Single Purpose Entity in
compliance with the representations, warranties and covenants in Section 4.1.29
hereof (as if the Borrower shall have remade all of such representations,
warranties and covenants as of, and after giving effect to, the transfer), and
which shall have executed and delivered to Lender an assumption agreement in
form and substance acceptable to Lender, evidencing the continuing agreement of
the Borrower to abide and be bound by all the terms, covenants and conditions
set forth in this Agreement, the Note, the Security Instrument and the other
Loan Documents and all other outstanding obligations under the Loan, together
with such legal opinions and title insurance endorsements as may be reasonably
requested by Lender;

(b) an Acceptable Manager shall continue to act as Manager for the Property
pursuant to the existing Management Agreement or an Acceptable Management
Agreement;

(c) the Ultimate Equity Owner or a Close Affiliate of such entity owns directly
or indirectly at least fifty-one percent (51%) of the equity interests in the
Borrower and the Person that is the proposed transferee is not a Disqualified
Transferee; provided that, after giving effect to any such transfer, in no event
shall any Person other than Ultimate Equity Owner or a Close Affiliate of
Ultimate Equity Owner exercise Management Control over the Borrower. In the
event that Management Control shall be exercisable jointly by Ultimate Equity
Owner or a Close Affiliate of Ultimate Equity Owner with any other Person or
Persons, then the Ultimate Equity Owner or such Close Affiliate shall be deemed
to have Management Control only if Ultimate Equity Owner or such Close Affiliate
retains the ultimate right as between Ultimate Equity Owner or such Close
Affiliate and the transferee to unilaterally make all material decisions with
respect to the operation, management, financing and disposition of the Property;

(d) if there has been a Transfer of forty-nine percent (49%) or more of the
direct membership interests, stock or other direct equity ownership interests in
Borrower, Borrower shall have first delivered to Lender (and, after a
Securitization, the Rating Agencies) an Officer’s Certificate and legal opinion
of the types described in Section 8.6 below; and

(e) Borrower shall cause the transferee, if Lender so requests and if such
transferee is required to be a Single Purpose Entity pursuant to this Agreement,
to deliver to S&P and to any other Rating Agency Lender requests its
organizational documents solely for the purpose of Standard & Poor’s and such
other Rating Agency Lender requests confirming that such organizational
documents comply with the single purpose bankruptcy remote entity requirements
set forth herein.

 

77



--------------------------------------------------------------------------------

Section 8.5 Loan Assumption. Without limiting the foregoing, Borrower and
Operating Lessee shall have the right to sell, assign, convey or transfer (but
not mortgage, hypothecate or otherwise encumber or grant a security interest in)
legal or equitable title to all (but not less than all) of the Property only if:

(a) after giving effect to the proposed transaction:

the Property will be owned by a Single Purpose Entity wholly owned (directly or
indirectly) by a Permitted Borrower Transferee, Permitted Borrower Transferee
Alternative, Pre-approved Transferee or such other entity (specifically approved
in writing by both Lender and each Rating Agency) which will be in compliance
with the representations, warranties and covenants contained in Section 4.1.29
hereof (as if such transferee shall have remade all of such representations,
warranties and covenants as of, and after giving effect to, the proposed
transaction); such Single Purpose Entity shall have executed and delivered to
Lender an assumption agreement and such other agreements as Lender may
reasonably request (collectively, the “Assumption Agreement”) in form and
substance acceptable to Lender, evidencing the proposed transferee’s agreement
to abide and be bound by all the terms, covenants and conditions set forth in
this Agreement, the Note, the Security Instrument and the other Loan Documents
and all other outstanding obligations under the Loan; the Permitted Borrower
Transferee, Permitted Borrower Transferee Alternative, Pre-approved Transferee
or such other approved entity shall assume the obligations of Guarantor under
the Loan Documents (and such Single Purpose Entity and the applicable Permitted
Borrower Transferee, Permitted Borrower Transferee Alternative, Pre-approved
Transferee or other approved entity shall thereafter be subject to the
provisions of this Article VIII), and the transferee shall cause to be delivered
to Lender, such legal opinions and title insurance endorsements as may be
reasonably requested by Lender;

(i) an Acceptable Manager shall continue to act as Manager for the Property
pursuant to the existing Management Agreement or an Acceptable Management
Agreement; and

(ii) no Event of Default shall have occurred and be continuing;

(b) the Assumption Agreement shall state the applicable transferee’s agreement
to abide by and be bound by the terms in the Note (or such other promissory
notes to be executed by the transferee, such other promissory note or notes to
be on the same terms as the Note), the Security Instrument, this Agreement (or
such other loan agreement to be executed by such transferee, which shall contain
terms substantially identical to the terms hereof) and such other Loan Documents
(or other loan documents to be delivered by such transferee, which shall contain
terms substantially identical to the terms of the applicable Loan Documents)
whenever arising, and Borrower, and/or such transferee shall deliver such legal
opinions and title insurance endorsements as may reasonably be requested by
Lender;

(c) following execution of a contract for the sale of the Property and not less
than thirty (30) days prior to the expected date of such proposed sale, Borrower
shall submit notice of such sale to Lender. Borrower shall submit to Lender, not
less than ten (10) days prior to the expected date of such sale, the Assumption
Agreement for execution by Lender. Such documents shall be in a form appropriate
for the jurisdiction in which the Property is located and shall be reasonably
satisfactory to Lender. In addition, Borrower shall provide all other

 

78



--------------------------------------------------------------------------------

documentation Lender reasonably requires to be delivered by Borrower in
connection with such assumption, together with an Officer’s Certificate
certifying that (i) the assumption to be effected will be effected in compliance
with the terms of this Agreement and (ii) will not impair or otherwise adversely
affect the validity or priority of the Lien of the Security Instrument;

(d) prior to any such transaction, the proposed transferee shall deliver to
Lender an Officer’s Certificate stating that (x) such transferee is not an
“employee benefit plan” within the meaning of Section 3(3) of ERISA that is
subject Title I of ERISA or any other Similar Law and (y) the underlying assets
of the proposed transferee do not constitute assets of any such employee benefit
plan for purposes of ERISA or any Similar Law;

(e) if the transfer is to (i) an entity other than a Single Purpose Entity
wholly owned directly or indirectly by one or more Pre-approved Transferees,
Permitted Borrower Transferees or Permitted Borrower Transferee Alternatives, a
Rating Agency Confirmation shall have been received in respect of such proposed
transfer (or, if the proposed transfer shall occur prior to a Securitization,
such transfer shall be subject to Lender’s consent in its sole discretion) and
(ii) a Permitted Borrower Transferee Alternative, such transfer shall be subject
to Lender’s prior written consent in its reasonable discretion;

(f) the terms of Section 8.6 shall be complied with and Borrower shall cause the
transferee to deliver to S&P and to any other Rating Agency Lender requests its
organizational documents solely for the purpose of S&P and any other Rating
Agency Lender requests confirming that such organizational documents comply with
the single purpose bankruptcy remote entity requirements set forth herein; and

(g) Lender shall have received the payment of, or reimbursement for, all
reasonable costs and expenses incurred by Lender and the Rating Agencies (and
any servicer in connection with a Securitization) in connection therewith
(including, without limitation, reasonable attorneys’ fees and disbursements).

Section 8.6 Notice Required; Legal Opinions. Not less than five (5) Business
Days prior to the closing of any transaction permitted under the provisions of
Sections 8.2 through 8.5, Borrower shall deliver or cause to be delivered to
Lender (A) an Officer’s Certificate describing the proposed transaction and
stating that such transaction is permitted hereunder and under the other Loan
Documents, together with any documents upon which such Officer’s Certificate is
based, and (B) a legal opinion of counsel to Borrower or the transferee selected
by either of them (to the extent approved by Lender and the Rating Agencies), in
form and substance consistent with similar opinions then being required by the
Rating Agencies and acceptable to the Rating Agencies, confirming, among other
things, that the assets of the Borrower, and of its managing general partner or
managing member, as applicable, will not be substantively consolidated with the
assets of such owners or Controlling Persons of the Borrower as Lender or the
Rating Agencies may specify, in the event of a bankruptcy or similar proceeding
involving such owners or Controlling Persons.

 

79



--------------------------------------------------------------------------------

Section 8.7 Leases.

8.7.1 New Leases and Lease Modifications. Except as otherwise provided in this
Section 8.7, Borrower shall not and shall not permit Operating Lessee to
(i) enter into any Lease on terms other than “market” and rental rates (in
Borrower’s or Operating Lessee’s good faith judgment), or (ii) enter into any
Material Lease (a “New Lease”), or (iii) consent to the assignment of any
Material Lease (unless required to do so by the terms of such Material Lease)
that releases the original Tenant from its obligations under the Material Lease,
or (iv) modify any Material Lease (including, without limitation, accept a
surrender of any portion of the Property subject to a Material Lease (unless
otherwise permitted or required by law), allow a reduction in the term of any
Material Lease or a reduction in the Rent payable under any Material Lease,
change any renewal provisions of any Material Lease, materially increase the
obligations of the landlord or materially decrease the obligations of any
Tenant) or terminate any Material Lease (any such action referred to in
clauses (iii) and (iv) being referred to herein as a “Lease Modification”)
without the prior written consent of Lender which consent shall not be
unreasonably withheld, delayed or conditioned. Any New Lease or Lease
Modification that requires Lender’s consent shall be delivered to Lender for
approval not less than ten (10) Business Days prior to the effective date of
such New Lease or Lease Modification.

8.7.2 Leasing Conditions. Subject to terms of this Section 8.7, provided no
Event of Default shall have occurred and be continuing, Borrower may enter into
a New Lease or Lease Modification, without Lender’s prior written consent, that
satisfies each of the following conditions (as evidenced by an Officer’s
Certificate delivered to Lender prior to Borrower’s entry into such New Lease or
Lease Modification):

(a) with respect to a New Lease or Lease Modification, the premises demised
thereunder is not more than 10,000 net rentable square feet of the Property;

(b) the term of such New Lease or Lease Modification, as applicable, does not
exceed 120 months, plus up to two (2) 60-month option terms (or equivalent
combination of renewals);

(c) the New Lease or Lease Modification provides for “market” rental rates other
terms and does not contain any terms which would adversely affect Lender’s
rights under the Loan Documents or that would have a Material Adverse Effect;

(d) the New Lease or Lease Modification, as applicable, provides that the
premises demised thereby cannot be used for any of the following uses: any
pornographic or obscene purposes, any commercial sex establishment, any
pornographic, obscene, nude or semi-nude performances, modeling, materials,
activities or sexual conduct or any other use that has or could reasonably be
expected to have a Material Adverse Effect;

(e) the Tenant under such New Lease or Lease Modification, as applicable, is not
an Affiliate of Borrower;

(f) the New Lease or Lease Modification, as applicable, does not prevent
Proceeds from being held and disbursed by Lender in accordance with the terms
hereof and does not entitle any Tenant to receive and retain Proceeds except
those that may be specifically

 

80



--------------------------------------------------------------------------------

awarded to it in condemnation proceedings because of the Condemnation of its
trade fixtures and its leasehold improvements which have not become part of the
Property and such business loss as Tenant may specifically and separately
establish; and

(g) the New Lease or Lease Modification, as applicable satisfies the
requirements of Section 8.7.7 and Section 8.7.8.

8.7.3 Delivery of New Lease or Lease Modification. Upon the execution of any New
Lease or Lease Modification, as applicable, Borrower shall deliver to Lender an
executed copy of the Lease.

8.7.4 Lease Amendments. Borrower agrees that it shall not have the right or
power, as against Lender without its consent, to cancel, abridge, amend or
otherwise modify any Lease unless such modification complies with this
Section 8.7.

8.7.5 Security Deposits. All security or other deposits of Tenants of the
Property shall be treated as trust funds and shall, if required by law or the
applicable Lease not be commingled with any other funds of Borrower, and such
deposits shall be deposited, upon receipt of the same by Borrower in a separate
trust account maintained by Borrower expressly for such purpose. Within ten (10)
Business Days after written request by Lender, Borrower shall furnish to Lender
reasonably satisfactory evidence of compliance with this Section 8.7.5, together
with a statement of all lease securities deposited with Borrower by the Tenants
and the location and account number of the account in which such security
deposits are held.

8.7.6 No Default Under Leases. Borrower shall (i) promptly perform and observe
all of the material terms, covenants and conditions required to be performed and
observed by Borrower under the Leases, if the failure to perform or observe the
same would have a Material Adverse Effect; (ii) exercise, within ten (10)
Business Days after a written request by Lender, any right to request from the
Tenant under any Lease a certificate with respect to the status thereof and
(iii) not collect any of the Rents, more than one (1) month in advance (except
that Borrower may collect such security deposits and last month’s Rents as are
permitted by Legal Requirements and are commercially reasonable in the
prevailing market and collect other charges in accordance with the terms of each
Lease).

8.7.7 Subordination. All Lease Modifications and New Leases entered into by
Borrower after the date hereof shall by their express terms be subject and
subordinate to this Agreement and the Security Instrument (through a
subordination provision contained in such Lease or otherwise) and shall provide
that, if Lender agrees to a non-disturbance provision pursuant to Section 8.7.9,
the Person holding any rights thereunder shall attorn to Lender or any other
Person succeeding to the interests of Lender upon the exercise of its remedies
hereunder or any transfer in lieu thereof on the terms set forth in this
Section 8.7.

8.7.8 Attornment. Each Lease Modification and New Lease entered into from and
after the date hereof shall provide that in the event of the enforcement by
Lender of any remedy under this Agreement or the Security Instrument, if Lender
agrees to a non-disturbance provision pursuant to Section 8.7.9, the Tenant
under such Lease shall, at the option of Lender or of any other Person
succeeding to the interest of Lender as a result of such enforcement, attorn to

 

81



--------------------------------------------------------------------------------

Lender or to such Person and shall recognize Lender or such successor in the
interest as lessor under such Lease without change in the provisions thereof;
provided, however, Lender or such successor in interest shall not be liable for
or bound by (i) any payment of an installment of rent or additional rent made
more than thirty (30) days before the due date of such installment, (ii) any act
or omission of or default by Borrower under any such Lease (but the Lender, or
such successor, shall be subject to the continuing obligations of the landlord
to the extent arising from and after such succession to the extent of Lender’s,
or such successor’s, interest in the Property), (iii) any credits, claims,
setoffs or defenses which any Tenant may have against Borrower, (iv) any
obligation on Borrower’s part, pursuant to such Lease, to perform any tenant
improvement work or (v) any obligation on Borrower’s part, pursuant to such
Lease, to pay any sum of money to any Tenant. Each such New Lease shall also
provide that, upon the reasonable request by Lender or such successor in
interest, the Tenant shall execute and deliver an instrument or instruments
confirming such attornment.

8.7.9 Non-Disturbance Agreements. Lender shall enter into, and, if required by
applicable law to provide constructive notice or requested by a Tenant, record
in the county where the subject Property is located, a subordination, attornment
and non-disturbance agreement, substantially in form and substance substantially
similar to the form attached hereto as Exhibit K (a “Non-Disturbance
Agreement”), with any Tenant (other than an Affiliate of Borrower) entering into
a New Lease permitted hereunder or otherwise consented to by Lender within
ten (10) Business Days after written request therefor by Borrower, provided
that, such request is accompanied by an Officer’s Certificate stating that such
Lease complies in all material respects with this Section 8.7. All reasonable
third party costs and expenses incurred by Lender in connection with the
negotiation, preparation, execution and delivery of any Non-Disturbance
Agreement, including, without limitation, reasonable attorneys’ fees and
disbursements, shall be paid by Borrower (in advance, if requested by Lender).

8.7.10 Approvals for Retail/service Facilities. Notwithstanding anything
contained herein (i) approvals will not be required for any gift shop Lease or
other miscellaneous space in lobby or similar locations, and (ii) provided the
other requirements of Section 8.7.2 on New Leases and Lease Modifications are
otherwise satisfied, the restriction therein on New Leases or Lease
Modifications with Affiliates will not apply to New Leases or Lease
Modifications relating to portions of the Property used for retail or service
facilities (“Retail/Service Facilities”).

 

  IX. INTEREST RATE CAP AGREEMENT

Section 9.1 Interest Rate Cap Agreement. Borrower shall maintain the Interest
Rate Cap Agreement with an Acceptable Counterparty in effect and having a term
extending through the last day of the accrual period in which the applicable
Maturity Date occurs, and an initial notional amount equal to the Loan Amount.
The Interest Rate Cap Agreement shall have a strike rate equal to the LIBOR Cap
Strike Rate. The notional amount of the Interest Rate Cap Agreement may be
reduced from time to time in amounts equal to any prepayment of the principal of
the Loan made in accordance with the Loan Documents, provided that the strike
rate shall be equal to the LIBOR Cap Strike Rate.

 

82



--------------------------------------------------------------------------------

Section 9.2 Pledge and Collateral Assignment. Borrower hereby pledges, assigns,
transfers, delivers and grants a continuing first priority lien to Lender, as
security for payment of all sums due in respect of the Loan and the performance
of all other terms, conditions and covenants of this Agreement and any other
Loan Document on Borrower’s part to be paid and performed, in, to and under all
of Borrower’s right, title and interest whether now owned or hereafter acquired
and whether now existing or hereafter arising (collectively, the “Rate Cap
Collateral”): (i) in the Interest Rate Cap Agreement (as soon as such agreement
is effective or when and if any replacement agreement becomes effective, any
Replacement Interest Rate Cap Agreement or Extension Interest Rate Cap
Agreement); (ii) to receive any and all payments under the Interest Rate Cap
Agreement (or, when and if any such agreement becomes effective, any Replacement
Interest Rate Cap Agreement or Extension Interest Rate Cap Agreement), whether
as contractual obligations, damages or otherwise; and (iii) to all claims,
rights, powers, privileges, authority, options, security interests, liens and
remedies, if any, under or arising out of the Interest Rate Cap Agreement (as
soon as such agreement is effective or when and if any such agreement becomes
effective, any Replacement Interest Rate Cap Agreement or Extension Interest
Rate Cap Agreement), in each case including all accessions and additions to,
substitutions for and replacements, products and proceeds of any of the
foregoing. Borrower shall deliver to Lender an executed counterpart of such
Interest Rate Cap Agreement, Replacement Interest Rate Cap Agreement or
Extension Interest Rate Cap Agreement (which shall, by its terms, authorize the
assignment to Lender and require that payments be made directly to Lender) and
notify the Counterparty of such assignment (either in such Interest Rate Cap
Agreement, Replacement Interest Rate Cap Agreement or Extension Interest Rate
Cap Agreement or by separate instrument). Borrower shall not, without obtaining
the prior written consent of Lender, further pledge, transfer, deliver, assign
or grant any security interest in the Interest Rate Cap Agreement (or, when and
if any such agreement becomes effective, any Replacement Interest Rate Cap
Agreement or Extension Interest Rate Cap Agreement), or permit any Lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements or any other notice or instrument as may be required under
the UCC, as appropriate, except those naming Lender as the secured party, to be
filed with respect thereto.

Section 9.3 Covenants. (a) Borrower shall comply with all of its obligations
under the terms and provisions of the Interest Rate Cap Agreement. All amounts
paid by the Counterparty under the Interest Rate Cap Agreement to Borrower or
Lender shall be deposited immediately into the Holding Account pursuant to
Section 3.1. Borrower shall take all actions reasonably requested by Lender to
enforce Borrower’s rights under the Interest Rate Cap Agreement in the event of
a default by the Counterparty thereunder and shall not waive, amend or otherwise
modify any of its rights thereunder.

(b) Borrower shall defend Lender’s right, title and interest in and to the Rate
Cap Collateral pledged by Borrower pursuant hereto or in which it has granted a
security interest pursuant hereto against the claims and demands of all other
Persons.

In the event of (x) any downgrade, withdrawal or qualification (each, a
“Downgrade”) of the rating of the Counterparty such that, thereafter, the
Counterparty shall cease to be an Acceptable Counterparty and (y) the
Counterparty shall fail to comply with the requirements contained in the
Interest Rate Cap Agreement which are described in “Exhibit I” upon such
occurrence, the Borrower shall either (i) obtain a Rating Agency Confirmation
with

 

83



--------------------------------------------------------------------------------

respect to the Counterparty or (ii) replace the Interest Rate Cap Agreement with
a Replacement Interest Cap Agreement, (x) having a term extending through the
end of the Interest Period in which the Maturity Date occurs, (y) in a notional
amount at least equal to the Principal Amount of the Loan then outstanding, and
(z) having a strike rate equal to the LIBOR Cap Strike Rate.

(c) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement as and when required hereunder, Lender may purchase
the Interest Rate Cap Agreement and the cost incurred by Lender in purchasing
the Interest Rate Cap Agreement shall be paid by Borrower to Lender with
interest thereon at the Default Rate from the date such cost was incurred by
Lender until such cost is paid by Borrower to Lender.

(d) Borrower shall not (i) without the prior written consent of Lender, modify,
amend or supplement the terms of the Interest Rate Cap Agreement, (ii) without
the prior written consent of Lender, except in accordance with the terms of the
Interest Rate Cap Agreement, cause the termination of the Interest Rate Cap
Agreement prior to its stated maturity date, (iii) without the prior written
consent of Lender, except as aforesaid, waive or release any obligation of the
Counterparty (or any successor or substitute party to the Interest Rate Cap
Agreement) under the Interest Rate Cap Agreement, (iv) without the prior written
consent of Lender, consent or agree to any act or omission to act on the part of
the Counterparty (or any successor or substitute party to the Interest Rate Cap
Agreement) which, without such consent or agreement, would constitute a default
under the Interest Rate Cap Agreement, (v) fail to exercise promptly and
diligently each and every material right which it may have under the Interest
Rate Cap Agreement, (vi) take or intentionally omit to take any action or
intentionally suffer or permit any action to be omitted or taken, the taking or
omission of which would result in any right of offset against sums payable under
the Interest Rate Cap Agreement or any defense by the Counterparty (or any
successor or substitute party to the Interest Rate Cap Agreement) to payment or
(vii) fail to give prompt notice to Lender of any notice of default given by or
to Borrower under or with respect to the Interest Rate Cap Agreement, together
with a complete copy of such notice. If Borrower shall have received written
notice that the Securitization shall have occurred, no consent by Lender
provided for in this Section 9.3(e) shall be given by Lender unless Lender shall
have received a Rating Agency Confirmation.

In connection with an Interest Rate Cap Agreement, Borrower shall obtain and
deliver to Lender an Opinion of Counsel from counsel (which counsel may be
in-house counsel for the Counterparty) for the Counterparty upon which Lender
and its successors and assigns may rely (the “Counterparty Opinion”), under New
York law and, if the Counterparty is a non-U.S. entity, the applicable foreign
law, substantially in compliance with the requirements set forth in Exhibit F or
in such other form approved by the Lender.

Section 9.4 Representations and Warranties. Borrower hereby covenants with, and
represents and warrants to, Lender as follows:

(a) The Interest Rate Cap Agreement constitutes the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, subject only to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

84



--------------------------------------------------------------------------------

(b) The Rate Cap Collateral is free and clear of all claims or security
interests of every nature whatsoever, except such as are created pursuant to
this Agreement and the other Loan Documents, and Borrower has the right to
pledge and grant a security interest in the same as herein provided without the
consent of any other Person other than any such consent that has been obtained
and is in full force and effect.

(c) The Rate Cap Collateral has been duly and validly pledged hereunder. All
consents and approvals required to be obtained by Borrower for the consummation
of the transactions contemplated by this Agreement have been obtained.

(d) Giving effect to the aforesaid grant and assignment to Lender, Lender has,
as of the date of this Agreement, and as to Rate Cap Collateral acquired from
time to time after such date, shall have, a valid, and upon proper filing,
perfected and continuing first priority lien upon and security interest in the
Rate Cap Collateral; provided that no representation or warranty is made with
respect to the perfected status of the security interest of Lender in the
proceeds of Rate Cap Collateral consisting of “cash proceeds” or “non-cash
proceeds” as defined in the UCC except if, and to the extent, the provisions of
Section 9-306 of the UCC shall be complied with.

(e) Except for financing statements filed or to be filed in favor of Lender as
secured party, there are no financing statements under the UCC covering any or
all of the Rate Cap Collateral and Borrower shall not, without the prior written
consent of Lender, until payment in full of all of the Obligations, execute and
file in any public office, any enforceable financing statement or statements
covering any or all of the Rate Cap Collateral, except financing statements
filed or to be filed in favor of Lender as secured party.

Section 9.5 Payments. If Borrower at any time shall be entitled to receive any
payments with respect to the Interest Rate Cap Agreement, such amounts shall,
immediately upon becoming payable to Borrower, be deposited by Counterparty into
the Holding Account.

Section 9.6 Remedies. Subject to the provisions of the Interest Rate Cap
Agreement, if an Event of Default shall occur and then be continuing:

(a) Lender, without obligation to resort to any other security, right or remedy
granted under any other agreement or instrument, shall have the right to, in
addition to all rights, powers and remedies of a secured party pursuant to the
UCC, at any time and from time to time, sell, resell, assign and deliver, in its
sole discretion, any or all of the Rate Cap Collateral (in one or more parcels
and at the same or different times) and all right, title and interest, claim and
demand therein and right of redemption thereof, at public or private sale, for
cash, upon credit or for future delivery, and in connection therewith Lender may
grant options and may impose reasonable conditions such as requiring any
purchaser to represent that any “securities” constituting any part of the Rate
Cap Collateral are being purchased for investment only, Borrower hereby waiving
and releasing any and all equity or right of redemption to the fullest extent
permitted by the UCC or applicable law. If all or any of the Rate Cap Collateral
is sold by Lender upon credit or for future delivery, Lender shall not be liable
for the failure of the purchaser to purchase or pay for the same and, in the
event of any such failure, Lender may resell such Rate Cap Collateral. It is
expressly agreed that Lender may exercise its rights with respect to less than
all of the Rate Cap Collateral, leaving unexercised its rights with respect to
the

 

85



--------------------------------------------------------------------------------

remainder of the Rate Cap Collateral, provided, however, that such partial
exercise shall in no way restrict or jeopardize Lender’s right to exercise its
rights with respect to all or any other portion of the Rate Cap Collateral at a
later time or times.

(b) Lender may exercise, either by itself or by its nominee or designee, in the
name of Borrower, all of Lender’s rights, powers and remedies in respect of the
Rate Cap Collateral, hereunder and under law.

(c) Borrower hereby irrevocably, in the name of Borrower or otherwise,
authorizes and empowers Lender and assigns and transfers unto Lender, and
constitutes and appoints Lender its true and lawful attorney-in-fact, and as its
agent, irrevocably, with full power of substitution for Borrower and in the name
of Borrower, upon the occurrence and during the continuance of an Event of
Default, (i) to exercise and enforce every right, power, remedy, authority,
option and privilege of Borrower under the Interest Rate Cap Agreement,
including any power to subordinate or modify the Interest Rate Cap Agreement
(but not, unless an Event of Default exists and is continuing, the right to
terminate or cancel the Interest Rate Cap Agreement), or to give any notices, or
to take any action resulting in such subordination, termination, cancellation or
modification and (ii) in order to more fully vest in Lender the rights and
remedies provided for herein, to exercise all of the rights, remedies and powers
granted to Lender in this Agreement, and Borrower further authorizes and
empowers Lender, as Borrower’s attorney-in-fact, and as its agent, irrevocably,
with full power of substitution for Borrower and in the name of Borrower, upon
the occurrence and during the continuance of an Event of Default, to give any
authorization, to furnish any information, to make any demands, to execute any
instruments and to take any and all other action on behalf of and in the name of
Borrower which in the opinion of Lender may be necessary or appropriate to be
given, furnished, made, exercised or taken under the Interest Rate Cap
Agreement, in order to comply therewith, to perform the conditions thereof or to
prevent or remedy any default by Borrower thereunder or to enforce any of the
rights of Borrower thereunder. These powers-of-attorney are irrevocable and
coupled with an interest, and any similar or dissimilar powers heretofore given
by Borrower in respect of the Rate Cap Collateral to any other Person are hereby
revoked.

(d) Upon the occurrence and during the continuance of an Event of Default,
Lender may, without notice to, or assent by, Borrower or any other Person (to
the extent permitted by law), but without affecting any of the Obligations, in
the name of Borrower or in the name of Lender, notify the Counterparty, or if
applicable, any other counterparty to the Interest Rate Cap Agreement, to make
payment and performance directly to Lender; extend the time of payment and
performance of, compromise or settle for cash, credit or otherwise, and upon any
terms and conditions, any obligations owing to Borrower, or claims of Borrower,
under the Interest Rate Cap Agreement; file any claims, commence, maintain or
discontinue any actions, suits or other proceedings deemed by Lender necessary
or advisable for the purpose of collecting upon or enforcing the Interest Rate
Cap Agreement; and execute any instrument and do all other things deemed
necessary and proper by Lender to protect and preserve and realize upon the Rate
Cap Collateral and the other rights contemplated hereby.

(e) Pursuant to the powers-of-attorney provided for above, Lender may take any
action and exercise and execute any instrument which it may deem necessary or
advisable to accomplish the purposes hereof; provided, however, that Lender
shall not be permitted to take

 

86



--------------------------------------------------------------------------------

any action pursuant to said power-of-attorney that would conflict with any
limitation on Lender’s rights with respect to the Rate Cap Collateral. Without
limiting the generality of the foregoing, Lender, after the occurrence of an
Event of Default, shall have the right and power to receive, endorse and collect
all checks and other orders for the payment of money made payable to Borrower
representing: (i) any payment of obligations owed pursuant to the Interest Rate
Cap Agreement, (ii) interest accruing on any of the Rate Cap Collateral or
(iii) any other payment or distribution payable in respect of the Rate Cap
Collateral or any part thereof, and for and in the name, place and stead of
Borrower, to execute endorsements, assignments or other instruments of
conveyance or transfer in respect of any property which is or may become a part
of the Rate Cap Collateral hereunder.

(f) Lender may exercise all of the rights and remedies of a secured party under
the UCC.

(g) Without limiting any other provision of this Agreement or any of Borrower’s
rights hereunder, and without waiving or releasing Borrower from any obligation
or default hereunder, Lender shall have the right, but not the obligation, to
perform any act or take any appropriate action, as it, in its reasonable
judgment, may deem necessary to protect the security of this Agreement, to cure
such Event of Default or to cause any term, covenant, condition or obligation
required under this Agreement or the Interest Rate Cap Agreement to be performed
or observed by Borrower to be promptly performed or observed on behalf of
Borrower. All amounts advanced by, or on behalf of, Lender in exercising its
rights under this Section 9.7(g) (including, but not limited to, reasonable
legal expenses and disbursements incurred in connection therewith), together
with interest thereon at the Default Rate from the date of each such advance,
shall be payable by Borrower to Lender upon demand and shall be secured by this
Agreement.

Section 9.7 Sales of Rate Cap Collateral. No demand, advertisement or notice,
all of which are, to the fullest extent permitted by law, hereby expressly
waived by Borrower, shall be required in connection with any sale or other
disposition of all or any part of the Rate Cap Collateral, except that Lender
shall give Borrower at least thirty (30) Business Days’ prior written notice of
the time and place of any public sale or of the time when and the place where
any private sale or other disposition is to be made, which notice Borrower
hereby agrees is reasonable, all other demands, advertisements and notices being
hereby waived. To the extent permitted by law, Lender shall not be obligated to
make any sale of the Rate Cap Collateral if it shall determine not to do so,
regardless of the fact that notice of sale may have been given, and Lender may
without notice or publication adjourn any public or private sale, and such sale
may, without further notice, be made at the time and place to which the same was
so adjourned. Upon each private sale of the Rate Cap Collateral of a type
customarily sold in a recognized market and upon each public sale, unless
prohibited by any applicable statute which cannot be waived, Lender (or its
nominee or designee) may purchase any or all of the Rate Cap Collateral being
sold, free and discharged from any trusts, claims, equity or right of redemption
of Borrower, all of which are hereby waived and released to the extent permitted
by law, and may make payment therefor by credit against any of the Obligations
in lieu of cash or any other obligations. In the case of all sales of the Rate
Cap Collateral, public or private, Borrower shall pay all reasonable costs and
expenses of every kind for sale or delivery, including brokers’ and attorneys’
fees and disbursements and any tax imposed thereon. However, the proceeds of
sale

 

87



--------------------------------------------------------------------------------

of Rate Cap Collateral shall be available to cover such costs and expenses, and,
after deducting such costs and expenses from the proceeds of sale, Lender shall
apply any residue to the payment of the Obligations in the order of priority as
set forth in Section 11 of the Security Instrument.

Section 9.8 Public Sales Not Possible. Borrower acknowledges that the terms of
the Interest Rate Cap Agreement may prohibit public sales, that the Rate Cap
Collateral may not be of the type appropriately sold at public sales, and that
such sales may be prohibited by law. In light of these considerations, Borrower
agrees that private sales of the Rate Cap Collateral shall not be deemed to have
been made in a commercially unreasonably manner by mere virtue of having been
made privately.

Section 9.9 Receipt of Sale Proceeds. Upon any sale of the Rate Cap Collateral
by Lender hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt by Lender or the officer
making the sale or the proceeds of such sale shall be a sufficient discharge to
the purchaser or purchasers of the Rate Cap Collateral so sold, and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to Lender or such officer or be answerable
in any way for the misapplication or non-application thereof.

Section 9.10 Extension Interest Rate Cap Agreement. If Borrower exercises any of
its options to extend the Maturity Date pursuant to Section 5 of the Note, then,
on or prior to the Maturity Date being extended, the Borrower shall obtain or
have in place an Extension Interest Rate Cap Agreement (i) having a term through
the end of the Interest Period in which the extended Maturity Date occurs,
(ii) in a notional amount at least equal to the Principal Amount of the Loan as
of the Maturity Date being extended, and (iii) having a strike rate equal to an
amount such that the maximum interest rate paid by the Borrower after giving
effect to payments made under such Extension Interest Rate Cap Agreement shall
equal no more than the LIBOR Cap Strike Rate.

Section 9.11 Filing of Financing Statements Authorized. Borrower and Operating
Lessee hereby authorize the filing of a form UCC-1 financing statement naming
the Borrower and the Operating Lessee as debtors and the Lender as secured party
in any office (including the office of the Secretary of State of the State of
Delaware) covering all property of the Borrower and the Operating Lessee
(including, but not limited to, the Account Collateral and the Rate Cap
Collateral, but excluding Excess Cash Flow).

 

  X. MAINTENANCE OF PROPERTY; ALTERATIONS

Section 10.1 Maintenance of Property. Borrower shall keep and maintain, or cause
to be kept and maintained, the Property and every part thereof in good condition
and repair, subject to ordinary wear and tear, and, subject to Excusable Delays
and the provisions of this Agreement with respect to damage or destruction
caused by a Casualty or Condemnation, shall not permit or commit any waste,
impairment, or deterioration of any portion of the Property in any material
respect. Borrower further covenants to do all other acts which from the
character or use of the Property may be reasonably necessary to protect the
security hereof, the specific enumerations herein not excluding the general.
Borrower shall not demolish any Improvement on the Property except as the same
may be necessary in connection with an Alteration or a restoration in connection
with a Condemnation or Casualty, or as otherwise permitted herein, in each case
in accordance with the terms and conditions hereof.

 

88



--------------------------------------------------------------------------------

Section 10.2 Alterations and Expansions. Borrower shall not perform or undertake
or consent to the performance or undertaking of any Alteration or Expansion,
except in accordance with the following terms and conditions:

(a) The Alteration or Expansion shall be undertaken in accordance with the
applicable provisions of this Agreement, the other Loan Documents, the Leases
and all Legal Requirements.

(b) No Event of Default shall have occurred and be continuing or shall occur as
a result of such action.

(c) A Material Alteration or Material Expansion, to the extent architects are
customarily used for alterations or expansions of those types, but including any
structural change to any of the Property or the Improvements, shall be conducted
under the supervision of an Independent Architect and shall not be undertaken
until ten (10) Business Days after there shall have been filed with Lender, for
information purposes only and not for approval by Lender, detailed plans and
specifications and cost estimates therefor, prepared and approved in writing by
such Independent Architect. Such plans and specifications may be revised at any
time and from time to time, provided that revisions of such plans and
specifications shall be filed with Lender, for information purposes only.

(d) The Alteration or Expansion may not in and of itself, either during the
Alteration or Expansion or upon completion, be reasonably expected to have a
Material Adverse Effect with respect to the Property.

(e) All work done in connection with any Alteration or Expansion shall be
performed with due diligence to Final Completion in a good and workmanlike
manner, all materials used in connection with any Alteration or Expansion shall
be not less than the standard of quality of the materials generally used at the
Property as of the date hereof (or, if greater, the then-current customary
quality in the sub-market in which the Property is located) and all work shall
be performed and all materials used in accordance with all applicable Legal
Requirements and Insurance Requirements.

(f) The cost of any Alteration or Expansion shall be promptly and fully paid for
by Borrower, subject to the next succeeding sentence. No payment made prior to
the Final Completion (excluding punch-list items) of an Alteration or Expansion
or Restoration to any contractor, subcontractor, materialman, supplier,
engineer, architect, project manager or other Person who renders services or
furnishes materials in connection with such Alteration shall exceed ninety
percent (90%) of the aggregate value of the work performed by such Person from
time to time and materials furnished and incorporated into the Improvements.

(g) All work performed in connection with the cure of the Deferred Maintenance
Conditions shall be performed in accordance with the terms and conditions set
forth in clauses (a), (c), (e) and (f) of this Section 10.2.

 

89



--------------------------------------------------------------------------------

(h) With respect to any Material Alteration or Material Expansion:

(i) Borrower shall have delivered to Lender Eligible Collateral in an amount
equal to at least the total estimated remaining unpaid costs of such Material
Alteration or Material Expansion which is in excess of the Threshold Amount,
which Eligible Collateral shall be held by Lender as security for the
Indebtedness and released to Borrower as such work progresses in accordance with
Section 10.2(h)(iii); provided, however, in the event that any Material
Alteration or Material Expansion shall be made in conjunction with any
Restoration with respect to which Borrower shall be entitled to use or apply
Proceeds pursuant to Section 6.2 hereof (including any Proceeds remaining after
completion of such Restoration), the amount of the Eligible Collateral to be
furnished pursuant hereto need not exceed the aggregate cost of such Restoration
and such Material Alteration or Material Expansion (in either case, as estimated
by the Independent Architect) less the sum of the amount of any Proceeds which
the Borrower is entitled to withdraw pursuant to Section 6.2 hereof and the
Threshold Amount;

(ii) Prior to commencement of construction of such Material Alteration or
Material Expansion, Borrower shall deliver to Lender a schedule (with the
concurrence of the Independent Architect) setting forth the projected stages of
completion of such Alteration or Expansion and the corresponding amounts
expected to be due and payable by or on behalf of Borrower in connection with
such completion, such schedule to be updated quarterly by Borrower (and with the
concurrence of the Independent Architect) during the performance of such
Alteration or Expansion.

(iii) Any Eligible Collateral that a Borrower delivers to Lender pursuant hereto
(and the proceeds of any such Eligible Collateral) shall be invested (to the
extent such Eligible Collateral can be invested) by Lender in Permitted
Investments for a period of time consistent with the date on which the Borrower
notifies Lender that the Borrower expects to request a release of such Eligible
Collateral in accordance with the next succeeding sentence. From time to time as
the Alteration or Expansion progresses, the amount of any Eligible Collateral so
furnished may, upon the written request of Borrower to Lender, be withdrawn by
Borrower and paid or otherwise applied by or returned to Borrower in an amount
equal to the amount Borrower would be entitled to so withdraw if Section 6.2.4
were applicable, and any Eligible Collateral so furnished which is a Letter of
Credit may be reduced by Borrower in an amount equal to the amount Borrower
would be entitled to so reduce if Section 6.2.4 hereof were applicable, subject,
in each case, to the satisfaction of the conditions precedent to withdrawal of
funds or reduction of the Letter of Credit set forth in Section 6.2.4 hereof. In
connection with the above-described quarterly update of the projected stages of
completion of the Material Alteration or Material Expansion (as concurred with
by an Independent Architect), Borrower shall increase (or be permitted to
decrease, as applicable) the Eligible Collateral then deposited with Lender as
necessary to comply with Section 10.2(h)(i) hereof.

(iv) At any time after Final Completion of such Material Alterations or Material
Expansions, the whole balance of any Cash deposited with Lender pursuant to
Section 10.2(h) hereof then remaining on deposit may be withdrawn by Borrower
and shall be paid by Lender to Borrower, and any Eligible Collateral so
deposited shall, to the

 

90



--------------------------------------------------------------------------------

extent it has not been called upon, reduced or theretofore released, be released
by Lender to Borrower, within ten (10) days after receipt by Lender of an
application for such withdrawal and/or release together with an Officer’s
Certificate, and as to the following clauses (A) and (B) of this clause also a
certificate of the Independent Architect, setting forth in substance as follows:

(A) that such Material Alteration(s) or Material Expansion(s) has been completed
in all material respects in accordance with any plans and specifications
therefor previously filed with Lender under Section 10.2(c) hereof;

(B) that to the knowledge of the certifying Person, (x) such Material
Alteration(s) or Material Expansion(s) has been completed in compliance with all
Legal Requirements, and (y) to the extent required for the legal use or
occupancy of the portion of the Property affected by such Alteration(s) or
Expansion(s), the applicable Borrower has obtained a temporary or permanent
certificate of occupancy (or similar certificate) or, if no such certificate is
required, a statement to that effect;

(C) that to the knowledge of the certifying Person, all amounts that a Borrower
is or may become liable to pay in respect of such Material Alteration(s) or
Material Expansion(s) through the date of the certification have been paid in
full or adequately provided for and, to the extent that such are customary and
reasonably obtainable by prudent property owners in the area where the
applicable Property is located, that Lien waivers have been obtained from the
general contractor and subcontractors performing such Alteration(s) or
Expansion(s) or at its sole cost and expense, Borrower shall cause a nationally
recognized title insurance company to deliver to Lender an endorsement to the
Title Policy, updating such policy and insuring over such Liens without further
exceptions to such policy other than Permitted Encumbrances, or shall, at its
sole cost and expense, cause a reputable title insurance company to deliver a
lender’s title insurance policy, in such form, in such amounts and with such
endorsements as the Title Policy, which policy shall be dated the date of
completion of the Material Alteration and shall contain no exceptions other than
Permitted Encumbrances; provided, however, that if, for any reason, Borrower is
unable to deliver the certification required by this clause (C) with respect to
any costs or expenses relating to the Alteration(s) or Expansion(s), then,
assuming Borrower is able to satisfy each of the other requirements set forth in
clauses (A) and (B) above, Borrower shall be entitled to the release of the
difference between the whole balance of such Eligible Collateral and the total
of all costs and expenses to which Borrower is unable to certify; and

(D) that to the knowledge of the certifying Person, no Event of Default has
occurred and is continuing.

 

  XI. BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER INFORMATION

Section 11.1 Books and Records. Borrower shall keep and maintain on a fiscal
year basis proper books and records separate from any other Person, in which
accurate and complete entries shall be made of all dealings or transactions of
or in relation to the Note, the Property and the business and affairs of
Borrower and Operating Lessee relating to the Property

 

91



--------------------------------------------------------------------------------

which shall reflect all items of income and expense in connection with the
operation on an individual basis of the Property and in connection with any
services, equipment or furnishings provided in connection with the operation of
the Property, in accordance with GAAP. Lender and its authorized representatives
shall have the right at reasonable times and upon reasonable notice to examine
the books and records of Borrower and Operating Lessee relating to the operation
of the Property and to make such copies or extracts thereof as Lender may
reasonably require. Notwithstanding any other provision of this Agreement or any
other Loan Document, so long as the Borrower and Operating Lessee otherwise
comply with the foregoing provisions of this Section 11.1, any requirement for
the presentation of audited financial statements or similar reports of the
Borrower, the Property or the Operating Lessee shall be deemed satisfied if such
audit financial statement or similar reports are contained in an audited
financial statement or similar report which includes a separate combining
schedule setting forth in reasonable detail the separate financial information
which relates solely to the Borrower, the Operating Lessee and the Property.

Section 11.2 Financial Statements.

11.2.1 Monthly Reports. At the request of Lender, Borrower shall furnish to
Lender, within thirty (30) days after the end of each calendar month, unaudited
operating statements, aged accounts receivable reports, rent rolls, STAR Reports
and PACE Reports; occupancy and ADR reports for the Property, in each case
accompanied by an Officer’s Certificate certifying (i) with respect to the
operating statements, that to the Best of Borrower’s Knowledge and the best of
such officer’s knowledge such statements are true, correct, accurate and
complete and fairly present the results of the operations of Borrower and the
Property, and (ii) with respect to the aged accounts receivable reports, rent
rolls, occupancy and ADR reports, that such items are to the Best of Borrower’s
Knowledge and the best of such officer’s knowledge true, correct and accurate
and fairly present the results of the operations of Borrower and the Property.
Borrower will also provide Lender copies of all flash reports within its
possession as to monthly revenues of the Property upon request.

11.2.2 Quarterly Reports. Borrower will furnish, or cause to be furnished, to
Lender on or before the forty-fifth (45th) day after the end of each Fiscal
Quarter, the following items, accompanied by an Officer’s Certificate,
certifying that to the Best of Borrower’s Knowledge and the best of such
officer’s knowledge such items are true, correct, accurate and complete and
fairly present the financial condition and results of the operations of Borrower
and the Property in a manner consistent with GAAP (subject to normal periodic
adjustments) to the extent applicable:

(a) quarterly and year to date financial statements prepared for such fiscal
quarter with respect to the Borrower, including a balance sheet and operating
statement for such quarter for the Borrower for such quarter;

(b) occupancy levels at the Property for such period, including average daily
room rates and the average revenue per available room;

(c) concurrently with the provision of such reports, Borrower shall also furnish
a report of Operating Income and Operating Expenses (as well as a calculation of
Net

 

92



--------------------------------------------------------------------------------

Operating Income based thereon) with respect to the Borrower and the Property
for the most recently completed quarter;

(d) a STAR Report and to the extent provided by Manager a PACE Report for the
most recently completed quarter;

(e) a calculation of DSCR for the trailing four (4) Fiscal Quarters; and

(f) to the extent provided by Manager a report of aged accounts receivable
relating to the Property as of the most recently completed quarter and a list of
Security Deposits and the aggregate amount of all Security Deposits.

11.2.3 Annual Reports. Borrower shall furnish to Lender within ninety (90) days
following the end of each Fiscal Year a complete copy of the annual financial
statements of the Borrower, audited by a “Big Four” accounting firm or another
independent certified public accounting firm acceptable to Lender in accordance
with GAAP for such Fiscal Year and containing a balance sheet, a statement of
operations and a statement of cash flows. The annual financial statements of the
Borrower shall be accompanied by (i) an Officer’s Certificate certifying that
each such annual financial statement presents fairly, in all material respects,
the financial condition and results of operation of the Property and has been
prepared in accordance with GAAP and (ii) a management report, in form and
substance reasonably satisfactory to Lender, discussing the reconciliation
between the financial statements for such Fiscal Year and the most recent
Budget. Together with the Borrower’s annual financial statements, the Borrower
shall furnish to Lender (A) an Officer’s Certificate certifying as of the date
thereof whether, to Borrower’s knowledge, there exists a Default or Event of
Default, and if such Default or Event of Default exists, the nature thereof, the
period of time it has existed and the action then being taken to remedy the
same; and (B) an annual report, for the most recently completed fiscal year,
containing:

 

  (1) Capital Expenditures (including for this purpose any and all additions to,
and replacements of, FF&E,) made in respect of the Property, including separate
line items with respect to any project costing in excess of $500,000;

 

  (2) occupancy levels for the Property for such period; and

 

  (3) average daily room rates at the Property for such period.

11.2.4 Leasing Reports. Not later than forty-five (45) days after the end of
each fiscal quarter of Borrower’s operations, Borrower shall deliver to Lender a
true and complete rent roll for the Property, dated as of the last month of such
fiscal quarter, showing the percentage of gross leasable area of the Property,
if any, leased as of the last day of the preceding calendar quarter, the current
annual rent for the Property, the expiration date of each Lease, whether to
Borrower’s knowledge any portion of the Property has been sublet, and if it has,
the name of the subtenant, and such rent roll shall be accompanied by an
Officer’s Certificate certifying that such rent roll is true, correct and
complete in all material respects as of its date and stating whether Borrower,
within the past three (3) months, has issued a notice of default with respect to
any Lease which has not been cured and the nature of such default.

 

93



--------------------------------------------------------------------------------

11.2.5 Management Agreement. Borrower shall deliver to Lender, within ten (10)
Business Days of the receipt thereof by Borrower, a copy of all reports prepared
by Manager pursuant to the Management Agreement, including, without limitation,
the Budget and any inspection reports.

11.2.6 Budget. Not later than March 1st of each Fiscal Year hereafter, Borrower
shall prepare or cause to be prepared and deliver to Lender, for informational
purposes only, a Budget in respect of the Property for the Fiscal Year in which
such delivery date falls. If Borrower subsequently amends the Budget, Borrower
shall promptly deliver the amended Budget to Lender.

11.2.7 Other Information. Borrower shall, promptly after written request by
Lender or, if a Securitization shall have occurred, the Rating Agencies, furnish
or cause to be furnished to Lender, in such manner and in such detail as may be
reasonably requested by Lender, such reasonable additional information as may be
reasonably requested with respect to the Property. The information required to
be furnished by Borrower to Lender under this Section 11.2 shall be provided in
both hard copy format and electronic format; provided that Borrower shall only
be required to provide the information required under this Section 11.2.7 in
electronic format if such information is so available in the ordinary course of
the operations of the Borrower and Manager and without significant expense.

 

  XII. ENVIRONMENTAL MATTERS

Section 12.1 Representations. Borrower hereby represents and warrants that
except as set forth in the environmental reports and studies delivered to Lender
(the “Environmental Reports”), (i) Borrower has not engaged in or knowingly
permitted any operations or activities upon, or any use or occupancy of the
Property, or any portion thereof, for the purpose of or in any way involving the
handling, manufacture, treatment, storage, use, generation, release, discharge,
refining, dumping or disposal of any Hazardous Materials on, under, in or about
the Property, or transported any Hazardous Materials to, from or across the
Property, except in all cases in material compliance with Environmental Laws and
only in the course of legitimate business operations at the Property; (ii) to
the Best of Borrower’s Knowledge, no tenant, occupant or user of the Property,
or any other Person, has engaged in or permitted any operations or activities
upon, or any use or occupancy of the Property, or any portion thereof, for the
purpose of or in any material way involving the handling, manufacture,
treatment, storage, use, generation, release, discharge, refining, dumping or
disposal of any Hazardous Materials on, in or about the Property, or transported
any Hazardous Materials to, from or across the Property, except in all cases in
material compliance with Environmental Laws and only in the course of legitimate
business operations at the Property; (iii) to the Best of Borrower’s Knowledge,
no Hazardous Materials are presently constructed, deposited, stored, or
otherwise located on, under, in or about the Property except in material
compliance with Environmental Laws; (iv) to the Best of Borrower’s Knowledge, no
Hazardous Materials have migrated from the Property upon or beneath other
properties which would reasonably be expected to result in material liability
for Borrower; and (v) to the Best of Borrower’s Knowledge, no Hazardous
Materials have migrated or threaten to migrate from other properties upon, about
or beneath the Property which would reasonably be expected to result in material
liability for Borrower.

 

94



--------------------------------------------------------------------------------

Section 12.2 Covenants. Compliance with Environmental Laws.

Subject to Borrower’s right to contest under Section 7.3, Borrower covenants and
agrees with Lender that it shall comply with all Environmental Laws. If at any
time during the continuance of the Lien of the Security Instrument, a
Governmental Authority having jurisdiction over the Property requires remedial
action to correct the presence of Hazardous Materials in, around, or under the
Property (an “Environmental Event”), Borrower shall deliver prompt notice of the
occurrence of such Environmental Event to Lender. Within thirty (30) days after
Borrower has knowledge of the occurrence of an Environmental Event, Borrower
shall deliver to Lender an Officer’s Certificate (an “Environmental
Certificate”) explaining the Environmental Event in reasonable detail and
setting forth the proposed remedial action, if any. Borrower shall promptly
provide Lender with copies of all notices from any Governmental Authority which
allege or identify any actual or potential violation or noncompliance received
by or prepared by or for Borrower in connection with any Environmental Law. For
purposes of this paragraph, the term “notice” shall mean any summons, citation,
directive, order, claim, pleading, letter, application, filing, report,
findings, declarations or other materials provided by any Governmental Entity
pertinent to compliance of the Property and Borrower with such Environmental
Laws.

Section 12.3 Environmental Reports. Upon the occurrence and during the
continuance of an Environmental Event with respect to the Property or an Event
of Default, Lender shall have the right to direct Borrower to obtain consultants
reasonably approved by Lender to perform a comprehensive environmental audit of
the Property. Such audit shall be conducted by an environmental consultant
chosen by Lender and may include a visual survey, a record review, an area
reconnaissance assessing the presence of hazardous or toxic waste or substances,
PCBs or storage tanks at the Property, an asbestos survey of the Property, which
may include random sampling of the Improvements and air quality testing, and
such further site assessments as Lender may reasonably require due to the
results obtained from the foregoing. Borrower grants Lender, its agents,
consultants and contractors the right to enter the Property as reasonable or
appropriate for the circumstances for the purposes of performing such studies
and the reasonable cost of such studies shall be due and payable by Borrower to
Lender upon demand and shall be secured by the Lien of the Security Instrument.
Lender shall not unreasonably interfere with, and Lender shall direct the
environmental consultant to use its commercially reasonable efforts not to
hinder, Borrower’s or any Tenant’s, other occupant’s or Manager’s operations
upon the Property when conducting such audit, sampling or inspections. By
undertaking any of the measures identified in and pursuant to this Section 12.3,
Lender shall not be deemed to be exercising any control over the operations of
Borrower or the handling of any environmental matter or hazardous wastes or
substances of Borrower for purposes of incurring or being subject to liability
therefor.

Section 12.4 Environmental Indemnification. Borrower shall protect, indemnify,
save, defend, and hold harmless the Indemnified Parties from and against any and
all liability, loss, damage, actions, causes of action, costs or expenses
whatsoever (including reasonable attorneys’ fees and expenses) and any and all
claims, suits and judgments which any Indemnified Party may suffer, as a result
of or with respect to: (a) any Environmental Claim relating to or arising from
the Property; (b) the violation of any Environmental Law in connection with the
Property; (c) any release, spill, or the presence of any Hazardous Materials

 

95



--------------------------------------------------------------------------------

affecting the Property; and (d) the presence at, in, on or under, or the
release, escape, seepage, leakage, discharge or migration at or from, the
Property of any Hazardous Materials, whether or not such condition was known or
unknown to Borrower; provided that, in each case, Borrower shall be relieved of
its obligation under this subsection if any of the matters referred to in
clauses (a) through (d) above did not occur (but need not have been discovered)
prior to (1) the foreclosure of the Security Instrument, (2) the delivery by
Borrower to Lender or its designee of a deed-in-lieu of foreclosure with respect
to the Property, or (3) Lender’s or its designee’s taking possession and control
of the Property after the occurrence of an Event of Default hereunder. If any
such action or other proceeding shall be brought against Lender, upon written
notice from Borrower to Lender (given reasonably promptly following Lender’s
notice to Borrower of such action or proceeding), Borrower shall be entitled to
assume the defense thereof, at Borrower’s expense, with counsel reasonably
acceptable to Lender; provided, however, Lender may, at its own expense, retain
separate counsel to participate in such defense, but such participation shall
not be deemed to give Lender a right to control such defense, which right
Borrower expressly retains. Notwithstanding the foregoing, each Indemnified
Party shall have the right to employ separate counsel at Borrower’s expense if,
in the reasonable opinion of legal counsel, a conflict or potential conflict
exists between the Indemnified Party and Borrower that would make such separate
representation advisable. Borrower shall have no obligation to indemnify an
Indemnified Party for damage or loss resulting from such Indemnified Party’s
gross negligence or willful misconduct.

Section 12.5 Recourse Nature of Certain Indemnifications. Notwithstanding
anything to the contrary provided in this Agreement or in any other Loan
Document, the indemnification provided in Section 12.4 shall be fully recourse
to Borrower (but not its constituent parties) and shall be independent of, and
shall survive, the discharge of the Indebtedness, the release of the Lien
created by the Security Instrument, and/or the conveyance of title to the
Property to Lender or any purchaser or designee in connection with a foreclosure
of the Security Instrument or conveyance in lieu of foreclosure.

 

  XIII.  RESERVED

 

  XIV.  SECURITIZATION AND PARTICIPATION

Section 14.1 Sale of Note and Securitization. At the request of Lender and, to
the extent not already required to be provided by Borrower under this Agreement,
Borrower shall use reasonable efforts to satisfy the market standards which may
be reasonably required in the marketplace or by the Rating Agencies in
connection with the sale of the Note or participation therein as part of the
first successful securitization (such sale and/or securitization, the
“Securitization”) of rated single or multi-class securities (the “Securities”)
secured by or evidencing ownership interests in the Note and this Agreement,
including using reasonable efforts to do (or cause to be done) the following
(but Borrower shall not in any event be required to incur, suffer or accept
(except to a de minimis extent)) (i) any lesser rights or greater obligations or
liability than as currently set forth in the Loan Documents and (ii) except as
set forth in this Article XIV and other than payment by Borrower of any legal
fees of Borrower and Guarantor, any expense or any liability:

 

96



--------------------------------------------------------------------------------

14.1.1 Provided Information. (i) Provide, at the sole expense of the holder of
the Note (other than legal fees of counsel to the Borrower and Guarantor), such
non-confidential financial and other information (but not projections) with
respect to the Property and Borrower and Manager to the extent such information
is reasonably available to Borrower or Manager, (ii) provide, at the sole
expense of the holder of the Note (other than legal fees of counsel to the
Borrower and Guarantor), business plans (but not projections) and budgets
relating to the Property, to the extent prepared by the Borrower or Manager and
(iii) cooperate with the holder of the Note (and its representatives) in
obtaining, at the sole expense of the holder of the Note (other than legal fees
of counsel to the Borrower and Guarantor), such site inspection, appraisals,
market studies, environmental reviews and reports, engineering reports and other
due diligence investigations of the Property, as may be reasonably requested by
the holder of the Note or reasonably requested by the Rating Agencies (all
information provided pursuant to this Section 14.1 together with all other
information heretofore provided to Lender in connection with the Loan, as such
may be updated, at Borrower’s request, in connection with a Securitization, or
hereafter provided to Lender in connection with the Loan or a Securitization,
being herein collectively called the “Provided Information”);

14.1.2 Opinions of Counsel. Use reasonable efforts to cause to be rendered such
customary updates or customary modifications to the Opinions of Counsel
delivered at the closing of the Loan as may be reasonably requested by the
holder of the Note or the Rating Agencies in connection with the Securitization.
Borrower’s failure to use reasonable efforts to deliver or cause to be delivered
the opinion updates or modifications required hereby within twenty (20) Business
Days after written request therefor shall constitute an “Event of Default”
hereunder. To the extent any of the foregoing Opinions of Counsel were required
to be delivered in connection with the closing of the Loan, any update thereof
shall be at the expense of Lender and without cost to Borrower. Any such
Opinions of Counsel that Borrower is reasonably required to cause to be
delivered in connection with a Securitization (which the parties agree shall
consist of a “Review Letter” and bring downs of the Opinions of Counsel
delivered as of the date hereof which Borrower acknowledges will be required to
be delivered by Borrower’s counsel in connection with a Securitization taking
into account the due diligence Borrower’s counsel deems reasonably necessary to
deliver such “Review Letter”). Borrower shall not be required to pay the cost of
any reliance letters or new opinions to permit successor holders of the Loan or
any interest therein to rely on the opinions delivered at Closing in connection
with Securitization or assignments of the Loan.

14.1.3 Modifications to Loan Documents. Without cost to the Borrower (other than
legal fees of counsel to the Borrower and Guarantor), execute such amendments to
the organizational documents of Borrower, Security Instrument and Loan Documents
as may be reasonably requested by Lender or the Rating Agencies in order to
achieve the required rating or to effect the Securitization (including, without
limitation, modifying the Payment Date, as defined in the Note, to a date other
than as originally set forth in the Note), provided, that nothing contained in
this Section 14.1.3 shall result in any economic or other adverse change in the
transaction contemplated by the Security Instrument or the Loan Documents
(unless Borrower is made whole by the holder of Note) or result in any
operational changes that are burdensome to the Property, Operating Lessee,
Manager or Borrower.

 

97



--------------------------------------------------------------------------------

Section 14.2 Cooperation with Rating Agencies. Borrower shall, at Lender’s
expense (other than legal fees of counsel to the Borrower and Guarantor), (i) at
Lender’s request, meet with representatives of the Rating Agencies at reasonable
times to discuss the business and operations of the Property, and (ii) cooperate
with the reasonable requests of the Rating Agencies in connection with the
Property. Until the Obligations are paid in full, Borrower shall provide the
Rating Agencies with all financial reports required hereunder and such other
information as they shall reasonably request, including copies of any default
notices or other material notices delivered to and received from Lender
hereunder, to enable them to continuously monitor the creditworthiness of
Borrower and to permit an annual surveillance of the implied credit rating of
the Securities.

Section 14.3 Securitization Financial Statements. Borrower acknowledges that all
such financial information delivered by Borrower to Lender pursuant to
Article XI may, at Lender’s option, be delivered to the Rating Agencies.

Section 14.4 Securitization Indemnification.

14.4.1 Disclosure Documents. Borrower understands that certain of the Provided
Information may be included in disclosure documents in connection with the
Securitization, including a prospectus or private placement memorandum or a
public registration statement (each, a “Disclosure Document”) and may also be
included in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the “Securities Act”) or the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), or provided or made
available to investors or prospective investors in the Securities, the Rating
Agencies, and service providers relating to the Securitization. In the event
that the Disclosure Document is required to be revised prior to the sale of all
Securities, upon request, Borrower shall reasonably cooperate with the holder of
the Note in updating the Provided Information for inclusion or summary in the
Disclosure Document by providing all current information pertaining to Borrower
and the Property reasonably requested by Lender.

14.4.2 Indemnification Certificate. In connection with each of (x) a preliminary
and a private placement memorandum, or (y) a preliminary and final prospectus,
as applicable, Borrower agrees to provide, at Lender’s reasonable request, an
indemnification certificate (at no cost to Borrower other than legal fees of
counsel to the Borrower and Guarantor):

(a) certifying that Borrower has carefully examined those portions of such
memorandum or prospectus, as applicable, reasonably designated in writing by
Lender for Borrower’s review pertaining to Borrower, the Property, the Loan
and/or the Provided Information and insofar as such sections or portions thereof
specifically pertain to Borrower, the Property, the Provided Information or the
Loan (such portions, the “Relevant Portions”), the Relevant Portions do not
(except to the extent specified by Borrower if Borrower does not agree with the
statements therein), as of the date of such certificate, to the Best of
Borrower’s Knowledge, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading.

 

98



--------------------------------------------------------------------------------

(b) indemnifying Lender and the Affiliates of Credit Suisse (collectively, “CS”)
that have prepared the Disclosure Document relating to the Securitization, each
of its directors, each of its officers who have signed the Disclosure Document
and each person or entity who controls CS within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act (collectively, the “CS
Group”), and CS, together with the CS Group, each of their respective directors
and each person who controls CS or the CS Group, within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act
(collectively, the “Underwriter Group”) for any actual, out-of-pocket losses,
third party claims, damages (excluding lost profits, diminution in value and
other consequential damages) or liabilities arising out of third party claims
(the “Liabilities”) to which any member of the Underwriter Group may become
subject to the extent such Liabilities arise out of or are based upon any untrue
statement of any material fact contained in the Relevant Portions and in the
Provided Information or arise out of or are based upon the omission by Borrower
to state therein a material fact required to be stated in the Relevant Portions
in order to make the statements in the Relevant Portions in light of the
circumstances under which they were made, not misleading (except that
(x) Borrower’s obligation to indemnify in respect of any information contained
in a preliminary or final registration statement, private placement memorandum
or preliminary or final prospectus shall be limited to any untrue statement or
omission of material fact therein known to Borrower to the extent in breach of
Borrower’s certification made pursuant to clause (a) above and (y) Borrower
shall have no responsibility for the failure of any member of the Underwriting
Group to accurately transcribe written information supplied by Borrower or to
include such portions of the Provided Information).

(c) Borrower’s liability under clauses (a) and (b) above shall be limited to
Liabilities arising out of or based upon any such untrue statement or omission
made in a Disclosure Document in reliance upon and in conformity with
information furnished to Lender by, or furnished at the direction and on behalf
of, Borrower in connection with the preparation of those portions of the
registration statement, memorandum or prospectus pertaining to Borrower, the
Property or the Loan, including financial statements of Borrower and operating
statements with respect to the Property. This indemnity agreement will be in
addition to any liability which Borrower may otherwise have.

(d) Promptly after receipt by an indemnified party under this Article XIV of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Article XIV, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party. After notice from the indemnifying party to such indemnified
party under this Article XIV of its assumption of such defense, the indemnifying
party shall not be liable for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense

 

99



--------------------------------------------------------------------------------

thereof; provided, however, if the defendants in any such action include both
the indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there are any legal defenses available to it
and/or other indemnified parties that are different from or in conflict with
those available to the indemnifying party, the indemnified party or parties
shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such action on behalf of such
indemnified party or parties at the expense of the indemnifying party. The
indemnifying party shall not be liable for the expenses of separate counsel
unless an indemnified party shall have reasonably concluded that there may be
legal defenses available to it that are different from or in conflict with those
available to another indemnified party.

(e) In order to provide for just and equitable contribution in circumstances in
which the indemnity provided for in this Article XIV is for any reason held to
be unenforceable by an indemnified party in respect of any actual, out-of-pocket
losses, claims, damages or liabilities relating to third party claims (or action
in respect thereof) referred to therein which would otherwise be indemnifiable
under this Article XIV, the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such actual, out of
pocket losses, third party claims, damages or liabilities (or action in respect
thereof) (but excluding damages for lost profits, diminution in value of the
Property and consequential damages); provided, however, that no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution for Liabilities arising
therefrom from any person who was not guilty of such fraudulent
misrepresentation. In determining the amount of contribution to which the
respective parties are entitled, the following factors shall be considered:
(i) the CS Group’s and Borrower’s relative knowledge and access to information
concerning the matter with respect to which the claim was asserted; (ii) the
opportunity to correct and prevent any statement or omission; (iii) the limited
responsibilities and obligations of Borrower as specified herein; and (iv) any
other equitable considerations appropriate in the circumstances.

Section 14.5 Retention of Servicer. Lender reserves the right to retain the
Servicer. Lender has advised Borrower that the Servicer initially retained by
Lender shall be Wachovia Securities and Borrower shall pay any reasonable
servicing fees, special servicing fees, trustee fees and any administrative fees
and expenses of the Servicer, including, without limitation, reasonable attorney
and other third-party fees and disbursements in connection with a prepayment,
release of the Property, assumption or modification of the Loan or enforcement
of the Loan Documents. Borrower shall also pay the ongoing standard monthly
servicing fee.

 

  XV. ASSIGNMENTS AND PARTICIPATIONS

Section 15.1 Assignment and Acceptance. At no incremental cost or liability to
Borrower, Lender may assign to one or more Persons all or a portion of its
rights and obligations under this Agreement and the other Loan Documents
(including, without limitation, all or a portion of the Note); provided that the
parties to each such assignment shall execute and deliver to Lender, for its
acceptance and recording in the Register (as hereinafter defined), an Assignment
and Acceptance. In addition, at no incremental cost to Borrower, Lender may
participate to one or more Persons all or any portion of its rights and
obligations under this

 

100



--------------------------------------------------------------------------------

Agreement and the other Loan Documents (including without limitation, all or a
portion of the Note) utilizing such documentation to evidence such participation
and the parties’ respective rights thereunder as Lender, in its sole discretion,
shall elect.

Section 15.2 Effect of Assignment and Acceptance. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in such
Assignment and Acceptance, (i) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of Lender, as the case may be, hereunder and such assignee shall be deemed to
have assumed such rights and obligations, and (ii) Lender shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement and the other Loan Documents (and, in the case
of an Assignment and Acceptance covering all or the remaining portion of
Lender’s rights and obligations under this Agreement and the other Loan
Documents, Lender shall cease to be a party hereto) accruing from and after the
effective date of the Assignment and Acceptance, except with respect to (A) any
payments made by Borrower to Lender pursuant to the terms of the Loan Documents
after the effective date of the Assignment and Acceptance and (B) any letter of
credit, cash deposit or other deposits or security (other than the Lien of the
Security Instrument and the other Loan Documents) delivered to or for the
benefit of or deposited with Column Financial, Inc., as Lender, for which Column
Financial, Inc. shall remain responsible for the proper disposition thereof
until such items are delivered to a party who is qualified as an Approved Bank
and agrees to hold the same in accordance with the terms and provisions of the
agreement pursuant to which such items were deposited.

Section 15.3 Content. By executing and delivering an Assignment and Acceptance,
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, this Agreement or any other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; (ii) Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under any Loan
Documents or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon Lender and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents;
(v) such assignee appoints and authorizes Lender to take such action as agent on
its behalf and to exercise such powers and discretion under the Loan Documents
as are delegated to Lender by the terms hereof together with such powers and
discretion as are reasonably incidental thereto; and (vi) such assignee

agrees that it will perform, in accordance with their terms, all of the
obligations which by the terms of this Agreement and the other Loan Documents
are required to be performed by Lender.

 

101



--------------------------------------------------------------------------------

Section 15.4 Register. Borrower shall maintain a copy of each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of Lender and each assignee pursuant to this Article XV
and the Principal Amount of the Loan owing to each such assignee from time to
time (the “Register”). The entries in the Register shall, with respect to such
assignees, be conclusive and binding for all purposes, absent manifest error.
The Register shall be available for inspection by Lender or any assignee
pursuant to this Article XV at any reasonable time and from time to time upon
reasonable prior written notice.

Section 15.5 Substitute Notes. Upon its receipt of an Assignment and Acceptance
executed by an assignee, together with any Note or Notes subject to such
assignment, Lender shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit J hereto, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register,
and (iii) give prompt written notice thereof to Borrower. Within five (5)
Business Days after its receipt of such notice, Borrower, at Lender’s own
expense, shall execute and deliver to Lender in exchange and substitution for
the surrendered Note or Notes a new Note to the order of such assignee in an
amount equal to the portion of the Loan assigned to it and a new Note to the
order of Lender in an amount equal to the portion of the Loan retained by it
hereunder. Such new Note or Notes shall be in an aggregate Principal Amount
equal to the aggregate then outstanding principal amount of such surrendered
Note or Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of the Note
(modified, however, to the extent necessary so as not to impose duplicative or
increased obligations on Borrower and to delete obligations previously satisfied
by Borrower). Notwithstanding the provisions of this Article XV, Borrower and
Operating Lessee shall not be responsible or liable for any additional taxes,
reserves, adjustments or other costs and expenses that are related to, or arise
as a result of, any transfer of the Loan or any interest or participation
therein that arise solely and exclusively from the transfer of the Loan or any
interest or participation therein or from the execution of the new Note
contemplated by this Section 15.5, including, without limitation, any mortgage
tax. Lender and/or the assignees, as the case may be, shall from time to time
designate one agent through which Borrower shall request all approvals and
consents required or contemplated by this Agreement and on whose statements
Borrower, Operating Lessee and Guarantor may rely.

Section 15.6 Participations. Each assignee pursuant to this Article XV may sell
participations to one or more Persons (other than Borrower or any of its
Affiliates) in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Note held by it); provided, however, that (i) such assignee’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) such assignee shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such assignee
shall remain the holder of any such Note for all purposes of this Agreement and
the other Loan Documents, and (iv) Borrower, Lender and the assignees pursuant
to this Article XV shall continue to deal solely and directly with such assignee
in connection with such assignee’s rights and obligations under this Agreement
and the other Loan Documents. In the event that more than one (1) party
comprises Lender, Lender shall

 

102



--------------------------------------------------------------------------------

designate one party to act on the behalf of all parties comprising Lender in
providing approvals and all other necessary consents under the Loan Documents
and on whose statements Borrower, Operating Lessee and Guarantor may rely.

Section 15.7 Disclosure of Information. Any assignee pursuant to this Article XV
may, in connection with any assignment or participation or proposed assignment
or participation pursuant to this Article XV, disclose to the assignee or
participant or proposed assignee or participant, any information relating to
Borrower furnished to such assignee by or on behalf of Borrower; provided,
however, that, prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree in writing for the benefit of
Borrower to preserve the confidentiality of any confidential information
received by it.

Section 15.8 Security Interest in Favor of Federal Reserve Bank. Notwithstanding
any other provision set forth in this Agreement or any other Loan Document, any
assignee pursuant to this Article XV may at any time create a security interest
in all or any portion of its rights under this Agreement or the other Loan
Documents (including, without limitation, the amounts owing to it and the Note
or Notes held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.

 

  XVI.  RESERVE ACCOUNTS

Section 16.1 Tax Reserve Account. In accordance with the time periods set forth
in Section 3.1, if an Event of Default shall have occurred and be continuing, if
required under Section 3.1, Borrower shall deposit into the Tax Reserve Account
an amount equal to (a) one-twelfth of the annual Impositions that Lender
reasonably estimates, based on the most recent tax bill for the Property, will
be payable during the next ensuing twelve (12) months in order to accumulate
with Lender sufficient funds to pay all such Impositions at least twenty (20)
days prior to the imposition of any interest, charges or expenses for the
non-payment thereof and (b) one-twelfth of the annual Other Charges that Lender
reasonably estimates will be payable during the next ensuing twelve (12) months
(said monthly amounts in (a) and (b) above hereinafter called the “Monthly Tax
Reserve Amount”, and the aggregate amount of funds held in the Tax Reserve
Account being the “Tax Reserve Amount”). As of the Closing Date, the Monthly Tax
Reserve Amount is $0.00, but such amount is subject to adjustment by Lender in
accordance with the provisions of Section 3.1 and this Section 16.1. The Monthly
Tax Reserve Amount shall be paid by Borrower to Lender on each Payment Date
during the continuance of an Event of Default to the extent required to be paid
hereunder. Lender will apply the Monthly Tax Reserve Amount to payments of
Impositions and Other Charges required to be made by Borrower pursuant to
Article V and Article VII and under the Security Instrument, subject to
Borrower’s right to contest Impositions in accordance with Section 7.3. In
making any payment relating to the Tax Reserve Account, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office, without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax, assessment, sale, forfeiture, tax lien
or title or claim thereof. If the amount of funds in the Tax Reserve Account
shall exceed the amounts due for Impositions and Other Charges pursuant to
Article V and Article VII, Lender shall credit such excess against future
payments to be made to the Tax Reserve Account. If at any time Lender reasonably
determines that the Tax Reserve Amount is not or will not be

 

103



--------------------------------------------------------------------------------

sufficient to pay Impositions and Other Charges by the dates set forth above,
Lender shall notify Borrower of such determination and Borrower shall increase
its monthly payments to Lender by the amount that Lender reasonably estimates is
sufficient to make up the deficiency at least thirty (30) days prior to the
imposition of any interest, charges or expenses for the non-payment of the
Impositions and Other Charges. Upon payment of the Impositions and Other
Charges, Lender shall reassess the amount necessary to be deposited in the Tax
Reserve Account for the succeeding period, which calculation shall take into
account any excess amounts remaining in the Tax Reserve Account.

Section 16.2 Insurance Reserve Account. If an Event of Default shall have
occurred and be continuing and if required as provided in Section 3.1 hereof,
Borrower will immediately pay to Lender for transfer by Lender to the Holding
Account (or if Borrower fails to so pay Lender, Lender will transfer from the
Holding Account) an amount (the “Insurance Reserve Amount”) equal to payments of
insurance premiums required to be made by Borrower to pay (or to reimburse
Borrower or Operating Lessee for) the insurance required pursuant to Article VI
and under the Security Instrument in accordance with the time periods set forth
in Section 3.1, an amount equal to one-twelfth of the insurance premiums that
Lender reasonably estimates based on the most recent bill, will be payable for
the renewal of the coverage afforded by the insurance policies upon the
expiration thereof in order to accumulate with Lender sufficient funds to pay
all such insurance premiums at least twenty (20) days prior to the expiration of
the policies required to be maintained by Borrower pursuant to the terms hereof
(said monthly amounts hereinafter called the “Monthly Insurance Reserve
Amount”); provided, however, that immediately following an Insurance Reserve
Trigger, Borrower will pay to Lender for transfer by Lender to the Insurance
Reserve Account (or if Borrower fails to so pay Lender, Lender will transfer
from the Holding Account) an amount equal to payments of insurance premiums
required to be made by Borrower to pay (or to reimburse Borrower or Operating
Lessee) for the insurance required pursuant to Article VI and under the Security
Instrument. As of the Closing Date, the Monthly Insurance Reserve Amount is
$0.00. The Monthly Insurance Reserve Amount, if same is payable pursuant to
Section 3.1 and this Section 16.2, shall be paid by Borrower to Lender on each
Payment Date. Lender will apply the Monthly Insurance Reserve Amount to payments
of insurance premiums required to be made by Borrower to pay for the insurance
required pursuant to Article VI and under the Security Instrument. In making any
payment relating to the Insurance Reserve Account, Lender may do so according to
any bill, statement or estimate procured from the insurer or agent, without
inquiry into the accuracy of such bill, statement or estimate or into the
validity thereof. If at any time Lender reasonably determines that the Insurance
Reserve Amount is not or will not be sufficient to pay insurance premiums (up to
a maximum amount equal to the aggregate annual insurance premium required
hereunder), Lender shall notify Borrower of such determination and Borrower
shall increase the Insurance Reserve Amount by the amount that Lender reasonably
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to expiration of the applicable insurance policies. Upon payment of such
insurance premiums, Lender shall reassess the amount necessary to be deposited
in the Insurance Reserve Account for the succeeding period, which calculation
shall take into account any excess amounts remaining in the Insurance Reserve
Account.

Section 16.3 Intentionally Deleted.

 

104



--------------------------------------------------------------------------------

Section 16.4 FF&E Reserve Account. In accordance with Section 3.1, and during
any period when Manager is not reserving for FF&E pursuant to the terms of the
Management Agreement, upon the request of Borrower, Lender will, within
fifteen (15) Business Days (or such shorter time as may be appropriate in
Lender’s reasonable discretion during emergency situations identified to Lender
by Borrower in writing) after the receipt of such request and the satisfaction
of the other conditions set forth in this Section, cause disbursements to
Operating Lessee from the FF&E Reserve Account to pay or to reimburse Operating
Lessee or Manager for actual costs incurred in connection with capital
expenditures relating to FF&E at the Property (to the extent such expenditures
are permitted hereunder), provided that (A) Lender has received invoices
evidencing that the costs for which such disbursements are requested are due and
payable and are in respect of capital expenditures relating to FF&E at the
property, (B) Operating Lessee has applied any amounts previously received by it
in accordance with this Section for the expenses to which specific draws made
hereunder relate and received any Lien waivers or other releases which would
customarily be obtained with respect to the work in question and (C) Lender has
received an Officer’s Certificate confirming that the conditions in the
foregoing clauses (A) and (B) have been satisfied and that the copies of
invoices and evidence of Lien waivers (to the extent required above) attached to
such Officer’s Certificate are true, complete and correct.

Section 16.5 Letter of Credit Provisions.

16.5.1 Delivery of Letter of Credit. In lieu of maintaining on deposit all or
any portion of the funds in the FF&E Reserve Account with Lender pursuant to
Section 16.4, Borrower shall have the right to deliver a Letter of Credit in the
amount of all or any portion of the amounts on deposit with Lender from time to
time under Sections 16.4.

16.5.2 Reduction of Letter of Credit. In the event that Borrower elects to
deliver the Letter of Credit to Lender under the terms of Section 16.4.1, Lender
agrees to permit the reduction from time to time of the outstanding amount of
the Letter of Credit by (i) the amount of cash funds delivered to Lender as
reserve funds by Borrower in place of such Letter of Credit, and (ii) the amount
that Borrower would otherwise be entitled to receive as a disbursement from the
applicable reserve account pursuant to Section 16.4.

16.5.3 Security for Debt. Each Letter of Credit delivered under this Agreement
shall be additional security for the payment of the Indebtedness. Upon the
occurrence and during the continuance of an Event of Default, Lender shall have
the right, at its option, to draw on any Letter of Credit and to apply all or
any part thereof to the payment of the items for which such Letter of Credit was
established or to apply each such Letter of Credit to payment of the
Indebtedness in such order, proportion or priority as Lender may determine.

16.5.4 Additional Rights of Lender. In addition to any other right Lender may
have to draw upon a Letter of Credit pursuant to the terms and conditions of
this Agreement, Lender shall have the additional rights to draw in full any
Letter of Credit: (a) if Lender has received a notice from the issuing bank that
the Letter of Credit will not be renewed and a substitute Letter of Credit is
not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (b) upon receipt of notice
from the issuing bank that the Letter of Credit will be terminated (except if a
substitute Letter of Credit is

 

105



--------------------------------------------------------------------------------

provided); or (c) if Lender has received notice that the bank issuing the Letter
of Credit shall cease to be an Approved Bank (unless an alternative Approved
Bank issues an equivalent Letter of Credit within fifteen (15) days of
Borrower’s receipt of notice of same). Notwithstanding anything to the contrary
contained in the above, Lender is not obligated to draw any Letter of Credit
upon the happening of an event specified in (a), (b) or (c) above and shall not
be liable for any losses sustained by Borrower due to the insolvency of the bank
issuing the Letter of Credit if Lender has not drawn the Letter of Credit.

 

  XVII.  DEFAULTS

Section 17.1 Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

(i) if (A) the Indebtedness is not paid in full on the Maturity Date (subject to
the last sentence of Section 3.1.5(b)), (B) any Debt Service is not paid in full
on the applicable Payment Date (subject to the last sentence of
Section 3.1.5(b)), (C) any prepayment of principal due under this Agreement or
the Note is not paid when due, (D) the Prepayment Fee is not paid when due,
(E) any deposit to the Collection Account or any of the other Collateral
Accounts is not made on the required deposit date therefor; or (F) except as to
any amount included in (A), (B), (C), (D), and/or (E) of this clause (i), any
other amount payable pursuant to this Agreement, the Note or any other Loan
Document is not paid in full when due and payable in accordance with the
provisions of the applicable Loan Document continuing for ten (10) Business Days
after Lender delivers written notice thereof to Borrower;

(ii) subject to Borrower’s right to contest as set forth in Section 7.3, if any
of the Impositions or Other Charges are not paid prior to the imposition of any
interest, penalty, charge or expense for the non-payment thereof;

(iii) if the insurance policies required by Section 6.1 are not kept in full
force and effect, or if certificates of any of such insurance policies are not
delivered to Lender within ten (10) Business Days following Lender’s request
therefor;

(iv) if, except as permitted pursuant to Article VIII, (a) any Transfer of any
direct or indirect legal, beneficial or equitable interest in all or any portion
of the Property, (b) any Transfer of any direct or indirect interest in Borrower
or other Person restricted by the terms of Article VIII, (c) any Lien or
encumbrance on all or any portion of the Property, (d) any pledge,
hypothecation, creation of a security interest in or other encumbrance of any
direct or indirect interests in Borrower or other Person restricted by the terms
of Article VIII or (e) the filing of a declaration of condominium with respect
to the Property other than as allowed hereunder;

(v) if (i) any representation or warranty made by Borrower in Section 4.1.23
shall have been false or misleading in any material respect as of the date the
representation or warranty was made which incorrect, false or misleading
statement is not cured within thirty (30) days after receipt by Borrower of
notice from Lender in writing of such breach or (ii) if any other representation
or warranty made by Borrower herein by

 

106



--------------------------------------------------------------------------------

Borrower, Guarantor, or any Affiliate of Borrower in any other Loan Document, or
in any report, certificate (including, but not limited to, any certificate by
Borrower delivered in connection with the issuance of the Non-Consolidation
Opinion), financial statement or other instrument, agreement or document
furnished to Lender shall have been false or misleading in any material respect
as of the date the representation or warranty was made; provided, however, that
if such representation or warranty which was false or misleading in any material
respect is, by its nature, curable and is not reasonably likely to have a
Material Adverse Effect, and such representation or warranty was not, to the
Best of Borrower’s Knowledge, false or misleading in any material respect which
made, then same shall not constitute an Event of Default unless Borrower has not
cured same within five (5) Business Days after receipt by Borrower of notice
from Lender in writing of such breach;

(vi) if Borrower or Guarantor shall make an assignment for the benefit of
creditors provided, however, if such assignment was with respect to Guarantor
such Event of Default may be cured by the delivery to Lender by any other
Guarantor that is not subject to such assignment, of an executed counterpart to
the Recourse Guaranty assuming the several liability of the Guarantor with
respect to which such assignment within five (5) days after such assignment;

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower,
Operating Lessee, or Guarantor or if Borrower, Operating Lessee or Guarantor
shall be adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Borrower, Operating Lessee or Guarantor, or if any proceeding for the
dissolution or liquidation of Borrower, Operating Lessee, or Guarantor shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Borrower, Operating Lessee,
or Guarantor upon the same not being discharged, stayed or dismissed within
ninety (90) days; provided, further, if such appointment, adjudication, petition
or proceeding was with respect to Guarantor such Event of Default may be cured
by the delivery to Lender by Guarantor that, not subject to such appointment,
adjudication, petition or proceeding, of an executed counterpart to the Recourse
Guaranty assuming the several liability of the Guarantor with respect to which
such appointment, adjudication, petition or proceeding occurred within five (5)
days after such occurrence;

(viii) if Borrower, Operating Lessee or Guarantor, as applicable, Transfers its
rights under this Agreement or any of the other Loan Documents or any interest
herein or therein in contravention of the Loan Documents;

(ix) with respect to any term, covenant or provision set forth herein (other
than the other subsections of this Section 17.l) which specifically contains a
notice requirement or grace period, if Borrower, Operating Lessee or Guarantor
shall be in default under such term, covenant or condition after the giving of
such notice or the expiration of such grace period;

 

107



--------------------------------------------------------------------------------

(x) if Borrower, having notified Lender of its election to extend the Maturity
Date as set forth in Section 5 of the Note, fails to deliver the Replacement
Interest Rate Cap Agreement to Lender prior to the first day of the extended
term of the Loan and Borrower has not prepaid the Loan pursuant to the terms of
the Note prior to such first day of the extended term;

(xi) if Borrower or Operating Lessee shall fail to comply with any covenants set
forth in Article V or Section XI with such failure continuing for ten (10)
Business Days after Lender delivers written notice thereof to Borrower;

(xii) if Borrower shall fail to comply with any covenants set forth in Section 4
or Section 3(d) or Section 8 of the Security Instrument with such failure
continuing for ten (10) Business Days after Lender delivers written notice
thereof to Borrower;

(xiii) Borrower, Operating Lessee or any Affiliate of any such Person shall fail
to deposit any sums required to be deposited in the Holding Account or any
Sub-Accounts thereof are not made pursuant to the requirements herein when due;

(xiv) if this Agreement or any other Loan Document or any Lien granted hereunder
or thereunder, in whole or in part, shall terminate or shall cease to be
effective or shall cease to be a legally valid, binding and enforceable
obligation of Borrower or Guarantor, or any Lien securing the Loan shall, in
whole or in part, cease to be a perfected first priority Lien, subject to the
Permitted Encumbrances (except in any of the foregoing cases in accordance with
the terms hereof or under any other Loan Document or by reason of any
affirmative act of Lender);

(xv) if the Management Agreement is terminated and an Acceptable Manager is not
appointed as a replacement manager pursuant to the provisions of Section 5.2.14
within sixty (60) days after such termination;

(xvi) if Borrower shall default beyond the expiration of any applicable cure
period under any existing easement, covenant or restriction which affects the
Property, the default of which shall have a Material Adverse Effect;

(xvii) There exists any fact or circumstance that reasonably could be expected
to result in the (a) imposition of a Lien or security interest under
Section 412(n) of the Code or under ERISA or (b) the complete or partial
withdrawal by Borrower or any ERISA Affiliate from any “multiemployer plan” that
is reasonably expected to result in any material liability to Borrower;
provided, however that the existence of such fact or circumstance under
clause (xvii)(b) shall not constitute an Event of Default if such material
withdrawal liability (x) in the case of a withdrawal by an ERISA Affiliate that
is reasonably expected to cause a Material Adverse Effect or any withdrawal by
Borrower, is paid within thirty (30) days after the date incurred or is
contested in accordance with Section 7.3 hereof or (y) in the case of a
withdrawal by an ERISA Affiliate that is not reasonably expected to cause a
Material Adverse Effect, is paid within the period required under applicable
ERISA statutes or is contested in accordance with Section 7.3 hereof; or

 

108



--------------------------------------------------------------------------------

(xviii) if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement or of any Loan Document not
specified in subsections (i) to (xvii) above, for thirty (30) days after notice
from Lender; provided, however, that if such Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided,
further, that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently proceeds to cure the same, such
thirty (30) day period shall be extended for such time as is reasonably
necessary for Borrower in the exercise of due diligence to cure such Default,
such additional period not to exceed ninety (90) days.

(b) Unless waived in writing by Lender, upon the occurrence and during the
continuance of an Event of Default (other than an Event of Default described in
clauses (a)(vi), (vii) or (viii) above) Lender may, without notice or demand, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, take such action
that Lender deems advisable to protect and enforce its rights against Borrower
and in the Property, including, without limitation, (i) declaring immediately
due and payable the entire Principal Amount together with interest thereon and
all other sums due by Borrower under the Loan Documents, (ii) collecting
interest on the Principal Amount at the Default Rate whether or not Lender
elects to accelerate the Note and (iii) enforcing or availing itself of any or
all rights or remedies set forth in the Loan Documents against Borrower and the
Property, including, without limitation, all rights or remedies available at law
or in equity; and upon any Event of Default described in subsections (a)(vi) or
(a)(vii) above, the Indebtedness and all other obligations of Borrower hereunder
and under the other Loan Documents shall immediately and automatically become
due and payable, without notice or demand, and Borrower hereby expressly waives
any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding. The foregoing provisions shall not be
construed as a waiver by Lender of its right to pursue any other remedies
available to it under this Agreement, the Security Instrument or any other Loan
Document. Any payment hereunder may be enforced and recovered in whole or in
part at such time by one or more of the remedies provided to Lender in the Loan
Documents.

Section 17.2 Remedies. (a) Unless waived in writing by Lender, upon the
occurrence and during the continuance of an Event of Default, all or any one or
more of the rights, powers, privileges and other remedies available to Lender
against Borrower under this Agreement or any of the other Loan Documents
executed and delivered by, or applicable to, Borrower or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Indebtedness shall be declared due and payable, and whether or not
Lender shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to the Property. Any such actions taken by Lender shall be cumulative
and concurrent and may be pursued independently, singly, successively, together
or otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Without limiting the generality of the foregoing, Borrower agrees that if an
Event of Default is continuing (i) Lender shall not be subject to any one action
or election of remedies law or rule and (ii) all liens and other rights,
remedies or privileges provided to Lender shall remain in full force and

 

109



--------------------------------------------------------------------------------

effect until Lender has exhausted all of its remedies against the Property and
the Security Instrument has been foreclosed, sold and/or otherwise realized upon
in satisfaction of the Indebtedness or the Indebtedness has been paid in full.

(b) Upon the occurrence and during the continuance of an Event of Default, with
respect to the Account Collateral, the Lender may:

(i) subject to the terms of the Subordination of Operating Lease and/or Manager
Subordination Agreements, without notice to Borrower, except as required by law,
and at any time or from time to time, charge, set-off and otherwise apply all or
any part of the Account Collateral against the Obligations, Operating Expenses
and/or Capital Expenditures for the Property or any part thereof;

(ii) in Lender’s sole discretion, at any time and from time to time, exercise
any and all rights and remedies available to it under this Agreement, and/or as
a secured party under the UCC;

(iii) subject to the terms of the Subordination of Operating Lease and/or
Manager Subordination Agreements, demand, collect, take possession of or receipt
for, settle, compromise, adjust, sue for, foreclose or realize upon the Account
Collateral (or any portion thereof) as Lender may determine in its sole
discretion; and

(iv) take all other actions provided in, or contemplated by, this Agreement.

(c) With respect to Borrower, the Account Collateral, the Rate Cap Collateral
and the Property, nothing contained herein or in any other Loan Document shall
be construed as requiring Lender to resort to the Property for the satisfaction
of any of the Indebtedness, and Lender may seek satisfaction out of the Property
or any part thereof, in its absolute discretion in respect of the Indebtedness.
In addition, Lender shall have the right from time to time to partially
foreclose this Agreement and the Security Instrument in any manner and for any
amounts secured by this Agreement or the Security Instrument then due and
payable as determined by Lender in its sole discretion including, without
limitation, the following circumstances: (i) in the event Borrower defaults
beyond any applicable grace period in the payment of one or more scheduled
payments of principal or interest, Lender may foreclose this Agreement and the
Security Instrument to recover such delinquent payments, or (ii) in the event
Lender elects to accelerate less than the entire outstanding principal balance
of the Loan, Lender may foreclose this Agreement and the Security Instrument to
recover so much of the principal balance of the Loan as Lender may accelerate
and such other sums secured by this Agreement or the Security Instrument as
Lender may elect. Notwithstanding one or more partial foreclosures, the Property
shall remain subject to this Agreement and the Security Instrument to secure
payment of sums secured by this Agreement and the Security Instrument and not
previously recovered.

Section 17.3 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement and the Security Instrument shall be cumulative and
not exclusive of any other right, power or remedy which Lender may have against
Borrower pursuant to this Agreement or the other Loan Documents, or existing at
law or in equity or

 

110



--------------------------------------------------------------------------------

otherwise. Lender’s rights, powers and remedies may be pursued singly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower or Guarantor shall not be construed to be a waiver of any subsequent
Default or Event of Default by Borrower or Guarantor or to impair any remedy,
right or power consequent thereon.

Section 17.4 Costs of Collection. In the event that after an Event of Default:
(i) the Note or any of the Loan Documents is placed in the hands of an attorney
for collection or enforcement or is collected or enforced through any legal
proceeding; (ii) an attorney is retained to represent Lender in any bankruptcy,
reorganization, receivership, or other proceedings affecting creditors’ rights
and involving a claim under the Note or any of the Loan Documents; or (iii) an
attorney is retained to protect or enforce the lien or any of the terms of this
Agreement, the Security Instrument or any of the Loan Documents; then Borrower
shall pay to Lender all reasonable attorney’s fees, costs and expenses actually
incurred in connection therewith, including costs of appeal, together with
interest on any judgment obtained by Lender at the Default Rate.

 

  XVIII.  SPECIAL PROVISIONS

Section 18.1 Exculpation.

18.1.1 Exculpated Parties. Except as set forth in this Section 18.1, the
Recourse Guaranty and the Environmental Indemnity, no personal liability shall
be asserted, sought or obtained by Lender or enforceable against (i) Borrower or
Operating Lessee, (ii) any Affiliate of Borrower or Operating Lessee including
any managing member, (iii) any Person owning, directly or indirectly, any legal
or beneficial interest in Borrower, Operating Lessee or managing member or any
Affiliate of Borrower, Operating Lessee or managing member, or (iv) any current
or former direct or indirect partner, member, principal, officer, Controlling
Person, beneficiary, trustee, advisor, shareholder, employee, agent, manager,
Affiliate or director of any Persons described in clauses (i) through
(iii) above (collectively, the “Exculpated Parties”) and none of the Exculpated
Parties shall have any personal liability (whether by suit, deficiency, judgment
or otherwise) in respect of the Obligations, this Agreement, the Security
Instrument, the Note, the Property or any other Loan Document, or the making,
issuance or transfer thereof, all such liability, if any, being expressly waived
by Lender. The foregoing limitation shall not in any way limit or affect
Lender’s right to any of the following and Lender shall not be deemed to have
waived any of the following:

(a) Foreclosure of the lien of this Agreement and the Security Instrument in
accordance with the terms and provisions set forth herein and in the Security
Instrument;

(b) Action against any other security at any time given to secure the payment of
the Note and the other Obligations;

 

111



--------------------------------------------------------------------------------

(c) Exercise of any other remedy set forth in this Agreement or in any other
Loan Document which is not inconsistent with the terms of this Section 18.1;

(d) Any right which Lender may have under Sections 506(a), 506(b), 1111(b) or
any other provisions of the Bankruptcy Code to file a claim for the full amount
of the Indebtedness secured by this Agreement and the Security Instrument or to
require that all collateral shall continue to secure all of the Indebtedness
owing to Lender in accordance with the Loan Documents; or

(e) The liability of any given Exculpated Party with respect to any separate
written guaranty or agreement given by any such Exculpated Party in connection
with the Loan (including, without limitation, the Recourse Guaranty and the
Environmental Indemnity).

18.1.2 Carveouts From Non-Recourse Limitations. Notwithstanding the foregoing or
anything in this Agreement or any of the Loan Documents to the contrary,
Borrower and Guarantor shall be liable for the payment, in accordance with the
terms of this Agreement, the Note, the Security Instrument and the other Loan
Documents, to Lender of:

(a) any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of or in connection with (i) the fraudulent acts of or intentional
misrepresentations by Borrower or any Affiliate of Borrower and/or (ii) the
failure of Borrower and/or Operating Lessee (as applicable) to have a valid and
subsisting certificate of occupancy(s) for all or any portion of the Property if
and to the extent such certificate of occupancy(s) is required to comply with
all Legal Requirements and/or (iii) the Outstanding Manager Issues;

(b) Proceeds which Borrower or any Affiliate of Borrower has received and to
which Lender is entitled pursuant to the terms of this Agreement or any of the
Loan Documents to the extent the same have not been applied toward payment of
the Indebtedness, or used for the repair or replacement of the Property in
accordance with the provisions of this Agreement;

(c) any membership deposits and any security deposits and advance deposits which
are not delivered to Lender upon a foreclosure of the Property or action in lieu
thereof, except to the extent any such deposits were applied or refunded in
accordance with the terms and conditions of any of the Leases or membership
agreement, as applicable, prior to the occurrence of the Event of Default that
gave rise to such foreclosure or action in lieu thereof;

(d) any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of all or any part of the Property, the Account Collateral or the Rate
Cap Collateral being encumbered by a Lien (other than this Agreement and the
Security Instrument) in violation of the Loan Documents;

(e) after the occurrence and during the continuance of an Event of Default, any
Rents, issues, profits and/or income collected by Borrower, Operating Lessee or
any Affiliate of Borrower or Operating Lessee (other than Rents and credit card
receivables sent to the applicable Deposit Account or paid directly to Lender
pursuant to any notice of direction delivered to tenants of the Property or
credit card companies) and not applied to payment of the Obligations or used to
pay normal and verifiable Operating Expenses of the Property or otherwise
applied in a manner permitted under the Loan Documents;

 

112



--------------------------------------------------------------------------------

(f) any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of physical damage to the Property from intentional waste committed by
Borrower or any Affiliate of Borrower;

(g) any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity or in the Security
Instrument concerning environmental laws, hazardous substances and asbestos and
any indemnification of Lender with respect thereto in either document;

(h) any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of the failure of Borrower to comply with any of the provisions of
Article XIV;

(i) if Borrower fails to obtain Lender’s prior written consent to any Transfer,
if and as required by the Loan Agreement or the Security Instrument;

(j) any and all liabilities, obligations, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees, causes of action,
suits, claims, demands and adjustments of any nature or description whatsoever)
which may at any time be imposed upon, incurred by or awarded against Lender, in
the event (and arising out of such circumstances) that (x) Borrower should raise
any defense, counterclaim and/or allegation in any foreclosure action by Lender
relative to the Property, the Account Collateral or the Rate Cap Collateral or
any part thereof which is found by a court to have been raised by Borrower or
Operating Lessee in bad faith or to be wholly without basis in fact or law, or
(y) an involuntary case is commenced against Borrower or Operating Lessee under
the Bankruptcy Code with the collusion of Borrower or Operating Lessee,
Guarantor or any of their Affiliates or (z) an order for relief is entered with
respect to the Borrower or Operating Lessee under the Bankruptcy Code through
the actions of the Borrower or Operating Lessee, Guarantor or any of their
Affiliates at a time when the Borrower is able to pay its debts as they become
due unless Borrower and Guarantor shall have received an opinion of independent
counsel that the directors of Borrower has a fiduciary duty to seek such an
order for relief;

(k) any actual loss, damage, cost, or expense incurred by or on behalf of Lender
by reason of Borrower, Operating Lessee, or their respective general partners
failing to be and have been since the date of its respective formation, a Single
Purpose Entity; and

(l) reasonable attorney’s fees and expenses incurred by Lender in connection
with any successful suit filed on account of any of the foregoing clauses (a)
through (k).

 

  XIX.  MISCELLANEOUS

Section 19.1 Survival. This Agreement and all covenants, indemnifications,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the making by Lender of the Loan and the
execution and delivery to Lender of the Note, and shall continue in full force
and effect so long as all or any of the Indebtedness is outstanding and unpaid
unless a longer period is expressly set forth herein or in the other Loan
Documents. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the successors and assigns of Lender.

 

113



--------------------------------------------------------------------------------

Section 19.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided or as is
otherwise required by law) be in the sole discretion of Lender and shall be
final and conclusive.

Section 19.3 Governing Law. (A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT AND THE NOTE, AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW AND EACH OF BORROWER AND LENDER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH OF BORROWER AND
LENDER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

 

CORPORATION SERVICE COMPANY
80 STATE STREET
ALBANY, NEW YORK 12207-2543   

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH

 

114



--------------------------------------------------------------------------------

SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK,
AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN
NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED
HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON
BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.
BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.

Section 19.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, or consent to any departure
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to or
demand on Borrower shall entitle Borrower to any other or future notice or
demand in the same, similar or other circumstances.

Section 19.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

Section 19.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested, (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery or (c) telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):

 

115



--------------------------------------------------------------------------------

If to Lender:   

Column Financial, Inc.

11 Madison Avenue

New York, New York 10010

Attention: Edmund Taylor

Facsimile No. (212) 325-8106

With a copy to:   

Column Financial, Inc.

One Madison Avenue

New York, New York 10019

Attention: Legal and Compliance Department

Facsimile No. (212) 325-8282

With a copy to:   

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Attention: Fredric L. Altschuler, Esq.

Telecopy: (212) 504-6666

If to Borrower:   

Strategic Hotel Funding, L.L.C.

77 West Wacker Drive

Suite 4600

Chicago, Illinois, 60601

Attention: Chief Financial Officer and General Counsel

Telephone No.: (312) 658-5000

Telefax No.: (312) 658-5799

With a copy to:   

Strategic Hotel Funding, L.L.C.

77 West Wacker Drive

Suite 4600

Chicago, Illinois, 60601

Attention: Treasurer

Telephone No.: (312) 658-5000

Telefax No.: (312) 658-5799

With a copy to:   

Perkins Coie LLP

131 South Dearborn Avenue, Suite 1700

Chicago, IL 60603-5559

Attention: Bruce A. Bonjour, Esq.

Telephone No.: (312) 324-8650

Telefax No.: (312) 324-9650

All notices, elections, requests and demands under this Agreement shall be
effective and deemed received upon the earliest of (i) the actual receipt of the
same by personal delivery or otherwise, (ii) one (1) Business Day after being
deposited with a nationally recognized overnight courier service as required
above, or (iii) on the day sent if sent by facsimile with confirmation on or
before 5:00 p.m. New York time on any Business Day or on the next Business Day
if so delivered after 5:00 p.m. New York time or on any day other than a
Business Day. Rejection or

 

116



--------------------------------------------------------------------------------

other refusal to accept or the inability to deliver because of changed address
of which no notice was given as herein required shall be deemed to be receipt of
the notice, election, request, or demand sent.

Section 19.7 TRIAL BY JURY. EACH OF BORROWER, LENDER AND ALL PERSONS CLAIMING
BY, THROUGH OR UNDER IT, HEREBY EXPRESSLY, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT, THE SECURITY INSTRUMENT, THE
NOTE OR ANY OTHER LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR
FUTURE MODIFICATION THEREOF OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT (AS
NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT
OR OTHERWISE; AND BORROWER HEREBY AGREES AND CONSENTS THAT AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT HERETO TO THE WAIVER OF ANY RIGHT TO TRIAL BY JURY.
BORROWER ACKNOWLEDGES THAT IT HAS CONSULTED WITH LEGAL COUNSEL REGARDING THE
MEANING OF THIS WAIVER AND ACKNOWLEDGES THAT THIS WAIVER IS AN ESSENTIAL
INDUCEMENT FOR THE MAKING OF THE LOAN. THIS WAIVER SHALL SURVIVE THE REPAYMENT
OF THE LOAN.

Section 19.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 19.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 19.10 Preferences. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.

 

117



--------------------------------------------------------------------------------

Section 19.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

Section 19.12 Expenses; Indemnity. (a) Except as may be otherwise expressly set
forth in the Loan Documents, Borrower covenants and agrees to pay or, if
Borrower fails to pay, to reimburse, Lender upon receipt of written notice from
Lender for all reasonable costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by Lender in connection with (i) the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender pursuant to this
Agreement); (ii) Lender’s ongoing performance of and compliance with all
agreements and conditions contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(iii) the negotiation, preparation, execution, delivery and administration of
any consents, amendments, waivers or other modifications to this Agreement and
the other Loan Documents and any other documents or matters as required herein
or under the other Loan Documents; (iv) securing Borrower’s compliance with any
requests made pursuant to the provisions of this Agreement; (v) the filing and
recording fees and expenses, mortgage recording taxes, title insurance and
reasonable fees and expenses of counsel for providing to Lender all required
legal opinions, and other similar expenses incurred in creating and perfecting
the Lien in favor of Lender pursuant to this Agreement and the other Loan
Documents; (vi) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents, the Property, or any other security given for the
Loan; (vii) enforcing any obligations of or collecting any payments due from
Borrower under this Agreement, the other Loan Documents or with respect to the
Property or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a work-out or of any
insolvency or bankruptcy proceedings and (viii) procuring insurance policies
pursuant to Section 6.1.11; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise
(A) by reason of the gross negligence, illegal acts, fraud or willful misconduct
of Lender or (B) in connection with any action taken under Article IV or a
Securitization, other than the Borrower’s internal administrative costs. Any
cost and expenses due and payable to Lender may be paid from any amounts in the
Collection or the Holding Account if same are not paid by Borrower within
ten (10) Business Days after receipt of written notice from Lender.

(b) Subject to the non-recourse provisions of Section 18.1, Borrower shall
protect, indemnify and save harmless Lender, and all officers, directors,
stockholders, members, partners, employees, agents, successors and assigns
thereof (collectively, the Indemnified Parties) from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including all reasonable attorneys’ fees and expenses actually
incurred)

 

118



--------------------------------------------------------------------------------

imposed upon or incurred by or asserted against the Indemnified Parties or the
Property or any part of its interest therein, by reason of the occurrence or
existence of any of the following (to the extent Proceeds payable on account of
the following shall be inadequate; it being understood that in no event will the
Indemnified Parties be required to actually pay or incur any costs or expenses
as a condition to the effectiveness of the foregoing indemnity) prior to (i) the
acceptance by Lender or its designee of a deed-in-lieu of foreclosure with
respect to the Property, or (ii) an Indemnified Party or its designee taking
possession or control of the Property or (iii) the foreclosure of the Security
Instrument, except to the extent caused by the willful misconduct or gross
negligence of the Indemnified Parties (other than such willful misconduct or
gross negligence imputed to the Indemnified Parties because of their interest in
the Property): (1) ownership of Borrower’s interest in the Property, or any
interest therein, or receipt of any Rents or other sum therefrom, (2) any
accident, injury to or death of any persons or loss of or damage to property
occurring on or about the Property or any Appurtenances thereto, (3) any design,
construction, operation, repair, maintenance, use, non-use or condition of the
Property or Appurtenances thereto, including claims or penalties arising from
violation of any Legal Requirement or Insurance Requirement, as well as any
claim based on any patent or latent defect, whether or not discoverable by
Lender, any claim the insurance as to which is inadequate, and any Environmental
Claim, (4) any Default under this Agreement or any of the other Loan Documents
or any failure on the part of Borrower to perform or comply with any of the
terms of any Lease within the applicable notice or grace periods, (5) any
performance of any labor or services or the furnishing of any materials or other
property in respect of the Property or any part thereof, (6) any negligence or
tortious act or omission on the part of Borrower or any of its agents,
contractors, servants, employees, sublessees, licensees or invitees, (7) any
contest referred to in Section 7.3 hereof, (8) any obligation or undertaking
relating to the performance or discharge of any of the terms, covenants and
conditions of the landlord contained in the Leases, or (9) except as may be
expressly limited herein, the presence at, in or under the Property or the
Improvements of any Hazardous Materials in violation of any Environmental Law.
Any amounts the Indemnified Parties are legally entitled to receive under this
Section which are not paid within fifteen (15) Business Days after written
demand therefor by the Indemnified Parties or Lender, setting forth in
reasonable detail the amount of such demand and the basis therefor, shall bear
interest from the date of demand at the Default Rate, and shall, together with
such interest, be part of the Indebtedness and secured by the Security
Instrument. In case any action, suit or proceeding is brought against the
Indemnified Parties by reason of any such occurrence, Borrower shall at
Borrower’s expense resist and defend such action, suit or proceeding or will
cause the same to be resisted and defended by counsel at Borrower’s reasonable
expense for the insurer of the liability or by counsel designated by Borrower
(unless reasonably disapproved by Lender promptly after Lender has been notified
of such counsel); provided, however, that nothing herein shall compromise the
right of Lender (or any Indemnified Party) to appoint its own counsel at
Borrower’s expense for its defense with respect to any action which in its
reasonable opinion presents a conflict or potential conflict between Lender and
Borrower that would make such separate representation advisable; provided,
further, that if Lender shall have appointed separate counsel pursuant to the
foregoing, Borrower shall not be responsible for the expense of additional
separate counsel of any Indemnified Party unless in the reasonable opinion of
Lender a conflict or potential conflict exists between such Indemnified Party
and Lender. So long as Borrower is resisting and defending such action, suit or
proceeding as provided above in a prudent and commercially reasonable manner,
Lender and the Indemnified Parties shall not be

 

119



--------------------------------------------------------------------------------

entitled to settle such action, suit or proceeding without Borrower’s consent
which shall not be unreasonably withheld, delayed or conditioned, and claim the
benefit of this Section with respect to such action, suit or proceeding and
Lender agrees that it will not settle any such action, suit or proceeding
without the consent of Borrower; provided, however, that if Borrower is not
diligently defending such action, suit or proceeding in a prudent and
commercially reasonable manner as provided above, and Lender has provided
Borrower with thirty (30) days’ prior written notice, or shorter period if
mandated by the requirements of applicable law, and opportunity to correct such
determination, Lender may settle such action, suit or proceeding and claim the
benefit of this Section 19.12 with respect to settlement of such action, suit or
proceeding. Any Indemnified Party will give Borrower prompt notice after such
Indemnified Party obtains actual knowledge of any potential claim by such
Indemnified Party for indemnification hereunder. The Indemnified Parties shall
not settle or compromise any action, proceeding or claim as to which it is
indemnified hereunder without notice to Borrower.

Section 19.13 Exhibits and Schedules Incorporated. The Exhibits and Schedules
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

Section 19.14 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 19.15 Liability of Assignees of Lender. No assignee of Lender shall have
any personal liability, directly or indirectly, under or in connection with this
Agreement or any other Loan Document or any amendment or amendments hereto made
at any time or times, heretofore or hereafter, any different than the liability
of Lender hereunder. In addition, no assignee shall have at any time or times
hereafter any personal liability, directly or indirectly, under or in connection
with or secured by any agreement, lease, instrument, encumbrance, claim or right
affecting or relating to the Property or to which the Property is now or
hereafter subject any different than the liability of Lender hereunder. The
limitation of liability provided in this Section 19.15 is (i) in addition to,
and not in limitation of, any limitation of liability applicable to the assignee
provided by law or by any other contract, agreement or instrument, and
(ii) shall not apply to any assignee’s gross negligence or willful misconduct.

Section 19.16 No Joint Venture or Partnership; No Third Party Beneficiaries. (a)
Borrower and Lender intend that the relationships created hereunder and under
the other Loan Documents be solely that of borrower and lender. Nothing herein
or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

 

120



--------------------------------------------------------------------------------

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

Section 19.17 Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender, or any of its Affiliates shall be subject to the prior written
approval of Lender.

Section 19.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s shareholders and others
with interests in Borrower and of the Property, and agrees not to assert any
right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Indebtedness without any prior or different resort for
collection or of the right of Lender to the payment of the Indebtedness out of
the net proceeds of the Property in preference to every other claimant
whatsoever.

Section 19.19 Waiver of Counterclaim and Other Actions. Borrower hereby
expressly and unconditionally waives, in connection with any suit, action or
proceeding brought by Lender on this Agreement, the Note, the Security
Instrument or any Loan Document, any and every right it may have to
(i) interpose any counterclaim therein (other than a counterclaim which can only
be asserted in the suit, action or proceeding brought by Lender on this
Agreement, the Note, the Security Instrument or any Loan Document and cannot be
maintained in a separate action) and (ii) have any such suit, action or
proceeding consolidated with any other or separate suit, action or proceeding.

Section 19.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under

 

121



--------------------------------------------------------------------------------

any of the Loan Documents or any other agreements or instruments which govern
the Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate
of Lender of any equity interest any of them may acquire in Borrower, and
Borrower hereby irrevocably waives the right to raise any defense or take any
action on the basis of the foregoing with respect to Lender’s exercise of any
such rights or remedies. Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

Section 19.21 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, are superseded by the terms of
this Agreement and the other Loan Documents and unless specifically set forth in
a writing contemporaneous herewith the terms, conditions and provisions of any
and all such prior agreements do not survive execution of this Agreement.

Section 19.22 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

Section 19.23 Joint and Several Liability. If Borrower or Guarantor consists of
more than one person, the obligations and liabilities of each such person
hereunder and under the other Loan Documents shall be joint and several.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

122



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

SHC HALF MOON BAY, LLC,

a Delaware limited liability company

By:   /s/ Ryan M. Bowie   Name: Ryan M. Bowie   Title: Vice President &
Treasurer

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

By signing below, Operating Lessee agrees that in consideration of the
substantial benefit that it will receive from Lender making the Loan to
Borrower, to comply with all of the terms, conditions, obligations and
restrictions affecting Operating Lessee set forth herein.

 

OPERATING LESSEE:

DTRS HALF MOON BAY, LLC,

a Delaware limited liability company

By:   /s/ Ryan M. Bowie   Name: Ryan M. Bowie   Title: Vice President &
Treasurer

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

LENDER:

COLUMN FINANCIAL, INC.,

a Delaware corporation

By:   /s/ Priscilla Horning   Name: Priscilla Horning   Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT A

TITLE INSURANCE REQUIREMENTS, ENDORSEMENTS

AND AFFIRMATIVE COVERAGES

1. General. Borrower and/or its counsel is responsible for ordering or updating
any title insurance work. Lender requires a lender’s title insurance policy
insuring “Column Financial, Inc., and its successors and assigns”. The approved
title underwriters, type and amount of insurance and required endorsements are
described below. The list of endorsements is subject to review by Lender’s
counsel, local counsel and additional specific coverages may be required after
review of the related title commitment.

2. Title Insurer. The Title Company or Title Companies must be approved by
Lender and licensed to do business in the jurisdiction in which the Property is
located.                      has been pre-approved by Lender as a Title
Company.

3. Title Agent. Unless Lender otherwise agrees, all title work shall be ordered
and coordinated, and the closing of the Loan shall be conducted through
                     contact                      Tel:                     .

4. Primary Title Insurance Requirements.

(a) Amount of Coverage: Not less than the Principal Amount of the Loan on the
Closing Date.

(b) Effective Date: The later of the date of recording of the Security
Instrument or the date of funding of the Loan. Borrower shall be required to
provide a customary “gap” indemnity in order to enable the Title Company to
provide “gap” coverage.

(c) Insured: “Column Financial, Inc., and its successors and assigns”.

(d) Legal Description: Metes and bounds description to be provided which must
conform to that shown on the Survey, the Security Instrument and any other Loan
Documents that require a legal description of the Property. A lot and block
description shall be acceptable in place of a metes and bounds description in
exceptional cases.

(e) Policy Form: An ALTA (or equivalent) lender’s policy of title insurance in
form and substance acceptable to Lender. Without limiting Lender’s right to
require specific coverages, endorsements or other title work, the Title Policy
shall (i) be in the 1970 ALTA (as amended 84) form or, if not available, ALTA
1992 form (deleting arbitration and creditor rights exclusions) or, if not
available, the form commonly used in the state where the Property is located,
(ii) to the extent available, include the “extended coverage” provisions
described in paragraph 5 below, (iii) include all applicable endorsements
described in paragraph 6 below, and (iv) include Schedule B exceptions in a form
and to the extent acceptable to Lender’s counsel.

 

EXHIBIT A - PAGE 1



--------------------------------------------------------------------------------

5. Extended Coverage Requirements. The Title Policy shall:

(a) not contain any exception for filed or unfilled mechanic, materialmen or
similar liens;

(b) limit any general exception for real estate taxes and other charges to real
estate or other similar taxes or assessments that are not yet due and payable or
delinquent and are not a current lien on the Property;

(c) limit any general exception for the rights of persons in possession to the
rights of specified tenants, as tenants only with no right or option to
purchase, set forth on the rent roll for the Property and attached to the Title
Policy; and

(d) not contain any general exception as to matters that an accurate Survey of
the Property would disclose, but may contain specific exceptions to matters
disclosed on the Survey to be delivered on the Closing Date, subject to review
by Lender’s counsel.

6. Required Endorsements. The following endorsements are required, to the extent
available in the jurisdiction in which the Property is located:

 

  •  

Restrictions, Encroachments, Minerals Endorsement ALTA Form 9 or equivalent.

 

  •  

(If not available, the Title Policy must insure by way of affirmative coverage
statements that there are no encroachments by any of the improvements onto
easements, rights of way or other exceptions to streets or adjacent property, or
insure against loss or damage resulting therefrom.)

 

  •  

Deletion of Creditors Rights Exclusion Endorsement.

 

  •  

Environmental Protection Lien Endorsement.

 

  •  

(The Title Policy may make an exception only for specific state statutes that
provide for potential subsequent liens that could take priority over the lien
securing the Loan.)

 

  •  

Direct Access to Public Road Endorsement.

 

  •  

Usury Endorsement.

 

  •  

Land Same As Survey/Legal Description Endorsement.

 

  •  

Zoning Endorsement - ALTA 3.1 with coverage for number/type of parking spaces.

In lieu of an ALTA 3.1 zoning endorsement, Lender may accept an unambiguous,
clean letter from the appropriate zoning authority which satisfies the
following:

Zoning District. Confirms the applicable zoning district for the Property under
the laws or ordinances of the applicable jurisdiction and that such zoning is
the proper zoning for the improvements located on the Property.

 

EXHIBIT A - PAGE 2



--------------------------------------------------------------------------------

Use Restrictions. Confirms that the current use of the Property is permitted
under the zoning ordinance and that the Property is not a nonconforming use.

Dimensional Requirements. Confirms that the Property is in compliance with all
dimensional requirements of the zoning code, including minimum lot area, maximum
building height, maximum floor area ratio and setback or buffer requirements.

Parking Requirements. Confirms that the Property is in compliance with all
parking and loading requirements, including the number of spaces and dimensional
requirements for the parking spaces.

Rebuildability. If Property involves legal non-conforming use, confirms that, in
the event of casualty, the Property may be rebuilt substantially in its current
form (i.e., no loss of square footage, same building footprint) upon
satisfaction of stated conditions and/or limitations.

 

  •  

Subdivision Endorsement.

 

  •  

Doing Business Endorsement.

 

  •  

Deletion of Arbitration Endorsement.

 

  •  

Separate Tax Lot Endorsement.

 

  •  

Street Address Endorsement

 

  •  

Contiguity Endorsement.

 

  •  

Variable Rate Endorsement.

 

  •  

Mortgage Recording Tax Endorsement.

 

  •  

Any of the following endorsements customary in the state in which the Property
is located or as required by the nature of the transaction:

Tie-In Endorsement for Multiple Policies

Mortgage Assignment Endorsement

First Loss / Last Dollar Endorsement

Non-Imputation Endorsement

Blanket Un-located Easements Endorsement

Closure Endorsement

 

EXHIBIT A - PAGE 3



--------------------------------------------------------------------------------

EXHIBIT B

COLUMN FINANCIAL, INC.

SURVEY REQUIREMENTS

The survey shall contain the following:

 

  •  

The legal description of the Property;

 

  •  

The courses and measured distances of the exterior boundary lines of the
Property and the identification of owners of abutting parcels;

 

  •  

The total acreage of the Property to the nearest tenth of an acre;

 

  •  

The location of any existing improvements, the dimensions thereof at the ground
surface level and their relationship to the facing exterior property lines,
streets and set-back lines of the Property;

 

  •  

The location, lines and widths of adjoining publicly dedicated and accepted
streets showing the number and location of existing curb cuts, driveways, and
fences;

 

  •  

The location and dimensions of encroachments, if any, upon the Property;

 

  •  

The location of all set-back lines, restrictions of record, other restrictions
established by zoning or building code ordinance, utilities, easements,
rights-of-way and other matters affecting title to the Property which are to be
shown in Schedule B-2 of the Title Policy identifying each by reference to its
recording data, where applicable;

 

  •  

Evidence that adequate means of ingress and egress to and from the Property
exist and that the Property does not serve any adjoining property for ingress,
egress or any other purpose;

 

  •  

If the Property is described as being on a recorded map or plat, a legend
relating the survey to such map or plat;

 

  •  

The street address of the Property;

 

  •  

Parking areas at the Property and, if striped, the striping and type (e.g.,
handicapped, motorcycle, regular, etc.) and number of parking spaces at the
Property;

 

  •  

A statement as to whether the Property is located in a special flood or mudslide
hazard area as determined by a review of a stated and identified Flood Hazard
Boundary Map published by the Federal Insurance Administration of the U.S.
Department of Housing and Urban Development;

 

EXHIBIT B - PAGE 1



--------------------------------------------------------------------------------

  •  

A vicinity map showing the property in reference to nearby highways or major
street intersections.

 

  •  

The exterior dimensions of all buildings at ground level and the square footage
of the exterior footprint of all buildings, or gross floor area of all
buildings, at ground level.

 

  •  

The location of utilities serving or existing on the property as evidenced by
on-site observation or as determined by records provided by client, utility
companies and other appropriate sources (with reference as to the source of
information) (for example)

 

  •  

railroad tracks and sidings;

 

  •  

manholes, catch basins, valve vaults or other surface indications of
subterranean uses;

 

  •  

wire and cables (including their function) crossing the surveyed premises, all
poles on or within ten feet of the surveyed premises, and the dimensions of all
crosswires or overhangs affecting the surveyed premises; and

 

  •  

utility company installations on the surveyed premises.

 

  •  

A certificate in substantially the following form:

The undersigned being a registered surveyor of the State of [State] hereby
certifies to COLUMN FINANCIAL, INC., [NAME OF BORROWING ENTITY] and [INSERT NAME
OF TITLE COMPANY], and each of their respective successors and assigns, as of
the date below, as follows:

This print of survey actually was made on the ground on [INSERT DATE SURVEY WAS
MADE] in accordance with the “Minimum Standard Detail Requirements for ALTA/ACSM
Land Title Surveys,” jointly established and adopted by American Land Title
Association (“ALTA”) and American Congress on Surveying & Mapping (“ACSM”) and
National Society of Professional Surveyors (“NSPS”) in 1999, contains Items
1,2,3,4, 6,7(a), 7(b)(l), 8,9, 10, 11, 13, 14 and 16 of Table A thereto, and
correctly shows: (i) a fixed and determinable position and location of the land
described herein (together with the buildings and improvements thereon, the
“Mortgaged Property”), including the position of the point of beginning;
(ii) the location of all buildings, structures and other improvements situated
on the land; (iii) all driveways or other curb cuts along any street or alley
upon which the land abuts; (iv) the location and name of all public and private
streets or alleys located thereon or adjacent thereto, all of which are public
unless otherwise noted; (v) the location, dimension and recording data of all
easements, rights-of-way and other

 

EXHIBIT B - PAGE 2



--------------------------------------------------------------------------------

matters of record thereon or with respect to which the undersigned has
knowledge; (vi) the location and dimension of all unrecorded easements, paths,
rights-of-way and party walls to the extent visible thereon or with respect to
which the undersigned has knowledge; (vii) the location of applicable building
restriction and setback lines required by local ordinances and regulations; and
(viii) the location of all encroachments or overhangs onto or from the Mortgaged
Property. Except as shown on this survey, there are no visible discrepancies,
conflicts, shortages in area or boundary line conflicts. Except as shown on the
survey, the Mortgaged Property does not serve any adjoining property for
drainage, utilities or ingress or egress. The Mortgaged Property has access to
and from a duly dedicated and accepted public roadway. This survey reflects
boundary lines of the land, which “close” by engineering calculations. All
utility services to the Mortgaged Property either enter the Mortgaged Property
through adjoining public streets, or this survey shows the point of entry and
location of any utilities which pass through or are located on adjoining private
land to the extent visible or known to the undersigned. The Mortgaged Property
does not lie within an area designated as a flood hazard area by any map or
publication of the U.S. Department of Housing and Urban Development or the
Federal Emergency Management Agency. The Mortgaged Property and only the
Mortgaged Property constitutes one tax lot. All zoning use and density
classifications are properly shown hereon. The undersigned has received and
examined a copy of the Commitment for Title Insurance No.                     ,
dated                     , issued by                             , with respect
to the Mortgaged Property, as well as a copy of each instrument listed therein.
The location of each exception set forth in such Commitment, to the extent it
can be located, has (with recording reference and reference to the exception
number of the Commitment) been shown hereon. The undersigned further certifies
that this survey meets the Accuracy Standards (as adopted by ALTA, ACSM and NSPS
and in effect on the date of this certification) and [SELECT ONE OF THE
FOLLOWING TWO PHRASES]:

[the Positional Uncertainties resulting from the survey measurements made on the
survey do not exceed the allowable Positional Tolerance.]

[the survey measurements were made in accordance with the “Minimum Angle,
Distance and Closure Requirements for Survey Measurements Which Control Land
Boundaries for ALTA/ACSM Land Title Surveys.”]

 

 

, Licensed Surveyor

 

Date:

 

 

[seal]

 

 

EXHIBIT B - PAGE 3



--------------------------------------------------------------------------------

EXHIBIT C

SINGLE PURPOSE ENTITY PROVISIONS

It is a requirement that the borrower be a bankruptcy remote, special purpose
entity. A bankruptcy remote, special purpose entity is an entity which is
unlikely to become insolvent as a result of its own activities and which is
adequately insulated from the consequences of any other party’s insolvency. Set
forth below is language to be included in the organizational documents of
corporations, limited partnerships and limited liability companies to evidence
such entities’ existence as bankruptcy remote, special purpose entities.

 

  I. CORPORATION

If the Single Purpose Entity is a corporation, its certificate of incorporation
will have to have the following provisions to be considered a special purpose
entity:

 

  A. Purpose

The corporation’s purpose should be limited to owning and operating the
mortgaged property (or interests in the Borrower).

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: The nature of the business and of the purposes to be
conducted and promoted by the Corporation, is to engage solely in the following
activities:

1. To acquire that certain parcel of real property, together with all
improvements located thereon, in the City of                     , State of
                     [                     interests in [insert Borrower or
other applicable entity’s name]] (the “Property”).

2. To own, hold, sell, assign, transfer, operate, lease, mortgage, pledge and
otherwise deal with the Property.

3. To exercise all powers enumerated in the [General Corporation Law] of
                         necessary or convenient to the conduct, promotion or
attainment of the business or purposes otherwise set forth herein.

 

  B. Certain Prohibited Activities

The corporation shall be prohibited, except in certain circumstances, from
engaging in certain activities, including various types of insolvency
proceedings, dissolution, liquidation, consolidation, merger, sale of all or
substantially all of the corporation’s assets, transfer of ownership assets,
incurrence of additional debt and amendment of the corporation’s articles of
incorporation.

 

EXHIBIT C - PAGE 1



--------------------------------------------------------------------------------

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: The Corporation shall only incur indebtedness in an
amount necessary to acquire, operate and maintain the [Property] [use other term
for the real estate if necessary]. For so long as any mortgage lien exists on
the [Property] [use other term for the real estate if necessary], the
Corporation shall not incur, assume, or guaranty any other indebtedness. The
Corporation shall not consolidate or merge with or into any other entity or
conveyor transfer its properties and assets substantially as an entirety to any
entity unless (i) the entity (if other than the Corporation) formed or surviving
such consolidation or merger or that acquired by conveyance or transfer the
properties and assets of the Corporation substantially as an entirety (a) shall
be organized and existing under the laws of the United States of America or any
State or the District of Columbia, (b) shall include in its organizational
documents the same limitations set forth in this Article      and in Article
[insert section setting forth Separateness Covenants], and (c) shall expressly
assume the due and punctual performance of the Corporation’s obligations; and
(ii) immediately after giving effect to such transaction, no default or event of
default under any agreement to which it is a party shall have been committed by
this corporation and be continuing. For so long as a mortgage lien exists on the
[Property] [use other term for the real estate if necessary], the Corporation
will not voluntarily commence a case with respect to itself, as debtor, under
the Federal Bankruptcy Code or any similar federal or state statute without the
unanimous consent of the Board of Directors. For so long as a mortgage lien
exists on the [Property] [use other term for the real estate if necessary],
(ii) no amendment to this certificate of incorporation or to the Corporation’s
By Laws may be made without first obtaining approval of the mortgagee holding a
first mortgage lien on the [Property] [use other term for the real estate if
necessary] and (ii) the Corporation shall not dissolve, terminate or liquidate.”

“The Board of Directors may not take any action requiring the unanimous
affirmative vote of 100% of the members of the Board of Directors unless all
directors including the Independent Directors shall have participated in such
vote.”

 

  C. Indemnification

Indemnification of a corporation’s directors and officers should be fully
subordinated to obligations respecting the Property.

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to

 

EXHIBIT C - PAGE 2



--------------------------------------------------------------------------------

the contrary, the following shall govern: Any indemnification shall be fully
subordinated to any obligations respecting the [Property] [use other term for
the real estate if necessary] and shall not constitute a claim against the
Corporation in the event that cash flow is insufficient to pay such
obligations.”

 

  D. Separateness Covenants

In order to demonstrate that it is a bankruptcy remote entity not at risk of
having its assets substantively consolidated with those of another entity, the
corporation must observe certain covenants designed to make evident the special
purpose entity’s separateness from its affiliates.

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: For so long as any mortgage lien exists on the
[Property] [use other term for the real estate if necessary], in order to
preserve and ensure its separate and distinct corporate identity, in addition to
the other provisions set forth in this certificate of incorporation, the
Corporation shall conduct its affairs in accordance with the following
provisions:

1. It shall establish and maintain an office through which its business shall be
conducted separate and apart from those of its parent and any affiliate and
shall allocate fairly and reasonably any overhead for shared office space.

2. It shall maintain separate corporate records and books of account from those
of its parent and any affiliate.

3. Its Board of Directors shall hold appropriate meetings (or act by unanimous
consent) to authorize all appropriate corporate actions, and in authorizing such
actions, shall observe all corporate formalities. The Board of Directors shall
include at least two (2) individuals who are Independent Directors. As used
herein, an “Independent Director” shall mean an individual who shall not have
been at the time of such individual’s appointment, and may not have been at any
time (i) a partner, member, shareholder of, or an officer or employee of, the
Corporation or any of its respective partners, members, shareholders,
subsidiaries or affiliates, (ii) a customer of, or supplier to, the Corporation
or managing member of the Corporation or any of their respective partners,
members, shareholders, subsidiaries or affiliates, (iii) a person controlling
any such partner, member, shareholder, supplier or customer, or (iv) a member of
the immediate family of any such shareholder, officer, employee, supplier or
customer of any other director of the Corporation or of the managing member of
the Corporation. As used herein, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a person or entity, whether through ownership of
voting securities, by contract or otherwise.

 

EXHIBIT C - PAGE 3



--------------------------------------------------------------------------------

4. It shall not commingle assets with those of its parent and any affiliate.

5. It shall conduct its own business in its own name.

6. It shall maintain financial statements separate from its parent and any
affiliate.

7. It shall pay any liabilities out of its own funds, including salaries of any
employees, not funds of its parent or any affiliate.

8. It shall maintain an arm’s length relationship with its parent and any
affiliate.

9. It shall maintain adequate capital in light of its contemplated business
operations.

10. It shall not guarantee or become obligated for the debts of any other
entity, including its parent or any affiliate or hold out its credit as being
available to satisfy the obligations of others.

11. It shall not acquire obligations or securities of its partners, members or
shareholders.

12. It shall use stationery, invoices and checks separate from its parent and
any affiliate.

13. It shall not pledge its assets for the benefit of any other entity,
including its parent and any affiliate or make any loans or advances to any
other person.

14. It shall hold itself out as an entity separate from its parent and any
affiliate.

15. It shall correct any known misunderstanding regarding its separate
identity.”

For purpose of this Article     , the following terms shall have the following
meanings:

“affiliate” means any person controlling or controlled by or under common
control with the parent, including, without limitation (i) any person who has a
familial relationship, by blood, marriage or otherwise with any director,
officer or employee of the Corporation, its parent, or any affiliate thereof and
(ii) any person which receives compensation for

 

EXHIBIT C - PAGE 4



--------------------------------------------------------------------------------

administrative, legal or accounting services from this corporation, its parent
or any affiliate. For purposes of this definition, “control” when used with
respect to any specified person, means the power to direct the management and
policies of such person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“parent” means, with respect to a corporation, any other corporation owning or
controlling, directly or indirectly, fifty percent (50%) or more of the voting
stock of the Corporation.

“person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization, or government or any agency
or political subdivision thereof.

 

  II. LIMITED PARTNERSHIP

If the Single Purpose Entity is a limited partnership, to be a special purpose
entity, all of its general partners shall be special purpose entities. If such
limited partnership has more than one general partner, then such limited
partnership shall continue (and not dissolve) for so long as a solvent general
partner exists. Consequently, both the limited partnership’s partnership
agreement and the certificate of incorporation of its general partner(s) will
have to meet certain requirements to be considered special purpose entities.
Such requirements are as follows:

 

  A. Limited Partnership Agreement

 

  a. Purpose

The limited partnership’s purpose should be limited to owning and operating the
mortgaged property.

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Partnership to the contrary, the
following shall govern: The nature of the business and of the purposes to be
conducted and promoted by the Partnership, is to engage solely in the following
activities:

1. To acquire that certain parcel of real property, together with all
improvements located thereon, in the City of             , State of             
[             interests in [insert Borrower or other applicable entity’s name]]
(the “Property”).

2. To own, hold, sell, assign, transfer, operate, lease, mortgage, pledge and
otherwise deal with the Property.

 

EXHIBIT C - PAGE 5



--------------------------------------------------------------------------------

3. To exercise all powers enumerated in the Uniform Limited Partnership Act of
                     necessary or convenient to the conduct, promotion or
attainment of the business or purposes otherwise set forth herein.”

 

  b. Certain Prohibited Activities

The partnership shall be prohibited, except in certain circumstances, from
engaging in certain activities, including various types of insolvency
proceedings, dissolution, liquidation, consolidation, merger, sale of all or
substantially all of the partnership’s assets, transfer of partnership
interests, incurrence of additional debt and amendment of the partnership
agreement.

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Partnership to the contrary, the
following shall govern: The Partnership shall only incur indebtedness in an
amount necessary to acquire, operate and maintain the [Property] [use other term
for the real estate if necessary]. For so long as any mortgage lien exists on
the [Property] [use other term for the real estate if necessary], the
Partnership shall not incur, assume, or guaranty any other indebtedness. The
Partnership shall not consolidate or merge with or into any other entity or
conveyor transfer its properties and assets substantially as an entirety to any
entity unless (i) the entity (if other than the Partnership) formed or surviving
such consolidation or merger or that acquired by conveyance or transfer the
properties and assets of the Partnership substantially as an entirety (a) shall
be organized and existing under the laws of the United States of America or any
State or the District of Columbia, (b) shall include in its organizational
documents the same limitations set forth in this Article      and in Article
[insert section setting forth Separateness Covenants], and (c) shall expressly
assume the due and punctual performance of the Partnership’s obligations; and
(ii) immediately after giving effect to such transaction, no default or event of
default under any agreement to which it is a party shall have been committed by
this partnership and be continuing. For so long as a mortgage lien exists on the
[Property] [use other term for the real estate if necessary], the Partnership
will not voluntarily commence a case with respect to itself, as debtor, under
the Federal Bankruptcy Code or any similar federal or state statute without the
unanimous consent of all of the partners of the Partnership. For so long as a
mortgage lien exists on the [Property] [use other term for the real estate if
necessary], (i) no amendment to this partnership agreement may be made and
(ii) the partnership shall not dissolve, liquidate or terminate without first
obtaining approval of the mortgagee holding a first mortgage lien on the
[Property] [use other term for the real estate if necessary].”

 

EXHIBIT C - PAGE 6



--------------------------------------------------------------------------------

  c. Indemnification

Indemnification of a partnership’s partners should be fully subordinated to
obligations respecting the Property.

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Partnership to the contrary, the
following shall govern: Any indemnification shall be fully subordinated to any
obligations respecting the [Property] [use other term for the real estate if
necessary] and shall not constitute a claim against the Partnership in the event
that cash flow is insufficient to pay such obligations.”

 

  d. Separateness Covenants

In order to demonstrate that it is a bankruptcy remote entity not at risk of
having its assets substantively consolidated with those of another entity, the
partnership must observe certain covenants designed to make evident the special
purpose entity’s separateness from its affiliates.

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Partnership to the contrary, the
following shall govern: For so long as any mortgage lien exists on the
[Property] [use other term for the real estate if necessary] , in order to
preserve and ensure its separate and distinct identity, in addition to the other
provisions set forth in this partnership agreement, the Partnership shall
conduct its affairs in accordance with the following provisions:

1. It shall establish and maintain an office through which its business shall be
conducted separate and apart from that of any of its affiliate and shall
allocate fairly and reasonably any overhead for shared office space.

2. It shall maintain separate partnership records and books of account from
those of any affiliate.

3. It shall not commingle assets with those of any affiliate.

4. It shall conduct its own business in its own name.

5. It shall observe all partnership formalities.

6. It shall maintain financial statements separate from any affiliate.

7. It shall pay any liabilities out of its own funds, including salaries of any
employees, not funds of any affiliate.

 

EXHIBIT C - PAGE 7



--------------------------------------------------------------------------------

8. It shall maintain an arm’s length relationship with any affiliate.

9. It shall maintain adequate capital III light of its contemplated business
operations.

10. It shall not guarantee or become obligated for the debts of any other
entity, including any affiliate, or hold out its credit as being available to
satisfy the obligations of others.

11. It shall not acquire obligations or securities of its partners, members or
shareholders.

12. It shall use stationery, invoices and checks separate from any affiliate.

13. It shall not pledge its assets for the benefit of any other entity,
including any affiliate or make any loans or advances to any other person.

14. It shall hold itself out as an entity separate from any affiliate.

15. It shall correct any known misunderstanding regarding its separate identity.

16. At all times have all of its general partners shall be special purpose
corporate entities with at least two (2) Independent Directors.”

For purposes of this Article     , the following terms shall have the following
meanings:

“affiliate” means any person controlling or controlled by or under common
control with the Partnership including, without limitation (i) any person who
has a familial relationship, by blood, marriage or otherwise with any partner or
employee of the Partnership, or any affiliate thereof and (ii) any person which
receives compensation for administrative, legal or accounting services from this
partnership, or any affiliate. For purposes of this definition, “control” when
used with respect to any specified person, means the power to direct the
management and policies of such person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Independent Director” shall mean an individual who shall not have been at the
time of such individual’s appointment, and may not have been at any time (i) a
partner, member, shareholder of, or an officer or employee of, the Partnership
or any of its respective partners, members,

 

EXHIBIT C - PAGE 8



--------------------------------------------------------------------------------

shareholders, subsidiaries or affiliates, (ii) a customer of, or supplier to,
the Partnership or managing member of the Partnership or any of their respective
partners, members, shareholders, subsidiaries or affiliates, (iii) a person
controlling any such partner, member, shareholder, supplier or customer, or
(iv) a member of the immediate family of any such shareholder, officer,
employee, supplier or customer of any other director of the Partnership or of
the managing member of the Partnership. As used herein, the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether through
ownership of voting securities, by contract or otherwise.

“person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including. any
beneficiary thereof), unincorporated organization, or government or any agency
or political subdivision thereof.

 

  e. Dissolution

The limited partnership agreement should provide that the partnership will
continue (and not dissolve) so long as a solvent general partner exists.

“Notwithstanding any provision or of any other document governing the formation,
management or operation of the Partnership hereof to the contrary, the following
shall govern: The Partnership shall not terminate solely as a consequence of the
[Bankruptcy] of one or more of the general partners of the Partnership so long
as there remains a solvent general partner of the Partnership.”

In addition, dissolution of the partnership must not occur so long as the
partnership remains mortgagor of the mortgaged property.

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Partnership to the contrary, the
following shall govern: Subject to applicable law, dissolution of the
Partnership shall not occur so long as the Partnership remains mortgagor of the
[Property] [use other term for the real estate if necessary].”

 

  B. Corporate General Partner

 

  a. Purpose

The corporation’s purpose should be limited to acting as general partner of the
limited partnership whose purpose, as set forth above, generally should be
limited to owning and operating the mortgaged property.

 

EXHIBIT C - PAGE 9



--------------------------------------------------------------------------------

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: The nature of the business and of the purposes to be
conducted and promoted by the Corporation is to engage solely in the activity of
acting as a general partner of a limited partnership (the “Partnership”) whose
purpose is to acquire that certain parcel of real property, together with all
improvements located thereon, in the City of             , State of             
(the “Property”) and own, hold, sell, assign, transfer, operate, lease,
mortgage, pledge and otherwise deal with the Property. The Corporation shall
exercise all powers enumerated in the General Corporation Law of             
necessary or convenient to the conduct, promotion or attainment of the business
or purposes otherwise set forth herein.”

 

  b. Certain Prohibited Activities

The corporation shall be prohibited, except in certain circumstances, from
engaging in or causing the partnership to engage in certain activities,
including various types of insolvency proceedings, dissolution, liquidation,
consolidation, merger, sale of all or substantially all of the corporation’s or
partnership’s assets, transfer of ownership assets, transfer of partnership
interests, incurrence of additional debt, amendment of the corporation’s
articles of incorporation and amendment of the partnership agreement.

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: The Corporation shall only incur or cause the
Partnership to incur indebtedness in an amount necessary to acquire, operate and
maintain the Property. For so long as any mortgage lien exists on the Property,
the Corporation shall not and shall not cause the Partnership to incur, assume,
or guaranty any other indebtedness. For so long as the Partnership remains
mortgagor of the Property, the Corporation shall not cause the Partnership to
dissolve. The Corporation shall not and shall not cause the Partnership to
consolidate or merge with or into any other entity or conveyor transfer its
properties and assets substantially as an entirety to any entity unless (i) the
entity (if other than the Corporation or Partnership) formed or surviving such
consolidation or merger or that acquired by conveyance or transfer the
properties and assets of the Corporation or Partnership substantially as an
entirety (a) shall be organized and existing under the laws of the United States
of America or any State or the District of Columbia, (b) shall include in its
organizational documents the same limitations set forth in this Article      and
in Article [insert section setting forth Separateness Covenants], and (c) shall
expressly assume the due and punctual performance of the Corporation’s
obligations; and (ii) immediately after giving effect to such transaction, no
default or event of default under any agreement to which it is a party shall

 

EXHIBIT C - PAGE 10



--------------------------------------------------------------------------------

have been committed by this corporation or the Partnership and be continuing.
For so long as a mortgage lien exists on the Property, the Corporation shall not
voluntarily commence a case with respect to itself or cause the Partnership to
voluntarily commence a case with respect to itself, as debtor, under the Federal
Bankruptcy Code or any similar federal or state statute without the unanimous
consent of the Board of Directors. For so long as a mortgage lien exists on the
Property, (i) no amendment to this certificate of incorporation or to the
Corporation’s By Laws nor to the Partnership agreement of the Partnership may be
made and (ii) neither the Corporation nor the Partnership shall be dissolved,
liquidated or terminated without first obtaining approval of the mortgagee
holding a first mortgage lien on the Property.”

“The Board of Directors may not take any action requiring the unanimous
affirmative vote of 100% of the members of the Board of Directors unless all
directors including the Independent Directors shall have participated in such
vote.”

 

  c. Indemnification

Indemnification of a corporation’s directors and officers should be fully
subordinated to obligations respecting the Property.

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: Any indemnification shall be fully subordinated to any
obligations respecting the Partnership or the Property and shall not constitute
a claim against the Corporation in the event that cash flow is insufficient to
pay such obligations.”

 

  d. Separateness Covenants

In order to demonstrate that it is a bankruptcy remote entity not at risk of
having its assets substantively consolidated with those of another entity, the
Corporation must observe certain covenants designed to make evident the special
purpose entity’s separateness from its affiliates.

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: For so long as any mortgage lien exists on the Property,
in order to preserve and ensure its separate and distinct corporate identity, in
addition to the other provisions set forth in this certificate of incorporation,
the Corporation shall conduct its affairs in accordance with the following
provisions:

1. It shall establish and maintain an office through which its business shall be
conducted separate and apart from those of its parent and any affiliate and
shall allocate fairly and reasonably any overhead for shared office space.

 

EXHIBIT C - PAGE 11



--------------------------------------------------------------------------------

2. It shall maintain separate corporate records and books of account from those
of its parent and any affiliate.

3. Its Board of Directors shall hold appropriate meetings (or act by unanimous
consent) to authorize all appropriate corporate actions, and in authorizing such
actions, shall observe all corporate formalities. The Board of Directors shall
include at least two (2) individuals who are Independent Directors. As used
herein, an “Independent Director” shall mean an individual who shall not have
been at the time of such individual’s appointment, and may not have been at any
time (i) a partner, member, shareholder of, or an officer or employee of, the
Corporation or any of its respective partners, members, shareholders,
subsidiaries or affiliates, (ii) a customer of, or supplier to, the Corporation
or managing member of the Corporation or any of their respective partners,
members, shareholders, subsidiaries or affiliates, (iii) a person controlling
any such partner, member, shareholder, supplier or customer, or (iv) a member of
the immediate family of any such shareholder, officer, employee, supplier or
customer of any other director of the Corporation or of the managing member of
the Corporation. As used herein, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a person or entity, whether through ownership of
voting securities, by contract or otherwise.

4. It shall not commingle assets with those of its parent and any affiliate.

5. It shall conduct its own business in its own name.

6. It shall maintain financial statements separate from its parent and any
affiliate.

7. It shall pay any liabilities out of its own funds, including salaries of any
employees, not funds of its parent or any affiliate.

8. It shall maintain an arm’s length relationship with its parent and any
affiliate.

9. It shall maintain adequate capital In light of its contemplated business
operations.

10. It shall not guarantee or, except to the extent of its liability for the
debt secured by such mortgage lien, become obligated for the debts of any other
entity, including its parent or any affiliate or hold out its credit as being
available to satisfy the obligations of others.

 

EXHIBIT C - PAGE 12



--------------------------------------------------------------------------------

11. It shall not acquire obligations or securities of its partners, members or
shareholders.

12. It shall use stationery, invoices and checks separate from its parent and
any affiliate.

13. It shall not pledge its assets for the benefit of any other entity,
including its parent and any affiliate or make any loans or advances to any
other person.

14. It shall hold itself out as an entity separate from its parent and any
affiliate.

15. It shall correct any known misunderstanding regarding its separate
identity.”

For purposes of this Article         , the following terms shall have the
following meanings:

“affiliate” means any person controlling or controlled by or under common
control with the parent, including, without limitation (i) any person who has a
familial relationship, by blood, marriage or otherwise with any director,
officer or employee of the Corporation, its parent, or any affiliate thereof and
(ii) any person which receives compensation for administrative, legal or
accounting services from this corporation, its parent or any affiliate. For
purposes of this definition, “control” when used with respect to any specified
person, means the power to direct the management and policies of such person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“parent” means, with· respect to a corporation, any other corporation owning or
controlling, directly or indirectly, fifty percent (50%) or more of the voting
stock of the Corporation.

“person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization, or government or any agency
or political subdivision thereof.

 

  III. LIMITED LIABILITY COMPANY

If the Single Purpose Entity is a limited liability company, to be a special
purpose entity, each managing member shall be a special purpose corporation. If
such limited liability company has more than one managing member, then such
limited liability company shall continue (and not dissolve) for so long as a
solvent managing member exists. Consequently, both the Limited Liability
Company’s articles of organization and the certificate of incorporation of its
outside member will have to meet certain requirements to be considered special
purpose entities. Such requirements are as follows:

 

EXHIBIT C - PAGE 13



--------------------------------------------------------------------------------

  A. Articles of Organization

 

  a. Purpose

The limited liability company’s purpose should be limited to owning and
operating the mortgaged property.

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Limited Liability Company to the
contrary, the following shall govern: The nature of the business and of the
purposes to be conducted and promoted by the Limited Liability Company, is to
engage solely in the following activities:

1. To acquire that certain parcel of real property, together with all
improvements located thereon, in the City of              State of             
[             interests in [insert Borrower or other applicable entity’s name]]
(the “Property”).

2. To own, hold, sell, assign, transfer, operate, lease, mortgage, pledge and
otherwise deal with the Property.

3. To exercise all powers enumerated in the Limited Liability Company Act of
             necessary or convenient to the conduct, promotion or attainment of
the business or purposes otherwise set forth herein.”

 

  b. Certain Prohibited Activities

The limited liability company shall be prohibited, except in certain
circumstances from engaging in certain activities, including various types of
insolvency proceedings, dissolution, liquidation, consolidation, merger, sale of
all or substantially all of the limited liability company’s assets, transfer of
limited liability company interests, incurrence of additional debt and amendment
of the articles of organization.

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Limited Liability Company to the
contrary, the following shall govern: The Limited Liability Company shall only
incur indebtedness in an amount necessary to acquire, operate and maintain the
[Property] [use other term for the real estate if necessary]. For so long as any
mortgage lien exists on the [Property] [use other term for the real estate if
necessary], the Limited Liability Company shall not incur, assume, or guaranty
any other indebtedness. The Limited Liability Company shall not consolidate or
merge with or into any other entity or conveyor transfer its properties and

 

EXHIBIT C - PAGE 14



--------------------------------------------------------------------------------

assets substantially as an entirety to any entity unless (i) the entity (if
other than the Limited Liability Company) formed or surviving such consolidation
or merger or that acquired by conveyance or transfer the properties and assets
of the Limited Liability Company substantially as an entirety (a) shall be
organized and existing under the laws of the United States of America or any
State or the District of Columbia, (b) shall include in its organizational
documents the same limitations set forth in this Article              and in
Article [insert section setting forth Separateness —Covenants], and (c) shall
expressly assume the due and punctual performance of the Limited Liability
Company’s obligations; and (ii) immediately after giving effect to such
transaction, no default or event of default under any agreement to which it is a
party shall have been committed by this limited liability company and be
continuing. For so long as a mortgage lien exists on the [Property] [use other
term for the real estate if necessary], the Limited Liability Company will not
voluntarily commence a case with respect to itself, as debtor, under the Federal
Bankruptcy Code or any similar federal or state statute without the unanimous
consent of all of the members of the Limited Liability Company. For so long as a
mortgage lien exists on the [Property] [use other term for the real estate if
necessary], (i) no amendment to these articles of organization may be made and
(ii) the Limited Liability Company shall not be dissolved, liquidated or
terminated without first obtaining approval of the mortgagee holding a first
mortgage lien on the [Property] [use other term for the real estate if
necessary].”

 

  c. Indemnification

Indemnification of a limited liability company’s partners should be fully
subordinated to obligations respecting the Property.

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Limited Liability Company to the
contrary, the following shall govern: Any indemnification shall be fully
subordinated to any obligations respecting the [Property] [use other term for
the real estate if necessary] and shall not constitute a claim against the
Limited Liability Company in the event that cash flow is insufficient to pay
such obligations.”

 

  d. Separateness Covenants

In order to demonstrate that it is a bankruptcy remote entity not at risk of
having its assets substantively consolidated with those of another entity, the
limited liability company must observe certain covenants designed to make
evident the special purpose entity’s separateness from its affiliates.

 

EXHIBIT C - PAGE 15



--------------------------------------------------------------------------------

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Limited Liability Company to the
contrary, the following shall govern: For so long as any mortgage lien exists on
the [Property] [use other term for the real estate if necessary], in order to
preserve and ensure its separate and distinct identity, in addition to the other
provisions set forth in these articles of organization, the Limited Liability
Company shall conduct its affairs in accordance with the following provisions:

1. It shall establish and maintain an office through which its business shall be
conducted separate and apart from that of any of its affiliates and shall
allocate fairly and reasonably any overhead for shared office space.

2. It shall maintain separate records and books of account from those of any
affiliate.

3. It shall not commingle assets with those of any affiliate.

4. It shall conduct its own business in its own name.

5. It shall maintain financial statements separate from any affiliate.

6. It shall pay any liabilities out of its own funds, including salaries of any
employees, not funds of any affiliate.

7. It shall maintain an arm’s length relationship with any affiliate.

8. It shall maintain adequate capital III light of its contemplated business
operations.

9. It shall not guarantee or become obligated for the debts of any other entity,
including any affiliate, or hold out its credit as being available to satisfy
the obligations of others.

10. It shall not acquire obligations or securities of its partners, members or
shareholders.

11. It shall use stationery, invoices and checks separate from any affiliate.

12. It shall not pledge its assets for the benefit of any other entity,
including any affiliate or make any loans or advances to any other person.

 

EXHIBIT C - PAGE 16



--------------------------------------------------------------------------------

13. It shall hold itself out as an entity separate from any affiliate.

14. It shall correct any known misunderstanding regarding its separate identity.

15. At all times all managing members shall be a special purpose corporate
member with at least two (2) Independent Directors.”

For purposes of this Article         , the following terms shall have the
following meanings:

“affiliate” means any person controlling or controlled by or under common
control with the Limited Liability Company including, without limitation (i) any
person who has a familial relationship, by blood, marriage or otherwise with any
partner or employee of the Limited Liability Company, or any affiliate thereof
and (ii) any person which receives compensation for administrative, legal or
accounting services from this limited liability company, or any affiliate. For
purposes of this definition, “control” when used with respect to any specified
person, means the power to direct the management and policies of such person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Independent Director” shall mean an individual who shall not have been at the
time of such individual’s appointment, and may not have been at any time (i) a
partner, member, shareholder of, or an officer or employee of, the Limited
Liability Company or any of its respective partners, members, shareholders,
subsidiaries or affiliates, (ii) a customer of, or supplier to, the Limited
Liability Company or managing member of the Limited Liability Company or any of
their respective partners, members, shareholders, subsidiaries or affiliates,
(iii) a person controlling any such partner, member, shareholder, supplier or
customer, or (iv) a member of the immediate family of any such shareholder,
officer, employee, supplier or customer of any other director of the Limited
Liability Company or of the managing member of the Limited Liability Company. As
used herein, the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person or entity, whether through ownership of voting securities, by contract or
otherwise.

“person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization, or government or any agency
or political subdivision thereof.

 

EXHIBIT C - PAGE 17



--------------------------------------------------------------------------------

  e. Dissolution

To the extent permitted by tax law the articles of organization should provide
that the vote of a majority in interest of the remaining members is sufficient
to continue the life of the limited liability company. Ifsuch vote is not
obtained, for so long as a mortgage lien exists on the [Property] [use other
term for the real estate if necessary] the limited liability company may not be
permitted to liquidate the [Property] [use other term for the real estate
ifnecessary] withoutjirst obtaining approval of the mortgagee holding a jirst
mortgage lien on the [Property] [use other term for the real estate
ifnecessary]. Such holders may continue to exercise all of their rights under
the existing security agreements or mortgages until the debt underlying the
mortgage lien has been paid in full or otherwise completely discharged.”

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Limited Liability Company to the
contrary, the following shall govern: To the extent permissible under applicable
federal and state tax law, the vote of a majority in interest of the remaining
members is sufficient to continue the life of the Limited Liability Company. If
such vote is not obtained, for so long as a mortgage lien exists on the
[Property] [use other term for the real estate if necessary] the Limited
Liability Company shall not liquidate the [Property] [use other term for the
real estate if necessary] without first obtaining approval of the mortgagee
holding a first mortgage lien on the [Property] [use other term for the real
estate if necessary]. Such holders may continue to exercise all of their rights
under the existing security agreements or mortgages until the debt underlying
the mortgage liens has been paid in full or otherwise completely discharged.

 

  f. Voting

When acting on matters subject to the vote of the members, notwithstanding that
the limited liability company is not then insolvent, the members and the outside
member must take into account the interest ofthe Limited Liability Company’s
creditors, as well as those ofthe members.

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Limited Liability Company to the
contrary, the following shall govern: When acting on matters subject to the vote
of the members, notwithstanding that the Limited Liability Company is not then
insolvent, all of the members shall take into account the interest of the
Limited Liability Company’s creditors, as well as those of the members.”

 

EXHIBIT C - PAGE 18



--------------------------------------------------------------------------------

  B. Outside Corporate Member

 

  a. Purpose

The outside corporate member’s purpose should be limited to acting as corporate
member of the limited liability company whose purpose, as set forth above,
generally should be limited to owning and operating the mortgaged property.

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: The nature of the business and of the purposes to be
conducted and promoted by the Corporation is to engage solely in the activity of
acting as the outside member of a limited liability company (the “Limited
Liability Company”) whose purpose is to acquire that certain parcel of real
property, together with all improvements located thereon, in the City of
            , State of              (the “Property”) and own, hold, sell,
assign, transfer, operate, lease, mortgage, pledge and otherwise deal with the
Property. The Corporation shall exercise all powers enumerated in the General
Corporation Law of              necessary or convenient to the conduct,
promotion or attainment of the business or purposes otherwise set forth herein.”

 

  b. Certain Prohibited Activities

The corporation shall be prohibited, except in certain circumstances, from
engaging in or causing the limited liability company to engage in certain
activities, including various types of insolvency proceedings, dissolution,
liquidation, consolidation, merger, sale of all or substantially all of the
corporation’s or the limited liability company’s assets, transfer of ownership
assets, transfer of limited liability company interests, incurrence of
additional debt, amendment of the corporation’s articles of incorporation and
amendment of the articles of organization.

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: The Corporation shall only incur or cause the Limited
Liability Company to incur indebtedness in an amount necessary to acquire,
operate and maintain the Property. For so long as any mortgage lien exists on
the Property, the Corporation shall not and shall not cause the Limited
Liability Company to incur, assume, or guaranty any other indebtedness. The
Corporation shall not and shall not cause the Limited Liability Company to
consolidate or merge with or into any other entity or conveyor transfer its
properties and assets substantially as an entirety to any entity unless (i) the
entity (if other than the Corporation or Limited Liability Company) formed or
surviving such consolidation or merger or that acquired by conveyance or
transfer of the

 

EXHIBIT C - PAGE 19



--------------------------------------------------------------------------------

properties and assets of the Corporation or Limited Liability Company
substantially as an entirety (a) shall be organized and existing under the laws
of the United States of America or any State or the District of Columbia,
(b) shall include in its organizational documents the same limitations set forth
in this Article              and in Article [insert section setting forth
Separateness Covenants], and (c) shall expressly assume the due and punctual
performance of the Corporation’s obligations; and (ii) immediately after giving
effect to such transaction, no default or event of default under any agreement
to which it is a party shall have been committed by this corporation or the
Limited Liability Company and be continuing. For so long as a mortgage lien
exists on the Property, the Corporation shall not voluntarily commence a case
with respect to itself or cause the Limited Liability Company to voluntarily
commence a case with respect to itself, as debtor, under the Federal Bankruptcy
Code or any similar federal or state statute without the unanimous consent of
the Board of Directors. For so long as a mortgage lien exists on the Property,
without first obtaining approval of the mortgagee holding a first mortgage lien
on the Property (i) no material amendment to this certificate of incorporation
or to the Corporation’s By Laws nor to the articles of organization of the
Limited Liability Company may be made and (ii) neither the Corporation nor the
Limited Liability Company shall dissolve, liquidate or terminate without first
obtaining approval of the mortgagee holding a first mortgage lien on the
Property.”

“The Board of Directors may not take any action requiring the unanimous
affirmative vote of 100% of the members of the Board of Directors unless all
directors including the Independent Directors shall have participated in such
vote.”

 

  c. Indemnification

Indemnification of a corporation’s directors and officers should be fully
subordinated to obligations respecting the Property.

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: Any indemnification shall be fully subordinated to any
obligations respecting the Limited Liability Company or the Property and shall
not constitute a claim against the Corporation in the event that cash flow is
insufficient to pay such obligations.”

 

  d. Separateness Covenants

In order to demonstrate that it is a bankruptcy remote entity not at risk of
having its assets substantively consolidated with those of another entity, the
corporation must observe certain covenants designed to make evident the special
purpose entity’s separateness from its affiliates.

 

EXHIBIT C - PAGE 20



--------------------------------------------------------------------------------

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: For so long as any mortgage lien exists on the Property,
in order to preserve and ensure its separate and distinct corporate identity, in
addition to the other provisions set forth in this certificate of incorporation,
the Corporation shall conduct its affairs in accordance with the following
provisions:

1. It shall establish and maintain an office through which its business shall be
conducted separate and apart from those of its parent and any affiliate and
shall allocate fairly and reasonably any overhead for shared office space.

2. It shall maintain separate corporate records and books of account from those
of its parent and any affiliate.

3. Its Board of Directors shall hold appropriate meetings (or act by unanimous
consent) to authorize all appropriate corporate actions, and in authorizing such
actions, shall observe all corporate formalities. The Board of Directors shall
include at least two (2) individuals who are Independent Directors. As used
herein, an “Independent Director” shall mean an individual who shall not have
been at the time of such individual’s appointment, and may not have been at any
time (i) a partner, member, shareholder of, or an officer or employee of, the
Corporation or any of its respective partners, members, shareholders,
subsidiaries or affiliates, (ii) a customer of, or supplier to, the Corporation
or managing member of the Corporation or any of their respective partners,
members, shareholders, subsidiaries or affiliates, (iii) a person controlling
any such partner, member, shareholder, supplier or customer, or (iv) a member of
the immediate family of any such shareholder, officer, employee, supplier or
customer of any other director of the Corporation or of the managing member of
the Corporation. As used herein, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a person or entity, whether through ownership of
voting securities, by contract or otherwise.

4. It shall not commingle assets with those of its parent and any affiliate.

5. It shall conduct its own business in its own name.

6. It shall maintain financial statements separate from its parent and any
affiliate.

 

EXHIBIT C - PAGE 21



--------------------------------------------------------------------------------

7. It shall pay any liabilities out of its own funds, including salaries of any
employees, not funds of its parent or any affiliate.

8. It shall maintain an arm’s length relationship with its parent and any
affiliate.

9. It shall maintain adequate capital In light of its contemplated business
operations.

10. It shall not guarantee or become obligated for the debts of any other
entity, including its parent or any affiliate or hold out its credit as being
available to satisfy the obligations of others.

11. It shall not acquire obligations or securities of its partners, members or
shareholders.

12. It shall use stationery, invoices and checks separate from its parent and
any affiliate.

13. It shall not pledge its assets for the benefit of any other entity,
including its parent and any affiliate or make any loans or advances to any
other person.

14. It shall hold itself out as an entity separate from its parent and any
affiliate.

15. It shall correct any known misunderstanding regarding its separate
identity.”

For purpose of this Article     , the following terms shall have the following
meanings:

“affiliate” means any person controlling or controlled by or under common
control with the parent, including, without limitation (i) any person who has a
familial relationship, by blood, marriage or otherwise with any director,
officer or employee of the Corporation, its parent, or any affiliate thereof and
(ii) any person which receives compensation for administrative, legal or
accounting services from this corporation, its parent or any affiliate. For
purposes of this definition, “control” when used with respect to any specified
person, means the power to direct the management and policies of such person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“parent” means, with respect to a corporation, any other corporation owning or
controlling, directly or indirectly, fifty percent (50%) or more of the voting
stock of the Corporation.

 

EXHIBIT C - PAGE 22



--------------------------------------------------------------------------------

“person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization, or government or any agency
or political subdivision thereof.

 

  e. Voting

When voting on matters concerning the limited liability company, notwithstanding
that the limited liability company is not then insolvent, the Corporation must
take into account the interest of the Limited Liability Company's creditors, as
well as those of its members.

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: When voting on matters concerning the Limited Liability
Company, notwithstanding that the Limited Liability Company is not then
insolvent, the Corporation shall take into account the interest of the Limited
Liability Company’s creditors, as well as those of its members.”

 

  IV. OTHER STRUCTURES

The foregoing provisions do not exhaustively contemplate all ownership
structures for a mortgaged property. Situations involving ownership structures
not specifically contemplated by the provisions set forth on this Exhibit C
shall nevertheless require Single Purpose Entities substantively to comply with
the requirements to these provisions, modified as appropriate to accommodate the
ownership structure in question.

 

EXHIBIT C - PAGE 23



--------------------------------------------------------------------------------

EXHIBIT D

ENFORCEABILITY OPINION REQUIREMENTS

1. The Opinion shall be delivered on the Closing Date and shall satisfy all
applicable requirements of the Rating Agencies in relation thereto.

2. The Opinion shall be given by a professional law firm selected by Borrower
and reasonably acceptable to Lender.

3. The Opinion shall be in form and substance acceptable to Lender and shall be
given in relation to Borrower, Guarantor, Manager and any other relevant party
to the Loan (each a “Loan Party”). Depending on the nature of the transaction,
the Opinion shall address the applicable law of the State of New York, the State
where the Property is located and each State where any Loan Party is organized
(collectively, the “Relevant States”). To the extent that the Property is
located in a jurisdiction outside of the State of New York and/or any Loan Party
is organized under a jurisdiction outside the States of New York or Delaware,
the appropriate opinions below should be given by local counsel. The Opinion
shall be given on the basis of an examination of an executed original of each
completed Loan Document in addition to such other documents or instruments
counsel deems relevant.

4. The Opinion shall contain the following opinions:

Opinions with respect to the law of the State of Formation or Organization of
the Loan Parties

(a) Each Loan Party is a [Describe Legal Form] duly organized, validly existing
and in good standing under the laws of the State of [State of Organization] and
is authorized to do business and in good standing in the State of [State of
Organization].

(b) Each Loan Party has the requisite power to own its properties and to carry
on its business as now being conducted and to enter into the transactions
covered by the Loan Documents.

(c) The execution and delivery by each Loan Party of each Loan Document to which
it is a party has been duly authorized by all necessary partnership, company
and/or corporate action, as applicable. To the extent a party thereto, the Loan
Documents have been duly executed and delivered by each Loan Party.

(d) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party does not:

(i) conflict with or result in a breach of any of the terms, conditions or
provisions of, or constitute a default under, the partnership agreement,
partnership certificate, articles of incorporation, by-laws, trust agreement or
trust certificate, as applicable, of such Loan Party;

 

EXHIBIT D - PAGE 1



--------------------------------------------------------------------------------

(ii) contravene any law, statute or regulation of the United States of America
or the [State of Organization] or any agency or political subdivision of either
thereof;

(iii) violate any order, writ, injunction, or decree of which, after due
inquiry, counsel has actual knowledge, issued by any court or governmental
authority of the United States of America or the [State of Organization] or any
agency or political subdivision of either thereof to which such Loan Party is
subject; or

(iv) conflict with or result in any breach of any of the terms or provisions of,
or constitute a default under, or result in the creation or imposition of (or
the obligation to create or impose) any lien other than the lien of the Loan
Documents upon any of the assets or properties of such Loan Party pursuant to
the terms of any material indenture, mortgage, deed of trust, agreement,
contract or instrument to which such Loan Party is a party or by which it or any
of its assets or properties is bound.

(e) No order, consent, approval, license or authorization of, or filing,
recording or registration with, any governmental or public body or authority of
the United States of America or the State of [Relevant State] or any agency or
political subdivision of either thereof is required in connection with the
execution and delivery of any of the Loan Documents, the validity, binding
effect or enforceability of any of the Loan Documents or the consummation of the
transactions contemplated thereby.

(f) There are no actions, suits or proceedings by or before any court,
governmental or regulatory authority or agency of which, after due inquiry, we
have actual knowledge pending or threatened against or affecting any Loan Party
or Borrower’s rights with respect to the Property wherein an adverse ruling or
decision, individually or collectively with other such actions, suits or
proceedings, is reasonably likely (i) to affect materially and adversely the
ability of any Loan Party to consummate the transactions contemplated by the
Loan Documents or to perform its obligations under any of the Loan Documents, or
(ii) to result in a challenge to the legality, validity, binding effect or
enforceability of any of the Loan Documents.

(g) To the extent the State of [State of Organization] UCC is applicable to the
authorization of the Financing Statement, pursuant to the provisions of the Loan
Agreement and the Security Instrument, Borrower has authorized the filing of the
Financing Statement for purposes of Section 9-509 of the State of [State of
Organization] UCC.

(h) To the extent the State of [State of Organization] UCC is applicable, the
financing Statement includes not only all of the types of information required
by Section 9-502(a) of the State of [State of Organization] UCC but also the
types of information without which the Filing Office may refuse to accept the
Financing Statement pursuant to Section 9-516 of the State of [State of
Organization] UCC.

(i) To the extent the State of [State of Organization] UCC is applicable, the
security interest of the Secured Party will be perfected in Borrower’s rights in
all UCC Collateral upon the later of the attachment of the security interest and
the filing of the Financing Statement in the Filing Office; provided, however,
we express no opinion with respect to (i) money, (ii) deposit accounts,
(iii) letter of credit rights, (iv) goods covered by a certificate of title
statute,

 

EXHIBIT D - PAGE 2



--------------------------------------------------------------------------------

(v) as-extracted collateral, timber to be cut, or (vi) any property subject to a
statute, regulation or treaty of the United States whose requirements for a
security interest’s obtaining priority over the rights of a lien creditor with
respect to the property preempt Section 9-3 10(a) of the State of [State of
Organization]. “UCC Collateral” means the portion of the Property (as defined in
the Security Instrument), the Rate Cap Collateral, the Account Collateral (as
defined in the Loan Agreement) and the Collateral Accounts (as defined in the
Account Agreement) to the extent the UCC governs a security interest in such
collateral.

(j) You have asked whether Borrower is a “registered organization” as such term
is defined in Section 9-1 02(a)(70) of the State of [State of Organization] UCC.
Pursuant to Section 9-102(a)(70) of the State of [State of Organization] UCC, a
“registered organization” must be (i) organized solely under the laws of a
single State (or the United States) and (ii) the State (or the United States)
must maintain a public record showing the organization to have been organized.

Opinions with respect to New York Law

(a) To the extent governed by New York law and to the extent a party thereto,
the Loan Documents are the legal, valid and binding obligations of each Loan
Party, enforceable against such Loan Party in accordance with their terms.

(b) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party does not:

(i) contravene any law, statute or regulation of the United States of America or
the State of New York or any agency or political subdivision of either thereof;

(ii) violate any order, writ, injunction, or decree of which, after due inquiry,
counsel has actual knowledge, issued by any court or governmental authority of
the United States of America or the State of New York or any agency or political
subdivision of either thereof to which such Loan Party is subject; or

(iii) conflict with or result in any breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any lien other than the lien of the Loan
Documents upon any of the assets or properties of such Loan Party pursuant to
the terms of any material indenture, mortgage, deed of trust, agreement,
contract or instrument to which such Loan Party is a party or by which it or any
of its assets or properties is bound.

(c) No order, consent, approval, license or authorization of, or filing,
recording or registration with, any governmental or public body or authority of
the United States of America or the State of New York or any agency or political
subdivision of either thereof is required in connection with the execution and
delivery of any of the Loan Documents, the validity, binding effect or
enforceability of any of the Loan Documents or the consummation of the
transactions contemplated thereby.

(d) There are no actions, suits or proceedings by or before any court,
governmental or regulatory authority or agency of which, after due inquiry, we
have actual

 

EXHIBIT D - PAGE 3



--------------------------------------------------------------------------------

knowledge pending or threatened against or affecting any Loan Party or
Borrower’s rights with respect to the Property wherein an adverse ruling or
decision, individually or collectively with other such actions, suits or
proceedings, is reasonably likely (i) to affect materially and adversely the
ability of any Loan Party to consummate the transactions contemplated by the
Loan Documents or to perform its obligations under any of the Loan Documents, or
(ii) to result in a challenge to the legality, validity, binding effect or
enforceability of any of the Loan Documents.

(e) The payment by Borrower and receipt by Lender of all principal and interest
will not violate the usury laws of the State of New York or otherwise constitute
unlawful interest.

(f) The provisions of the Loan Agreement and the Security Instrument are
effective to create, in favor of Lender to secure the obligations purported to
be secured thereby, a valid security interest in Borrower’s rights in the UCC
Collateral.

(g) Under New York UCC, the provisions of the Account Agreement are effective to
perfect the security interest of Lender in Borrower’s rights in the Collateral
Accounts (as defined in the Account Agreement).

Opinions with respect to the law of States in which the Property is located

(a) Each Loan Party is authorized to do business and in good standing in the
State of [Relevant State].

(b) To the extent governed by the laws of the State of [Relevant States], the
Security Instrument and the Assignment of Leases are the legal, valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their terms.

(c) The Security Instrument is in proper form so as to comply with recording
requirements of the State of [Relevant State]. The Security Instrument creates
in favor of Lender valid liens on the portion of the Property that are located
in the State of [Relevant States], securing payment of the Obligations (as
defined in the Security Instrument), and no further action will be required for
the valid creation of such liens. Upon recordation in the office of the
[Recording Office] the Security Instrument will provide constructive notice of
the terms thereof and the liens created thereby to third parties acquiring
interests in the portion of the Property that are located in the State of
[Relevant States] subsequent to such recordation.

(d) The Assignment of Leases is in proper form so as to comply with the
recording requirements of the State of [Relevant States]. At the time the
Assignment of Leases is delivered to the Recording Office for recording, it will
take effect as to all creditors and subsequent purchasers for a valuable
consideration without notice, and it shall be entitled to priority over any
other similar instrument delivered to said Recording Office for recording after
that time, in the absence of actual notice.

(e) Pursuant to the provisions of the Security Instrument Borrower has
authorized the filing of the Fixture Financing Statement identifying the Fixture
Collateral for purposes of Section 9-509 of the [Relevant States] UCC. “Fixture
Collateral” means that portion of the UCC Collateral which consists of
“fixtures” (as defined in Article 9 of the UCC) to the extent the UCC governs a
security interest in such collateral.

 

EXHIBIT D - PAGE 4



--------------------------------------------------------------------------------

(f) The Fixture Financing Statement includes not only all the types of
information required by Section 9-502(a) and 9-502(b) of the [Relevant States]
UCC but also the types of information without which the Fixture Filing Office
may refuse to accept the Fixture Financing Statement pursuant to Section 9-516
of the State of [Relevant States] UCC.

(g) Under the [Relevant States] UCC, the security interest of the Secured Party
will be perfected in Borrower’s rights in any Fixture Collateral located on the
real property described on Schedule 1 to the Fixture Financing Statement upon
the later of the attachment of the security interest and the filing of the
Fixture Financing Statement in the Fixture Filing Office.

(h) Borrower has paid all recording tax due in connection with the recording of
the Security Instrument and the Assignment of Leases. No additional deed of
trust recording, intangibles tax, documentary stamp tax or similar taxes or
charges, other than nominal recordation or filing fees, are required to be paid
as a condition of the legality of enforceability of the Security Instrument or
the Assignment of Leases.

(i) The State of [Relevant States] has no law pursuant to which a lien against
any assets or properties of Borrower (whether real, personal, mixed, tangible or
intangible) superior to the lien created by the Security Instrument could arise
as a result of a violation of environmental laws or regulations of such State.
No environmental law or regulation of the State of [Relevant States] would
require any remedial or removal action or certification of nonapplicability as a
condition to the granting of the Security Instrument, the foreclosure or other
enforcement of the Loan Documents or the sale of any assets or properties of
Borrower (whether real, personal, mixed, tangible or intangible) located in the
State of [Relevant States].

(j) No order, consent, approval, license or authorization of, or filing,
recording or registration with, any governmental or public body or authority of
the United States of America or the State of [Relevant States] or any agency or
political subdivision of either thereof is required in connection with the
execution and delivery of any of the Loan Documents, the validity, binding
effect or enforceability of any of the Loan Documents or the consummation of the
transactions contemplated thereby.

(k) There are no actions, suits or proceedings by or before any court,
governmental or regulatory authority or agency of which, after due inquiry, we
have actual knowledge pending or threatened against or affecting any Loan Party
or Borrower’s rights with respect to the Property wherein an adverse ruling or
decision, individually or collectively with other such actions, suits or
proceedings, is reasonably likely (i) to affect materially and adversely the
ability of any Loan Party to consummate the transactions contemplated by the
Loan Documents or to perform its obligations under any of the Loan Documents, or
(ii) to result in a challenge to the legality, validity, binding effect or
enforceability of any of the Loan Documents

(1) If the Obligations (as defined in the Security Instrument) were to be
governed by the laws of the State of [Relevant States], the payment by Borrower
and receipt by Lender of all principal and interest will not violate the usury
laws of the State of [Relevant States] or otherwise constitute unlawful
interest.

 

EXHIBIT D - PAGE 5



--------------------------------------------------------------------------------

(m) A federal court sitting in the State of [Relevant States] and applying the
conflict of law rules of the State of [Relevant States], and the state courts in
the State of [Relevant States], would give effect to the choice of law
provisions contained in the Loan Documents. If counsel is not able to give this
opinion as an unqualified opinion, an opinion that the Loan Agreement and Note
would be enforceable under the law of the State of [Relevant States] if such law
were held to apply will be required.

(n) The operation of any term of the Loan Documents, including, without
limitation, the terms regarding late charges, default interest or prepayment
premiums, or the lawful exercise of any right thereunder, shall not render the
Loan Documents unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense.

5. The Opinion shall be addressed to Lender and its successors and assigns and
shall state that it may be relied upon by (i) any assignee of Lender’s interest
in the Loan, (ii) any servicer of the Loan, (iii) any purchaser of the Loan or
any portion thereof in any Securitization, (iv) any Rating Agency involved in a
Securitization of the Loan, (v) the issuer of securities in a Securitization of
the Loan, and (vi) any trustee or servicer appointed in connection with a
Securitization of the Loan.

 

EXHIBIT D - PAGE 6



--------------------------------------------------------------------------------

EXHIBIT E

NON-CONSOLIDATION OPINION REQUIREMENTS

1. The Nonconsolidation Opinion shall be delivered on the Closing Date and shall
satisfy all applicable requirements of the Rating Agencies in relation thereto.

2. The Nonconsolidation Opinion shall be given by a professional law firm
selected by Borrower and reasonably acceptable to Lender.

3. The Nonconsolidation Opinion shall be in form and substance acceptable to
Lender and shall be given in relation to both Borrower and any other SPE Entity
relevant to the Loan. The Nonconsolidation Opinion shall identify each entity (a
“Relevant Entity”) which owns more than a 49% direct or indirect interest in
either Borrower and/or such SPE Entity. Depending on the circumstances and
nature of the transaction structure, a non-affiliated entity, such as a third
party property manager, shall be included as a Relevant Entity if required by
the Rating Agencies.

4. The Nonconsolidation Opinion shall state that, in the event that any Relevant
Entity were to be a debtor in a case under the Bankruptcy Code, it is counsel’s
opinion that, under present reported decisional authority and statutes
applicable to federal bankruptcy cases, in a properly presented and argued case,
a court would not, in the proper exercise of its equitable discretion, disregard
the separate existence of Borrower or any SPE Entity so as to order substantive
consolidation under the Bankruptcy Code of the assets and liabilities of such
Relevant Entity with the assets and liabilities of either Borrower or any SPE
Entity and treat such assets and liabilities as though either Borrower and such
Relevant Entity or any SPE Entity and such Relevant Entity were one entity.

5. The Nonconsolidation Opinion shall be addressed to Lender and its successors
and assigns and shall state that it may be relied upon by (i) any assignee of
Lender’s interest in the Loan, (ii) any participant of Lender’s interest in the
Loan, (iii) any servicer of the Loan, (iv) any purchaser of the Loan or any
portion thereof in any Securitization, (v) any Rating Agency involved in a
Securitization of the Loan, (vi) the issuer of securities in a Securitization of
the Loan, and (vii) any trustee or servicer appointed in connection with a
Securitization of the Loan.

DELAWARE BANKRUPTCY OPINIONS

As a general rule, the following opinions are required with respect to any
single-member Delaware limited liability companies (having independent
members/managers) in the organizational structure:

1. An opinion of Delaware counsel that federal bankruptcy court would hold that
Delaware law, and not federal law, governs the determination of what persons or
entities have authority to file a voluntary bankruptcy petition on behalf of the
limited liability company.

 

EXHIBIT E - PAGE 1



--------------------------------------------------------------------------------

2. Opinions of Delaware counsel as follows:

a. The limited liability company agreement constitutes a legal, valid and
binding agreement of its member, and is enforceable against such member, in
accordance with its terms.

b. In order for a voluntary bankruptcy petition to be filed on behalf of the
Company, the unanimous consent of all of the independent managers/members is
required and the provision requiring such unanimous consent in the limited
liability company agreement constitutes a legal, valid and binding agreement of
the member, enforceable against the member, in accordance with its terms.

c. The bankruptcy or dissolution of the limited liability company’s sole member
will not, by itself, cause the limited liability company to be dissolved or its
affairs to be wound up.

d. A judgment creditor of the member may not satisfy its claims against the
member by asserting a claim against the assets of the limited liability company.

e. The limited liability company is a separate legal entity, and shall continue
as such until the cancellation of the limited liability company certificate.

Contact information for a Delaware firm frequently retained by borrowers to
obtain such opinions is set forth below:

RICHARDS, LAYTON & FINGER

One Rodney Square

P.O. Box 551

Wilmington, Delaware 19899

Telephone: 302-658-6541

Facsimile: 302-658-6548

Fax Confirmation: 302-651-7796

Bernard J. Kelley

Telephone: 302-651-7674

Facsimile: 302-658-6548

E-mail: kelley@rlf.com

 

EXHIBIT E - PAGE 2



--------------------------------------------------------------------------------

EXHIBIT F

COUNTERPARTY OPINION REQUIREMENTS

1. The Counterparty Opinion shall be delivered on the Closing Date and shall
satisfy all applicable requirements of the Rating Agencies in relation thereto.

2. The Counterparty Opinion may be given by a professional law firm selected by
Counterparty and reasonably acceptable to Lender or by in-house counsel for
Counterparty.

3. The Counterparty Opinion shall be in form and substance acceptable to Lender
and shall contain the following opinions:

(a) Counterparty is duly organized, validly existing, and in good standing under
the laws of its jurisdiction of incorporation and has the organizational power
and authority to execute and deliver, and to perform its obligations under the
Interest Rate Cap Agreement and the Acknowledgment.

(b) The execution and delivery of the Interest Rate Cap Agreement and the
Acknowledgment by Counterparty, and any other agreement which Counterparty has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been and remain duly authorized by all necessary action and do
not contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its Property.

(c) All consents, authorizations and approvals required for the execution and
delivery by Counterparty of the Interest Rate Cap Agreement, the Acknowledgment
and any other agreement which the Counterparty has executed and delivered
pursuant thereto, and the performance of its obligations thereunder have been
obtained and remain in full force and effect, all conditions thereof have been
duly complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance.

(d) The Interest Rate Cap Agreement, the Acknowledgment and any other agreement
which Counterparty has executed and delivered pursuant thereto, has been duly
executed and delivered by Counterparty and constitutes the legal, valid and
binding obligation of Counterparty, enforceable against Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

4. If a Interest Rate Cap Guaranty is delivered in connection with the Interest
Rate Cap Agreement, the Counterparty Opinion shall contain the following
additional opinions:

(a) Interest Rate Cap Guarantor is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, the Interest Rate Cap Guaranty.

 

EXHIBIT F - PAGE 1



--------------------------------------------------------------------------------

(b) The execution and delivery of the Interest Rate Cap Guaranty by Interest
Rate Cap Guarantor, and any other agreement which Interest Rate Cap Guarantor
has executed and delivered pursuant thereto, and the performance of its
obligations thereunder have been and remain duly authorized by all necessary
action and do not contravene any provision of its certificate of incorporation
or bylaws (or equivalent organizational documents) or any law, regulation or
contractual restriction binding on or affecting it or its property.

(c) All consents, authorizations and approvals required for the execution and
delivery by Interest Rate Cap Guarantor of the Interest Rate Cap Guaranty, and
any other agreement which Interest Rate Cap Guarantor has executed and delivered
pursuant thereto, and the performance of its obligations thereunder have been
obtained and remain in full force and effect, all conditions thereof have been
duly complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance.

(d) The Interest Rate Cap Guaranty, and any other agreement which Interest Rate
Cap Guarantor has executed and delivered pursuant thereto, has been duly
executed and delivered by Interest Rate Cap Guarantor and constitutes the legal,
valid and binding obligation of Interest Rate Cap Guarantor, enforceable against
Interest Rate Cap Guarantor in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

5. Depending on the nature of the transaction, the Counterparty Opinion shall
contain such additional opinions on such other matters relating to the Interest
Rate Cap Agreement, the Interest Rate Cap Guaranty and/or the Acknowledgment as
Lender shall reasonably require, including, without limitation, the following
additional opinions if the Counterparty or Interest Rate Cap Guarantor is a
foreign entity:

(a) Jurisdiction where Counterparty and/or Interest Rate Cap Guarantor, as
applicable, is located will respect and give effect to the choice of law
provisions of the Interest Rate Cap Agreement and the Acknowledgment.

(b) A judgment obtained in the courts of the State of New York is enforceable in
the jurisdiction where Counterparty and/or Interest Rate Cap Guarantor, as
applicable, is located.

6. The Counterparty Opinion shall be addressed to Lender and its successors and
assigns and shall state that it may be relied upon by (i) any assignee of
Lender’s interest in the Loan, (ii) any participant of Lender’s interest in the
Loan, (iii) any servicer of the Loan, (iv) any purchaser of the Loan or any
portion thereof in any Securitization, (v) any Rating Agency involved in a
Securitization of the Loan, (vi) the issuer of securities in a Securitization of
the Loan, and (vii) any trustee or servicer appointed in connection with a
Securitization of the Loan.

 

EXHIBIT F - PAGE 2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF TENANT ESTOPPEL LETTER

                    , 20    

Column Financial, Inc.,

its successors and assigns

11 Madison Avenue

New York, New York 10010

Re:

Ladies and Gentlemen:

It is our understanding that you are about to make a loan to
[                    ], a [                    ], the landlord, or
successor-in-interest to the landlord under our lease, as evidenced by a loan
agreement and secured by a mortgage on the captioned premises and, as a
condition precedent thereof, you have required this certification by the
undersigned.

The undersigned, as tenant under that certain lease made with
                    , as landlord, dated                      [, which lease has
been modified or amended as follows (list all modifications or amendments or, if
none, so indicate)                     ] (the “Lease”), hereby ratifies the
Lease and certifies that:

1. the undersigned entered into occupancy of the premises described in the Lease
on or about                     ;

2. the lease commencement date was                     ;

3. the square footage of the premises described in the Lease is
                    ;

4. the fixed rental in the monthly amount of $                     was payable
from                     ;

5. the percentage rental payable monthly is $                    ;

6. there are no rent abatements or free rent periods now or in the future [other
than                     ];

7. the amount of the current monthly expense reimbursements due under the Lease
is equal to $                    ;

8. the Lease is in full force and effect and, except as indicated above, has not
been assigned, modified, supplemented or amended in any way and the undersigned
has no notice of any assignment, pledge or hypothecation by the landlord of the
Lease or of the rentals thereunder;

 

EXHIBIT G - PAGE 1



--------------------------------------------------------------------------------

9. a true and complete copy of the Lease (including all amendments,
modifications, supplements, side letters, surrender, space reduction or rent
abatement agreements applicable to such Lease) is attached hereto as Exhibit A;

10. the Lease represents the entire agreement between the parties with respect
to the above space in the above-mentioned building;

11. the term of the Lease [, as currently extended by means of the exercise of
certain options contained therein,] expires on                     ;

12. all construction and other obligations of a material nature to be performed
by the landlord under the Lease have been satisfied, except as follows: (if
none, so indicate);

13. any payments by the landlord to the undersigned for tenant improvements
which are required under the Lease have been made;

14. on this date there are no existing defenses or offsets which the undersigned
has against the enforcement of the Lease by the Landlord and the undersigned has
no knowledge of any event which with the giving of notice, the passage of time
or both would constitute a default under said Lease;

15. the undersigned is not entitled to any offsets, abatements, deductions or
otherwise against the rent payable under the Lease from and after the date
hereof, except as follows: (if none, so indicate);

16. no rental (including expense reimbursements), other than for the current
month, has been paid in advance;

17. the amount of the security deposit presently held under the Lease is
$                     (if none, so indicate);

18. the rentals (including expense reimbursements) under the Lease have been
paid through the month of                     .

 

EXHIBIT G - PAGE 2



--------------------------------------------------------------------------------

This estoppel certificate is binding upon the undersigned and its successors and
assigns and may be relied upon by you and your successors and assigns and, if
the mortgage loan becomes the subject of a securitization, may also be relied
upon by the credit rating agency, if any, rating the securities collateralized
by the mortgage loan as well as any issuer of such securities, and any servicer
and/or trustee acting in respect of such securitization.

 

Very truly yours,

 

  [INSERT NAME OF TENANT] By:  

 

  Title:

 

EXHIBIT G - PAGE 3



--------------------------------------------------------------------------------

EXHIBIT A

LEASE

 

EXHIBIT G - PAGE 4



--------------------------------------------------------------------------------

EXHIBIT H-1

BORROWER ORGANIZATIONAL STRUCTURE AT CLOSING

(attached hereto)

 

EXHIBIT H-1



--------------------------------------------------------------------------------

Strategic Hotels & Resorts, Inc. and Subsidiaries

LOGO [g33309ex1097_pg170.jpg]

 

SHR as of 1/12/2007   1



--------------------------------------------------------------------------------

LOGO [g33309ex1097_pg171.jpg]

 

SHR as of 1/12/2007   2



--------------------------------------------------------------------------------

EXHIBIT H-2

INTENTIONALLY DELETED

 

EXHIBIT H-2



--------------------------------------------------------------------------------

EXHIBIT I

INTEREST RATE CAP AGREEMENT REQUIREMENTS

 

•  

The form of cap agreement should be the 1992 ISDA Agreement (Multicurrency Cross
Border or Local Currency Single Jurisdiction) subject to the 2000 Definitions.

 

•  

Once the cap premium is paid by Borrower, it cannot default. (Paragraph 4 of the
May 1989 ISDA Addendum to Schedule to Interest Rate and Currency Exchange
Agreement or similar language must be incorporated by reference).

 

•  

“Cross Default” provision of Section 5(a)(vi) of the ISDA Master Agreement will
not apply. Grace and cure periods in Section 5 of the ISDA Master Agreement will
either (i) not apply or (ii) if applicable, any grace or cure periods must
expire in time to ensure the availability of cap payments by cap provider on a
timely basis for distribution to the holders of the rated securities.

 

•  

“Credit Event Upon Merger” provisions of Section 5(b)(iv) of the ISDA Master
Agreement will not apply.

 

•  

“Automatic Early Termination” provision in Section 6(a) of the ISDA Master
Agreement will not apply.

 

•  

Termination Events under Sections 5(b)(ii) and 5(b)(iii) of the ISDA Master
Agreement either (i) will only constitute termination events exercisable by
Borrower against cap provider or (ii) if exercisable by both parties, at the
time of any event triggering a termination event under Sections 5(b)(ii) and/or
5(b)(iii), cap provider must either (a) transfer the cap to a replacement cap
provider acceptable to each Rating Agency at cap provider’s sole cost and
expense, or (b) continue to perform its obligations under the cap agreement
including, without limitation, the obligation to unconditionally “gross up” in
the event that a withholding tax is imposed on payments being made by the cap
provider.

 

•  

Borrower shall be precluded from payment of any out of pocket expenses required
under Section 11 of the ISDA Master Agreement and incurred by cap provider
related to the enforcement and protection of cap provider’s rights under the cap
agreement.

 

•  

Market Quotation and Second Method will be used for the purpose of computing
amounts payable on early termination with a provision for loss if Market
Quotation is not available.

 

•  

The parties shall be deemed to have no Affiliates for purposes of the ISDA
Master Agreement.

 

•  

“Specified Entities” will not apply for purposes of Sections 5(a)(v), 5(a)(vi),
5(a)(vii) and 5(b)(iv) of the ISDA Master Agreement.

 

•  

Transaction will be governed by New York law.

 

•  

For the purposes of Section 6(e) of the ISDA Master Agreement, set off and
counterclaim will not apply and all payments by cap provider shall be made
without set off or counterclaim.

 

EXHIBIT I - PAGE 1



--------------------------------------------------------------------------------

•  

If this transaction will be guaranteed by a parent to provide a required rating,
the guarantee must be unconditional, irrevocable, continuing and a guarantee of
payment, not collection, and otherwise satisfy Rating Agency requirements. Any
act or omission of such guarantor that would constitute an event of default by
the cap provider (other than a cross default) under Section 5 of the ISDA Master
Agreement will constitute an event of default under the ISDA Master Agreement.

 

•  

The definition of LIBOR will be USD LIBOR BBA and must match the definition of
LIBOR in the loan agreement.

 

•  

The definition of Business Day must match the definition of Business Day in the
loan agreement. LIBOR must be determined on the LIBOR Determination Date.

 

•  

Payments must be made by the cap provider on or prior to the applicable Payment
Date in respect of a period corresponding to the applicable Interest Period.

 

•  

The Termination Date of the cap must be no earlier than the last day of the
Interest Period in which the Maturity Date under the loan agreement occurs.

 

•  

The Day Count Fraction in the cap must match that contained in the loan
agreement.

 

•  

The Notional Amount in the cap must match the principal amount of the loan as of
the date of the loan agreement.

 

•  

US Dollars are selected as the Termination Currency under the cap.

 

•  

Section 2(c)(ii) of the ISDA Master Agreement will apply to the Transaction.

 

•  

Cap provider and Borrower will represent that it is not a multi branch party.

 

•  

Cap provider will covenant that it will not petition Borrower into bankruptcy
(or join in any such petition) for 365 days after all outstanding rated
securities have been paid in full.

 

•  

If the ISDA Master Agreement (Multicurrency Cross Border) (“Cross Border
Agreement”) is utilized, additional scheduled items and provisions to address
“indemnifiable taxes” and other related issues present in cross border
transactions must be incorporated:

 

  •  

Section 2(d)(i)(4) of the Cross Border Agreement must be amended to require the
cap provider to unconditionally “gross up” in the event that a withholding tax
is imposed on payments being made by the cap provider.

 

  •  

The definition of “indemnifiable tax” must cover any and all withholding tax.

 

  •  

Section 2(d)(i)(4) of the Cross Border Agreement will be deleted such that cap
provider is not excused from having to “gross up” due to Borrower’s breach of a
tax representation or failure to notify cap provider of a breach of a tax
representation and (ii) Borrower makes no tax representations in the cap
agreement or schedule.

 

  •  

Section 2(d)(ii) of the Cross Border Agreement must be amended to provide that
there is no obligation by Borrower to make payments to the cap provider for any
payments made by the cap provider without deduction for taxes (for which there
is no obligation to gross up).

 

EXHIBIT I - PAGE 2



--------------------------------------------------------------------------------

  •  

Section 4(e) of the Cross Border Agreement must be amended to provide that there
are no payment obligations by Borrower to cap provider for any indemnification
resulting from stamp registration or other documentary tax levied by Borrower’s
taxing authority on the cap provider.

 

•  

Cap provider and any guarantor must provide a New York opinion of counsel
satisfactory to the Rating Agencies regarding the cap. If cap provider or its
guarantor is a non U.S. entity, a foreign opinion must be provided as well. The
opinion(s) must include customary legal opinions including, without limitation,
an opinion delivered by outside counsel opining that the cap agreement
(including the confirmation, ISDA Master Agreement, schedule and collateral
assignment agreement) is legal/valid/binding and enforceable against the cap
provider and any guarantor.]

 

EXHIBIT I - PAGE 3



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Reference is made to that certain Loan and Security Agreement, dated as of
                     200   (as amended, supplemented or otherwise modified from
time to time, the Loan Agreement) between
[                                        ] (Borrower), and Column Financial,
Inc., a Delaware corporation (Lender), and that certain Note, dated as of
                    , 200   (the Note), made by Borrower in favor of Lender.
Terms defined in the Loan Agreement and not otherwise defined herein are used
herein with the same meaning.

The Assignor and the Assignee referred to on Schedule 1 attached hereto agree as
follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Note and the Loan Agreement as of
the date hereof equal to the percentage interest specified on Schedule 1
attached hereto. After giving effect to such sale and assignment, the amount of
the Loan and the Note owing to the Assignee will be as set forth on Schedule 1
attached hereto.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with the Loan Documents or any
other instrument or document furnished pursuant thereto; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or the performance or observance by Borrower of
any of its obligations under any Loan Document or any other instrument or
document furnished pursuant thereto; and (iv) attaches the Note or notes held by
the Assignor and requests that the Lender exchange such Note or notes for a new
note or notes payable to the order of the Assignee in an amount equal to the
principal amount of the Loan assumed by the Assignee pursuant hereto or new
notes payable to the order of the Assignee in an amount equal to the principal
amount of the Loan assumed by the Assignee pursuant hereto and the Assignor in
an amount equal to the principal amount of the Loan retained by the Assignor
under the Note and the Loan Agreement, respectively, as specified on Schedule 1
attached hereto.

3. The Assignee (i) confirms that it has received a copy of the Note and the
Loan Agreement, together with such financial statements and other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon Lender or the Assignor based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Agreement or the Note; (iii) appoints and authorizes Lender to take such action
as agent on its

 

EXHIBIT J - PAGE 1



--------------------------------------------------------------------------------

behalf and to exercise such powers and discretion under the Loan Documents as
are delegated to Lender by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Loan Agreement and the Note are required to be performed by it as an
assignee of an interest therein.

4. Following the execution of this Assignment and Acceptance, it will be
delivered to Lender for acceptance and recording. The effective date for this
Assignment and Acceptance (the Effective Date) shall be the date of acceptance
hereof by the Lender, unless otherwise specified on Schedule 1 attached hereto.

5. Upon such acceptance and recording by Lender, as of the Effective Date,
(i) the Assignee shall be a party to the Loan Agreement and the Note and, to the
extent provided in this Assignment and Acceptance, have the rights and
obligations of an assignee thereof, and (ii) the Assignor shall, to the extent
provided in the Loan Agreement and this Assignment and Acceptance, relinquish
its rights and be released from its obligations under the Loan Agreement and the
Note.

6. Upon such acceptance and recording by Lender, from and after the Effective
Date, Lender shall make all payments under the Loan Agreement and the Note or
notes in respect of the interest assigned hereby (including, without limitation,
all payments of principal, interest and commitment fees with respect thereto) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Loan Agreement and the Note or notes for periods prior to
the Effective Date directly between themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

***

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance and Schedule 1 to this Assignment and Acceptance to be executed
by their officers thereunto duly authorized as of the date specified on Schedule
1.

 

EXHIBIT J - PAGE 2



--------------------------------------------------------------------------------

Schedule 1

As to the Loan in respect of which an interest is being assigned:

 

Percentage interest assigned:

     %       

Aggregate outstanding principal amount of the Loan assigned:

   $                    

Principal amount of Note payable to Assignee:

   $         

Principal amount of Note payable to Assignor:

   $         

Effective Date (if other than date of acceptance by Lender):
                         ,         

  

 

    [NAME OF ASSIGNOR], as Assignor     By:  

 

      Name:       Title:       Dated:                          ,             
[NAME OF ASSIGNOR], as Assignor     By:  

 

      Name:       Title:       Dated:                          ,         
Accepted this      day                      of,              [NAME OF LENDER]  
  By:  

 

    Name:       Title:      

 

EXHIBIT J - PAGE 3



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

                                                 ,

Tenant

AND

COLUMN FINANCIAL, INC.,

Lender

 

   County:    [                            ]       Section:   
[                            ]       Block:    [                            ]   
   Lot:    [                            ]       Premises:       Dated: as of
                    ,         

Record and return by mail to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Attention: Frederic L. Altschuler, Esq.

 

EXHIBIT K - PAGE 1



--------------------------------------------------------------------------------

SUBORDINATION,

NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT made as of this      day of                     , 200  , between
COLUMN FINANCIAL, INC., a Delaware corporation, having an address at 11 Madison
Avenue, New York, New York 10010 (hereinafter called “Lender”), and
                    , a                     , having an address at
                     (hereinafter called “Tenant”).

W I T N E S S E T H:

WHEREAS, by a lease (the “Original Lease”) dated                     , 200  
between                      (hereinafter called “Landlord”), as landlord, and
Tenant, as tenant, as amended by lease amendment[s] dated                     ,
200  , [                    , 200   and                     , 200  ] (the
Original Lease, as so amended, is hereinafter the “Lease”), a memorandum of
which Lease was dated                      and was recorded in
                     in Reel         , Page     , [add recording data for
memoranda of amendments, if applicable], Landlord leased to Tenant certain
premises located in                      (the “Premises”) on the property
described in Schedule “A” annexed hereto and made a part hereof (the
“Property”); and

WHEREAS, Lender is about to make a loan to Landlord, which loan shall be secured
by, among other things, a mortgage or deed of trust (which mortgage or deed of
trust, and all amendments, renewals, increases, modifications, replacements,
substitutions, extensions, spreaders and consolidations thereof and all
re-advances thereunder and addictions thereto, is referred to as the “Security
Instrument”) encumbering the Property; and

WHEREAS, Lender and Tenant desire to confirm their understanding and agreement
with respect to the Lease and the Security Instrument.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Lender and Tenant hereby agree and covenant as follows:

1. The Lease, and all of the terms, covenants, provisions and conditions thereof
(including, without limitation, any right of first refusal, right of first
offer, option or any similar right with respect to the sale or purchase of the
Property, or any portion thereof) is, shall be and shall at all times remain and
continue to be subject and subordinate in all respects to the lien, terms,
covenants, provisions and conditions of the Security Instrument and to all
advances and re-advances made thereunder and all sums secured thereby. This
provision shall be self-operative but Tenant shall execute and deliver any
additional instruments which Lender may reasonably require to effect such
subordination.

2. So long as (i) Tenant is not in default (beyond any period given in the Lease
to Tenant to cure such default) in the payment of rent, percentage rent or
additional rent or in the performance or observance of any of the other terms,
covenants, provisions or conditions of the Lease on Tenant’s part to be
performed or observed, (ii) Tenant is not in default under this

 

EXHIBIT K - PAGE 2



--------------------------------------------------------------------------------

Agreement and (iii) the Lease is in full force and effect: (a) Tenant’s
possession of the Premises and Tenant’s rights and privileges under the Lease,
or any extensions or renewals thereof which may be effected in accordance with
any option therefor which is contained in the Lease, shall not be diminished or
interfered with by Lender, and Tenant’s occupancy of the Premises shall not be
disturbed by Lender for any reason whatsoever during the term of the Lease or
any such extensions or renewals thereof and (b) Lender will not join Tenant as a
party defendant in any action or proceeding to foreclose the Security Instrument
or to enforce any rights or remedies of Lender under the Security Instrument
which would cut-off, destroy, terminate or extinguish the Lease or Tenant’s
interest and estate under the Lease (except to the extent required so that
Tenant’s right to receive or set-off any monies or obligations owed or to be
performed by any of Lender’s predecessors-in-interest shall not be enforceable
thereafter against Lender or any of Lender’s successors-in-interest).
Notwithstanding the foregoing provisions of this paragraph, if it would be
procedurally disadvantageous for Lender not to name or join Tenant as a party in
a foreclosure proceeding with respect to the Security Instrument, Lender may so
name or join Tenant without in any way diminishing or otherwise affecting the
rights and privileges granted to, or inuring to the benefit of, Tenant under
this Agreement.

3. (A) After notice is given by Lender that the Security Instrument is in
default and that the rentals under the Lease should be paid to Lender, Tenant
will attorn to Lender and pay to Lender, or pay in accordance with the
directions of Lender, all rentals and other monies due and to become due to
Landlord under the Lease or otherwise in respect of the Premises. Such payments
shall be made regardless of any right of set-off, counterclaim or other defense
which Tenant may have against Landlord, whether as the tenant under the Lease or
otherwise.

(B) In addition, if Lender (or its nominee or designee) shall succeed to the
rights of Landlord under the Lease through possession or foreclosure action,
delivery of a deed or otherwise, or another person purchases the Property or the
portion thereof containing the Premises upon or following foreclosure of the
Security Instrument or in connection with any bankruptcy case commenced by or
against Landlord, then at the request of Lender (or its nominee or designee) or
such purchaser (Lender, its nominees and designees, and such purchaser, and
their respective successors and assigns, each being a “Successor-Landlord”),
Tenant shall attorn to and recognize Successor-Landlord as Tenant’s landlord
under the Lease and shall promptly execute and deliver any instrument that
Successor-Landlord may reasonably request to evidence such attornment. Upon such
attornment, the Lease shall continue in full force and effect as, or as if it
were, a direct lease between Successor-Landlord and Tenant upon all terms,
conditions and covenants as are set forth in the Lease. If the Lease shall have
terminated by operation of law or otherwise as a result of or in connection with
a bankruptcy case commenced by or against Landlord or a foreclosure action or
proceeding or delivery of a deed in lieu, upon request of Successor-Landlord,
Tenant shall promptly execute and deliver a direct lease. with
Successor-Landlord which direct lease shall be on substantially the same terms
and conditions as the Lease (subject, however, to the provisions of clauses
(i)-(v) of this paragraph 3(B)) and shall be effective as of the day the Lease
shall have terminated as aforesaid. Notwithstanding the continuation of the
Lease, the attornment of Tenant thereunder or the execution of a direct lease
between Successor-Landlord and Tenant as aforesaid, Successor-Landlord shall
not:

(i) be liable for any previous act or omission of Landlord under the Lease;

 

EXHIBIT K - PAGE 3



--------------------------------------------------------------------------------

(ii) be subject to any off-set, defense or counterclaim which shall have
theretofore accrued to Tenant against Landlord;

(iii) be bound by any modification of the Lease or by any previous prepayment of
rent or additional rent made more than one (1) month prior to the date same was
due which Tenant might have paid to Landlord, unless such modification or
prepayment shall have been expressly approved in writing by Lender;

(iv) be liable for any security deposited under the Lease unless such security
has been physically delivered to Lender or Successor-Landlord; and

(v) be liable or obligated to comply with or fulfill any of the obligations of
the Landlord under the Lease or any agreement relating thereto with respect to
the construction of, or payment for, improvements on or above the Premises (or
any portion thereof), leasehold improvements, tenant work letters and/or similar
items.

4. Tenant agrees that without the prior written consent of Lender, it shall not
(a) amend, modify, terminate or cancel the Lease or any extensions or renewals
thereof, (b) tender a surrender of the Lease, (c) make a prepayment of any rent
or additional rent more than one (l) month in advance of the due date thereof,
or (d) subordinate or permit the subordination of the Lease to any lien
subordinate to the Security Instrument. Any such purported action without such
consent shall be void as against the holder of the Security Instrument.

5. (A) Tenant shall promptly notify Lender of any default by Landlord under the
Lease and of any act or omission of Landlord which would give Tenant the right
to cancel or terminate the Lease or to claim a partial or total eviction.

(B) In the event of a default by Landlord under the Lease which would give
Tenant the right, immediately or after the lapse of a period of time, to cancel
or terminate the Lease or to claim a partial or total eviction, or in the event
of any other act or omission of Landlord which would give Tenant the right to
cancel or terminate the Lease, Tenant shall not exercise such right (i) until
Tenant has given written notice of such default, act or omission to Lender and
(ii) unless Lender has failed, within sixty (60) days after Lender receives such
notice, to cure or remedy the default, act or omission or, if such default, act
or omission shall be one which is not reasonably capable of being remedied by
Lender within such sixty (60) day period, until a reasonable period for
remedying such default, act or omission shall have elapsed following the giving
of such notice and following the time when Lender shall have become entitled
under the Security Instrument to remedy the same (which reasonable period shall
in no event be less than the period to which Landlord would be entitled under
the Lease or otherwise, after similar notice, to effect such remedy), provided
that Lender shall with due diligence give Tenant written notice of its intention
to and shall commence and continue to, remedy such default, act or omission. If
Lender cannot reasonably remedy a default, act or omission of Landlord until
after Lender obtains possession of the Premises, Tenant may not terminate or
cancel the Lease or claim a partial or total eviction by reason of such default,
act or omission

 

EXHIBIT K - PAGE 4



--------------------------------------------------------------------------------

until the expiration of a reasonable period necessary for the remedy after
Lender secures possession of the Premises. To the extent Lender incurs any
expenses or other costs in curing or remedying such default, act or omission,
including, without limitation, attorneys’ fees and disbursements, Lender shall
be subrogated to Tenant’s rights against Landlord.

(C) Notwithstanding the foregoing, Lender shall have no obligation hereunder to
remedy such default, act or omission.

6. To the extent that the Lease shall entitle Tenant to notice of the existence
of any mortgage and the identity of any mortgagee or any ground lessor, this
Agreement shall constitute such notice to Tenant with respect to the Security
Instrument and Lender.

7. Upon and after the occurrence of a default under the Security Instrument,
which is not cured after any applicable notice and/or cure periods, Lender shall
be entitled, but not obligated, to exercise the claims, rights, powers,
privileges and remedies of Landlord under the Lease and shall be further
entitled to the benefits of, and to receive and enforce performance of, all of
the covenants to be performed by Tenant under the Lease as though Lender were
named therein as Landlord.

8. Anything herein or in the Lease to the contrary notwithstanding, in the event
that a Successor-Landlord shall acquire title to the Property or the portion
thereof containing the Premises, Successor-Landlord shall have no obligation,
nor incur any liability, beyond Successor-Landlord’s then interest, if any, in
the Property, and Tenant shall look exclusively to such interest, if any, of
Successor-Landlord in the Property for the payment and discharge of any
obligations imposed upon Successor-Landlord hereunder or under the Lease, and
Successor-Landlord is hereby released or relieved of any other liability
hereunder and under the Lease. Tenant agrees that, with respect to any money
judgement which may be obtained or secured by Tenant against Successor-Landlord,
Tenant shall look solely to the estate or interest owned by Successor-Landlord
in the Property, and Tenant will not collect or attempt to collect any such
judgement out of any other assets of Successor-Landlord.

9. Notwithstanding anything to the contrary in the Lease, Tenant agrees for the
benefit of Landlord and Lender that, except as permitted by, and fully in
accordance with, applicable law, Tenant shall not generate, store, handle,
discharge or maintain in, on or about any portion of the Property, any asbestos,
polychlorinated biphenyls, or any other hazardous or toxic materials, wastes and
substances which are defined, determined or identified as such (including, but
not limited to, pesticides and petroleum products if they are defined,
determined or identified as such) in any federal, state or local laws, rules or
regulations (whether now existing or hereafter enacted or promulgated) or any
judicial or administrative interpretation of any thereof, including any judicial
or administrative interpretation of any thereof, including any judicial or
administrative orders or judgments.

10. If the Lease provides that Tenant is entitled to expansion space,
Successor-Landlord shall have no obligation nor any liability for failure to
provide such expansion space if a prior landlord (including, without limitation,
Landlord), by reason of a lease or leases entered into by such prior landlord
with other tenants of the Property, has precluded the availability of such
expansion space.

 

EXHIBIT K - PAGE 5



--------------------------------------------------------------------------------

11. Except as specifically provided in this Agreement, Lender shall not, by
virtue of this Agreement, the Security Instrument or any other instrument to
which Lender may be a party, be or become subject to any liability or obligation
to Tenant under the Lease or otherwise.

12. (A) Tenant acknowledges and agrees that this Agreement satisfies and
complies in all respects with the provisions of Article      of the Lease and
that this Agreement supersedes (but only to the extent inconsistent with) the
provisions of such Article and any other provision of the Lease relating to the
priority or subordination of the Lease and the interests or estates created
thereby to the Security Instrument.

(B) Tenant agrees to enter into a subordination, non-disturbance and attornment
agreement with any lender which shall succeed Lender as lender with respect to
the Property, or any portion thereof, provided such agreement is substantially
similar to this Agreement. Tenant does herewith irrevocably appoint and
constitute Lender as its true and lawful attorney-in-fact in its name, place and
stead to execute such subordination, non-disturbance and attornment agreement,
without any obligation on the part of Lender to do so. This power, being coupled
with an interest, shall be irrevocable as long as the Indebtedness secured by
the Security Instrument remains unpaid. Lender agrees not to exercise its rights
under the preceding two sentences if Tenant promptly enters into the
subordination, non-disturbance and attornment agreement as required pursuant to
the first sentence of this subparagraph (B).

13. (A) Any notice required or permitted to be given by Tenant to Landlord shall
be simultaneously given also to Lender, and any right to Tenant dependent upon
notice shall take effect only after notice is so given. Performance by Lender
shall satisfy any conditions of the Lease requiring performance by Landlord, and
Lender shall have a reasonable time to complete such performance as provided in
Paragraph 5 hereof.

(B) All notices or other communications required or permitted to be given to
Tenant or to Lender pursuant to the provisions of this Agreement shall be in
writing and shall be deemed given only if mailed by United States registered
mail, postage prepaid, or if sent by nationally recognized overnight delivery
service (such as Federal Express or United States Postal Service Express Mail),
addressed as follows: to Tenant, at the address first set forth above,
Attention:                                 ; to Lender, at the address first set
forth above, Attention:                                  and General Counsel,
with a copy to Cadwalader, Wickersham & Taft LLP, One World Financial Center,
New York, New York 10281, Attention: Frederic L. Altschuler, Esq.; or to such
other address or number as such party may hereafter designate by notice
delivered in accordance herewith. All such notices shall be deemed given three
(3) business days after delivery to the United States Post office registry clerk
if given by registered mail, or on the next business day after delivery to an
overnight delivery courier.

14. This Agreement may be modified only by an agreement in writing signed by the
parties hereto, or their respective successors-in-interest. This Agreement shall
inure to the benefit of and be binding upon the parties hereto, and their
respective successors and assigns. The term “Lender” shall mean the then holder
of the Security Instrument. The term “Landlord” shall mean the then holder of
the landlord’s interest in the Lease. The term “person” shall mean

 

EXHIBIT K - PAGE 6



--------------------------------------------------------------------------------

an individual, joint venture, corporation, partnership, trust, limited liability
company, unincorporated association or other entity. All references herein to
the Lease shall mean the Lease as modified by this Agreement and to any
amendments or modifications to the Lease which are consented to in writing by
Lender. Any inconsistency between the Lease and the provisions of this Agreement
shall be resolved, to the extent of such inconsistency, in favor of this
Agreement.

15. Tenant hereby represents to Lender as follows:

(a) The Lease is in full force and effect and has not been further amended.

(b) There has been no assignment of the Lease or subletting of any portion of
the premises demised under the Lease.

(c) There are no oral or written agreements or understandings between Landlord
and Tenant relating to the premises demised under the Lease or the Lease
transaction except as set forth in the Lease.

(d) The execution of the Lease was duly authorized and the Lease is in full
force and effect and to the best of Tenant’s knowledge there exists no default
(beyond any applicable grace period) on the part of either Tenant or Landlord
under the Lease.

(e) There has not been filed by or against nor to the best of the knowledge and
belief of Tenant is there threatened against Tenant, any petition under the
bankruptcy laws of the United States.

(f) To the best of Tenant’s knowledge, there is no present assignment,
hypothecation or pledge of the Lease or rents accruing under the Lease by
Landlord, other than pursuant to the Security Instrument.

16. Whenever, from time to time, reasonably requested by Lender (but not more
than three (3) times during any calendar year), Tenant shall execute and deliver
to or at the direction of Lender, and without charge to Lender, one or more
written certifications, in a form acceptable to Tenant, of all of the matters
set forth in Paragraph 15 above, and any other information the Lender may
reasonably require to confirm the current status of the Lease.

17. BOTH TENANT AND LENDER HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

18. This Agreement shall be governed by and construed in accordance with the
laws of the State in which the Property is located.

 

EXHIBIT K - PAGE 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

COLUMN FINANCIAL, INC. By:  

 

Name:   Title:   [TENANT] By:  

 

Name:   Title:  

 

AGREED AND CONSENTED TO: LANDLORD: [                                         ]
By:  

 

Name:   Title:  

 

EXHIBIT K - PAGE 8



--------------------------------------------------------------------------------

STATE OF NEW YORK    )       )    ss. COUNTY OF NEW YORK    )   

On the          day of              in the year 200   before me, the
undersigned, a notary public in and for said state, personally appeared
                                , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity, and that by his/her/their signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 

 

  Notary Public [Notary Seal]   My commission expires:

 

STATE OF NEW YORK    )       )    ss. COUNTY OF NEW YORK    )   

On the          day of              in the year 200   before me, the
undersigned, a notary public in and for said state, personally appeared
                                , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity, and that by his/her/their signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 

 

  Notary Public [Notary Seal]   My commission expires:

 

EXHIBIT K - PAGE 9



--------------------------------------------------------------------------------

STATE OF NEW YORK    )       )    ss. COUNTY OF NEW YORK    )   

On the          day of              in the year 200   before me, the
undersigned, a notary public in and for said state, personally appeared
                                , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity, and that by his/her/their signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 

 

  Notary Public [Notary Seal]   My commission expires:

 

STATE OF NEW YORK    )       )    ss. COUNTY OF NEW YORK    )   

On the          day of              in the year 200   before me, the
undersigned, a notary public in and for said state, personally appeared
                                , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity, and that by his/her/their signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 

 

  Notary Public [Notary Seal]   My commission expires:

 

EXHIBIT K - PAGE 10



--------------------------------------------------------------------------------

SCHEDULE A

Legal Description of Property

 

EXHIBIT K - PAGE 11



--------------------------------------------------------------------------------

EXHIBIT L

INTENTIONALLY DELETED

 

EXHIBIT L



--------------------------------------------------------------------------------

EXHIBIT M

COUNTERPARTY ACKNOWLEDGMENT

                                 (Counterparty) has entered into a Confirmation
and Agreement (together with the confirmation and schedules relating thereto,
collectively, the Interest Rate Cap Agreement), dated as of                     
200  , between the Counterparty Interest Rate Cap transaction with
                     (Borrower). Attached hereto, is a true, correct and
complete copy of the Interest Rate Cap Agreement. Counterparty acknowledges that
it has been informed that Borrower, pursuant to a Loan and Security Agreement,
dated                      (the Loan Agreement) has pledged and collaterally
assigned its rights under the Interest Rate Cap Agreement to Column Financial,
Inc., a Delaware corporation (together with its successors and assigns, Lender).
Counterparty hereby consents to such pledge and assignment and agrees that it
will make any payments to become payable under or pursuant to the Interest Rate
Cap Agreement directly to an account at                                     
entitled “                         f/b/o Column Financial, Inc., as secured
party, Collection Account” (Account Number                         ), ABA #
                     or to such other account designated in writing by Lender.
Counterparty further agrees that all such payments shall be made without
set-off, deduction, defense or counterclaim. Counterparty acknowledges that in
the event it shall fail to make such payments directly to such account, it shall
be deemed to have not made such payment pursuant to the Interest Rate Cap
Agreement. Counterparty also agrees that it will not modify, amend or terminate
the Interest Rate Cap Agreement without Lender’s consent.

 

[                                                                          ] By:
 

 

Name:   Title:  

 

EXHIBIT M



--------------------------------------------------------------------------------

EXHIBIT N

INTENTIONALLY DELETED

 

EXHIBIT N



--------------------------------------------------------------------------------

EXHIBIT O

INTENTIONALLY DELETED

 

EXHIBIT O



--------------------------------------------------------------------------------

EXHIBIT P

INTENTIONALLY DELETED

 

EXHIBIT P



--------------------------------------------------------------------------------

EXHIBIT Q

INTENTIONALLY DELETED

 

EXHIBIT Q



--------------------------------------------------------------------------------

EXHIBIT R

ARTICLE 8 “OPT IN” LANGUAGE

Section     . Shares and Share Certificates

a. Shares. A [Member’s limited liability company interest in the Company]
[Partner’s limited partnership interest in the Partnership] shall be represented
by the Shares issued to such [Member by the Company] [Partner of the
Partnership]. All of a [Member’s][Partner’s] Shares, in the aggregate, represent
such [Member’s] [Partner’s] entire [Partner by the Partnership] [limited
liability company interest in the Company [limited partnership interest in the
Partnership]. The [Member] [Partner] hereby agrees that its interest in the
[Company] [Partnership] and in its Shares shall for all purposes be personal
property. A [Member] [Partner] has no interest in specific [Company]
[Partnership] property. “Share” means a [limited liability company interest]
[limited partnership interest] in the [Company] [Partnership] held by a [Member]
[Partner].

b. Share Certificates.

i. Upon the issuance of Shares to any [Member] [Partner] in accordance with the
provisions of this Agreement, the [Company][Partnership] shall issue one or more
Share Certificates in the name of such [Member][Partner]. Each such Share
Certificate shall be denominated in terms of the number of Shares evidenced by
such Share Certificate and shall be signed by the [Member] [Partner] on behalf
of the [Company] [Partnership]. “Share Certificate” means a non-negotiable
certificate issued by the [Company] [Partnership] substantially in the form of
Schedule hereto, which evidences the ownership of one or more Shares. Each Share
Certificate shall bear the following legend: “This certificate evidences an
interest in                                      and shall be a security
interest for purposes of Article 8 of the Uniform commercial Code of the State
of Delaware and the Uniform Commercial Code of any other Jurisdiction.” This
provision shall not be amended, and no such purported amendment to this
provision shall be effective until all outstanding certificates have been
surrendered for cancellation.

ii. The [Company] [Partnership] shall issue a new Share Certificate in place of
any Share Certificate previously issued if the holder of the Shares represented
by such Share Certificate, as reflected on the books and records of the
[Company] [Partnership].

(1) makes proof by affidavit, in form and substance satisfactory to the
[Company] [Partnership], that such previously issued Share Certificate has been
lost, stolen or destroyed.

(2) requests the issuance of a new Share Certificate before the [Company]
[Partnership] has notice that such previously issued Share Certificate has been
acquired by a purchaser for value in good faith and without notice of an adverse
claim;

 

EXHIBIT R - PAGE 1



--------------------------------------------------------------------------------

(3) if requested by the [Company] [Partnership], delivers to the
[Company][Partnership] a bond, in form and substance satisfactory to the
[Company] [Partnership], with such surety or sureties as the [Company]
[Partnership] may direct, to indemnify the [Company] [Partnership] against any
claim that may be made on account of the alleged loss, destruction or theft of
the previously issued Share Certificate; and

(4) satisfies any other reasonable requirements imposed by the [Company]
[Partnership].

iii. Subject to the restrictions set forth in [describe Loan Agreement/Mezzanine
Loan Agreement restrictions] upon a [Member’s] [Partner’s]’s Transfer in
accordance with the provisions of this Agreement of any or all Shares
represented by a Share Certificate, the Transferee of such Shares shall deliver
such Share Certificate to the [Company][Partnership] for cancellation, and the
[Company] [Partnership] shall thereupon issue a new Share Certificate to such
Transferee for the number of Shares being Transferred and, if applicable, cause
to be issued to such [Member][Partner] a new Share Certificate for that number
of Shares that were represented by the canceled Share Certificate and that are
not being Transferred. “Transfer” means, with respect to any Shares, and when
used as a verb, to sell or assign such Shares, and, when used as a noun, shall
have a meaning that correlates to the foregoing. “Transferee” means an assignee
or transferee. “Transferor” means the Person making a Transfer.

c. Free Transferability. Except as limited by the [describe Loan
Agreement/Mezzanine Loan Agreement restrictions], to the fullest extent
permitted by the Act, any [Member] [Partner] may, at any time or from time to
time, without the consent of any other Person, Transfer, pledge or encumber any
or all of its Shares. Subject to the restrictions of the [describe Loan
Agreement/Mezzanine Loan Agreement restrictions], the Transferee of any Shares
shall be admitted to the [Company] [Partnership] as a substitute member of the
[Company] [Partnership] on the effective date of such Transfer upon (i) such
Transferee’s written acceptance of the terms and provisions of this Agreement
and its written assumption of the obligations hereunder of the Transferor of
such Shares, which shall be evidenced by such Transferee’s execution and
delivery to the [Company] [Partnership] of an Application for Transfer of Shares
on the reverse side of the Share Certificate representing the Shares being
transferred, and (ii) the recording of such Transferee’s name as a Substitute
[Member] [Partner] on the books and records of the [Company] [Partnership]. Any
Transfer of any Shares pursuant to this Section      shall be effective as of
the later of (i) the close of business on the day on which such Transfer occurs,
or (ii) the effective date and time of such Transfer that is designated in the
Application for Transfer of Shares delivered by the Transferee to the [Company]
[Partnership].

 

EXHIBIT R - PAGE 2



--------------------------------------------------------------------------------

SCHEDULE I

LITIGATION SCHEDULE

None.

 

SCHEDULE I



--------------------------------------------------------------------------------

SCHEDULE II

INTENTIONALLY DELETED

 

SCHEDULE II



--------------------------------------------------------------------------------

SCHEDULE III

PRE-APPROVED TRANSFEREES

KSL Capital Partners

Kohlberg Kravis Roberts & Co.

Hilton Hotels Corporation

FelCor Lodging Trust

Whitehall Street Real Estate Limited Partnership Funds

Host Hotels & Resorts

Fairmont Hotels & Resorts

Four Seasons Hotel

The Blackstone Group

LaSalle Hotel Properties

Sunstone Hotel Investors

Government of Singapore Investment Corporation

Morgan Stanley Real Estate Fund (MSREF)

Walton Street Real Estate Fund

The Carlyle Group Real Estate Fund

Lehman Brothers Real Estate Fund

Orient Express

Westbrook Real Estate Fund

 

SCHEDULE III



--------------------------------------------------------------------------------

SCHEDULE IV

PRE-APPROVED MANAGERS (Approved Brands)

Loews Hotels (Loews)

Hilton Hotels Corporation (Conrad Hilton)

Fairmont Hotels & Resorts (Fairmont; Raffles)

Marriott International, Inc.(Marriott, JW Marriott, Ritz-Carlton)

Starwood (Westin, St. Regis, Luxury Collection)

Hyatt (Grand Hyatt, Hyatt Regency, Park Hyatt)

Intercontinental Hotel Group (InterContinental)

KSL Resorts

Four Seasons (Four Seasons)

Orient Express (Orient Express)

Mandarin (Mandarin Oriental)

Peninsula (Peninsula)

Shangri-La (Shangri-La)

 

SCHEDULE IV



--------------------------------------------------------------------------------

SCHEDULE V

INTENTIONALLY DELETED

 

SCHEDULE V



--------------------------------------------------------------------------------

SCHEDULE VI

INTENTIONALLY DELETED

 

SCHEDULE VI



--------------------------------------------------------------------------------

SCHEDULE VII

INTENTIONALLY DELETED

 

SCHEDULE VII



--------------------------------------------------------------------------------

SCHEDULE VIII

INTENTIONALLY DELETED

 

SCHEDULE VIII



--------------------------------------------------------------------------------

SCHEDULE IX

DEFERRED MAINTENANCE

(attached hereto)

 

SCHEDULE IX



--------------------------------------------------------------------------------

Table 6.1: Budget Cost Estimate To Correct Observed Present Deficiencies

 

Ritz Carlton Half Moon Bay

One Miramontes Point Road

Half Moon Bay, California

March 8, 2007

    TOTAL ESTIMATED COSTS/PRIORITY     (90 Days)         (1 Year)        
ADA         Optional       $ 27,000   $ 147,350   $ 675   $ 0     $175,025  

 

      Qty        Unit          Unit    
Cost        ESTIMATED COST/PRIORITY                1    2    3    4 Report
Section/Item/Description             Immediate    
(90 Days)       

Short Term    

(1 Year)    

   ADA        Optional    

5.2.3     Paving

                                        

1.      There is some alligatoring and deterioration of the paving adjacent to
the Colony Club and Ocean House which needs to be repaired.

   6,000    SF        $ 3.00           $ 18,000          

2.      The asphalt in the guest house will need to be sealcoated and striped in
the near future.

   40,000    SF        $ 0.35           $ 14,000          

3.      The parking spaces in upper floors of the parking garage are badly faded
and need to be restriped.

   175    EA        $ 26           $ 4,550          

5.2.6     Structural Systems

                                        

1.      Handrails at the east side of the parking structure need to be painted
due to corrosion.

   1    LS        $ 1,800           $ 1,800          

5.2.8     Roofing

                                        

1.      Gutters and downspouts at the guest houses are in poor condition and
need to be replaced. This is the portion of the ongoing work which needs to be
completed.

   3    EA        $ 4,000           $ 12,000          

5.2.11  Special Construction

                                        

1.      Tennis Courts need to be resurfaced.

   1    LS        $ 27,000    $ 27,000                 

 

URS   6-3



--------------------------------------------------------------------------------

                        ESTIMATED COST/PRIORITY                       1    2   
3    4 Report Section/Item/Description    Qty        Unit          Unit    
Cost        Immediate    
(90 Days)        Short Term    
(1 Year)        ADA        Optional    

5.2.15  Fire Protection

                                            

1.      The garage fire sprinkler system piping and heads are showing signs of
corrosion and will need to be replaced. This system is scheduled for replacement
this year.

   1      LS        $ 85,000           $ 85,000              

5.2.16  Electrical Service & Switchgear

                                            

1.      The condition of the outdoor equipment on the roofs and the service yard
are in fair to poor condition. The conduits and enclosures show signs of
corrosion. The generator and exterior mounted equipment also show signs of
corrosion and rust. Also, the panels on the roof show signs of corrosion. All
outdoor connections should be tightened and cleaned of rust and oxidation.

   1      LS        $ 12,000           $ 12,000              

5.2.19  Fire Alarm Systems

                                            

1.      Per the Marriott life safety system report dated August 23, minor
corrections were requested. It is unknown if this was completed. These need to
be corrected.

   Maintenance                            

5.2.22  Americans With Disabilities Act (ADA)

                                            

1.      The parking garage has four handicapped spaces total, including one van
space. Only two of these spaces are accessible by the public because the rest of
these spaces are accessible by the valets only. Of the two Coastal Access spaces
available to the public, one is missing vertical signage. This signage needs to
be added.

   1      EA        $ 175                  $ 175       

2.      Also, the handicapped reserved spaces accessible spaces at the guest
houses and at the Colony Club have faded and need to be repainted.

   10      EA        $ 50                  $ 500        TOTALS                 
   $ 27,000    $ 147,350    $ 675    $ 0

 

URS   6-4



--------------------------------------------------------------------------------

LOGO [g33309ex1097_pg209.jpg]

 

URS   6-7



--------------------------------------------------------------------------------

LOGO [g33309ex1097_pg210.jpg]

 

URS   6-8



--------------------------------------------------------------------------------

LOGO [g33309ex1097_pg211.jpg]

 

URS   6-9